Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 1 of 90 Page ID
                                  #:2260




                    EXHIBIT 5
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 2 of 90 Page ID
                                  #:2261
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                                 1–4
                                                                 Page 1                                                             Page 3
   ·1·   · · · · · · · ·UNITED STATES DISTRICT COURT                      ·1·   · · · · · · · · · · · · · INDEX
   · ·   · · · · · · · CENTRAL DISTRICT OF CALIFORNIA                     ·2
   ·2·   · · · · · · · · · · ·EASTERN DIVISION                            ·3·   ·WITNESS· · · · · · · · · · · · · · · · · · · · · ·PAGE
   ·3·   · · · · · · CIVIL ACTION NO. 5:17-cv-02514-JGB
                                                                          ·4·   ·DANIEL RAGSDALE
   ·4·   ·RAUL NOVOA and JAIME CAMPOS FUENTES,
   · ·   ·individually and on behalf of all                               ·5·   ·DIRECT EXAMINATION BY MR. CHAREST· · · · · · · · · 5
   ·5·   ·others similarly situated,                                      ·6
   ·6·   · · · · · · · · · · ·Plaintiffs,                                 · ·   · · · · · · · · · · INDEX TO EXHIBITS
   · ·   ·vs.                                                             ·7
   ·7                                                                     · ·   ·EXHIBITS· · · · · · · · · · · · · · · · · · · · · PAGE
   · ·   ·THE GEO GROUP, INC.,
                                                                          ·8
   ·8
   · ·   · · · · · · · · · · ·Defendant,                                  · ·   ·EXHIBIT 1·   SERVICES CONTRACT· · · · · · · · · · · ·24
   ·9·   ·_____________________________________/                          ·9·   ·EXHIBIT 2·   PERFORMANCE-BASED NATIONAL DETENTION· · 29
   10                                                                     · ·   · · · · · ·   STANDARDS 2011
   11                                                                     10·   ·EXHIBIT 3·   DETAINEE WORK DETAIL APPLICATION· · · · 121
   12                                                                     · ·   ·EXHIBIT 5·   ICE/DRO DETENTION STANDARD· · · · · · · 145
   13·   · · · · ·VIDEOTAPED DEPOSITION OF DANIEL RAGSDALE                11·   · · · · · ·   VOLUNTARY WORK PROGRAM
   14
                                                                          · ·   ·EXHIBIT 6·   5.8 VOLUNTARY WORK PROGRAM· · · · · · · 145
   · ·   · · · · · · · · · ·VOLUME I, PAGES 1-190
   15                                                                     12
   · ·   ·   ·       ·   ·   · · · · WEDNESDAY, JUNE 12th, 2019           13
   16·   ·   ·       ·   ·   ·515 EAST LAS OLAS BOULEVARD, SUITE 1200     14·   · · · · · · ·(EXHIBIT 4 INCLUDED IN VOLUME II)
   · ·   ·   ·       ·   ·   · · · · ·FORT LAUDERDALE, FLORIDA            15·   · (ORIGINAL EXHIBITS INCLUDED WITH ORIGINAL TRANSCRIPT)
   17·   ·   ·       ·   ·   · · · · · 9:03 a.m. - 5:40 p.m.              16
   18
                                                                          17
   19
   20                                                                     18
   21                                                                     19
   22                                                                     20
   · ·   ·STENOGRAPHICALLY REPORTED BY:                                   21
   23·   ·VALERIE LEHTO, REGISTERED PROFESSIONAL REPORTER                 22
   · ·   ·NOTARY PUBLIC, STATE OF FLORIDA
                                                                          23
   24·   ·ESQUIRE DEPOSITION SERVICES
   · ·   ·FORT LAUDERDALE OFFICE                                          24
   25                                                                     25

                                                                 Page 2                                                             Page 4
   ·1·   ·APPEARANCES:                                                    ·1· · · · · · · ·DEPOSITION OF DANIEL RAGSDALE
   ·2
   · ·   ·APPEARING ON BEHALF OF THE PLAINTIFFS:                          ·2· · · · · · · · · JUNE 12th, 2019
   ·3                                                                     ·3
   · ·   ·   ·   ·   ·   BURNS, CHAREST, LLP.
   ·4·   ·   ·   ·   ·   BY:· DANIEL H. CHAREST, ESQUIRE.                 ·4· · · · THE VIDEOGRAPHER:· We are now on the video
   · ·   ·   ·   ·   ·   BY:· LYDIA A. WRIGHT, ESQUIRE.
   ·5·   ·   ·   ·   ·   365 CANAL STREET, SUITE 1170
                                                                          ·5· ·record.
   · ·   ·   ·   ·   ·   NEW ORLEANS, LOUISIANA· 70130                    ·6· · · · Today is Wednesday, the 12th day of June of
   ·6·   ·   ·   ·   ·   (504) 799-2845
   · ·   ·   ·   ·   ·   dcharest@burnscharest.com                        ·7· ·2019.· The time is 9:03 a.m.
   ·7·   ·   ·   ·   ·   lwright@burnscharest.com                         ·8· · · · We're here at 515 East Las Olas Boulevard,
   ·8
   ·9·   ·   ·   ·   ·   LAW OFFICE OF R. ANDREW FREE.                    ·9· ·Suite 1200 in Fort Lauderdale, Florida for the
   · ·   ·   ·   ·   ·   BY:· R. ANDREW FREE, ESQUIRE.
                                                                          10· ·purpose of taking the videotaped deposition of
   10·   ·   ·   ·   ·   BY:· HENRIETTE VINET-MARTIN, ESQUIRE.
   · ·   ·   ·   ·   ·   2004 8th AVENUE SOUTH                            11· ·Daniel Ragsdale.· The case is Raul Novoa and Jaime
   11·   ·   ·   ·   ·   NASHVILLE, TENNESSEE 37204
   · ·   ·   ·   ·   ·   (844) 321-3221                                   12· ·Campos Fuentes versus The GEO Group, Inc.
   12·   ·   ·   ·   ·   andrew@immigrantvivilrights.com                  13· · · · The court reporter's Valerie Lehto and the
   13
   14                                                                     14· ·videographer is Don Savoy, both from Esquire
   · ·   ·APPEARING ON BEHALF OF THE DEFENDANT:                           15· ·Deposition Solutions.
   15
   · ·   ·   ·   ·   ·   HOLLAND & KNIGHT.                                16· · · · Will counsel please announce their appearances
   16·   ·   ·   ·   ·   BY:· SHANNON L. ARMSTRONG, ESQUIRE.
   · ·   ·   ·   ·   ·   BY:· J. MATTHEW DONOHUE, ESQUIRE.                17· ·for the record.
   17·   ·   ·   ·   ·   111 SOUTHWEST FIFTH AVENUE                       18· · · · MR. CHAREST:· Daniel Charest for the
   · ·   ·   ·   ·   ·   2300 U.S. BANCORP TOWER
   18·   ·   ·   ·   ·   PORTLAND, OREGON· 97204                          19· ·Plaintiff.
   · ·   ·   ·   ·   ·   (503) 517-2913                                   20· · · · MS. ARMSTRONG:· Are you guys --
   19·   ·   ·   ·   ·   shannon.armstrong@hklaw.com
   · ·   ·   ·   ·   ·   matt.donohue@hklaw.com                           21· · · · MR. FREE:· Andrew Free for the Plaintiff.
   20
   21·   ·ALSO PRESENT:· FRANCES E. SIMKINS                               22· · · · MS. WRIGHT:· Lydia Wright for the Plaintiffs.
   · ·   · · · · · · · · U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT         23· · · · MS. ARMSTRONG:· Shannon Armstrong from Holland
   22·   · · · · · · · · DON SAVOY/VIDEOGRAPHER
   23                                                                     24· ·& Knight for the Defendant GEO Group.· Also Matt
   24                                                                     25· ·Donohue from Holland & Knight also for the
   25


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 3 of 90 Page ID
                                  #:2262
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                                 5–8
                                                             Page 5                                                                       Page 7
   ·1· · · · Defendant GEO Group is not in the room right now,            ·1· · · · A.· ·On several brief occasions, yes.
   ·2· · · · but will be shortly.                                         ·2· · · · Q.· ·Tell me how that works, like brief occasions.
   ·3· · · · · · ·MR. CHAREST:· And for the record we have an             ·3· ·I don't understand what you mean.
   ·4· · · · attendee from ICE.· If you can say your name on the          ·4· · · · A.· ·Both the Department of Homeland Security and
   ·5· · · · record, please.                                              ·5· ·there's a Federal Statute around political position
   ·6· · · · · · ·MS. SIMKINS:· Frances Simkins.                          ·6· ·vacancies that control who is acting in the absence of a
   ·7· · · · · · ·MR. CHAREST:· Thank you.                                ·7· ·Senate confirmed political appointee.
   ·8                                                                     ·8· · · · Q.· ·And that was you from time to time then I take
   ·9· · · · · · · · · · · ·DANIEL RAGSDALE                               ·9· ·it?
   10· ·having been first duly sworn or affirmed, testified as            10· · · · A.· ·Correct.
   11· ·follows:                                                          11· · · · Q.· ·Oh.· On how many occasions were you the Acting
   12· · · · · · · · · · · DIRECT EXAMINATION                             12· ·Director of ICE?
   13· ·BY MR. CHAREST:                                                   13· · · · A.· ·I believe three.
   14· · · · Q.· ·Good morning, sir.                                      14· · · · Q.· ·Do you remember the dates?
   15· · · · · · ·Can you state your name for the record,                 15· · · · A.· ·It was briefly in January of 2017.· It was
   16· ·please.                                                           16· ·briefly I believe at some point when the Acting
   17· · · · A.· ·Yes.· It's Daniel Ragsdale.                             17· ·Director, his name is John Sandweg left, so it was a
   18· · · · Q.· ·And what is your current employment, sir?               18· ·couple of weeks.· I believe it was briefly when the
   19· · · · A.· ·I work for The GEO Group.                               19· ·Acting Director John Morton left, so it was a couple of
   20· · · · Q.· ·In what position?                                       20· ·occasions.
   21· · · · A.· ·I'm the Executive Vice-President for Contract           21· · · · Q.· ·So that's three, if I'm counting correctly, or
   22· ·Compliance.                                                       22· ·unless you've given me two that overlap.· Is it Sandweg?
   23· · · · Q.· ·How long have you worked at The GEO Group?              23· · · · A.· ·Sandweg, S-a-n-d-w-e-g, John Sandweg.
   24· · · · A.· ·It will be coming up on two years in July.              24· · · · Q.· ·So when Mr. Sandweg left that was one occasion
   25· · · · Q.· ·So July, 2017?                                          25· ·and the other one was when Mr. Morton left?

                                                                 Page 6                                                                   Page 8
   ·1· · · · A.· ·Correct.                                                ·1· · · · A.· ·So Mr. Morton was the Senate confirmed
   ·2· · · · Q.· ·Where did you work before working with The GEO ·2· ·Director that began in 2008 and then Sarah Saldana was
   ·3· ·Group?                                                            ·3· ·the second Senate confirmed Director, so it could be as
   ·4· · · · A.· ·I worked at U.S. Immigration and Customs                ·4· ·many as four times, and we're talking a matter of weeks
   ·5· ·Enforcement.                                                      ·5· ·in each case.
   ·6· · · · Q.· ·Is that commonly known as ICE?                          ·6· · · · Q.· ·Can you for the record state - spell the last
   ·7· · · · A.· ·It is.                                                  ·7· ·name you just said.
   ·8· · · · Q.· ·All right, and what position did you hold --            ·8· · · · A.· ·Sarah Saldana, S-a-l-d-a-n-a.
   ·9· ·What was your last position that you held at ICE, sir?            ·9· · · · Q.· ·All right, so maybe three, maybe four times in
   10· · · · A.· ·I was a Deputy Director.                                10· ·a matter of weeks, and frankly no disrespect, but the
   11· · · · Q.· ·Of -- When did you leave that position?                 11· ·stopgap because the regulations require someone to be
   12· · · · A.· ·In May of 2017.                                         12· ·acting while the - the Senate approved person is not
   13· · · · Q.· ·What was the job you had prior to being the             13· ·in - in position.· Is that fair?
   14· ·Deputy Director at ICE?                                           14· · · · · · ·MS. ARMSTRONG:· Objection to the form, vague.
   15· · · · A.· ·I was the Executive Associate Director for              15· · · · · · ·THE WITNESS:· I want to be precise.
   16· ·Management and Administration.                                    16· ·BY MR. CHAREST:
   17· · · · Q.· ·From when to when, sir?                                 17· · · · Q.· ·Sure.
   18· · · · A.· ·I believe I started acting in that job in I             18· · · · A.· ·So there is again --
   19· ·want to say October, 2010 and I was in - was in that job          19· · · · Q.· ·If you need to review something, let me ask
   20· ·or in that position until December, 2012.                         20· ·you better.
   21· · · · Q.· ·I'm sorry.· Can you tell me when you started            21· · · · · · ·Summarize, if you would, your intermittent
   22· ·again.· I missed it.                                              22· ·positions as Acting Director for ICE.
   23· · · · A.· ·I believe it was October, 2010.                         23· · · · A.· ·So in the absence of a Senate confirmed
   24· · · · Q.· ·Gotcha.· Thank you.                                     24· ·political appointee generally speaking the Deputy
   25· · · · · · ·Have you ever been the Acting Director of ICE?          25· ·Director will assume the roles of the Director, so in


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 4 of 90 Page ID
                                  #:2263
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                                9–12
                                                        Page 9                                                       Page 11
   ·1· ·the absence of that person I on several occasions      ·1· · · · A.· ·It's a law enforcement agency, so that
   ·2· ·stepped up in that role temporarily.                   ·2· ·position was responsible for issues related to both
   ·3· · · · Q.· ·And you've told us about three occasions and ·3· ·criminal investigations, immigration enforcement, the
   ·4· ·there may or may not have been another one that you're ·4· ·whole range of the Agency's functions.
   ·5· ·not sure of?                                           ·5· · · · Q.· ·You were advising the Director?
   ·6· · · · A.· ·There could have been a brief time as well,  ·6· · · · A.· ·Correct.
   ·7· ·but I believe that's - that's right.                       ·7· · · · Q.· ·Okay, what job did you hold before that?
   ·8· · · · Q.· ·You, yourself, were never Senate confirmed,      ·8· · · · A.· ·I was Chief of the Enforcement Law Division in
   ·9· ·correct?                                                   ·9· ·the Office of the Principal Legal Advisor.
   10· · · · A.· ·No.· I was the career person in the number two   10· · · · Q.· ·What was the type of work you did when you
   11· ·job.                                                       11· ·were the Chief - Chief of Enforcement Law Division?
   12· · · · Q.· ·All right.                                       12· · · · A.· ·So that was in the legal program at ICE and we
   13· · · · · · ·Were you paid on the - on the Executive          13· ·provide advice to the law enforcement components
   14· ·schedule during the time you were at ICE?                  14· ·regarding, you know, the statutory authorities and the
   15· · · · A.· ·No.                                              15· ·statutes the Agency enforced.
   16· · · · Q.· ·Do you know what that means?                     16· · · · Q.· ·You understand this particular case pertains
   17· · · · A.· ·I do.                                            17· ·to a facility in Adelanto, California, right?
   18· · · · Q.· ·What does it mean?                               18· · · · A.· ·Yes.
   19· · · · A.· ·The Executive schedule is a schedule of          19· · · · Q.· ·All right, is there - what's - what's the --
   20· ·salaries that GSA puts out for Senate confirmed and        20· ·In your work at GEO is there a name for that facility
   21· ·other political appointees.                                21· ·that you all use internally?
   22· · · · Q.· ·All right, and you were never even during your   22· · · · A.· ·I believe it's known as the Adelanto ICE
   23· ·time as Acting Director paid on that scale?                23· ·Processing Center.
   24· · · · A.· ·No.                                              24· · · · Q.· ·Okay, I've seen acronyms AIPC.· Is there like
   25· · · · Q.· ·Okay.· Well, you mean - you said no, but you     25· ·a - is it AIPC or something or is it they just say the

                                                       Page 10                                                        Page 12
   ·1· ·mean yes?· Yes, you were never paid on that scale,     ·1· ·word, the letters?
   ·2· ·correct?                                               ·2· · · · A.· ·I don't know what people generally do.· It's
   ·3· · · · A.· ·No.· I was never paid on the Executive         ·3· ·known as the Adelanto ICE Processing Center.
   ·4· ·schedule.                                                ·4· · · · Q.· ·Fair enough.
   ·5· · · · Q.· ·Fair.· All right.                              ·5· · · · · · ·If I say the Adelanto Center or Adelanto you
   ·6· · · · · · ·All right, before October of 2010 you were, if ·6· ·understand that we're talking about that - that
   ·7· ·I understand it correctly, effectively a lawyer within   ·7· ·facility?· Is that fair?
   ·8· ·ICE, you were Senior Counsel and Chief Enforcement of ·8· · · · A.· ·I do.
   ·9· ·the law - Chief of the Enforcement Law Division.· Is     ·9· · · · Q.· ·All right.· Great.
   10· ·that fair?                                               10· · · · · · ·Have you been there before to the Adelanto
   11· · · · · · ·MS. ARMSTRONG:· Object to the form, vague,     11· ·facility?
   12· · · · compound.                                           12· · · · A.· ·Yes.
   13· · · · · · ·THE WITNESS:· Yeah.· No.                       13· · · · Q.· ·How many times?
   14· ·BY MR. CHAREST:                                          14· · · · A.· ·I believe three, but maybe as many as four.
   15· · · · Q.· ·Okay, what was your job before being Executive 15· · · · Q.· ·Have you ever been there in connection with
   16· ·Associate Director?                                      16· ·learning or investigating issues relating to this
   17· · · · A.· ·I was Senior Management Counsel, so from I     17· ·particular lawsuit?
   18· ·think 2008 until 2010.                                   18· · · · A.· ·No.
   19· · · · Q.· ·Okay, and what did that job entail?            19· · · · Q.· ·Your work there or your visits there have all
   20· · · · A.· ·So that position was working for the Director  20· ·been other work for GEO not pertaining to this lawsuit?
   21· ·and essentially providing counsel on various law         21· · · · A.· ·Correct.
   22· ·enforcement matters and other Agency matters that were 22· · · · Q.· ·All right, what type of work have you done
   23· ·assigned to me.                                          23· ·when you visited the Adelanto facility?
   24· · · · Q.· ·Can you give more color or more detail on what 24· · · · A.· ·Liaison meetings with ICE on actually both
   25· ·you mean by various law enforcement matters.             25· ·occasions.


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 5 of 90 Page ID
                                  #:2264
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                              13–16
                                                         Page 13                                                                      Page 15
   ·1· · · · Q.· ·So you said both.· You suggested you might     ·1· ·quality?
   ·2· ·have been there three or four times.· Do you mean to say ·2· · · · A.· ·I would say breadth and depth would be my
   ·3· ·each occasion you think there was liaison meetings with ·3· ·description.
   ·4· ·ICE?                                                              ·4· · · · Q.· ·So both quality and volume?
   ·5· · · · · · ·It's not a trap.                                        ·5· · · · · · ·MS. ARMSTRONG:· Objection, misstates --
   ·6· · · · A.· ·What you'll have to ask me is, in other words,          ·6· · · · · · ·THE WITNESS:· I didn't say --
   ·7· ·I was there twice during my tenure at GEO.                        ·7· · · · · · ·MS. ARMSTRONG:· -- the testimony.
   ·8· · · · · · ·If you're asking me if I've been there over             ·8· · · · · · ·THE WITNESS:· -- quality or volume.· I said
   ·9· ·the course of time then the answer's different.                   ·9· · · · breadth and depth.
   10· · · · Q.· ·Perfect.· All right, so thank you for the               10· ·BY MR. CHAREST:
   11· ·clarification.· I appreciate it.                                  11· · · · Q.· ·Okay.· Well, when you say breadth what do you
   12· · · · · · ·Since you've been working at GEO you've been            12· ·mean?
   13· ·to the Adelanto facility twice, both of which were                13· · · · A.· ·It could be a range of options.· In other
   14· ·liaison meetings with ICE, correct?                               14· ·words, you could have recreation, let's just say you
   15· · · · A.· ·Yes.                                                    15· ·could add a particular type of recreation, you could add
   16· · · · Q.· ·And prior to your employment with GEO you had           16· ·a particular type of programming.
   17· ·visited the Adelanto facility once or twice in your               17· · · · Q.· ·What do you mean by programming?
   18· ·capacity at ICE, correct?                                         18· · · · A.· ·Courses, you know, activities offered to the
   19· · · · A.· ·Correct.                                                19· ·detainees.
   20· · · · Q.· ·What were the purpose and scope of the                  20· · · · Q.· ·Okay, and that's what you mean by breadth is
   21· ·meetings or the visits when you were working at ICE?              21· ·adding more services to the then existing or that
   22· · · · A.· ·They were site visits over the time in my               22· ·existing population?
   23· ·career, just visits to the LA field office generally.             23· · · · A.· ·Correct.
   24· · · · Q.· ·Were you involved in any contract performance,          24· · · · Q.· ·Okay, what do you mean by depth?
   25· ·non-performance investigations in any of those visits to          25· · · · A.· ·Depth could be just in terms of the number of

                                                                Page 14                                                         Page 16
   ·1· ·the Adelanto facility?                                            ·1· ·hours, the number or the particular type of people
   ·2· · · · A.· ·No.                                                     ·2· ·providing those services, potentially more credentialed
   ·3· · · · · · ·MS. ARMSTRONG:· Objection, vague, compound. ·3· ·people.
   ·4· · · · · · ·THE WITNESS:· No.                                       ·4· · · · Q.· ·Meaning enhancement of the - of the - the
   ·5· ·BY MR. CHAREST:                                                   ·5· ·level of service provided?· Is that fair?
   ·6· · · · Q.· ·When was the last time you were at the                  ·6· · · · A.· ·I'm not sure what you mean by that.
   ·7· ·facility?                                                         ·7· · · · Q.· ·Okay, so you're talking about getting more
   ·8· · · · A.· ·A matter of months ago.· I couldn't tell you            ·8· ·credentialed people to work at the facility, correct?
   ·9· ·precisely.· Two or three months ago.                              ·9· · · · A.· ·A possibility for that, yes.
   10· · · · Q.· ·Is it fair to say that you would view your              10· · · · Q.· ·Okay, what - in what capacities for those
   11· ·visits to the facility as part of the regular course of           11· ·people that you're looking to get better credentials?
   12· ·your - of your work at GEO to go have a liaison meeting           12· · · · A.· ·I didn't say better.· What I would say is, in
   13· ·with ICE at that facility?                                        13· ·other words, if you wanted to say offer a substance
   14· · · · A.· ·It was a meeting at ICE's request, so it                14· ·abuse class or, you know, an anger management class,
   15· ·wasn't part of my normal day-today GEO functions, no.             15· ·those things could be taught by people with some level
   16· · · · Q.· ·What was the purpose of the meeting then                16· ·of credential different than, you know, someone who
   17· ·specifically?                                                     17· ·might teach art class.
   18· · · · A.· ·ICE wanted to discuss, you know, various                18· · · · Q.· ·Sure.· Like you and I could teach a substance
   19· ·issues related to, you know, the performance of the               19· ·abuse class, but it wouldn't be as good as someone that
   20· ·facility, the services that are offered, so it was just           20· ·actually had credentials to do it, fair?
   21· ·at their request to I would say brainstorm.                       21· · · · A.· ·I don't know that I'm qualified to teach a
   22· · · · Q.· ·To - to work to improve the services that were          22· ·substance abuse class.· You may be, but I understand
   23· ·provided?                                                         23· ·your point.
   24· · · · A.· ·Or to expand on them.                                   24· · · · Q.· ·And that's what we're talking about is finding
   25· · · · Q.· ·Expand in terms of volume or in terms of                25· ·people that are qualified to do the services that are


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 6 of 90 Page ID
                                  #:2265
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                              17–20
                                                          Page 17                                                        Page 19
   ·1· ·being offered there at the facility, right?              ·1· ·looked?· Are you evaluating just things you see with
   ·2· · · · A.· ·Correct.                                       ·2· ·your eyes and not like the color of the paint or are you
   ·3· · · · Q.· ·Okay, was that the nature of both of the       ·3· ·saying, oh, look everyone's on time, everybody's doing
   ·4· ·liaison meetings that you had while you had been working ·4· ·their job, I'm pleased with the performance as well as
   ·5· ·at GEO at the Adelanto facility?                         ·5· ·just the physical presentation?
   ·6· · · · A.· ·The second one for sure, the first one also    ·6· · · · A.· ·I mean a general impression of the physical
   ·7· ·may have been a site visit.· I had not been there in     ·7· ·plant, the - what I would say is the mood of the folks.
   ·8· ·many years.                                              ·8· ·I encountered both employees and detainees.
   ·9· · · · Q.· ·And when you say site visit, is that           ·9· · · · Q.· ·Anything else?
   10· ·effectively an informal inspection by you where you go   10· · · · A.· ·Again just general impressions.
   11· ·and not necessarily have a checklist but go look around  11· · · · Q.· ·Did you have any other general impressions
   12· ·and make sure you're satisfied with the performance of   12· ·from those visits?
   13· ·the operation?                                           13· · · · A.· ·Not that I can recall.
   14· · · · · · ·MS. ARMSTRONG:· Objection, vague.              14· · · · Q.· ·GEO is a private for profit corporation,
   15· · · · · · ·THE WITNESS:· No.                              15· ·right?
   16· ·BY MR. CHAREST:                                          16· · · · A.· ·GEO is a publically traded company, yes.
   17· · · · Q.· ·Okay, what do you mean by site visit?          17· · · · Q.· ·For profit company?
   18· · · · A.· ·A tour.                                        18· · · · A.· ·Correct.
   19· · · · Q.· ·Just a tour?                                   19· · · · Q.· ·It is a Federal Government contractor?
   20· · · · A.· ·Correct.                                       20· · · · A.· ·It is.
   21· · · · Q.· ·So you're going around to learn the facility   21· · · · Q.· ·Is GEO a real estate investment trust?
   22· ·and intake but not necessarily evaluate and judge?· Is   22· · · · · · ·MS. ARMSTRONG:· Objection, vague.
   23· ·that fair?                                               23· · · · · · ·THE WITNESS:· Yes.
   24· · · · A.· ·A tour would simply be walking around and      24· ·BY MR. CHAREST:
   25· ·familiarizing yourself with the location meeting the     25· · · · Q.· ·All right, and you know what a real estate

                                                          Page 18                                                        Page 20
   ·1· ·folks that are working there and making general          ·1· ·investment trust is, right?
   ·2· ·observations.                                            ·2· · · · A.· ·I do.
   ·3· · · · Q.· ·Did you make any observations about the - the  ·3· · · · Q.· ·Okay, describe for us for the record what -
   ·4· ·conditions about any fixes or any improvements that you  ·4· ·what you understand a real estate investment trust to
   ·5· ·would have liked to have seen when you were at Adelanto ·5· ·be.
   ·6· ·in any of your three or four visits?                     ·6· · · · A.· ·It is a type of company that holds real estate
   ·7· · · · A.· ·Nothing formal.· I had formed a personal       ·7· ·holdings and, you know, performs services of a variety
   ·8· ·opinion on those occasions, but - but nothing that       ·8· ·of types on those locations.
   ·9· ·produced anything in my sort of official capacity.       ·9· · · · Q.· ·What type of services does the - does that
   10· · · · Q.· ·What personal opinion did you produce during   10· ·type of company provide on those various locations in
   11· ·your - those visits that you just mentioned?             11· ·your experience?
   12· · · · A.· ·I was pleased with the way the facility        12· · · · · · ·MS. ARMSTRONG:· Objection, vague.
   13· ·looked.                                                  13· · · · · · ·THE WITNESS:· I know there are multiple types
   14· · · · Q.· ·And when you say the way the facility looked,  14· · · · of - of real estate investment trusts, so I'm not
   15· ·are you talking about just its physical appearance or    15· · · · quite sure what you mean.
   16· ·are you talking about that sort of encompasses also when 16· ·BY MR. CHAREST:
   17· ·you're seeing the operations and the people's            17· · · · Q.· ·Like hotel chains, for example?
   18· ·performance there?                                       18· · · · A.· ·I know from just basic knowledge that, yes,
   19· · · · · · ·MS. ARMSTRONG:· Objection, vague.              19· ·there are hotel chains that do that or organized that
   20· · · · · · ·THE WITNESS:· Yeah, I think -- Could you       20· ·way.
   21· · · · clarify that question?                              21· · · · Q.· ·And are there certain qualifications or boxes
   22· ·BY MR. CHAREST:                                          22· ·to tick in order to qualify as a real estate investment
   23· · · · Q.· ·I'm trying to understand what you mean by when 23· ·trust for the IRS, for example?
   24· ·you say you're pleased with the way the facility looked. 24· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
   25· ·What's the scope of that when you're saying the way it   25· · · · conclusion.


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 7 of 90 Page ID
                                  #:2266
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                              21–24
                                                          Page 21                                                                        Page 23
   ·1· · · · · · ·THE WITNESS:· I assume so, but I don't know.    ·1· ·notably larger than any others?
   ·2· ·BY MR. CHAREST:                                                   ·2· · · · · · ·MS. ARMSTRONG:· Objection, vague.
   ·3· · · · Q.· ·You don't know?                                         ·3· · · · · · ·THE WITNESS:· You know, other than what I know
   ·4· · · · A.· ·No.                                                     ·4· · · · in just of reading and, you know, press releases
   ·5· · · · Q.· ·When you described a real estate investment             ·5· · · · I'm not really knowledgeable about who owns what.
   ·6· ·trust you mentioned that there were real estate holdings          ·6· ·BY MR. CHAREST:
   ·7· ·and the provision of services.· What provision of                 ·7· · · · Q.· ·Okay, what did you know reading press
   ·8· ·services did you have in mind when you said that answer, ·8· ·releases?· What did you have in mind when you thought
   ·9· ·sir?                                                              ·9· ·about that answer?
   10· · · · A.· ·The GEO Group provides both residential and             10· · · · A.· ·I know that publicly traded companies put out
   11· ·non-residential detention services at those locations.            11· ·various, you know, information at - after board meetings
   12· ·That's what the company does.                                     12· ·and, you know, annual reports.· I don't know precisely
   13· · · · Q.· ·What do you mean by non-residential?                    13· ·who is the largest shareholder.· I don't know.
   14· · · · A.· ·I mean something that I think in normal                 14· · · · Q.· ·Do you own any shares in GEO?
   15· ·language would be like a halfway house.                           15· · · · A.· ·Yes, I do.
   16· · · · Q.· ·Okay, like a non-permanent place for someone            16· · · · Q.· ·When did you acquire them?
   17· ·to sleep and reside?· Is that a fair description that             17· · · · A.· ·I - it's been twice.· In the spring of 20, I
   18· ·we're talking about?                                              18· ·guess, '18 and the spring of 2019.
   19· · · · A.· ·I think it would be someplace where someone             19· · · · Q.· ·So you didn't own any shares in GEO when you
   20· ·may spend a period of time where they actually sleep              20· ·were working at ICE?
   21· ·there and they're working at other times and then there           21· · · · A.· ·No.
   22· ·are some places where they're there for programming               22· · · · Q.· ·Do you know anyone while you were working at
   23· ·during the day and they sleep in their houses, so it's -          23· ·ICE that owned shares in GEO?
   24· ·it's a range, a blended set of circumstances.                     24· · · · A.· ·I have no idea.
   25· · · · Q.· ·Fair.· All right, so when you're talking about          25· · · · Q.· ·Well, let's be real clear on that point for my

                                                                Page 22                                                                  Page 24
   ·1· ·residential and non-residential, for the residential              ·1· ·benefit.· Are you saying that you were not aware of
   ·2· ·we're talking about detainees who live and spend all of           ·2· ·anybody owning it or I just don't know one way or the
   ·3· ·their time on a facility and non-residential is one               ·3· ·other?
   ·4· ·where the stay might be shorter and the person can come ·4· · · · A.· ·All I know for sure is that I did not.
   ·5· ·and go; is that right?                                            ·5· · · · Q.· ·And you never heard anyone say that they did
   ·6· · · · A.· ·I think generally that would be right.                  ·6· ·at ICE?
   ·7· · · · Q.· ·All right, and those are the services that GEO          ·7· · · · A.· ·I - I -- No.
   ·8· ·provides in addition to holding real estate properties,           ·8· · · · · · ·(Whereupon, Exhibit 1 was marked)
   ·9· ·correct?                                                          ·9· ·BY MR. CHAREST:
   10· · · · A.· ·Yes.                                                    10· · · · Q.· ·I hand you two documents.· We don't have to
   11· · · · Q.· ·All right, and on those facilities that GEO             11· ·jump into them right yet, but they will - they may
   12· ·provides it provides for the residents' housing, it's a           12· ·provide you some context to answer some questions as we
   13· ·room and board, some training activities, medical                 13· ·go forward, so to be fair I'll hand them to you.
   14· ·facilities and I guess I'd call it pastime, you know,             14· · · · · · ·The first one that's been marked as Exhibit
   15· ·non-work related activities?· Is that a fair and general          15· ·One is the - is titled Services Contract and it's dated
   16· ·description?                                                      16· ·17 May, 2011 and it's a contract between the City of
   17· · · · · · ·MS. ARMSTRONG:· Objection, vague.                       17· ·Adelanto and The GEO Group and, of course, it appends to
   18· · · · · · ·THE WITNESS:· Yeah, I think - could you                 18· ·it and makes part of it the Intergov - Intergovernmental
   19· · · · clarify the question, please?                                19· ·Service Agreement between ICE and the City of Adelanto.
   20· ·BY MR. CHAREST:                                                   20· ·Are you familiar with this agreement, sir?
   21· · · · Q.· ·Well, I'm trying to understand the breadth of           21· · · · A.· ·I am generally familiar with it.
   22· ·services.                                                         22· · · · Q.· ·Generally familiar with it.· What does that
   23· · · · · · ·Maybe we can just look at the contract when we          23· ·mean?
   24· ·get it, so I'll wait on that until later.                         24· · · · A.· ·I am aware of what this is.· It was not in my
   25· · · · · · ·Does GEO have any shareholder groups that are           25· ·direct day-to-day responsibilities to be knowledgeable



                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 8 of 90 Page ID
                                  #:2267
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                              25–28
                                                           Page 25                                                         Page 27
   ·1· ·about this particular contract.                          ·1· ·had to be done on site, I looked at the audit tools
   ·2· · · · Q.· ·Are you -- You're the Contract Compliance      ·2· ·themselves, I looked at some questions about particular
   ·3· ·Officer for The GEO Group, right?                        ·3· ·areas, but generally the system that was there is
   ·4· · · · A.· ·Correct.                                       ·4· ·largely intact.
   ·5· · · · Q.· ·And it's not your job to make sure that this   ·5· · · · Q.· ·What was the third one you said?· You said on
   ·6· ·contract is complied with?                               ·6· ·whether auditing done on site, with the different audit
   ·7· · · · A.· ·I didn't say that.                             ·7· ·tools and then the third one?
   ·8· · · · Q.· ·Is it your job to make sure that this contract ·8· · · · A.· ·I said, you know, would every audit have to be
   ·9· ·is complied with?                                        ·9· ·done on site, looked at audit tools.· I --
   10· · · · A.· ·In part.                                       10· · · · Q.· ·I kind of repeated it.· To me it sort of
   11· · · · · · ·My job is to perform audits to determine how   11· ·subsumed the first two, so if you can only - can you
   12· ·our performance under this contract is going.· I'm not   12· ·think of anything other then?
   13· ·in an operational capacity to - to perform what GEO does 13· · · · A.· ·I reviewed the overall quality control policy
   14· ·under this contract.                                     14· ·that - you know, we reviewed all those - the policy on
   15· · · · Q.· ·I take your point.                             15· ·that.
   16· · · · · · ·You're - you're not responsible for the people 16· · · · Q.· ·Okay, did you make any other changes that you
   17· ·that are carrying out this contract?· You're responsible 17· ·can recall to the audit process?
   18· ·for making sure the people that carry out this contract  18· · · · A.· ·No.
   19· ·within GEO are doing it correctly?· Is that fair?        19· · · · Q.· ·All right, what audit tools are we talking
   20· · · · A.· ·No.                                            20· ·about?· Not just the ones that you changed, but
   21· · · · Q.· ·Okay, what's wrong with what I said?           21· ·generally what audit tools do you all employ to ensure
   22· · · · A.· ·I'm not in their chain of command so, in other 22· ·compliance with this services contract that is Exhibit
   23· ·words, I'm not responsible for precisely how they do     23· ·One?
   24· ·their jobs on a day-to-day basis.· What I'm responsible  24· · · · A.· ·So an audit tool is a term of art.· It doesn't
   25· ·for is performing audits which are essentially snapshots 25· ·really mean it's a tool.· It is a set of questions

                                                           Page 26                                                              Page 28
   ·1· ·at various points of how folks are performing.               ·1· ·developed from the contract developed from ICE's
   ·2· · · · Q.· ·Okay, so when you're doing these audits how        ·2· ·Performance-Based National Detention Standards based on
   ·3· ·does that manifest itself?· What do you do to do an          ·3· ·the statement of work and we developed those questions
   ·4· ·audit?                                                       ·4· ·and essentially go to the facility to look at those
   ·5· · · · A.· ·We have reviewed the contract, the standards,      ·5· ·particular areas and make a determination if something
   ·6· ·the statement of work and we create audit tools to what      ·6· ·is compliant or not.
   ·7· ·I'll say is perform tests of a sample of various, you        ·7· · · · Q.· ·Do the questions that you use as audit tools
   ·8· ·know, services that are performed under the contract to      ·8· ·pertain to the voluntary work program, any of them?
   ·9· ·determine whether they comply or not in simple terms.        ·9· · · · A.· ·I believe there are some questions related to
   10· · · · Q.· ·Did that system exist when you joined GEO?         10· ·the voluntary work program, yes.
   11· · · · A.· ·It did.                                            11· · · · Q.· ·What questions does GEO employ as audit tools
   12· · · · Q.· ·So you didn't build it from the ground up?         12· ·to evaluate the voluntary work program?
   13· ·You just now - you had a -- There was a system in place 13· · · · · · ·MS. ARMSTRONG:· Objection, vague.
   14· ·that you took over; is that right?                           14· · · · · · ·THE WITNESS:· Could you clarify that question?
   15· · · · A.· ·Correct.                                           15· ·BY MR. CHAREST:
   16· · · · Q.· ·Did you change the system at all since you         16· · · · Q.· ·So you identified tools and said the tools are
   17· ·took over or you're just adapting or adopting the system     17· ·a related set of questions based on the contract, the
   18· ·that was in place?                                           18· ·PBNDS in the statement of work and you said some of
   19· · · · · · ·MS. ARMSTRONG:· Objection, compound.               19· ·those questions pertained to the voluntary work program,
   20· · · · · · ·THE WITNESS:· If I understand your question,       20· ·so I'm asking you what questions, what tools, if you
   21· · · · have I made any changes since I've joined?· Yes.        21· ·want to use that term, I don't care, pertain to the
   22· ·BY MR. CHAREST:                                              22· ·voluntary work program that you all use?
   23· · · · Q.· ·Okay, what changes did you make to the             23· · · · A.· ·All right, I don't have the questions
   24· ·auditing system since you joined GEO?                        24· ·memorized, but they would be questions related to the
   25· · · · A.· ·I looked at whether or not every single audit      25· ·precise standard in the voluntary work program and the



                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 9 of 90 Page ID
                                  #:2268
   DANIEL RAGSDALE                                              June 12, 2019
   NOVOA vs THE GEO GROUP                                              29–32
                                                                 Page 29                                                                  Page 31
   ·1· ·PBNDS, so the existence of the program, you know, the              ·1· ·ICE asked for a different set of standards to apply it
   ·2· ·types of - of vocations that people can participate in,            ·2· ·would not necessarily be this version, it could be
   ·3· ·the hours in which it's done, the selection process, you           ·3· ·something else.
   ·4· ·know, making sure folks are paid, just obviously the               ·4· · · · Q.· ·And are you aware of whether or not there are
   ·5· ·general administration of the program.                             ·5· ·changes between one version of the PBNDS and another as
   ·6· · · · · · ·(Whereupon, Exhibit 2 was marked)                        ·6· ·pertains to the voluntary work program?
   ·7· ·BY MR. CHAREST:                                                    ·7· · · · A.· ·There were changes in 2016, yes.
   ·8· · · · Q.· ·Okay, so I'd suggest I should hand to you a              ·8· · · · Q.· ·Okay, what were those changes?· Do you know?
   ·9· ·document that's been marked as Exhibit Two --                      ·9· · · · A.· ·I don't know precisely what every change was
   10· · · · A.· ·Okay.· Thank you.                                        10· ·in that document, so - but I do know there were changes.
   11· · · · Q.· ·-- which is the - it's a printout we have of             11· · · · Q.· ·Do you remember any of the changes?
   12· ·the Performance-Based National Detention Standards 2011. 12· · · · A.· ·I do know that there was a change regarding
   13· ·It is a hefty document.                                            13· ·compensation.
   14· · · · · · ·MS. ARMSTRONG:· I just want to note for the              14· · · · Q.· ·What was the change regarding compensation?
   15· · · · record that Exhibit Two is the PBNDS Standards for            15· · · · A.· ·The term at least a dollar a day is reflected
   16· · · · 2011 revised December, 2016.                                  16· ·in this version.
   17· · · · · · ·MR. CHAREST:· So noted.                                  17· · · · Q.· ·And what was it before this version?
   18· ·BY MR. CHAREST:                                                    18· · · · A.· ·I believe it said a dollar a day --
   19· · · · Q.· ·When you're talking - when you and I were                19· · · · Q.· ·Okay.
   20· ·talking about the PBNDS, we're talking about this                  20· · · · A.· ·-- or some version of that.
   21· ·document, whatever, there might be different versions?             21· · · · Q.· ·Do you know which version applies to the
   22· ·Is that fair?                                                      22· ·Adelanto facility contractually?
   23· · · · A.· ·There are multiple versions of this, yes.                23· · · · · · ·MS. ARMSTRONG:· Objection, vague as to time.
   24· · · · Q.· ·And -- But you understand when I say PBNDS and           24· · · · · · ·THE WITNESS:· I guess it would say when -- The
   25· ·you say PBNDS we're both talking about the                         25· · · · Adelanto facility has been under contract for

                                                                 Page 30                                                                  Page 32
   ·1· ·Performance-Based National Detention Standards that are            ·1· · · · several years.
   ·2· ·reflected in Exhibit Two or some variant of Exhibit Two?           ·2· ·BY MR. CHAREST:
   ·3· ·Is that fair?                                                      ·3· · · · Q.· ·Okay, so that sort of answer it leads me to
   ·4· · · · A.· ·It would best probably to be precise that if             ·4· ·believe that you believe that contract called for
   ·5· ·what the document you've handed me just because it does            ·5· ·different Performance-Based National Detention Standards
   ·6· ·make a difference these are the Performance-Based                  ·6· ·over time; is that right?
   ·7· ·National Detention Standards that were updated in 2016,            ·7· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
   ·8· ·so that's the version you've showed me, so I'll assume             ·8· · · · conclusion.
   ·9· ·that's what you mean when we're talking about this                 ·9· · · · · · ·THE WITNESS:· If I understand your question,
   10· ·document.                                                          10· · · · this document wasn't written until 2016 and if the
   11· · · · Q.· ·Sure.· When we're talking about this document            11· · · · facility was in operation before 2016 then this
   12· ·that's easy enough, but when you're talking about we've            12· · · · version couldn't have applied, so there must have
   13· ·got these audit tools that led us - that lead us to                13· · · · been another version.
   14· ·getting a set of questions that pertain to the contract            14· ·BY MR. CHAREST:
   15· ·and to the Performance-Based National Detention                    15· · · · Q.· ·Do you know what that prior version was?
   16· ·Standards and the statement of work, you're not talking            16· · · · A.· ·This on its face, you know, notes that it was
   17· ·about just this revision?· You're talking about whatever           17· ·written in 2011, so I believe in 2011 it was a different
   18· ·revision applies to whatever the location is at the                18· ·version of this - these set of standards that applied.
   19· ·particular time, right?                                            19· · · · Q.· ·Let's not pretend like you never saw the PBNDS
   20· · · · A.· ·What I would mean is whatever the contract               20· ·before today, okay?
   21· ·requires --                                                        21· · · · · · ·MS. ARMSTRONG:· Objection, argumentative.
   22· · · · Q.· ·Okay.                                                    22· ·BY MR. CHAREST:
   23· · · · A.· ·-- so this is in some cases subsumed into the            23· · · · Q.· ·You've seen this document before today, right?
   24· ·contracts, but the contract is the operative document              24· · · · A.· ·Yes.
   25· ·that was the agreement between GEO and any client, so if 25· · · · Q.· ·I mean it is literally the document that you


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 10 of 90 Page ID
                                  #:2269
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               33–36
                                                                Page 33                                                    Page 35
    ·1· ·would use to go audit all of the entities and facilities ·1· · · · Q.· ·Okay.· Well, you're the guy that does the
    ·2· ·under your auspices, correct?                            ·2· ·audit.· Do you know which version applies to Adelanto,
    ·3· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior     ·3· ·which version of the PBNDS applies to Adelanto?
    ·4· · · · testimony.                                          ·4· · · · A.· ·As of when?
    ·5· · · · · · ·THE WITNESS:· So as I said, the contract       ·5· · · · Q.· ·Today.
    ·6· · · · directs us which version of the standards apply in  ·6· · · · A.· ·Okay, as of today I believe the 2016 version
    ·7· · · · which facilities.                                   ·7· ·of these standards apply to Adelanto.
    ·8· ·BY MR. CHAREST:                                          ·8· · · · Q.· ·What's your basis for that?
    ·9· · · · Q.· ·Sure.· Okay, whatever version applies through  ·9· · · · A.· ·I believe our audit tools were updated
    10· ·whatever contract you're aware of not only this 2016     10· ·sometime between 2016 and 2017 prior to my arrival at
    11· ·revision of the Performance-Based National Detention     11· ·GEO to reflect this version of the standards, but I
    12· ·Standards but other revisions, correct?                  12· ·don't have firsthand knowledge of that.
    13· · · · A.· ·I'm aware of the multiple versions of this     13· · · · Q.· ·When you say this version, you put your hands
    14· ·over the course of time, yes.                            14· ·on Exhibit Two which is the 2016 revision, right?
    15· · · · Q.· ·I mean it is literally your sandbox?· This is  15· · · · A.· ·Yes.· That's what -- Yes, it says on here that
    16· ·the job you do is make sure the facilities comply and    16· ·revised December, 2016.
    17· ·conform with whatever standards are applicable to that   17· · · · Q.· ·Do you know if this agreement that is Exhibit
    18· ·particular facility, right?                              18· ·One, the services contract, is even the valid agreement
    19· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered, 19· ·between the City of Adelanto and GEO?
    20· · · · argumentative.                                      20· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    21· · · · · · ·THE WITNESS:· So as it relates to ICE which is 21· · · · conclusion.
    22· · · · not the only client that my team audits we also     22· · · · · · ·THE WITNESS:· I'm not sure what you mean.
    23· · · · perform work for the Federal Bureau Of Prisons, the 23· ·BY MR. CHAREST:
    24· · · · United States Marshals Service and some other       24· · · · Q.· ·Well, it's a term for sixty months which is
    25· · · · clients, so the answer is as it relates to ICE I'm  25· ·five years, five years after May, 2011 to May, 2016, so

                                                           Page 34                                                          Page 36
    ·1· · · · familiar with this document and we develop audit     ·1· ·are they - are you all still operating the facility
    ·2· · · · tools depending on which version of the standards   ·2· ·pursuant to this services contract or is there a
    ·3· · · · at the time applied.                                ·3· ·different one?
    ·4· ·BY MR. CHAREST:                                          ·4· · · · A.· ·No.· It's certainly not this contract.
    ·5· · · · Q.· ·Okay, so do you know given your whatever       ·5· ·There's been about -- It's definitely not this contract.
    ·6· ·familiarity you have with the service contract between   ·6· · · · Q.· ·How do you know that?
    ·7· ·ICE -- Sorry -- Between GEO and the City of Adelanto     ·7· · · · A.· ·I know that the City of Adelanto terminated
    ·8· ·which version of the PBNDS applied from the beginning of ·8· ·the con - the IGSA agreement.
    ·9· ·the life of the services contract?                       ·9· · · · Q.· ·When did the City terminate the IGSA
    10· · · · A.· ·So if you're referring to the document you've  10· ·agreement?
    11· ·handed me here that's dated the 17th of May, 2011 my     11· · · · A.· ·Several months ago, I believe.
    12· ·belief would be that the prior version of these          12· · · · Q.· ·And what was the -- How did -- What's the
    13· ·standards would have been what applied when services     13· ·current relationship as pertains to GEO and ICE with
    14· ·commenced if that's what you're asking me.               14· ·respect to the Adelanto facility?
    15· · · · Q.· ·All right, and then when the current version,  15· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    16· ·this 2016 revision came out it's your understanding that 16· · · · conclusion.
    17· ·the 2016 version is the version that governs the         17· · · · · · ·THE WITNESS:· Again it's not my area to -- I'm
    18· ·relationship under the services contract; is that right? 18· · · · not the person who does the actual procurements,
    19· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal   19· · · · but I understand there is now a direct contract
    20· · · · conclusion.                                         20· · · · between GEO and ICE for services at Adelanto.
    21· · · · · · ·THE WITNESS:· I would have to say we'd have to 21· ·BY MR. CHAREST:
    22· · · · refer to the contract and confirm that this was     22· · · · Q.· ·And you don't know what that contract is or
    23· · · · updated at some point to reflect that this 2016     23· ·says or does but you're the one that audits compliance
    24· · · · version of the standards apply.                     24· ·with it?
    25· ·BY MR. CHAREST:                                          25· · · · A.· ·Again my job is not the procurement


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 11 of 90 Page ID
                                  #:2270
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               37–40
                                                                Page 37                                                                   Page 39
    ·1· ·contracting person --                                            ·1· · · · Q.· ·Your question's better than mine.· I'll ask it
    ·2· · · · Q.· ·I didn't ask you about procurement                     ·2· ·that way.
    ·3· ·contracting.                                                     ·3· · · · · · ·You're the person that's responsible for
    ·4· · · · · · ·MS. ARMSTRONG:· Please let the witness finish          ·4· ·ensuring that GEO performs under the terms of the direct
    ·5· · · · his answer.                                                 ·5· ·contract between ICE and GEO through audits, correct?
    ·6· ·BY MR. CHAREST:                                                  ·6· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·7· · · · Q.· ·Go ahead.                                              ·7· · · · · · ·THE WITNESS:· So, no, because again as we sort
    ·8· · · · A.· ·Well, in Federal Government procurement                ·8· · · · of went this - before, I'm responsible for
    ·9· ·actions there are different jobs, so while the - while           ·9· · · · performing audits that make a determination of
    10· ·the term contract is in my title I'm not responsible for         10· · · · compliance or noncompliance.· The operational chain
    11· ·the contract process in terms, so again am I familiar            11· · · · of command is the - are the folks that are
    12· ·with the agreement, you know, word for word?· No. I              12· · · · responsible for how things are done day-to-day.
    13· ·know generally it's a direct contract between ICE and            13· ·BY MR. CHAREST:
    14· ·GEO.                                                             14· · · · Q.· ·Okay, you're the person responsible for
    15· · · · Q.· ·How were you able to audit the contract if             15· ·identifying on behalf of through the audit program any
    16· ·you're not familiar with the contract?                           16· ·conformance or nonconformance with the performance
    17· · · · A.· ·I don't really understand what you mean.               17· ·standards under the contract between GEO and ICE, right?
    18· · · · Q.· ·Your job is to oversee audits for compliance           18· · · · A.· ·Correct.
    19· ·with the performance standards under the contract                19· · · · Q.· ·And therefore you would and your people would
    20· ·between ICE and GEO as pertains to two, among others, 20· ·need to know what the performance standards are in the
    21· ·the Adelanto facility, right?                         21· ·contract between GEO and ICE as pertains to Adelanto to
    22· · · · A.· ·Correct.                                               22· ·do that job, right?
    23· · · · Q.· ·All right, how do you do that if you don't             23· · · · A.· ·Correct.
    24· ·know what's in the contract between ICE and GEO as               24· · · · Q.· ·And you're sitting here telling us under oath
    25· ·pertains to the Adelanto facility?                               25· ·that to the best of your knowledge the scope of work

                                                            Page 38                                                    Page 40
    ·1· · · · A.· ·I know that the scope of work hasn't changed,    ·1· ·under the services contract, the predecessor contract
    ·2· ·so the nature of the agreement between GEO and ICE or ·2· ·and the current contract that is directly between GEO
    ·3· ·the City of Adelanto may have changed but the scope of           ·3· ·and ICE as pertains to Adelanto is the same, right?
    ·4· ·services did not.                                                ·4· · · · A.· ·To the best of my knowledge, yes.
    ·5· · · · Q.· ·So the scope of work that was in the services          ·5· · · · Q.· ·Okay, thank you.
    ·6· ·contract that is Exhibit One is the same scope of work           ·6· · · · · · ·The -- And when you say scope of work, not
    ·7· ·that currently exists in the contract between ICE and            ·7· ·even my words, you're talking about the statement of
    ·8· ·GEO; is that right?                                              ·8· ·work, right?
    ·9· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal           ·9· · · · A.· ·Correct.
    10· · · · conclusion.                                                 10· · · · Q.· ·Okay, the statement of work that's attached to
    11· · · · · · ·THE WITNESS:· So I don't know that.· I have            11· ·Exhibit A starts at - there's a Bates label in the
    12· · · · not personally done a side-by-side comparison, but          12· ·bottom right-hand corner it's called GOWER, it says
    13· · · · it is my understanding that is generally correct.           13· ·GOWER-GEO 0000531.· Can you flip to that, please.
    14· ·BY MR. CHAREST:                                                  14· · · · · · ·MR. CHAREST:· G-o-w-e-r.
    15· · · · Q.· ·Let me put it this way:· You're not aware of           15· ·BY MR. CHAREST:
    16· ·any changes in the scope of work between the services            16· · · · Q.· ·Okay, are you with me?
    17· ·contract that is Exhibit One and the current direct              17· · · · A.· ·I am at page 0000531.
    18· ·contract between ICE and GEO, correct?                           18· · · · Q.· ·Great.
    19· · · · A.· ·I am not aware, no.                                    19· · · · · · ·And that's the - you can confirm for me and
    20· · · · Q.· ·And you're the person responsible for auditing         20· ·for the record that that is the statement of work that's
    21· ·that agreement, right?                                           21· ·appended to ultimately the services contract in Exhibit
    22· · · · A.· ·Well, again I want to be precise.· When you            22· ·One, correct?
    23· ·say auditing the agreement, I'm responsible for auditing         23· · · · A.· ·This is what is attached to the what you've
    24· ·the operations.· I'm not responsible for, you know, to           24· ·handed me as the services contract, yes.
    25· ·auditing the contract.                                           25· · · · Q.· ·Great.


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 12 of 90 Page ID
                                  #:2271
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               41–44
                                                                 Page 41                                                                   Page 43
    ·1· · · · · · ·And the first standard that's identified                ·1· · · · Care NCCHC.
    ·2· ·performance standard is the 2008 ICE Performance-Based ·2· ·BY MR. CHAREST:
    ·3· ·National Detention Standard, correct?                             ·3· · · · Q.· ·Are you answering my question or hers?
    ·4· · · · A.· ·Yes.· That's what it reads.                             ·4· · · · A.· ·I'm trying to answer your question.
    ·5· · · · Q.· ·You believe that in the current version of the          ·5· · · · Q.· ·Okay, my question was do you see the list?
    ·6· ·statement of work you believe that the agreement                  ·6· · · · A.· ·Yes.
    ·7· ·incorporates the 2011 standards and the 2016 revision of          ·7· · · · · · ·MS. ARMSTRONG:· Objection, argumentative.
    ·8· ·that standard, correct?                                           ·8· ·BY MR. CHAREST:
    ·9· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal            ·9· · · · Q.· ·Do you see the list?
    10· · · · conclusion.                                                  10· · · · A.· ·Yes.
    11· · · · · · ·THE WITNESS:· I believe this has been updated,          11· · · · Q.· ·Okay, does the current statement of work have
    12· · · · yes.                                                         12· ·a similar situation where there's the PBNDS and another
    13· ·BY MR. CHAREST:                                                   13· ·list, a full list of all kinds of standards or is it
    14· · · · Q.· ·Updated to refer to the 2011 standard 2016              14· ·just the one?
    15· ·revision, correct?                                                15· · · · A.· ·So I --
    16· · · · A.· ·I believe that's correct, yes.                          16· · · · · · ·MS. ARMSTRONG:· Objection, vague, compound.
    17· · · · Q.· ·Are the other standards also included in the            17· · · · · · ·THE WITNESS:· So I have not seen it
    18· ·current statement of work to your understanding, the              18· · · · personally, but do I -- I know that we are still
    19· ·ACA, ALDF and NCCHC?                                              19· · · · required to meet ACA standards and NCCHC standards.
    20· · · · · · ·MS. ARMSTRONG:· Objection, vague.                       20· ·BY MR. CHAREST:
    21· · · · · · ·THE WITNESS:· Could you say that one more               21· · · · Q.· ·Okay, so -- And you know that because your
    22· · · · time?                                                        22· ·audit tools include issues pertaining to those
    23· ·BY MR. CHAREST:                                                   23· ·additional standards; is that right?
    24· · · · Q.· ·Yeah.· Well, you see what I'm talking about             24· · · · A.· ·Yes, but it's a slightly different format.· In
    25· ·right in that first paragraph.· It says, "The service             25· ·other words, we don't audit to those standards in the

                                                          Page 42                                                        Page 44
    ·1· ·provider is required to perform in accordance with" and  ·1· ·same way we audit to different standards, but there's an
    ·2· ·then it lists a series of standards.· Are you with me?            ·2· ·audit process for those, yes.
    ·3· · · · A.· ·So if I understand your question --                     ·3· · · · Q.· ·Did the economics change at all under the -
    ·4· · · · Q.· ·Just answer the -- I'm just trying to frame --          ·4· ·the new direct agreement with - between GEO and ICE as
    ·5· · · · · · ·MS. ARMSTRONG:· Please let Mr. Ragsdale finish ·5· ·compared to the prior services contract between GEO and
    ·6· · · · his answer then you can ask your next question.              ·6· ·Adelanto and ICE?
    ·7· ·BY MR. CHAREST:                                                   ·7· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·8· · · · Q.· ·Yeah, I'm just trying to point you in the area          ·8· · · · · · ·THE WITNESS:· I have no idea.
    ·9· ·of the document, okay?· Do you see where I'm talking              ·9· ·BY MR. CHAREST:
    10· ·about?                                                            10· · · · Q.· ·The current agreement between GEO and ICE like
    11· · · · A.· ·I'm reading - I'm looking at the first                  11· ·the predecessor is a performance-based contract,
    12· ·paragraph here under I, Performance.                              12· ·correct?
    13· · · · Q.· ·Right, and the form of that paragraph is that,          13· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    14· ·"The service provider is required to perform in                   14· · · · conclusion.
    15· ·accordance with" and then there's a list of standards,            15· · · · · · ·THE WITNESS:· So if I understand correctly, it
    16· ·right?                                                            16· · · · includes - a reference is Performance-Based
    17· · · · · · ·MS. ARMSTRONG:· I'm just going to object that           17· · · · Detention Standards which are - which are different
    18· · · · you didn't read the full piece of the quote there.           18· · · · than - than standards that require precision to do
    19· · · · · · ·THE WITNESS:· So if I'm following you, yes, I           19· · · · certain things in a very precise way.
    20· · · · see a list here that says 2008 ICE                           20· ·BY MR. CHAREST:
    21· · · · Performance-Based National Detention Standards,              21· · · · Q.· ·Correct, meaning here are the standards we
    22· · · · American Correctional Association, ACA Standards             22· ·want you to meet, you get this - there somehow, but as
    23· · · · for Adult Local Detention Facilities and Standard            23· ·long as you meet the standards for the price everybody's
    24· · · · Supplements for Health Services in Jails, latest             24· ·happy, right?
    25· · · · edition National Commission on Correctional Health           25· · · · A.· ·What I would say is these are written in an


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 13 of 90 Page ID
                                  #:2272
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               45–48
                                                            Page 45                                                           Page 47
    ·1· ·aspirational way, that they are looking for particular     ·1· · · · that I'm understanding your question.· In other
    ·2· ·outcomes without a prescribed method of - of doing it,             ·2· · · · words, and again I'm - I am not an expert in it,
    ·3· ·that particular function.                                          ·3· · · · but I certainly have - am aware of the terms in
    ·4· · · · Q.· ·And that's how GEO performs under these                  ·4· · · · government contracting.· There are different types
    ·5· ·contracts, correct?                                                ·5· · · · of contracts in the government.· You know, there
    ·6· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal             ·6· · · · are direct contracts between vendors, there are
    ·7· · · · conclusion and vague.                                         ·7· · · · intergovernmental service agreements, there are
    ·8· · · · · · ·THE WITNESS:· Again performs under the                   ·8· · · · what they call indefinite duration, indefinite
    ·9· · · · standards or in terms of meeting the standards,               ·9· · · · quantity type contracts, ID, IQ, so when you say
    10· · · · yes.· In terms of performance under the contract              10· · · · the contract there's - there are specific types of
    11· · · · that would be sort of a different answer, right,              11· · · · contracts that exist in the government, so I just
    12· · · · because it would be - it's a bigger agreement.                12· · · · want to make sure that I'm understanding your
    13· ·BY MR. CHAREST:                                                    13· · · · question saying as it relates to operational
    14· · · · Q.· ·So when you audit performance, GEO's                     14· · · · performance under ICE's standards, yes, those are
    15· ·performance under the contract you're not looking to see 15· · · · performance-based, but saying the contract is
    16· ·did GEO conform with step A, B and C that's prescribed             16· · · · performance-based, I don't know that I would agree
    17· ·because step A, B and C are not prescribed --                      17· · · · with that, but - but I'm not an expert.
    18· · · · · · ·MS. ARMSTRONG:· Objection.                               18· ·BY MR. CHAREST:
    19· ·BY MR. CHAREST:                                                    19· · · · Q.· ·Fair.· I'm probably -- My question probably is
    20· · · · Q.· ·-- right?                                                20· ·capturing too much and that's, I think, where we're
    21· · · · · · ·MS. ARMSTRONG:· Calls for speculation.                   21· ·missing each other.
    22· · · · · · ·THE WITNESS:· So from - in my role my audits             22· · · · · · ·In its - in GEO's performance of the
    23· · · · would be did, you know, recreation happen on time,            23· ·operational aspects of the contract, the contract in
    24· · · · were meals provided properly.· We would not look at           24· ·your work in making sure GEO complies with the contract
    25· · · · every term of the contract and make sure that those           25· ·doesn't go and look at every nit (phonetic) and jot on

                                                                  Page 46                                                 Page 48
    ·1· · · · things let's say is related to, you know, billing   ·1· ·how the job gets done but rather that the job is done to
    ·2· · · · or how the government and GEO, you know, speak      ·2· ·a certain standard, correct?
    ·3· · · · through the contracting officer.· That's not        ·3· · · · A.· ·Again as it relates to the standards piece of
    ·4· · · · something I audit.                                  ·4· ·the contract, yes.
    ·5· ·BY MR. CHAREST:                                          ·5· · · · Q.· ·Okay, and the standards piece of the contract
    ·6· · · · Q.· ·Sure, but even as to those did this happen on  ·6· ·includes the voluntary work program, correct?
    ·7· ·time, were the meals served on time and hot and whatever ·7· · · · A.· ·Yes.· There's a voluntary work program
    ·8· ·meeting standards we're talking about is meeting the     ·8· ·statement.
    ·9· ·standards that are set out in whatever Performance-Based ·9· · · · Q.· ·All right, does GEO now in addition to
    10· ·National Detention Standards apply at that time at that  10· ·providing the room and board and guard services and
    11· ·location, correct?                                       11· ·recreational services -- Well, let me ask a better
    12· · · · A.· ·Yes.· In other words, as it relates to the     12· ·question.
    13· ·operational work we would look at these standards and    13· · · · · · ·GEO provides a room and board at Adelanto,
    14· ·determine whether or not we were meeting what these      14· ·right?
    15· ·standards require.                                       15· · · · A.· ·Yes.· They provide housing for the detainees,
    16· · · · Q.· ·And I think you and I are communicating, but   16· ·yes.
    17· ·let's be real clear.· When we're talking about a         17· · · · Q.· ·All right, it provides the guard services for
    18· ·performance-based contract like this the concept is the  18· ·the Adelanto facility?
    19· ·vendor.· GEO doesn't have to follow neatly prescribed    19· · · · A.· ·Yes.
    20· ·steps on how to achieve the standard, it just needs to   20· · · · Q.· ·It provides transportation to the immigrant
    21· ·achieve the standard through whatever means it deems     21· ·detainees, correct?
    22· ·necessary, correct?                                      22· · · · A.· ·When you say transportation, in other words,
    23· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal   23· ·at ICE's request they transport people, yes.
    24· · · · conclusion.                                         24· · · · Q.· ·Okay, food services are provided by GEO,
    25· · · · · · ·THE WITNESS:· So, no, and I want to make sure  25· ·right?


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com           YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 14 of 90 Page ID
                                  #:2273
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               49–52
                                                                   Page 49                                                                Page 51
    ·1· · · · A.· ·Yes.                                                      ·1· · · · wouldn't say they're the same.· I mean they're -
    ·2· · · · Q.· ·Medical services are provided by GEO?                     ·2· · · · they're -- They are the same topic.
    ·3· · · · A.· ·I believe it is a subcontractor of GEO but,               ·3· ·BY MR. CHAREST:
    ·4· ·yes, it's provided under the contract.                              ·4· · · · Q.· ·Do you -- When you audit for - to conform -
    ·5· · · · Q.· ·It's GEO's obligation whether it does it                  ·5· ·to confirm GEO performance under the agreement between
    ·6· ·itself or has another party source, it's GEO's                      ·6· ·GEO and ICE as it pertains to Adelanto do you use the
    ·7· ·responsibility under the contract at Adelanto to provide            ·7· ·applicable PBNDS or do you use the statement of work?
    ·8· ·medical services, correct?                                          ·8· · · · A.· ·We would use both.
    ·9· · · · A.· ·Correct.· Yes.                                            ·9· · · · Q.· ·And also the contract itself, I suppose; is
    10· · · · Q.· ·And GEO also provides recreational facilities             10· ·that right?
    11· ·or recreational activities for the detainees at                     11· · · · A.· ·Yes.· We would look at all the documents.
    12· ·Adelanto?                                                           12· · · · Q.· ·Okay, you just haven't done that because you
    13· · · · A.· ·Yes.                                                      13· ·don't - you've not actually looked at the contract or
    14· · · · Q.· ·And I'm not sure if recreation includes                   14· ·the statement of work, right?
    15· ·walking in - in the open air, but I mean that this sort             15· · · · A.· ·So what --
    16· ·of physical -- That's probably recreation.                          16· · · · Q.· ·Isn't that true, right?
    17· · · · · · ·What do they - what do they do about sort of              17· · · · A.· ·I'm sorry.
    18· ·like phys-ed or I mean how does that get classified                 18· · · · Q.· ·You've done -- You've not looked at either of
    19· ·under your view?                                                    19· ·those documents, you personally --
    20· · · · A.· ·There are soccer fields, there's walking                  20· · · · A.· ·No.
    21· ·areas, there's exercise equipment, so there's, you know, 21· · · · Q.· ·-- have not looked at either --
    22· ·opportunity for physical activity I think both inside    22· · · · · · ·MS. ARMSTRONG:· Objection.
    23· ·and outside.                                                        23· ·BY MR. CHAREST:
    24· · · · Q.· ·And those services are provided by GEO under              24· · · · Q.· ·-- one, right?
    25· ·the services - under the current contract between GEO               25· · · · · · ·MS. ARMSTRONG:· Vague.

                                                                   Page 50                                                                Page 52
    ·1· ·and ICE as pertains to Adelanto, correct?                           ·1· · · · · · ·THE WITNESS:· No.
    ·2· · · · A.· ·Yes.                                                      ·2· ·BY MR. CHAREST:
    ·3· · · · Q.· ·All right.· All right, flip, if you would, to             ·3· · · · Q.· ·I'm saying right and you're saying no but
    ·4· ·page eight of fourteen of the statement of work.· The -             ·4· ·we're agreeing with each other.
    ·5· ·it's VII is the header for the Detainee Work Program.               ·5· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·6· ·Is -- Have you reviewed the statement of work under the             ·6· ·BY MR. CHAREST:
    ·7· ·current direct agreement between GEO and ICE as pertains ·7· · · · Q.· ·Is it true to say that you have never looked
    ·8· ·to Adelanto with respect to the detainee work program?              ·8· ·at the agreement between GEO and ICE as pertains to
    ·9· · · · A.· ·No.· I have told you before I haven't seen                ·9· ·Adelanto?
    10· ·that document, the direct contract.                                 10· · · · · · ·MS. ARMSTRONG:· Objection, vague --
    11· · · · Q.· ·Or even that subsection?                                  11· · · · · · ·THE WITNESS:· I have not looked at the
    12· · · · A.· ·No.                                                       12· · · · direct --
    13· · · · Q.· ·Not in preparation for this deposition?                   13· · · · · · ·MS. ARMSTRONG:· Give me a chance to finish.
    14· · · · A.· ·No.                                                       14· · · · · · ·And misstates prior testimony.
    15· · · · Q.· ·You didn't see it?                                        15· · · · · · ·THE WITNESS:· So no.
    16· · · · · · ·Are these to your understanding are the -- Do             16· ·BY MR. CHAREST:
    17· ·you see any difference in your mind between what's set              17· · · · Q.· ·Is it true that you've not looked at the
    18· ·out in the statement of work and what's set out in the -            18· ·document?
    19· ·in the applicable PBNDS for Adelanto or in your mind are            19· · · · · · ·MS. ARMSTRONG:· Objection.· Same objection.
    20· ·they the same?                                                      20· · · · · · ·THE WITNESS:· It is true that I have not
    21· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal              21· · · · looked at the document, yes.
    22· · · · conclusion.                                                    22· ·BY MR. CHAREST:
    23· · · · · · ·THE WITNESS:· I mean there are different                  23· · · · Q.· ·Okay.· All right, so -- And it's also true
    24· · · · documents.· The standard is, you know, a multiple              24· ·that you have not looked at the statement of work that's
    25· · · · page document.· This is half a page, so I mean I               25· ·associated with the agreement between GEO and ICE as


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 15 of 90 Page ID
                                  #:2274
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               53–56
                                                                   Page 53                                                              Page 55
    ·1· ·pertains to Adelanto, the current one, right?                       ·1· ·immediate living area.
    ·2· · · · · · ·MS. ARMSTRONG:· The same objection.                       ·2· · · · Q.· ·Right.· That's detainee housekeeping that is
    ·3· · · · · · ·THE WITNESS:· Correct.                                    ·3· ·not voluntary, it's mandatory, correct?
    ·4· ·BY MR. CHAREST:                                                     ·4· · · · A.· ·Every detainee is, you know, what shall I say,
    ·5· · · · Q.· ·You've certainly looked at the voluntary work             ·5· ·expected to do that, yes.
    ·6· ·program standards in the PBNDS 2011 revision and 2016, ·6· · · · Q.· ·Not just expected, required, right?
    ·7· ·right?                                                              ·7· · · · A.· ·The same thing, yes.
    ·8· · · · A.· ·Yes.· I'm familiar with this.                             ·8· · · · Q.· ·Well, I'm not sure it's the same thing because
    ·9· · · · Q.· ·Okay, so the three sources that drive your                ·9· ·I can expect that you might do something but I can't
    10· ·audit you're only actually familiar with one of the                 10· ·make you do something.· In this case GEO will make the
    11· ·documents; is that right?                                           11· ·detainee do those things without pay, correct?
    12· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior                12· · · · A.· ·No.· It's not compensated as I understand it,
    13· · · · testimony, vague.                                              13· ·no.
    14· · · · · · ·THE WITNESS:· I'm only familiar with this                 14· · · · Q.· ·I said without pay, sir.
    15· · · · document, yes.                                                 15· · · · A.· ·Yeah.
    16· ·BY MR. CHAREST:                                                     16· · · · Q.· ·So let's make sure we hear each other.· GEO
    17· · · · Q.· ·And you put your hand on Exhibit Two which is             17· ·not - doesn't just expect the detainees to do those four
    18· ·revision 2016 of the 2011 PBNDS, right?                             18· ·things but requires the detainee to do those four things
    19· · · · A.· ·Yes.· The document you've given me marked as              19· ·without pay, correct?
    20· ·Exhibit Two.                                                        20· · · · A.· ·Those things are not part of the voluntary
    21· · · · Q.· ·Thank you.                                                21· ·work program.· Those are as you would say expect -
    22· · · · · · ·Am I right to understand that all detainee                22· ·responsible, whatever word you use.
    23· ·work programs must be voluntary?                                    23· · · · Q.· ·Required?
    24· · · · A.· ·Being voluntary is - is absolutely part of the            24· · · · A.· ·Required, yes.· They are required to do that.
    25· ·standard, yes.                                                      25· · · · Q.· ·Without pay?

                                                                   Page 54                                                              Page 56
    ·1· · · · Q.· ·Right.                                                    ·1· · · · A.· ·Yes.
    ·2· · · · · · ·The exception to the voluntary work is that               ·2· · · · Q.· ·Okay, all other work should be both voluntary
    ·3· ·detainees can be required to clean local - I would call             ·3· ·and paid; is that correct?
    ·4· ·it local but like their houses or their -- Let me not               ·4· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·5· ·guess.· It's right here.                                            ·5· · · · · · ·THE WITNESS:· I don't know precisely what you
    ·6· · · · · · ·Sorry.· I had to cheat where I just pulled it             ·6· · · · mean by that.
    ·7· ·out.                                                                ·7· ·BY MR. CHAREST:
    ·8· · · · · · ·Here it is.                                               ·8· · · · Q.· ·Okay, if the detainee is doing any other work
    ·9· · · · · · ·So in terms of the voluntary nature, work                 ·9· ·other than cleaning up their personal housekeeping area
    10· ·assignments are voluntary except when required to do                10· ·the detainee only works if the detainee volunteers to do
    11· ·personal housekeeping, and that's a specific list of                11· ·so and if the - if the detainee volunteers to do so the
    12· ·four things within the PBNDS, correct?                              12· ·detainee gets paid; is that right?
    13· · · · A.· ·There is a list of detainee housekeeping                  13· · · · A.· ·So detainees who participate in the voluntary
    14· ·responsibilities in the PBNDS, yes.                                 14· ·work program, and it's detailed with some, you know,
    15· · · · Q.· ·And that's not voluntary, that's mandatory                15· ·specificity in the standard in terms of the types of
    16· ·whether or not the detainee wants to do it?· They're                16· ·jobs, the hours, et cetera, so detainees who participate
    17· ·required to make their bunks, stack loose papers, keep              17· ·in the voluntary work program and voluntary being
    18· ·the floor free of debris and dividers free of clutter               18· ·important, those folks get paid for that work, yes.
    19· ·and refrain from hanging draping clothing, pictures,                19· · · · Q.· ·Okay, are there any situations at Adelanto
    20· ·keepsakes or other objects from beds, overhanging light 20· ·where a detainee will be doing work for GEO that is
    21· ·fixtures or other furniture, correct?                   21· ·either not personal housekeeping -- Not either.· Let me
    22· · · · A.· ·Yes.· I mean assuming you've read that                    22· ·do it again.
    23· ·accurately, yes, that's what they're responsible for.               23· · · · · · ·Are there any situations where a detainee will
    24· · · · Q.· ·Right, and that's not voluntary?                          24· ·be doing work for GEO that is not personal housekeeping
    25· · · · A.· ·No.· That is detainee housekeeping in their               25· ·and not paid?


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 16 of 90 Page ID
                                  #:2275
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               57–60
                                                                  Page 57                                                                Page 59
    ·1· · · · · · ·MS. ARMSTRONG:· Objection, vague.                        ·1· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    ·2· · · · · · ·THE WITNESS:· So if I understand your                    ·2· · · · conclusion.
    ·3· · · · question, there is a binary choice here where are             ·3· · · · · · ·THE WITNESS:· So again that's not the language
    ·4· · · · you either talking about detainee housekeeping                ·4· · · · that I would use to describe it.· I don't know
    ·5· · · · responsibilities that as you said are required and            ·5· · · · whose language that is.· Again, you know,
    ·6· · · · not paid or there's participation in the voluntary            ·6· · · · government contracting has some very precise terms
    ·7· · · · work program.· As I understand it those are the               ·7· · · · that, you know, govern it so it's, you know, a
    ·8· · · · only two circumstances.                                       ·8· · · · contract agreement between the Agency and GEO.
    ·9· ·BY MR. CHAREST:                                                    ·9· ·BY MR. CHAREST:
    10· · · · Q.· ·And so if you're not doing personal                      10· · · · Q.· ·When you audit compliance with the contract
    11· ·housekeeping if you're in the voluntary work program you           11· ·between GEO and ICE do you focus on outputs, quality and
    12· ·are, A, a volunteer and, B, going to be paid in some               12· ·outcome or do you focus on the means that are achieved
    13· ·form or fashion, correct?                                          13· ·to - means that are used to achieve the outputs, quality
    14· · · · A.· ·As I understand it there's a process to - to             14· ·and outcome?
    15· ·apply, sort of as a proactive approach a detainee takes            15· · · · A.· ·I would think it would be both.
    16· ·to get into the voluntary work program.· There's a                 16· · · · Q.· ·Do you think that the contract -- Do you audit
    17· ·clearance process, there's a suitability process so, you           17· ·how the contractor performs the work, how GEO performs
    18· ·know, assuming folks successfully meet that process they 18· ·the work?
    19· ·are in the program and therefore they're entitled to the           19· · · · A.· ·So if I understand your question, we have, you
    20· ·compensation and other benefits assuming there are, you 20· ·know, something that's called a post order, so it may
    21· ·know, some in terms of learning a trade, et cetera as              21· ·say that the person who is, you know, doing a particular
    22· ·part of the voluntary work program.· Those are the only            22· ·job is supposed to do a certain job in a certain way and
    23· ·two things that I understand exist.                                23· ·at certain times, let's just say, so we would say is
    24· · · · Q.· ·Okay, the only two things being the personal             24· ·if - is that work getting done as we have described that
    25· ·housekeeping unpaid required and the voluntary work                25· ·we would do it internally.

                                                            Page 58                                                                      Page 60
    ·1· ·program paid voluntary, correct?                                   ·1· · · · Q.· ·Sure.· That's an internal GEO check in order
    ·2· · · · A.· ·Correct.                                                 ·2· ·to achieve the intended outcome under the - under the
    ·3· · · · Q.· ·All right, as I want to do I jumped ahead of             ·3· ·contract between GEO and ICE, correct?
    ·4· ·myself a little bit, so I'm going to have to backtrack a           ·4· · · · A.· ·Again if I understand, in other words, ICE
    ·5· ·little bit more on to the contract.                                ·5· ·doesn't prescribe the way we do it, they want an
    ·6· · · · · · ·Is the current relationship between ICE and              ·6· ·expected outcome, but we would look at the outcome but
    ·7· ·GEO at the Adelanto facility, is it now deemed as CDF              ·7· ·then internally we would look at that we are doing the
    ·8· ·where it was before an IGSA, I-g-s-a?                              ·8· ·steps that we said we were going to do to achieve that
    ·9· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal             ·9· ·outcome.
    10· · · · conclusion.                                                   10· · · · Q.· ·Do you know whether the current agreement is a
    11· · · · · · ·THE WITNESS:· So it's my understanding there             11· ·firm fixed price contract?
    12· · · · is now a direct contract.· I think that acronym               12· · · · A.· ·I don't know.
    13· · · · stands for Contract Detention Facility.                       13· · · · Q.· ·Does ICE control the manner of GEO's work at
    14· ·BY MR. CHAREST:                                                    14· ·Adelanto, the methods that it uses to achieve the
    15· · · · Q.· ·Yes, sir, and that's what - that's now what -            15· ·standards it hopes to achieve?
    16· ·how Adelanto is considered, a contract detention                   16· · · · A.· ·I don't think I understand your question
    17· ·facility; is that right?                                           17· ·precisely.
    18· · · · A.· ·Again without having seen the actual                     18· · · · Q.· ·Does ICE have any ability to directly control
    19· ·agreement, but it's my understanding there's a contract            19· ·any of the work that's being done, the manner of the
    20· ·between ICE and GEO.                                               20· ·work that's being done at Adelanto?
    21· · · · Q.· ·And the performance-based contract that we've            21· · · · A.· ·So ICE is physically co-located with GEO, in
    22· ·been talking about is a results oriented method of                 22· ·other words, there are maybe as many as, you know,
    23· ·contracting that's focused on outputs, qualities and               23· ·probably even about maybe even a hundred ICE employees
    24· ·outcomes not necessarily the means to achieve those                24· ·that are at the facility everyday with the GEO folks.
    25· ·output, quality and outcomes; is that right?                       25· ·The ICE folks don't supervise the GEO contracted folks.



                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 17 of 90 Page ID
                                  #:2276
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               61–64
                                                            Page 61                                                            Page 63
    ·1· ·However, the ICE folks review all the local policies       ·1· ·if I - if I read it correctly, GEO assumed all of the
    ·2· ·that The GEO Group uses to do all the things that we've       ·2· ·City's obligations and so my question there as to the
    ·3· ·talked about, all the various performance areas of the        ·3· ·current agreement as far as you understand it has GEO
    ·4· ·contract, so I think you used the word control.· The          ·4· ·also assumed all of the service obligations under the
    ·5· ·answer is they don't supervise but they are aware and         ·5· ·statement of work even though it may have subcontractors
    ·6· ·approve of the methods that GEO uses to accomplish the ·6· ·for things?
    ·7· ·performance requirements of the standards in the              ·7· · · · A.· ·So I don't know precisely, but what I would
    ·8· ·contract.                                                     ·8· ·say is as I know generally a contract detention facility
    ·9· · · · Q.· ·And that's done through periodic inspections        ·9· ·is the four corners of the agreement and there is no
    10· ·of the facility to ensure compliance with ICE's               10· ·third-party like in an IGSA, so it would be logical for
    11· ·standards, right?                                             11· ·me to assume, again it's not my responsibility to, you
    12· · · · A.· ·That would be one method, yes.                      12· ·know, parse the contract terms, but if there was a
    13· · · · Q.· ·Okay, what other methods?                           13· ·material change that certainly would have been, you
    14· · · · A.· ·Well, as I said, ICE is physically co-located       14· ·know, relayed to me and so I would say it would be an
    15· ·at the facility.· There is an Assistant Field Officer         15· ·assumption but potentially a safe one.
    16· ·Director that is there that runs the inherently, you          16· · · · Q.· ·Because you've not noted any operational
    17· ·know, Federal portion of - of what goes on at Adelanto.       17· ·changes in the facility from one contract to the other,
    18· ·You know, we are a service provider to ICE.· It is - it       18· ·right?
    19· ·is their operation and, you know, they're not there           19· · · · A.· ·Correct.
    20· ·because of us, we're there because of them, if that           20· · · · Q.· ·And your review of the contracts the manner in
    21· ·makes sense.                                                  21· ·which you audit the contracts has been the same from one
    22· · · · Q.· ·Sure.                                               22· ·contract to the other, right?
    23· · · · · · ·But given that the contract and your review of      23· · · · A.· ·Well, so what you haven't asked me and I think
    24· ·the contract is performance-based is it your                  24· ·it's an important distinction is we update audit tools
    25· ·understanding -- Well, if you know, and it may be beyond 25· ·on an annual basis because you can imagine --

                                                            Page 62                                                                 Page 64
    ·1· ·your scope frankly as I'm learning your job better,        ·1· · · · Q.· ·Fair.
    ·2· ·whether or not ICE has the ability to actually control        ·2· · · · A.· ·-- contracting could change with some speed,
    ·3· ·employ - GEO employees on site?                               ·3· ·so if there was a material change that was brought to my
    ·4· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior          ·4· ·attention we would obviously note that, but just in
    ·5· · · · testimony and vague.                                     ·5· ·terms of understanding and being able to compare apples
    ·6· · · · · · ·THE WITNESS:· Yeah, I'm not the right person        ·6· ·to apples we update audit tools once a year, so that
    ·7· · · · to answer that question, but - but I would just say      ·7· ·process happens in a way that lets us manage change and
    ·8· · · · that I don't think control is the - is the word,         ·8· ·again if there's some material intervening change we
    ·9· · · · the verb that I would use in this case because           ·9· ·would note that but we wouldn't, you know, review every
    10· · · · again ICE is ultimately responsible for the              10· ·contract everytime there's an amendment otherwise the
    11· · · · detainee.· The detainees are in ICE's custody.· GEO      11· ·audit tools would change so often we couldn't really
    12· · · · is providing services around that framework, but         12· ·keep track.
    13· · · · it's ICE's operation.                                    13· · · · Q.· ·Okay.· Given all that sitting here today as
    14· ·BY MR. CHAREST:                                               14· ·the person in charge of the auditing of the performance
    15· · · · Q.· ·It's ICE's operation that they're responsible,      15· ·by GEO under the agreement between GEO and ICE as
    16· ·but it's GEO's operation in the manner in which the           16· ·pertains to Adelanto you're not aware of any changes in
    17· ·standards that ICE sets are met, correct?                     17· ·the standards of performance or scope of work between
    18· · · · A.· ·Yes.· I think it's -- Yes.                          18· ·the current performance and work that's being done and
    19· · · · Q.· ·Okay, and in terms of like the applicability        19· ·the prior - the work and performance that was done under
    20· ·or the - I'm trying to marry what I learned through my        20· ·the prior contract, right?
    21· ·review of the services contract to what we are kind of        21· · · · A.· ·I'm not aware of any changes, no.
    22· ·believing the current relationship is.· You said the          22· · · · Q.· ·Do you know when the new contract between GEO
    23· ·statement of work you believed to be the same between         23· ·and ICE came into effect?
    24· ·the original services contract and the current direct         24· · · · A.· ·Not precisely.· It was, you know, in the
    25· ·contract between ICE and GEO.· In the services contract, 25· ·recent past.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 18 of 90 Page ID
                                  #:2277
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               65–68
                                                          Page 65                                                         Page 67
    ·1· · · · Q.· ·Recent past?· Can you be more specific?        ·1· ·only the manager of that we don't own the property.· It
    ·2· · · · A.· ·Within the last two months I would say.                ·2· ·may have very little impact on the way I audit because
    ·3· · · · Q.· ·Okay.                                                  ·3· ·the title of the real property is not relevant to my
    ·4· · · · · · ·Was the City's termination of the -- Let me --         ·4· ·audit.
    ·5· ·Was there anytime when the services contract was not in ·5· · · · Q.· ·Okay, is there -- Do you know anything about
    ·6· ·effect before the new contract came into effect?· Like           ·6· ·whether or not there is a Congressional mandate or a
    ·7· ·is there a bridge of some sort between the two?· Do you          ·7· ·statutory mandate for entering into a direct agreement
    ·8· ·know?                                                            ·8· ·between GEO and ICE for the facility?
    ·9· · · · A.· ·I don't know precisely.· I know that there was         ·9· · · · · · ·If you don't know you just tell me you don't
    10· ·no what I'll say is a gap in operations at Adelanto.             10· ·know and we'll move on, but if you know --
    11· · · · Q.· ·Okay, so -- And no gap or change in the                11· · · · A.· ·A Congressional mandate, no, I don't know.
    12· ·performance or policies that were in place or anything           12· · · · Q.· ·Okay.· Let's talk about the voluntary work
    13· ·like that from between the services contract, any gap in         13· ·program in a little more detail and just what I've done
    14· ·contracting if any existed in the current contract; is           14· ·is I've taken out the four pages.· It's just easier to
    15· ·that right?                                                      15· ·handle.· If you want to do the same thing so you don't
    16· · · · A.· ·I'm not aware of any changes, no.                      16· ·have to deal with that big chunky thing, that's fine
    17· · · · Q.· ·Okay.· All right, let's talk -- Do you know            17· ·with me.· It starts at page 405 and it's Section 5.8 of
    18· ·why Adelanto terminated its agreement?                           18· ·the Performance-Based National Detention Standards 2011,
    19· · · · A.· ·Only what I've read in the news.· I don't              19· ·revision 2016.
    20· ·know -- I have no idea really why.                               20· · · · · · ·Are you with me?
    21· · · · Q.· ·What did you read in the news?                         21· · · · A.· ·Give me one moment here.
    22· · · · A.· ·Just that there was, you know -- Well, let's           22· · · · · · ·So I have pages 405 to 409.
    23· ·put it this way:· I mean California has a perspective as         23· · · · Q.· ·Good.· That's where I'm looking as well, and
    24· ·I understand, you know, they're entitled to about                24· ·just to be clear just because I'm pointing to you, if
    25· ·immigration detention and I think it was a decision that         25· ·you need to refer to any other part of the PBNDS feel

                                                                Page 66                                                                 Page 68
    ·1· ·it wasn't something they were interested in doing                ·1· ·free.· I'm not -- So my questions aren't necessarily
    ·2· ·anymore.                                                         ·2· ·limited to these four pages, but I - as I understand it
    ·3· · · · Q.· ·They weren't thinking it was making America            ·3· ·this is the four pages that address fundamentally the
    ·4· ·great anymore?· I'm not being funny, I'm not trying to           ·4· ·voluntary work program.· We talked about it a little bit
    ·5· ·be a jerk, but that was - there -- Was there a change in         ·5· ·already, but I want to understand, make sure that we're
    ·6· ·policy at the City of Adelanto?                                  ·6· ·on the same page of how to interpret this particular
    ·7· · · · A.· ·I have no idea.                                        ·7· ·document.
    ·8· · · · Q.· ·Okay, did - was there any kind of buyout that          ·8· · · · · · ·Do you know the source of the PBNDS?
    ·9· ·was given to the City of Adelanto to walk away from the          ·9· · · · A.· ·It's from ICE, the Agency.
    10· ·services, the - the IGSA?                                        10· · · · Q.· ·Okay, so ICE, this is ICE saying these are the
    11· · · · A.· ·I have no idea.                                        11· ·standards we want you vendors to achieve if we invoke
    12· · · · Q.· ·Are you aware of whether or not GEO actually           12· ·this particular standard?· Is that fair?
    13· ·purchased the facility from the City at some point in            13· · · · A.· ·Yeah, assuming this is the applicable standard
    14· ·time?                                                            14· ·in the agreement then, yes, it would be these standards.
    15· · · · A.· ·I believe it is an owned facility.· I've not           15· · · · Q.· ·And to your understanding as the person that
    16· ·seen the - the title of the property, but I believe it's         16· ·audits the existing agreement between ICE and GEO at the
    17· ·an affiliate that GEO owns, yes.                                 17· ·Adelanto - the Adelanto facility, this Exhibit Two which
    18· · · · Q.· ·Do you know where GEO acquired this facility           18· ·is the 2016 revision is the applicable standard, right?
    19· ·from?· From whom?                                                19· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior
    20· · · · A.· ·I honestly don't know, actually.· If it was            20· · · · testimony.
    21· ·the City that could be found. I don't know                       21· · · · · · ·THE WITNESS:· So again I haven't seen the new
    22· ·whether someone else -- I don't know.                            22· · · · document but, yes, it's my understanding it is the
    23· · · · Q.· ·That doesn't pertain to your - your evaluation         23· · · · 2016 version of the 2011 Performance-Based National
    24· ·of performance, I guess, who actually owns the facility?         24· · · · Detention Standards, yes.
    25· · · · A.· ·Well, there are some facilities that GEO is            25· ·BY MR. CHAREST:



                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 19 of 90 Page ID
                                  #:2278
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               69–72
                                                                  Page 69                                                                   Page 71
    ·1· · · · Q.· ·Is what currently covers the agreement between           ·1· ·if - when you say mandatory you mean having the program
    ·2· ·ICE and GEO at Adelanto?                                           ·2· ·or participating --
    ·3· · · · A.· ·It is --                                                 ·3· · · · Q.· ·Yeah.
    ·4· · · · · · ·MS. ARMSTRONG:· Objection, vague.                        ·4· · · · A.· ·-- in the program?
    ·5· · · · · · ·THE WITNESS:· -- my understanding, yes.                  ·5· · · · Q.· ·We're missing each other.· Let me restate it.
    ·6· ·BY MR. CHAREST:                                                    ·6· · · · A.· ·Okay.
    ·7· · · · Q.· ·Okay.· All right, must a vendor like GEO have            ·7· · · · Q.· ·With respect to the relationship between ICE
    ·8· ·a voluntary work program at all?                                   ·8· ·and the vendor, is the vendor at - does the vendor have
    ·9· · · · · · ·MS. ARMSTRONG:· Objection, calls for                     ·9· ·discretion as to whether or not to have a voluntary work
    10· · · · speculation.                                                  10· ·program or must the vendor have a voluntary work
    11· · · · · · ·THE WITNESS:· As I understand it this is a -             11· ·program?
    12· · · · these standards are mandatory, so GEO has no                  12· · · · A.· ·If the contract incorporates this set of
    13· · · · discretion in whether or not to have a voluntary              13· ·standards this - you know, the work under this standard
    14· · · · work program, so if the PBNDS 2011 version 2016 are           14· ·is mandatory.· The contractor has no discretion.
    15· · · · the operative standards this is a requirement, yes.           15· · · · Q.· ·Well, does the contractor actually have to
    16· ·BY MR. CHAREST:                                                    16· ·make any jobs available to detainees?· Can they just
    17· · · · Q.· ·Okay, so the -- When we talk about the way               17· ·make zero jobs available?
    18· ·these standards are broken out and you're - since you're           18· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    19· ·the one that audits compliance with these standards,               19· · · · speculation, vague.
    20· ·maybe you can teach me a little bit, the - they have a             20· · · · · · ·THE WITNESS:· So it's my understanding, no,
    21· ·familiar form through all of them.· The first Roman is             21· · · · the - this makes it very clear what the vendor is
    22· ·Purpose and Scope, the second is Expected Outcomes, the 22· · · · required to do and that is not optional.· It is
    23· ·third is Standards Affected, the fourth is References,             23· · · · mandatory.
    24· ·the fifth is Expected Practices, correct?                          24· ·BY MR. CHAREST:
    25· · · · A.· ·Yes.· That's the way this is organized, yes.             25· · · · Q.· ·So the first expected outcome is that

                                                                Page 70                                                      Page 72
    ·1· · · · Q.· ·And not just this, not the voluntary, not just       ·1· ·detainees may have opportunities to work and earn money
    ·2· ·the voluntary work program but all of the standards have           ·2· ·while confined, right?
    ·3· ·that same format, right?                                           ·3· · · · A.· ·Uh-huh.· (Affirmative response).
    ·4· · · · A.· ·Yes.                                                     ·4· · · · Q.· ·The may -- I mean you're a lawyer.· You
    ·5· · · · Q.· ·Okay, so the first one is purpose of scope,              ·5· ·understand that that's not mandatory, right?· It's
    ·6· ·why are we doing this, right?· The second one is                   ·6· ·optional, right?
    ·7· ·expected outcomes, so when we're talking about                     ·7· · · · A.· ·So the other -- I do know that may is not
    ·8· ·performance-based contracts like this am I right to                ·8· ·mandatory, yes.
    ·9· ·understand that you as the auditor want to make sure               ·9· · · · Q.· ·Okay, if you have something else you want to
    10· ·that the expected outcomes are the things that are                 10· ·tell me, go ahead.
    11· ·achieved through whatever operations the vendor has at             11· · · · A.· ·Well, I'll let you ask the questions.
    12· ·the location?                                                      12· · · · Q.· ·What's on your mind?· I want to know what
    13· · · · A.· ·We would create questions related to the                 13· ·you're thinking.
    14· ·expected outcomes in this standard and others.· There              14· · · · A.· ·Go ahead, sir.
    15· ·are some that are, you know, sort of what I'll say is              15· · · · Q.· ·Well, tell me what you're thinking.
    16· ·auditable in a very obvious way, there's a review of               16· · · · · · ·MS. ARMSTRONG:· Objection.
    17· ·documents and some, you know, obviously not as readily 17· · · · · · ·He's asked you to - answered the question and
    18· ·auditable, but we - we do our best.                                18· · · · told you.
    19· · · · Q.· ·Okay, are you involved in the decision in the            19· ·BY MR. CHAREST:
    20· ·determination as to whether or not the voluntary work              20· · · · Q.· ·What were you about to say?· That's my
    21· ·program is mandatory or discretionary on behalf of the             21· ·question.
    22· ·vendor or do you just take it as, look, there is a                 22· · · · A.· ·It's better for you to ask me questions.
    23· ·program, therefore it must comply with the standards?              23· · · · Q.· ·That's not a fair answer to my question.
    24· · · · A.· ·So just making sure I understand your                    24· · · · · · ·All right, the - in the first Roman numeral --
    25· ·question, the voluntary work program is voluntary, so              25· ·Sorry -- The first Arabic numeral after II it says,


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 20 of 90 Page ID
                                  #:2279
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               73–76
                                                                  Page 73                                                                   Page 75
    ·1· ·"Detainees may have opportunities to work and earn money ·1· · · · A.· ·So I believe it would be jobs in the kitchen,
    ·2· ·while confined subject to the number of work                       ·2· ·in sanitation, it could be the barber shop, those types
    ·3· ·opportunities available and within the constraints of              ·3· ·of jobs.
    ·4· ·safety, security and good order of the facility."· What            ·4· · · · Q.· ·Any other?
    ·5· ·sets the number of work opportunities available?· How              ·5· · · · A.· ·I don't know.· I -- There may be, but not off
    ·6· ·does the vendor know where to set that number?                     ·6· ·the top of my head.
    ·7· · · · A.· ·So I think it's important to note that while             ·7· · · · Q.· ·Okay, and when you answered my question to get
    ·8· ·the standard addresses the voluntary work program, there           ·8· ·to those, that list of three types of jobs you said I
    ·9· ·would be other references to this in the contract and              ·9· ·think we would look at the types of jobs, so that
    10· ·this would be one part of it, but you'd have to sort of            10· ·suggests to me that you're not really sure what you're
    11· ·look at the four corners of the agreement and, you know,           11· ·looking at.· Are you sure what - what you, the auditor
    12· ·to I think have necessarily a scope of whether it's in a           12· ·are looking at to ensure compliance with the work
    13· ·statement of work or it could be other places.                     13· ·opportunities making - being made available, the type of
    14· · · · Q.· ·Well, let's look at the statement of work and            14· ·opportunities?
    15· ·see what it says about that issue.                                 15· · · · A.· ·What do you mean by being sure?
    16· · · · · · ·So statement of work I'm referring you to                16· · · · Q.· ·Well, the - what standard do you apply to -
    17· ·Exhibit One and it's Appendix A, page eight of fourteen            17· ·to assess performance of the voluntary work program
    18· ·on the statement of work, and if you want the Bates I              18· ·vis-a-vis the number of work opportunities being made
    19· ·can give it to you.· It's GOWER-GEO 0000538.                       19· ·available?
    20· · · · A.· ·I don't -- Well, go ahead.                               20· · · · A.· ·Well, again I think as I said the standard
    21· · · · Q.· ·Yes, so my question is still how does the                21· ·sort of gives some basic, you know, options for what
    22· ·vendor know the number of work opportunities to make               22· ·folks could and couldn't do.· Again I'm not responsible
    23· ·available under the voluntary work program?                        23· ·for the Adelanto facility operations day-to-day.· We
    24· · · · A.· ·I don't know that there's any specificity here           24· ·would obviously do our due diligence prior to going
    25· ·either.· There must be a document that prescribes that             25· ·there and - and making sure that all our questions were

                                                             Page 74                                                           Page 76
    ·1· ·in some level of detail.· It's not in these two places.     ·1· ·applicable.
    ·2· · · · Q.· ·Okay, so have you ever seen a document that       ·2· · · · Q.· ·So you said what folks could and couldn't do.
    ·3· ·prescribes the number of work opportunities available at           ·3· ·I think what you're talking about is what the vendor GEO
    ·4· ·the Adelanto facility?· Adelanto facility.                         ·4· ·can and cannot do under the agreement; is that right?
    ·5· · · · A.· ·No, I've not seen a document that describes              ·5· · · · A.· ·No.· I mean what the vendor can do under the
    ·6· ·how many opportunities and what number, no.                        ·6· ·standard --
    ·7· · · · Q.· ·Do you know how many work opportunities are              ·7· · · · Q.· ·Okay.
    ·8· ·made available at the Adelanto facility?                           ·8· · · · A.· ·-- or the statement of work.
    ·9· · · · A.· ·No.                                                      ·9· · · · Q.· ·Or the agreement?
    10· · · · Q.· ·Do you have any -- When you're doing your                10· · · · A.· ·The larger agreement.
    11· ·auditing of the performance of GEO at the Adelanto                 11· · · · Q.· ·Right.
    12· ·facility -- I think I'm mangling that - that word                  12· · · · A.· ·If --
    13· ·everytime I say it.· Adelanto.· I think I got it right.            13· · · · Q.· ·Okay.
    14· ·I just -- All right, when you're doing your job and                14· · · · A.· ·-- that makes sense.
    15· ·auditing GEO's performance under the applicable                    15· · · · Q.· ·So are you telling -- I just - I'll just ask a
    16· ·agreement for the Adelanto facility do you ever inquire            16· ·more direct question, I guess.· Does GEO audit in terms
    17· ·about the number of work opportunities made available? 17· ·of ensuring compliance with its obligations to ICE under
    18· · · · A.· ·So again I don't have the audit questions    18· ·the agreement as pertains to Adelanto the number of work
    19· ·memorized, but I believe we would sort of start at the             19· ·opportunities made available or not?
    20· ·what I'll say is the top level which would be is there a           20· · · · A.· ·The quantity I don't know.
    21· ·voluntary work program and then we would dive into a               21· · · · Q.· ·Okay, if the person responsible for operations
    22· ·little more specificity as to what types of jobs are               22· ·at Adelanto said we will make zero opportunities
    23· ·available, but the amount of them I don't know that we             23· ·available, is that a violation of the standards as you
    24· ·would sort of audit that precisely.                                24· ·understand them?
    25· · · · Q.· ·Okay, what types of jobs are available?                  25· · · · A.· ·If the contract and standard - standards


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 21 of 90 Page ID
                                  #:2280
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               77–80
                                                           Page 77                                                                 Page 79
    ·1· ·require having a voluntary work program, again I - it           ·1· · · · A.· ·So I -- Again I honestly don't know precisely
    ·2· ·would not be up to me and I don't know, but I don't             ·2· ·how that's set up whether it's done by the local office,
    ·3· ·think zero would be an expected result.                         ·3· ·I don't know precisely where that number would be, but
    ·4· · · · Q.· ·The presumption there being that program is           ·4· ·it is an agreement between ICE and the vendor and then
    ·5· ·mandatory vis-a-vis the vendor, that the vendor must            ·5· ·the vendor performs to what ICE wants.
    ·6· ·have a program, right?                                          ·6· · · · Q.· ·Okay, now the next - the next bullet point
    ·7· · · · A.· ·Yes.                                                  ·7· ·on - the next numerical entry under II is that,
    ·8· · · · Q.· ·And you don't know that to be true?· That's           ·8· ·"Detainees shall be able to volunteer for work
    ·9· ·just a presumption you make, right?                             ·9· ·assignments but otherwise shall not be required to work
    10· · · · A.· ·I know the standard is applicable at Adelanto         10· ·except to do personal housekeeping," and we - you and I
    11· ·and I - and I don't think a reasonable understanding of         11· ·talked about that kind of relationship already.· The
    12· ·what a program would mean.· A program with zero                 12· ·work that they're going to be volunteering for though is
    13· ·opportunities isn't really a program.                           13· ·described -- So there's another -- Let me back up.· I'm
    14· · · · Q.· ·Okay, how about if the people responsible for         14· ·not making a good question here.
    15· ·operations at Adelanto said one hundred percent of the          15· · · · · · ·The next entry, number three is, "Essential
    16· ·work done at this facility is done through the voluntary        16· ·operations and services shall be enhanced through
    17· ·work program?                                                   17· ·detainee productivity," so when we're talking about
    18· · · · · · ·MS. ARMSTRONG:· Objection, calls for                  18· ·essential operations and services, what are we talking
    19· · · · speculation.                                               19· ·about there?· Is that the services that GEO provides to
    20· ·BY MR. CHAREST:                                                 20· ·meet the standards that ICE sets?
    21· · · · Q.· ·Is that compliant?                                    21· · · · A.· ·My interpretation of that is the work should
    22· · · · · · ·MS. ARMSTRONG:· Calls for speculation and             22· ·be meaningful and not waste people's time.
    23· · · · vague.                                                     23· · · · Q.· ·So the actual words are that -- I appreciate
    24· · · · · · ·THE WITNESS:· Again when you say a hundred            24· ·that.
    25· · · · percent of work, a hundred percent of what work?           25· · · · · · ·The actual words are, "Essential operations

                                                               Page 78                                                       Page 80
    ·1· ·BY MR. CHAREST:                                                 ·1· ·and services shall be enhanced through detainee
    ·2· · · · Q.· ·All work.· Every single thing, guards, staff.         ·2· ·productivity," and what you're saying is we're not just
    ·3· ·Everybody.                                                      ·3· ·going to have the detainees break rocks or do something
    ·4· · · · A.· ·No.                                                   ·4· ·or running on a treadmill that makes no - that makes no
    ·5· · · · Q.· ·That wouldn't comply, right?· So there --             ·5· ·advances, no interests.· We want them to work on
    ·6· · · · A.· ·I don't know whether it would comply or not.          ·6· ·something that enhances the operations and services that
    ·7· ·It doesn't make sense on its face.                              ·7· ·we, GEO, are providing, correct?
    ·8· · · · · · ·Detainees could -- I think what you're saying         ·8· · · · A.· ·Yeah.· It's supposed to be meaningful. I
    ·9· ·is could detainees run the facility and I think the             ·9· ·don't know that those are the two options I would have
    10· ·answer's no.                                                    10· ·chosen but, no, I don't think we would need to waste
    11· · · · Q.· ·Well, would that be a violation of the                11· ·people's time.
    12· ·voluntary work program or would that be just some other         12· · · · Q.· ·Not just meaningful.· The work must enhance
    13· ·problem?                                                        13· ·the operations and services that GEO is providing at the
    14· · · · · · ·Do you see my point?· I'm trying to understand        14· ·facility, correct?
    15· ·the book end, if any, what standards are applied to             15· · · · A.· ·It can't be disruptive.
    16· ·interpret this Section 5.8 of the PBNDS.                        16· · · · Q.· ·Right.· It's not a negative force, it's an
    17· · · · A.· ·I think what you have to understand is we             17· ·additive force but added to the work that GEO was
    18· ·are - GEO is responsible for implementing this program.         18· ·already doing at the facility, right?
    19· · · · · · ·Now it is possible that no detainee could             19· · · · A.· ·No.
    20· ·participate, so that could be zero, but the                     20· · · · Q.· ·No?· What do you mean no?
    21· ·opportunities have to be provided.· That's mandatory and 21· · · · A.· ·No.· The GEO people are completely separate.
    22· ·the vendor has no discretion.                                   22· · · · Q.· ·So take, for example, the barber shop, all
    23· · · · Q.· ·Okay, and is the number of opportunities to           23· ·right?· Is there a GEO paid barber and a detainee barber
    24· ·your understanding something that's left to the                 24· ·that's sitting next to each other?
    25· ·discretion of the vendor or is that mandated by ICE?            25· · · · A.· ·I have no idea.· I don't know.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 22 of 90 Page ID
                                  #:2281
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               81–84
                                                         Page 81                                                           Page 83
    ·1· · · · Q.· ·Well, when you say they're completely         ·1· · · · A.· ·I can't.
    ·2· ·separate, is there a staff paid and employed barber by  ·2· · · · Q.· ·Okay, so if say ten people, ten detainees are
    ·3· ·GEO?                                                    ·3· ·working in the kitchen to provide the meals for the -
    ·4· · · · A.· ·I don't know.                                    ·4· ·for the population in the facility at Adelanto, those
    ·5· · · · Q.· ·Okay, so if there's not then they're not         ·5· ·are - that's ten people that are providing services
    ·6· ·completely separate, right?· Because if the only barber  ·6· ·through GEO for the population, right?
    ·7· ·that works at Adelanto is a detainee working through the ·7· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·8· ·voluntary work program that's not separate necessarily, ·8· · · · speculation, compound and vague.
    ·9· ·it's enhancing the service that GEO is providing?        ·9· · · · · · ·THE WITNESS:· So, no.· They're not through
    10· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior       10· · · · GEO --
    11· · · · testimony.                                            11· ·BY MR. CHAREST:
    12· · · · · · ·THE WITNESS:· This is a better way to look at    12· · · · Q.· ·Okay.
    13· · · · it:· GEO provides for all detainee welfare, food,     13· · · · A.· ·-- because they're not GEO employees.
    14· · · · hygiene, et cetera, so if there was no detainee       14· · · · Q.· ·Okay, let's -- You say that and we'll be real
    15· · · · barber then we would obviously have people's hair     15· ·careful about what you're willing to say and what you're
    16· · · · cut, right?                                           16· ·not willing to say.
    17· ·BY MR. CHAREST:                                            17· · · · · · ·Are you saying that you know for a fact as a
    18· · · · Q.· ·Right.                                           18· ·matter of law that these people are not GEO employees or
    19· · · · A.· ·So the thing is what they wouldn't do is again   19· ·is that just a position you believe to be true?
    20· ·I said in terms of meaningful or waste people's time,      20· · · · A.· ·I know that they are not GEO employees as I -
    21· ·there wouldn't be a detainee trimming like the hair off    21· ·as I am a GEO employee, so - so I - they're not GEO
    22· ·a doll, so it has to sort of enhance would be sort of      22· ·employees.
    23· ·meaningful work, if that makes sense.                      23· · · · Q.· ·Okay.
    24· · · · Q.· ·It does actually make a lot of sense and I       24· · · · A.· ·As a matter of fact.· I don't know whether as
    25· ·appreciate your distinction because I think you fixed --   25· ·a matter of law --

                                                       Page 82                                                                   Page 84
    ·1· ·We're on the same page now, I guess.· Let me make sure ·1· · · · Q.· ·Sure.
    ·2· ·of that.                                                   ·2· · · · A.· ·-- but as a matter of fact.
    ·3· · · · · · ·Pursuant to the agreement between GEO and ICE    ·3· · · · Q.· ·We'll get to that in a bit.· That's okay.
    ·4· ·for the Adelanto facility GEO's obligation is to provide   ·4· · · · · · ·MS. ARMSTRONG:· I'd like to take a break when
    ·5· ·one hundred percent of the needs and services for the      ·5· · · · we have a minute.
    ·6· ·detainee population, right?                                ·6· · · · · · ·MR. CHAREST:· Yeah, if you want to go now we
    ·7· · · · A.· ·Yes.                                             ·7· · · · can go now.
    ·8· · · · Q.· ·Okay, GEO achieves that in part through the      ·8· · · · · · ·MS. ARMSTRONG:· Okay.· Sure.· Thanks.
    ·9· ·use of detainee work through the voluntary work program, ·9· · · · · · ·THE VIDEOGRAPHER:· We are going off the video
    10· ·right?                                                     10· · · · record 10:42 a.m.
    11· · · · A.· ·At ICE's direction, yes.                         11· · · · · · ·(Whereupon, there was a brief recess observed)
    12· · · · Q.· ·Yeah.· At whoever's direction it's a fact        12· · · · · · ·THE VIDEOGRAPHER:· We are back on the video
    13· ·that's what happens, right?                                13· · · · record 11:03 a.m.
    14· · · · A.· ·Yeah.· It's required by the standard.            14· ·BY MR. CHAREST:
    15· · · · Q.· ·Sure.                                            15· · · · Q.· ·All right, welcome back, sir, from the break.
    16· · · · · · ·And so if -- And the jobs that we've             16· · · · · · ·Before we split we were talking about the, I
    17· ·identified so far are kitchen work, sanitation and         17· ·guess, interplay between the detainees and the voluntary
    18· ·barber shop.· There are probably other types of work,      18· ·work program and the services provided by GEO and you
    19· ·right, that are just not coming to mind?                   19· ·said that GEO provides one hundred percent of the
    20· · · · A.· ·Laundry is another one that comes to mind.       20· ·services and meets one hundred percent of the needs for
    21· · · · Q.· ·Great.                                           21· ·the facility, for the detainees in the facility.· If
    22· · · · · · ·Anything else?                                   22· ·there are ten people that are detainees that are working
    23· · · · A.· ·That's - that popped in there.· That's my - my   23· ·in the kitchen through the voluntary work program and
    24· ·list for now.                                              24· ·either they - there were none available because there
    25· · · · Q.· ·Okay, you can't think of any others?             25· ·was none that were qualified or none that volunteered


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 23 of 90 Page ID
                                  #:2282
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               85–88
                                                         Page 85                                                        Page 87
    ·1· ·GEO would have to fill those slots with other workers to ·1· · · · GEO would somehow have to decide how to do those
    ·2· ·do the work; is that right?                              ·2· · · · things.· It's a meeting of the minds in the
    ·3· · · · · · ·MS. ARMSTRONG:· Objection, calls for             ·3· · · · contract that happened well before you're sort of
    ·4· · · · speculation.                                          ·4· · · · at the facility with those issues.
    ·5· · · · · · ·THE WITNESS:· GEO is responsible for providing   ·5· ·BY MR. CHAREST:
    ·6· · · · meals, so GEO would be responsible for, you know,     ·6· · · · Q.· ·There's two parts to that that I want to
    ·7· · · · feeding the detainees.· How they would do it, I       ·7· ·address.· The first is the - I don't think you said I'm
    ·8· · · · don't know.· I mean they certainly could just buy     ·8· ·wrong and so let's just - let's do that first.
    ·9· · · · food prepared so, you know, you could take it to a    ·9· · · · · · ·If the work that is intended to be performed
    10· · · · completely different method.                          10· ·by the detainees through the voluntary work program is
    11· ·BY MR. CHAREST:                                            11· ·not available the vendor, GEO must nevertheless achieve
    12· · · · Q.· ·Fair, and that's within GEO's discretion on      12· ·the result whether through the addition of non-detainee
    13· ·how to achieve the standard of providing the meal,         13· ·work or the acquisition of the end product of that work
    14· ·right?                                                     14· ·or some other form.· I'm not saying - there's not just
    15· · · · A.· ·Right.· I mean it is required to have the        15· ·those two.· The vendor has to do something to achieve
    16· ·meals.· The method of preparation is not prescribed.       16· ·the standard nonetheless, correct?
    17· · · · Q.· ·Okay, but whether the labor that's supplied      17· · · · A.· ·GEO would still be responsible for the
    18· ·through the voluntary work program is replaced by other 18· ·expected outcome, but they certainly would have a
    19· ·civilian labor or through the acquisition of prepared   19· ·conversation with the Agency if the underlying
    20· ·goods that don't require the labor, GEO would have to      20· ·assumption in the contract that the Agency required
    21· ·either procure the additional labor or those additional    21· ·changed so, you know, it would be, you know, obviously a
    22· ·goods in order to provide the services it's required to    22· ·multilayered approach.
    23· ·provide in the absence of detainee work through the        23· · · · Q.· ·Okay, so -- Well, let's do - let's do the one
    24· ·voluntary work program, right?                             24· ·thing first and then we'll do the second thing second,
    25· · · · · · ·MS. ARMSTRONG:· Objection, calls for             25· ·okay?

                                                          Page 86                                                              Page 88
    ·1· ·speculation.                                               ·1· · · · · · ·The first thing is I'm right, GEO has to meet
    ·2· · · · THE WITNESS:· So again as we talked about,            ·2· ·its standards, right, with or without the detainee work?
    ·3· ·the - GEO's responsible for certain outcomes.· The         ·3· · · · A.· ·I wouldn't say GEO has to meet its standards.
    ·4· ·contract requires deliverables in the standards.           ·4· ·GEO has to meet ICE's standards and ICE's contract
    ·5· ·Precisely how that would be done, you know, it             ·5· ·requirements, yes.
    ·6· ·would vary.                                                ·6· · · · Q.· ·GEO has to meet the standards that ICE imposes
    ·7· · · · I think it's probably important to know that,         ·7· ·with or without detainee work, correct?
    ·8· ·you know, if I understand your question you're             ·8· · · · A.· ·Well, no in the sense that the voluntary work
    ·9· ·talking about, you know, a post award contract             ·9· ·program is a standard in itself --
    10· ·that's actually in operation.· You know, the               10· · · · Q.· ·Sure, but --
    11· ·Federal contracting process has what I'll say is a         11· · · · A.· ·-- so - so the answer is they would have to
    12· ·different portion.· The Agency decides what the            12· ·meet all the other standards including the voluntary
    13· ·staffing will look like and what functions will be         13· ·work standard, so I would say --
    14· ·done by whom, so the Agency decided to have a              14· · · · Q.· ·But if no one volunteers and no one provides
    15· ·voluntary work program and say - let's just say to         15· ·voluntary work the work that the voluntary work program
    16· ·use your example and have detainees in the kitchen         16· ·would have supplied must nonetheless get done in order
    17· ·at some number, so it's not the vendor that decides        17· ·for GEO to meet its other standards, right?
    18· ·that.· That's part of the Agency's request for             18· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    19· ·proposal process, it would be a part of the                19· · · · speculation.
    20· ·discussion in the response to the Agency's request         20· · · · · · ·THE WITNESS:· I can answer it this way which
    21· ·for proposal, it would be a part of the discussion         21· · · · is to say if the voluntary work program has no
    22· ·about the staffing plan and so all that would be           22· · · · volunteers it does not let GEO not meet any of the
    23· ·agreed upon by the Agency at the - by the Agency's         23· · · · other standards.
    24· ·requirements well before we got to a place that,           24· ·BY MR. CHAREST:
    25· ·you know, that all of a sudden you had detainees or        25· · · · Q.· ·It does not what?


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com              YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 24 of 90 Page ID
                                  #:2283
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               89–92
                                                              Page 89                                                                       Page 91
    ·1· · · · A.· ·It does not let GEO not meet the rest of the       ·1· ·is something that's a matter of contract that is
    ·2· ·standards.                                                           ·2· ·addressed pre contract in the manner you're describing?
    ·3· · · · Q.· ·Okay, so we're saying the same thing.· Even in             ·3· · · · A.· ·I believe, again not my area of expertise, not
    ·4· ·the absence of volunteers under the voluntary work                   ·4· ·my area of, you know, vocation at GEO, but I know there
    ·5· ·program GEO must still meet the other standards in terms ·5· ·is an agreement between the Agency and GEO.· GEO does
    ·6· ·of service provided to the detainees, correct?                       ·6· ·not just unilaterally decide what we will do at a
    ·7· · · · A.· ·Yes.                                                       ·7· ·facility at an ICE Processing Center, so obviously also
    ·8· · · · Q.· ·Thank you.                                                 ·8· ·there are local folks on the ground.· There's - there's
    ·9· · · · · · ·All right, now let's pivot back to this notion             ·9· ·a work plan that each detainee gets as part of their
    10· ·of the Agency decides that the staffing kind of I guess              10· ·participation, so those things are given with greater
    11· ·I would say like kind of macro aspect of this - this                 11· ·specificity in other documents that we haven't seen
    12· ·issue.· Are you saying that frankly slightly contrary to             12· ·today.
    13· ·what you said earlier the number of work opportunities               13· · · · Q.· ·So as I understand it Exhibit One is the
    14· ·that are made available is established by ICE through                14· ·complete services contract, the agreement that predated
    15· ·some sort of staffing discussion that happens pre                    15· ·the current agreement between GEO and ICE pertaining to
    16· ·contract?                                                            16· ·Adelanto.· Can you show me where in this document the
    17· · · · A.· ·I'm sorry if I - if you didn't understand what             17· ·number of voluntary work program opportunities is set
    18· ·I was trying to say before.· What I'm saying is the                  18· ·out?
    19· ·contract, there's a process that happens before a                    19· · · · · · ·MS. ARMSTRONG:· Objection, assumes facts not
    20· ·contract is signed --                                                20· · · · in evidence.
    21· · · · Q.· ·Okay.                                                      21· · · · · · ·THE WITNESS:· I don't know if this is the
    22· · · · A.· ·-- and all of those details about the Agency's             22· · · · complete.· Like I say I --
    23· ·requirements are discussed and agreed upon, so -- And                23· ·BY MR. CHAREST:
    24· ·they're, you know, contracts.· I know we have some                   24· · · · Q.· ·Yeah.
    25· ·excerpts of documents here but, in other words, these                25· · · · A.· ·-- I'm familiar with this document, but I'm

                                                                    Page 90                                                                 Page 92
    ·1· ·are voluminous documents, all right?· So, you know, in               ·1· ·not -- You know, this is again not my area so, you know,
    ·2· ·the various forms of the actual agreement, the full                  ·2· ·I - there - there must be someplace elsewhere it is, but
    ·3· ·scope of the agreement the Agency and the vendor would               ·3· ·I don't know.
    ·4· ·have reached some agreement about the size and scope of              ·4· · · · Q.· ·So you've said now when we first talked about
    ·5· ·the entire facility operation including the voluntary                ·5· ·it before the break you said you didn't know of any
    ·6· ·work program.                                                        ·6· ·source for the number of work opportunities.· After the
    ·7· · · · Q.· ·All right.                                                 ·7· ·break you have a new memory.· That's fine.· However that
    ·8· · · · A.· ·So - so what I would say is, in other words,               ·8· ·works out it works out, and your current memory is you
    ·9· ·it would be an agreed upon amount, if at all, right, as              ·9· ·think it's - that the number of work opportunities is
    10· ·part of the contracting process that started well before             10· ·either expressly or implicitly determined by the number
    11· ·the contract was signed and the facility was operating.              11· ·of GEO staff which is a product of the contract.· Am I
    12· ·There's no ability for GEO unilaterally after the                    12· ·accurately describing what you're talking about?
    13· ·contract is signed to do or not do something, you know,              13· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior
    14· ·because obviously they're under the agreement.                       14· · · · testimony, argumentative.
    15· · · · Q.· ·You say it would be an agreed upon amount.                 15· · · · · · ·THE WITNESS:· Yeah, I don't think I
    16· ·What is the agreed upon amount of what?                              16· · · · understand, and it's not a question of memory. I
    17· · · · A.· ·In other words, levels of things.· It could be             17· · · · want to make sure I'm being clear.· I am not a
    18· ·as relates to, you know, transportation in terms of the              18· · · · contracting expert.· I am not familiar with the
    19· ·number of trips, even the size of the facility is                    19· · · · entire terms of the contract at Adelanto or any of
    20· ·something that is obviously negotiated, so all of those              20· · · · the other contracts.· It's not - it's not my job,
    21· ·things are scalable is what I mean, so that's all part               21· · · · right?· So what I will tell you is what I know
    22· ·of the agreement, including the number of GEO employees. 22· · · · about Federal contracting is it's very detailed and
    23· · · · Q.· ·Okay, is it your testimony, you're under oath,             23· · · · it is not the vendor's opportunity to decide the
    24· ·that you believe that the number of work opportunities               24· · · · amount of service it provides to the Agency, so I
    25· ·that are made available under the voluntary work program             25· · · · think it would make sense, and again I don't know


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 25 of 90 Page ID
                                  #:2284
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                               93–96
                                                             Page 93                                                          Page 95
    ·1· · · · whether this is the entire document, I take you at     ·1· · · · day, so down to each position it has to be cleared
    ·2· · · · your word, but again I'm not familiar with this in          ·2· · · · and approved by the Agency, that I know for a fact,
    ·3· · · · any great level of detail, so -- And I don't know           ·3· · · · so the scalability of performing services has to be
    ·4· · · · that this is the entire record of the agreement             ·4· · · · agreed upon because the number of staff is in the
    ·5· · · · between ICE and GEO.                                        ·5· · · · agreement.
    ·6· ·BY MR. CHAREST:                                                  ·6· ·BY MR. CHAREST:
    ·7· · · · Q.· ·Whether or not it is, if you as the person who         ·7· · · · Q.· ·And from that you infer that the manpower
    ·8· ·is responsible for auditing the contracts the                    ·8· ·supplied through the voluntary work program must also be
    ·9· ·performance of the contract wanted to say, you know              ·9· ·mandated in some regard in order to deal with the - the
    10· ·what, I want to make sure that we're providing the               10· ·inflexibility of GEO employees, right?
    11· ·correct number of work opportunities available pursuant          11· · · · A.· ·What I'm saying is, in other words, and as we
    12· ·to Section 5.8, II 1, where would you look?                      12· ·discussed before, GEO's responsible for meeting all of
    13· · · · A.· ·So again I don't know that we asked what I'll          13· ·the standards including the voluntary work program but
    14· ·say is the level.· In other words, you - I think you             14· ·as it relates to all of the other detainee services so,
    15· ·asked me about like the volume of opportunities.                 15· ·you know, it stands to reason if you have an agreement
    16· · · · Q.· ·The number.                                            16· ·about the existence of a voluntary work program and you
    17· · · · A.· ·Right.                                                 17· ·know you have a fixed amount of staff agreed to in the
    18· · · · Q.· ·Literally from the standard.                           18· ·contract, again without having put eyes on it myself I'm
    19· · · · A.· ·Right, so - so I don't know that that's a              19· ·reasonably sure it must be specified someplace, but
    20· ·question that we ask, so the answer's I don't know.              20· ·again it's not my area of expertise.
    21· · · · Q.· ·So do you know sitting here under oath that            21· · · · Q.· ·And also not something you actually know to be
    22· ·the number of work opportunities is something that as            22· ·true in fact?
    23· ·you suggested, but I'm guessing you don't actually know, 23· · · · A.· ·I have not seen it with my own two eyes, yes.
    24· ·is prescribed by the Agency?                                     24· · · · Q.· ·And therefore you don't know with personal
    25· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior             25· ·knowledge that it's true or not?

                                                                Page 94                                                             Page 96
    ·1· · · · testimony.                                                  ·1· · · · A.· ·I do not have personal knowledge.
    ·2· ·BY MR. CHAREST:                                                  ·2· · · · Q.· ·Okay, now do you know whether at Adelanto
    ·3· · · · Q.· ·Do you know that to be true or not or are you          ·3· ·there is a GEO employed barber?
    ·4· ·guessing?                                                        ·4· · · · A.· ·I don't know.
    ·5· · · · A.· ·Let's put it this way:· I don't know because I         ·5· · · · Q.· ·So if no detainees volunteer to be a barber,
    ·6· ·have not seen it in writing myself --                            ·6· ·do the folks just not get their hair cut that day?
    ·7· · · · Q.· ·Right.                                                 ·7· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·8· · · · A.· ·-- so it would be an assumption on my part.            ·8· · · · speculation.
    ·9· · · · Q.· ·Okay, so everything you said about the Agency          ·9· · · · · · ·THE WITNESS:· So I think we just discussed
    10· ·decides the level of staffing at least as pertains to            10· · · · like we used the example of food service.
    11· ·the number of work opportunities provided through the            11· ·BY MR. CHAREST:
    12· ·voluntary work program you don't really know that to be          12· · · · Q.· ·Right.
    13· ·true, correct?                                                   13· · · · A.· ·The function still has to get done and GEO's
    14· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior             14· ·responsible for doing it.· The method of which it gets
    15· · · · testimony.                                                  15· ·done as we talked about could be a couple of options,
    16· · · · · · ·THE WITNESS:· I do know through the RFP                16· ·but folks would get their hair cut whether there's a
    17· · · · process and through the response to the RFP                 17· ·detainee barber or not.
    18· · · · process, request for proposal there is a meeting of         18· · · · Q.· ·And who pays for that function getting done?
    19· · · · the minds in an agreement about staff and I know            19· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    20· · · · that because to work at an ICE facility people have         20· · · · speculation.
    21· · · · to have a background check, so if Dan Ragsdale is           21· · · · · · ·THE WITNESS:· So we are a government service
    22· · · · an employee of the vendor and has to work there,            22· · · · provider, so ICE is paying obviously for the
    23· · · · every single person has to go through a process, so         23· · · · services.
    24· · · · GEO does not have any discretion to say we're going 24· ·BY MR. CHAREST:
    25· · · · to bring five people one day, ten people another            25· · · · Q.· ·Does ICE pay more when folks don't volunteer


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 26 of 90 Page ID
                                  #:2285
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                              97–100
                                                                 Page 97                                                    Page 99
    ·1· ·for the work program or does GEO absorb that cost?       ·1· ·tell me I don't know period --
    ·2· · · · A.· ·So I - again not my area of expertise.· In     ·2· · · · A.· ·I don't know.
    ·3· ·terms of billing I wouldn't know.                        ·3· · · · Q.· ·-- at all about the nature of the - of the
    ·4· · · · · · ·What I know is there's an agreement and a      ·4· ·payment terms under this contract, if you say I don't
    ·5· ·contract in place and obviously there's a possibility to ·5· ·know at all about the nature of the payment terms under
    ·6· ·modify contracts, but again it's not my area of          ·6· ·this contract under oath I'll leave you alone but
    ·7· ·expertise in who pays for what.                          ·7· ·without qualification.
    ·8· · · · Q.· ·You know full well that this is a fixed price  ·8· · · · · · ·MS. ARMSTRONG:· Objection.
    ·9· ·contract, right?                                         ·9· ·BY MR. CHAREST:
    10· · · · A.· ·I do not know full well.                       10· · · · Q.· ·So what's your answer?
    11· · · · · · ·MS. ARMSTRONG:· Objection.                     11· · · · · · ·MS. ARMSTRONG:· Argumentative, asked and
    12· ·BY MR. CHAREST:                                          12· · · · answered.
    13· · · · Q.· ·You don't know?                                13· · · · · · ·Go ahead.
    14· · · · · · ·MS. ARMSTRONG:· Argumentative.                 14· · · · · · ·THE WITNESS:· I don't know.
    15· ·BY MR. CHAREST:                                          15· ·BY MR. CHAREST:
    16· · · · Q.· ·No?                                            16· · · · Q.· ·You don't know --
    17· · · · A.· ·Again as I said not my area of expertise.      17· · · · · · ·MS. ARMSTRONG:· I assume we're going to -- I
    18· · · · Q.· ·I'm not asking if you're an expert in whether  18· · · · think we need to move on.
    19· ·or not it's a fixed price contract, but you're telling   19· · · · · · ·MR. CHAREST:· You can object after I finish my
    20· ·me here under oath that you don't know that this is a    20· · · · question.
    21· ·fixed price contract?                                    21· ·BY MR. CHAREST:
    22· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered, 22· · · · Q.· ·You're stating under oath saying that you have
    23· · · · argumentative.                                      23· ·no idea about the nature of the payment terms of this
    24· · · · · · ·THE WITNESS:· I don't know the nature of the   24· ·contract?· Is that true?
    25· · · · agreement precisely, no.                            25· · · · · · ·MS. ARMSTRONG:· Objection, argumentative,

                                                                 Page 98                                                                 Page 100
    ·1· ·BY MR. CHAREST:                                                   ·1· · · · asked and answered.
    ·2· · · · Q.· ·I'm not -- You see, you keep adding these               ·2· · · · · · ·This is bordering on harassment.· We're now
    ·3· ·qualifications precisely, expert.· I don't want to know           ·3· · · · asked this question five times.· The prior question
    ·4· ·about that.                                                       ·4· · · · you said if you just say I don't know period I'll
    ·5· · · · · · ·Do you know at all whether or not this is a             ·5· · · · leave you alone to which the witness answered I
    ·6· ·fixed price contract?                                             ·6· · · · don't know and now you're asking the same question
    ·7· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered. ·7· · · · and inferring the witness isn't telling the truth.
    ·8· · · · You've now asked the same question three times and           ·8· · · · · · ·Go ahead and answer.
    ·9· · · · you just keep asking it because you don't like the           ·9· · · · · · ·THE WITNESS:· I don't know.
    10· · · · witness' answer.                                             10· ·BY MR. CHAREST:
    11· · · · · · ·THE WITNESS:· So I told you before I have not           11· · · · Q.· ·In this situation when GEO has to either
    12· · · · seen the contract, so I don't know.                          12· ·obtain additional labor to replace voluntary work that
    13· ·BY MR. CHAREST:                                                   13· ·decided not to volunteer or to go procure some sort of
    14· · · · Q.· ·It doesn't -- You can know what - the nature            14· ·services that would otherwise have been generated
    15· ·of a contract without seeing it, right, by hearing from           15· ·through the voluntary work program, that's not free to
    16· ·somebody talking to someone talking to the people about           16· ·GEO, right?· It's a cost that GEO has whether or not it
    17· ·the nature of the contract, right?· You don't have to             17· ·may pass it on, it may not, but GEO has to expend that
    18· ·see it to know, right?                                            18· ·money to cover those services, right?
    19· · · · A.· ·So you just asked me a question before and you          19· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered,
    20· ·said am I speculating or making an assumption.· I don't           20· · · · calls for speculation.
    21· ·have personal knowledge, so I have to give you the same           21· · · · · · ·THE WITNESS:· So as I said, GEO has to meet
    22· ·answer.· I don't have personal knowledge.· I don't know.          22· · · · the standards the method of which, you know,
    23· · · · Q.· ·That's not how personal knowledge works                 23· · · · obviously varies.· Again not my area in terms of
    24· ·because when you hear something you have personal                 24· · · · billing or how precisely the work is covered.· As
    25· ·knowledge of what you heard, okay?· So if you can just            25· · · · you've - even your question proposes alternatives.



                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 27 of 90 Page ID
                                  #:2286
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             101–104
                                                           Page 101                                                             Page 103
    ·1· · · · ICE absolutely can reimburse it or not.· I don't        ·1· · · · A.· ·At ICE's request, yes.
    ·2· · · · know.                                                   ·2· · · · Q.· ·At ICE's request.
    ·3· ·BY MR. CHAREST:                                              ·3· · · · · · ·What do you mean by that?
    ·4· · · · Q.· ·Okay.                                              ·4· · · · A.· ·ICE is the one that sets the compensation
    ·5· · · · · · ·The voluntary work program - voluntary work        ·5· ·rate.
    ·6· ·program must comply with all applicable Federal, State       ·6· · · · Q.· ·ICE sets the reimbursement rate, correct?
    ·7· ·and local laws, correct?                                     ·7· · · · A.· ·Yes.· ICE sets the reimbursement rate, yes.
    ·8· · · · · · ·MS. ARMSTRONG:· Are you referring to a             ·8· · · · Q.· ·It doesn't necessarily set the compensation
    ·9· · · · document?                                               ·9· ·rate, right?
    10· · · · · · ·THE WITNESS:· I actually don't know.· In other     10· · · · A.· ·There is an agreement with ICE on every
    11· · · · words, it's a Federal -- I mean there's Federal         11· ·contract term, so I - there's no discretion in my mind
    12· · · · preemption, there's all sorts of issues so, no, I       12· ·for GEO to - to just, you know, pay whatever GEO sees
    13· · · · don't think, you know, that's the case.                 13· ·fit.
    14· · · · · · ·I mean I see in paragraph five it says,            14· · · · Q.· ·Because why?· I didn't understand what you
    15· · · · "Detainee working conditions shall comply," so --       15· ·said the first part of your answer.· I didn't understand
    16· · · · And then the paragraph in the beginning says,           16· ·you.
    17· · · · "While not legally required to do so," ICE affords      17· · · · A.· ·In other words, in my mind the costs under the
    18· · · · detainees basic OSHA protections.                       18· ·contract are part of the agreement, so it's not that GEO
    19· ·BY MR. CHAREST:                                              19· ·unilaterally decides to do one thing that costs more or
    20· · · · Q.· ·So you're thinking it's the adoption of            20· ·less on its own.· It's part of a larger agreement. I
    21· ·Federal, State and local laws is - pertains only to work     21· ·mean this - this is subsumed in the expenses of the
    22· ·conditions like safety conditions?· Is that what you're      22· ·overall contract.
    23· ·saying?                                                      23· · · · Q.· ·Well, GEO can spend more money for labor than
    24· · · · A.· ·Again without having studied this and parsed       24· ·it had originally budgeted and not violate the - for
    25· ·through it for that language, you know, this is a            25· ·non-detainee labor and not violate the contract, right?

                                                         Page 102                                                        Page 104
    ·1· ·Federal Agency running a Federal issue.· I'm - I'm       ·1· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    ·2· ·basically familiar with the idea of Federal preemption   ·2· · · · conclusion.
    ·3· ·so, you know, I wouldn't say that's a safe assumption    ·3· · · · · · ·THE WITNESS:· Yeah, I don't think so.· In
    ·4· ·that it has to comply with all state laws.               ·4· · · · other words, as part of again the process of
    ·5· · · · Q.· ·Even if the contract says that?                    ·5· · · · reaching the contract agreement itself price is
    ·6· · · · A.· ·Again we'd have to go through the contract and     ·6· · · · discussed, so all the terms in the contract are,
    ·7· ·tell me what you're referring to, but the contract again     ·7· · · · you know, again with some degree of transparency to
    ·8· ·is a big document.· I wouldn't be able to answer that        ·8· · · · ICE that GEO doesn't do more or less of something
    ·9· ·general statement, no.                                       ·9· · · · on its own.· It does it as a service provider to
    10· · · · Q.· ·Well, let's put the turtle on the table, as        10· · · · ICE, that that's a conversation in a contracting
    11· ·they say in Texas.· Some people say it.· In fact, GEO        11· · · · process.
    12· ·does not pay the detainees that work through the             12· ·BY MR. CHAREST:
    13· ·voluntary work program minimum wage for California,          13· · · · Q.· ·Well, let's be real clear.· There's nothing in
    14· ·right?                                                       14· ·the contract that you're aware of that limits the
    15· · · · A.· ·As far as I understand the compensation is         15· ·payment to detainees in the voluntary work program to a
    16· ·different than minimum wage, yes.                            16· ·dollar a day, is there?
    17· · · · Q.· ·Different and much lower, right?                   17· · · · A.· ·I don't know.· In other words, we would have
    18· · · · A.· ·I have no idea what minimum wage is in             18· ·to go -- It's not again not my area of expertise.· The
    19· ·California, but I suspect it is more than a dollar.          19· ·contract is an agreement that's many many pages. I
    20· · · · Q.· ·A dollar a day?                                    20· ·don't know.
    21· · · · A.· ·Yes.                                               21· · · · Q.· ·Well, the - the standard says at least a
    22· · · · Q.· ·Yeah.· You're correct.                             22· ·dollar a day, right?
    23· · · · · · ·And GEO pays a dollar a day for the work that      23· · · · A.· ·Yes.· It does read that, yes.
    24· ·the detainees do through the voluntary work program at 24· · · · Q.· ·So at least is not only, it's a floor, not
    25· ·the Adelanto facility, correct?                        25· ·necessarily a ceiling, right?


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com              YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 28 of 90 Page ID
                                  #:2287
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             105–108
                                                        Page 105                                                           Page 107
    ·1· · · · A.· ·The standard is one --                         ·1· · · · Q.· ·All right, and there's nothing that says it's
    ·2· · · · Q.· ·Can you answer my question before you go on    ·2· ·only a dollar, correct?
    ·3· ·though?                                                  ·3· · · · A.· ·If you're talking about the standard, yes.
    ·4· · · · · · ·MS. ARMSTRONG:· Can you let him finish his     ·4· · · · Q.· ·Correct.
    ·5· · · · answer the way he wants to answer it, not the way   ·5· · · · · · ·Okay, so we both agree that the standard sets
    ·6· · · · you want him to answer it?                          ·6· ·a floor, not a ceiling of a dollar per day?
    ·7· · · · · · ·MR. CHAREST:· Well, it's a yes or no question. ·7· · · · A.· ·Correct.
    ·8· · · · You can explain why it's not relevant, but you need ·8· · · · Q.· ·All right, now do you think there's something
    ·9· · · · to answer my question.                              ·9· ·else in the relationship between ICE and GEO that the
    10· · · · · · ·MS. ARMSTRONG:· He also can explain a yes or 10· ·relationship the performance of which you monitor and
    11· · · · no answer which you need to give him the            11· ·audit that otherwise limits GEO's ability to pay
    12· · · · opportunity to do rather than distract him with     12· ·detainee labor more than a dollar a day?
    13· · · · another question when you don't like the answer     13· · · · A.· ·I know that the voluntary work program is
    14· · · · he's giving.                                        14· ·addressed elsewhere in the contract, so I'm not
    15· ·BY MR. CHAREST:                                          15· ·comfortable in agreeing with your statement that this is
    16· · · · Q.· ·Can you answer my question.                    16· ·the only place it's referenced and that how - that this
    17· · · · A.· ·You have to answer - ask me the question one   17· ·is what governs the agreement.· I don't know.· I know
    18· ·more time.                                               18· ·it's covered elsewhere in the contract.
    19· · · · Q.· ·The words in the standard are the compensation 19· · · · Q.· ·So my question is is there anywhere else where
    20· ·is at least one dollar per day, correct?                 20· ·it's covered where that limits GEO's ability to pay more
    21· · · · A.· ·Okay, just to make sure --                     21· ·than a dollar a day?
    22· · · · Q.· ·Page 407, Section - it's K, under K,           22· · · · A.· ·Again not being completely familiar with every
    23· ·Compensation.                                            23· ·contract term I don't know, but I know it's covered
    24· · · · A.· ·Yes, this reads, "The compensation is at least 24· ·elsewhere in the contract.
    25· ·one dollar per day."                                     25· · · · Q.· ·You know it's somewhere else in the contract

                                                           Page 106                                                                Page 108
    ·1· · · · Q.· ·And that's the standard that applies to your       ·1· ·but you don't know where, this provision?
    ·2· ·understanding at the Adelanto facility in the current        ·2· · · · A.· ·I don't, no.· I don't have this contract
    ·3· ·contract between ICE and GEO, right?                         ·3· ·memorized so, no, and I don't know what the precise
    ·4· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior         ·4· ·language is elsewhere in the contract.· I know it's
    ·5· · · · testimony.                                              ·5· ·addressed elsewhere in the contract other than just the
    ·6· · · · · · ·THE WITNESS:· Yes.· To the extent this is the      ·6· ·standard.
    ·7· · · · applicable standard, yes.                               ·7· · · · Q.· ·Do you have any -- So you believe that the
    ·8· ·BY MR. CHAREST:                                              ·8· ·payment terms are addressed somewhere else in the
    ·9· · · · Q.· ·And you believe this is the applicable             ·9· ·contract but you don't know where?
    10· ·standard, right?                                             10· · · · A.· ·I believe -- Let's put it this way:· I know
    11· · · · A.· ·I do.                                              11· ·the payment terms are not covered in the standard,
    12· · · · Q.· ·Okay, and at least is not only.· There's a         12· ·right, so I know they must be elsewhere in the contract.
    13· ·difference, right?                                           13· · · · Q.· ·Well, the payment terms aren't covered in the
    14· · · · A.· ·I am aware of what at least means.                 14· ·standard, right?· It's a floor of a dollar, right?
    15· · · · Q.· ·But that's - that's not the question that I'm      15· · · · A.· ·I meant the payment terms between ICE and GEO.
    16· ·asking.                                                      16· · · · Q.· ·Okay, do you know -- All right, flip if you
    17· · · · · · ·There is a difference, correct, between the        17· ·would to page three of fifty-three of the IGSA which I
    18· ·words at least and only a dollar, right?                     18· ·realize is not the operative agreement anymore.· It's on
    19· · · · A.· ·Yeah.· Yes.· There's a difference.                 19· ·GOWER-GEO 0000480.
    20· · · · Q.· ·Right, and at least is a floor, it cannot be       20· · · · · · ·MS. ARMSTRONG:· Is this a document that was
    21· ·less than a dollar, right?                                   21· · · · produced in this case?
    22· · · · A.· ·Yes.                                               22· · · · · · ·THE WITNESS:· I'm sorry?
    23· · · · Q.· ·And there's nothing that says cannot be more       23· · · · · · ·MS. ARMSTRONG:· It just has a Bates number,
    24· ·than a dollar, right?                                        24· · · · so --
    25· · · · A.· ·Under the standard, yes.                           25· · · · · · ·MR. CHAREST:· Yeah.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 29 of 90 Page ID
                                  #:2288
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             109–112
                                                                 Page 109                                                     Page 111
    ·1· · · · · · ·MS. ARMSTRONG:· -- I'm just trying to figure             ·1· ·saying and you, GEO, cannot pay more to the work - the
    ·2· · · · that out.                                                     ·2· ·workers in the detainee work program, correct?
    ·3· · · · · · ·THE WITNESS:· 48 --                                      ·3· · · · A.· ·If you're asking me to interpret what this one
    ·4· · · · · · ·MR. CHAREST:· It's 480.                                  ·4· ·line here is I do not see any language that says that,
    ·5· · · · · · ·THE WITNESS:· Oh, it was?                                ·5· ·no.
    ·6· ·BY MR. CHAREST:                                                    ·6· · · · Q.· ·All right, now you suggested when we first
    ·7· · · · Q.· ·To the bottom -- These are the payment terms             ·7· ·started looking at this that there might be some other
    ·8· ·that you were discussing, right, at least in terms of              ·8· ·provisions that addressed the detainee work program that
    ·9· ·format, and I'm not saying that these are the actual               ·9· ·do limit GEO's ability to pay more than a dollar a day,
    10· ·terms that apply to the current relationship, you may              10· ·right?
    11· ·know, you may not, but this is the type of information             11· · · · A.· ·No.· I didn't say that.
    12· ·you're talking about with respect to payment terms                 12· · · · Q.· ·Okay.
    13· ·between GEO and ICE, correct?                                      13· · · · A.· ·What I said is I don't know.
    14· · · · A.· ·This has more specificity about costs and                14· · · · · · ·I know this was addressed elsewhere in the
    15· ·obviously the agreement between the Agency and GEO, yes. 15· ·contract.· It's addressed beyond just the standard, so
    16· · · · Q.· ·Right, and how is the payment term associated            16· ·because I'm not, you know, intimately familiar with this
    17· ·with the work program described?· As a cap?                        17· ·and any other agreement I'm not comfortable in agreeing
    18· · · · A.· ·The plain language here just says, "Detainee             18· ·with your conclusion that it is not elsewhere.· I know
    19· ·work program reimbursement one dollar per day."                    19· ·the terms and pricings are in many places.
    20· · · · Q.· ·Right, so reimbursement doesn't mean that GEO            20· · · · Q.· ·I've never said it was not elsewhere.· Just to
    21· ·cannot pay more than a dollar, right?                              21· ·be real clear I'm not trying to trick you.· I'm - you're
    22· · · · A.· ·Again I - you'd have to interpret the way the            22· ·suggesting it might be and I keep asking where and I
    23· ·Agency and GEO agreed upon what reimbursement means.               23· ·never - we never get to anywhere else.
    24· ·There may - there may very well be an agreement that               24· · · · · · ·If you know of anywhere else, please show me.
    25· ·says a dollar is a dollar again is despite the fact the            25· · · · A.· ·I've just been handed this document.· I would

                                                        Page 110                                                                     Page 112
    ·1· ·stat -- I mean excuse me -- The standard says something ·1· ·have to go through it --
    ·2· ·different, the contract which is the agreement says the            ·2· · · · Q.· ·Okay.
    ·3· ·detainee work program reimbursement is a dollar, so                ·3· · · · A.· ·-- and, you know, so --
    ·4· ·that's the agreement between ICE and GEO.                          ·4· · · · Q.· ·If GEO paid more than a dollar a day to
    ·5· · · · Q.· ·So you keep saying there may be something else           ·5· ·detainees who were working in the voluntary work
    ·6· ·and maybe there is.· What we're looking at right here,             ·6· ·program, would that be a violation of Section 5.8 of the
    ·7· ·detainee work program reimbursement doesn't say, GEO, ·7· ·PN -- PBNDS?
    ·8· ·you can only pay a dollar, does it?                                ·8· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    ·9· · · · A.· ·It just says detainee work program                       ·9· · · · conclusion and calls for speculation.
    10· ·reimbursement a dollar per day.                                    10· · · · · · ·THE WITNESS:· So if I understand your question
    11· · · · Q.· ·Right, meaning, GEO, we, ICE, are only going             11· · · · is if GEO paid a detainee more than a dollar a day
    12· ·to pay you a dollar a day for work that's done through             12· · · · would that violate the standard?
    13· ·the work - the voluntary work program, correct?                    13· ·BY MR. CHAREST:
    14· · · · A.· ·I understand that's what your interpretation             14· · · · Q.· ·Yes, sir.
    15· ·of that - what it means.                                           15· · · · A.· ·I would say no.
    16· · · · Q.· ·Well --                                                  16· · · · Q.· ·Okay.
    17· · · · A.· ·I know it's an agreement.· I'm reading it and            17· · · · · · ·Are you aware whether or not GEO pays more
    18· ·saying it's an agreement between ICE and GEO for a                 18· ·than a dollar a day for voluntary work programs at
    19· ·dollar a day.                                                      19· ·facilities other than Adelanto?
    20· · · · Q.· ·Reimbursement of a dollar a day?                         20· · · · A.· ·I have heard anecdotically but don't have
    21· · · · A.· ·Right.· Just -- In other words, there - ICE              21· ·firsthand knowledge that there are occasions that GEO
    22· ·will pay GEO these rates for these activities per bed,             22· ·has paid more than a dollar a day.
    23· ·for transportation and for the detainee work program a             23· · · · Q.· ·Antidotes about occasions, but you don't know
    24· ·dollar per day.                                                    24· ·one way or the other?
    25· · · · Q.· ·Right, but there's nothing in - expressly                25· · · · A.· ·No.· I said and I'm going to be clear I do


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 30 of 90 Page ID
                                  #:2289
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             113–116
                                                     Page 113                                                                      Page 115
    ·1· ·know that GEO has on occasion paid more than a dollar a ·1· · · · A.· ·It's probably this standard and others.
    ·2· ·day.                                                          ·2· · · · Q.· ·Okay, but that's yes and maybe other things
    ·3· · · · Q.· ·So you said first whatever it was since we're       ·3· ·too, right?
    ·4· ·intermittent in impression and on occasion here just in       ·4· · · · A.· ·Yes.
    ·5· ·this last answer, are you saying that it's not the            ·5· · · · Q.· ·Okay, so you see in Section III it says
    ·6· ·practice of GEO to pay more than a dollar a day at            ·6· ·Standards Affected?
    ·7· ·certain facilities just as a practice?                        ·7· · · · A.· ·Yes.
    ·8· · · · A.· ·I don't know that.                                  ·8· · · · Q.· ·Now a long time ago I used to work in industry
    ·9· · · · Q.· ·You don't know that?                                ·9· ·and I used to have manuals that tell, you know, how to
    10· · · · · · ·Is -- I mean am I right to understand based on      10· ·do X, Y and Z and when I read the standards affected
    11· ·our discussion so far that the amount that GEO pays to        11· ·language I'm brought to mind of you used to get like
    12· ·the detainees under the voluntary work program is not         12· ·here's a new Section Three, replace it and you have a
    13· ·something that's subject to your audit process?               13· ·little note in the bottom saying the current version is
    14· · · · · · ·MS. ARMSTRONG:· Objection, vague.                   14· ·X.· Is that how the standards affected works where it
    15· · · · · · ·THE WITNESS:· I don't know.· I don't know we        15· ·says this standard here that is - that is PBNDS 2011,
    16· · · · have asked a precise question on the amount of           16· ·December, 2006 (sic) model replaces the, and it tells
    17· · · · compensation.                                            17· ·you what the prior standard that existed that it
    18· ·BY MR. CHAREST:                                               18· ·replaces, is that fundamentally what the standards
    19· · · · Q.· ·Okay, you would look at confirming that they        19· ·affected section talks about?
    20· ·do, in fact, get paid whatever they're entitled to but        20· · · · A.· ·So I can't speak for ICE, but I can tell you
    21· ·that they're getting paid; is that right?                     21· ·my understanding would be as the plain language here is
    22· · · · A.· ·It would be pursuant to a local policy and          22· ·it replaces the voluntary work program version of this
    23· ·agreement with ICE.· I don't know that we actually audit      23· ·document that was dated December 2nd, 2008.
    24· ·that question.· I do know that if they participate in         24· · · · Q.· ·Okay, so the reason I'm dwelling on that a
    25· ·the voluntary work program that we would audit whether,       25· ·little bit is because I think you told me that the 2016

                                                            Page 114                                                               Page 116
    ·1· ·in fact, they were paid.· That is obviously critical.         ·1· ·version differed in the voluntary work program from the
    ·2· · · · Q.· ·Right, and like the next standard down, number      ·2· ·2011 version and I read this to tell me that the
    ·3· ·six, there's no discrimination, that's something that         ·3· ·difference in voluntary work program standards is
    ·4· ·would be part of your audit process, correct?                 ·4· ·between - relates back to 2008, meaning there was no
    ·5· · · · A.· ·I don't know precisely what the questions are.      ·5· ·prior amendments before 2008 once this one came into
    ·6· · · · Q.· ·Okay, but given that it is one of the expected      ·6· ·place; is that right?
    ·7· ·outcomes, number six on the list, that's - whether it's       ·7· · · · A.· ·On its - on the face of this document it would
    ·8· ·actually audited or not, it's fair game for auditing to       ·8· ·lead me to an opposite conclusion, so I think no.
    ·9· ·confirm performance by GEO under this voluntary work          ·9· · · · Q.· ·What's your conclusion?
    10· ·program standard, correct?                                    10· · · · A.· ·If the bottom of the page says revised 2016 --
    11· · · · A.· ·It is an expected outcome and I believe ICE         11· · · · Q.· ·Right.
    12· ·could hold us to that outcome, yes.                           12· · · · A.· ·-- the date of the PBNDS is 2011.· I mean
    13· · · · Q.· ·And the same thing with number seven in terms       13· ·it -- What I'll say is this looks incomplete to me.
    14· ·of the facility shall provide communication assistance        14· · · · Q.· ·How do you mean?
    15· ·to detainees whether it's because they have disabilities      15· · · · A.· ·Well, in other words, this is a version it
    16· ·or their language is limited in order for the detainees       16· ·seems from December, 2016 which should have replaced a
    17· ·of that - in that circumstance would understand the           17· ·version from sometime in 2011, right, based on just the
    18· ·terms and the scope of the voluntary work program,            18· ·dates here, yet it replaces a standard that was written
    19· ·right?                                                        19· ·in 2008.
    20· · · · A.· ·Yes.· In other words, there has to be               20· · · · Q.· ·Unless the standard that we're looking at in
    21· ·meaningful communication regardless of the abilities of       21· ·5.8 is the same as the 2011 standard which did replace
    22· ·the detainees, yes, including in the voluntary work           22· ·the 2008 standard, right?
    23· ·program, yes.                                                 23· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    24· · · · Q.· ·And that's an obligation that GEO has pursuant      24· · · · speculation.
    25· ·to the standard that ICE imposes, correct?                    25· · · · · · ·THE WITNESS:· You know, I don't know.· All I



                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 31 of 90 Page ID
                                  #:2290
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             117–120
                                                         Page 117                                                         Page 119
    ·1· · · · would say is it's sloppy.                           ·1· · · · apparently.
    ·2· ·BY MR. CHAREST:                                          ·2· · · · · · ·It's all going to be fine.
    ·3· · · · Q.· ·Well, unless what I said is true because if -  ·3· · · · · · ·MS. ARMSTRONG:· We can do that after lunch.
    ·4· ·just -- I mean I'm not trying to trick you.· I'm trying  ·4· · · · · · ·MR. CHAREST:· Yeah.· Exactly.
    ·5· ·to understand kind of through you because I'm not sure I ·5· ·BY MR. CHAREST:
    ·6· ·have a full understanding, but let's get there.          ·6· · · · Q.· ·Let's -- Going on down to the expected
    ·7· · · · · · ·If in 2011, not 2016, this Section 5.8 was     ·7· ·practices I want to focus on -- Well, we talked about C,
    ·8· ·generated and replaced the 2008 version the words under ·8· ·the housekeeping, I'll call it housekeeping exception,
    ·9· ·standards affected would make sense, right?              ·9· ·the - going to D, detainee selection the text reads,
    10· · · · A.· ·I'm not sure.· I don't know.· I mean that is a 10· ·"The Facility Administrator shall develop site-specific
    11· ·possible conclusion, but I don't know, so I couldn't     11· ·rules for selecting work detail volunteers."· Is the
    12· ·necessarily agree with that.                             12· ·Facility Administrator GEO?
    13· · · · Q.· ·All right.· Well, let's roll back to what you  13· · · · A.· ·Yes.· It's a GEO employee.
    14· ·told me before.                                          14· · · · Q.· ·All right, so then the way this standard
    15· · · · · · ·Are you certain that the Section 5.8 as we're  15· ·applies is that GEO developed site specific rules for
    16· ·reading it here, pages 405 to 410 of the 2016 version    16· ·selecting work detail volunteers; is that right?
    17· ·are different than the 2011 version, are you certain of  17· · · · A.· ·Yes.· In other words, there's a local policy
    18· ·that?                                                    18· ·on the methodology they used to do it, yes.
    19· · · · A.· ·Again now it's been almost two years since     19· · · · Q.· ·All right, and is the local policy something
    20· ·I've worked there, but - but during my time at ICE, and  20· ·that's subject to your oversight in terms of compliance
    21· ·I knew there was a revision process going on during 2016 21· ·or is that so discretionary you don't even bother with
    22· ·and this document on its face says there were revisions  22· ·it?
    23· ·to the PBNDS 2011 standards that we published in 2016 -- 23· · · · A.· ·So first of all they're required to meet the
    24· · · · Q.· ·Sure.                                          24· ·four corners of the standards.
    25· · · · A.· ·-- so I know there were changes, yes.          25· · · · Q.· ·Right.

                                                            Page 118                                                         Page 120
    ·1· · · · Q.· ·Well, you know there were changes in the inch       ·1· · · · A.· ·The local policy would be informed by this.
    ·2· ·thick Exhibit Two somewhere --                                ·2· ·We would - we don't audit local facility policies but we
    ·3· · · · A.· ·Uh-huh.· (Affirmative response).                    ·3· ·would audit based on the standards, so the local
    ·4· · · · Q.· ·-- but not necessarily in the four pages that       ·4· ·facility policies should meet everything that's in this
    ·5· ·make up Section 5.8, right?                                   ·5· ·document, so they - if you're asking do they have
    ·6· · · · A.· ·I am fairly certain as I sit here under oath        ·6· ·discretion to ignore this the answer's no.
    ·7· ·that I am, but if you ask me to red line this compared        ·7· · · · Q.· ·Okay, but as long as they're meeting the
    ·8· ·to the other one that I could not do.· My memory's not        ·8· ·standards that are set out it's up to the local facility
    ·9· ·that good.                                                    ·9· ·on how to meet those standards vis-a-vis the work, the
    10· · · · Q.· ·Let's see.· Maybe we can reach this.                10· ·voluntary work program?
    11· · · · · · ·You believe that there were changes between         11· · · · A.· ·They're responsible for developing a facility,
    12· ·the 2011 version and the 2016 version but you're not          12· ·site specific facility procedure, yes.
    13· ·sure?                                                         13· · · · Q.· ·What I said is correct, isn't it?
    14· · · · A.· ·Well, do you have a copy of the 2011 version?       14· · · · A.· ·If what you said is they're responsible for
    15· · · · Q.· ·We're working quickly to get it, so we can          15· ·developing a local policy the answer's yes.
    16· ·just look later, in other words, let that be.                 16· · · · Q.· ·Sure, but I wasn't talking about the -- As
    17· · · · A.· ·Well, so the answer's I don't know.                 17· ·long as they're meeting the standards they have
    18· · · · Q.· ·All right, I thought I could get there with         18· ·discretion on how they achieve those standards just like
    19· ·that part of it.· It's no big deal.                           19· ·we talked about before?
    20· · · · · · ·MS. ARMSTRONG:· I was wondering why you             20· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior
    21· · · · weren't showing him the 2011.· It's like we could        21· · · · testimony and vague.
    22· · · · just look at it.                                         22· · · · · · ·THE WITNESS:· Well, again, in other words, I
    23· · · · · · ·MR. CHAREST:· I know.                               23· · · · think this is fairly proscriptive so, in other
    24· · · · · · ·MS. ARMSTRONG:· I get it now.                       24· · · · words, I think if you'd say the nature of a
    25· · · · · · ·MR. CHAREST:· Yeah.· It's on its way                25· · · · facility in terms of length of stay so, in other


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 32 of 90 Page ID
                                  #:2291
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             121–124
                                                           Page 121                                                    Page 123
    ·1· · · · words, if you have a kitchen worker that has to be    ·1· ·an auditor.· You know, I lead the department but I've
    ·2· · · · food safe certified and there was some training       ·2· ·never done an audit myself --
    ·3· · · · that's involved you would have to have a site       ·3· · · · Q.· ·Okay.
    ·4· · · · specific policy to make sure that those things      ·4· · · · A.· ·-- so I want to make sure I make that clear.
    ·5· · · · could be accomplished, if that makes sense.· You    ·5· · · · Q.· ·That's fair.· Yeah.
    ·6· · · · wouldn't do that if the person is going to be there ·6· · · · A.· ·So --
    ·7· · · · for a matter of days because you couldn't get it    ·7· · · · Q.· ·You're a manager of auditors, not an auditor
    ·8· · · · done, so that the local policy, that's the type of  ·8· ·yourself?
    ·9· · · · thing it sets.                                      ·9· · · · A.· ·Correct.
    10· ·BY MR. CHAREST:                                          10· · · · Q.· ·Okay, a leader of men.
    11· · · · Q.· ·I take your point.· Okay.                      11· · · · A.· ·And women.
    12· · · · · · ·All right, and the next sentence says, "The    12· · · · Q.· ·Well, fair.· That's fair.
    13· ·voluntary work program agreement shall document the      13· · · · · · ·Sorry.· My apologies.
    14· ·facility's program and shall be in compliance with this  14· · · · · · ·All right, so then do you understand that this
    15· ·detention standard."· What is the voluntary work program 15· ·section, the bottom section of Exhibit Three is the
    16· ·agreement to your understanding?                         16· ·documentation of the facility's program?· Is that - I
    17· · · · A.· ·It's my understanding that is the - once a     17· ·mean is that what's trying to be achieved here?
    18· ·detainee opts to apply for a work program opportunity    18· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    19· ·they would have some agreement between them and the 19· · · · speculation.
    20· ·facility as to what they will be doing and the manner    20· · · · · · ·He testified he's never seen this before.
    21· ·and means of it.                                         21· · · · · · ·THE WITNESS:· So I don't know that this is the
    22· · · · · · ·(Whereupon, Exhibit 3 was marked)              22· · · · only document.· I'm looking at the plain meaning of
    23· ·BY MR. CHAREST:                                          23· · · · this because it purports to be an application, an
    24· · · · Q.· ·I'm handing you a document that's been marked  24· · · · orientation and a program agreement.· It appears to
    25· ·as Exhibit Three.· This is my best guess as to what      25· · · · have a place that the detainee signs, so I mean

                                                              Page 122                                                             Page 124
    ·1· ·we're talking about here with respect to this voluntary         ·1· · · · I -- It purports to be in service of the standard.
    ·2· ·work program agreement.                                         ·2· · · · I don't know whether this is the only document.
    ·3· · · · · · ·Have you seen this document before?                   ·3· ·BY MR. CHAREST:
    ·4· · · · A.· ·No.                                                   ·4· · · · Q.· ·And who is this work program agreement
    ·5· · · · Q.· ·All right, is this the voluntary work program         ·5· ·between?· Like who are the - the counter parties?· Is it
    ·6· ·agreement?                                                      ·6· ·GEO and the - and the detainee?
    ·7· · · · A.· ·Well, it looks - purports to be several               ·7· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·8· ·things, right?· It says detainee work detail application        ·8· · · · speculation.
    ·9· ·then the next section is the work detail orientation and        ·9· · · · · · ·THE WITNESS:· Again hard to say.· This is only
    10· ·it looks like the final section is the detainee                 10· · · · signed by the detainee, so I - it's - it's -- It is
    11· ·voluntary work program agreement.                               11· · · · a detainee acknowledgment, but the agreement is
    12· · · · Q.· ·Okay, so when your - when you and your folks          12· · · · sort of imprecise in who the agreement is between
    13· ·are doing the auditing one of the requirements is that          13· · · · because it's only signed by one person.
    14· ·the voluntary work program agreement document the               14· ·BY MR. CHAREST:
    15· ·facility program - the facility's program.· Would you           15· · · · Q.· ·Well, it's on GEO letterhead, right, the GEO
    16· ·then look at this document which we've marked as Exhibit 16· ·Group Adelanto Detention Facility-East West at the top?
    17· ·Three and say, okay, look here is where it says detainee        17· · · · A.· ·It does say the GEO Group Adelanto Detention
    18· ·voluntary work program as it properly documented the            18· ·Facility at the top, yes.
    19· ·facility's program?· I mean it's one of the things you'd        19· · · · Q.· ·And we're definitely talking about the
    20· ·do as your checks?                                              20· ·Adelanto Detention Facility, right?
    21· · · · A.· ·Correct.                                              21· · · · A.· ·That's what it reads, yes.
    22· · · · Q.· ·Okay, have you personally seen anything else          22· · · · Q.· ·Yeah, we can clear some other underbrush
    23· ·that purports to be a detainee voluntary work program           23· ·actually while we're looking at this.
    24· ·agreement other than this document?                             24· · · · · · ·MS. ARMSTRONG:· Oh, I love another Texan
    25· · · · A.· ·So, no, and I probably should also add I'm not        25· · · · phrase.· That's great.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com              YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 33 of 90 Page ID
                                  #:2292
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             125–128
                                                           Page 125                                                                Page 127
    ·1· ·BY MR. CHAREST:                                               ·1· · · · Q.· ·Sure.
    ·2· · · · Q.· ·There are a series of positions here to which       ·2· · · · · · ·When GEO agreed to take care of the detainees
    ·3· ·the detainee if the detainee volunteers to do the work        ·3· ·at Adelanto and provide, as you put it, one hundred
    ·4· ·can apply.                                                    ·4· ·percent of the services required for that, that among
    ·5· · · · · · ·Are you with me at the top?                         ·5· ·those services are providing food, correct?
    ·6· · · · A.· ·Yes.                                                ·6· · · · A.· ·GEO's responsible for providing meals, yes.
    ·7· · · · Q.· ·All right, so we talked about some positions.       ·7· · · · Q.· ·And doing laundry?
    ·8· ·Does this when you fill out the list of other positions       ·8· · · · A.· ·GEO's responsible for providing clean clothes.
    ·9· ·that are available at Adelanto, food service?                 ·9· · · · Q.· ·So they need a laundry service, right?
    10· · · · A.· ·Yes.                                                10· · · · A.· ·However they decide to clean clothes but, yes,
    11· · · · Q.· ·Laundry, dorm cleaning?· That's one, right?         11· ·they need to provide the detainees clean clothes.
    12· · · · A.· ·I think that falls under sanitation.· That's        12· · · · Q.· ·Or I guess they could just buy new clothes
    13· ·what I meant by --                                            13· ·everyday, right?
    14· · · · Q.· ·Okay.                                               14· · · · A.· ·They can probably do it several ways, but they
    15· · · · A.· ·-- sanitation.                                      15· ·do have to provide clean clothes.
    16· · · · Q.· ·Do you know what?· It says - I read it as           16· · · · Q.· ·Okay, keeping the dorm and floors clean is
    17· ·C-o-r-e-s Cores Hallway.· Do you know what that is?           17· ·among the services that GEO agreed to provide to ICE at
    18· · · · A.· ·I have no idea what that is.                        18· ·this facility, right?
    19· · · · Q.· ·I thought maybe it was a typo for chores, but       19· · · · A.· ·I think the same answer which is that the
    20· ·I don't really understand.                                    20· ·place has to be habitable and appropriate for, you know,
    21· · · · A.· ·I don't know.                                       21· ·occupancy.
    22· · · · Q.· ·You don't know?                                     22· · · · Q.· ·Including keeping it clean, right?
    23· · · · A.· ·I don't.                                            23· · · · A.· ·That's part of it, yes.
    24· · · · Q.· ·Okay, recreation, do you know what work is          24· · · · Q.· ·Okay, GEO agreed to provide intake services
    25· ·being done with recreation?                                   25· ·for arriving detainees, correct?

                                                            Page 126                                                               Page 128
    ·1· · · · A.· ·I don't.                                            ·1· · · · A.· ·Yes.
    ·2· · · · Q.· ·How about floor crew?· Do you know what work        ·2· · · · Q.· ·GEO agrees to provide medical services for the
    ·3· ·is being done with floor crew?                                ·3· ·detainees at the - at the Adelanto facility, correct?
    ·4· · · · A.· ·It sounds like sanitation to me, but I don't        ·4· · · · A.· ·Yes.
    ·5· ·know precisely what it is.                                    ·5· · · · Q.· ·GEO agreed to provide facilities that are
    ·6· · · · Q.· ·I mean everybody can figure out what a barber       ·6· ·adequately maintained, including painting, correct?
    ·7· ·shop does.                                                    ·7· · · · A.· ·Exactly.
    ·8· · · · · · ·Intake, do you know what the - what the             ·8· · · · Q.· ·And GEO even agreed to provide haircutting
    ·9· ·detainees are doing with intake?                              ·9· ·services to the detainees at the facility, correct?
    10· · · · A.· ·I don't.                                            10· · · · A.· ·Personal hygiene, yes.
    11· · · · Q.· ·How about medical detail?· Do you know what         11· · · · Q.· ·Personal hygiene would include haircutting,
    12· ·they do there?                                                12· ·right?
    13· · · · A.· ·I don't.                                            13· · · · A.· ·Yes.
    14· · · · Q.· ·How about paint detail?· Paint detail is a bit      14· · · · Q.· ·Okay, so all of these jobs that are being done
    15· ·self-explanatory, but I assume it's painting?                 15· ·through detainee work are obligations that GEO undertook
    16· · · · A.· ·I assume so.· I think that again sort of falls      16· ·with respect to the agreement it has with ICE, correct?
    17· ·under the sanitation type - type work, maintenance.           17· · · · A.· ·These are part of the overall responsibilities
    18· · · · Q.· ·Okay, so are these areas of work that are done      18· ·that GEO has to the detainees.· The how and why and who
    19· ·by detainees part of the services that GEO agreed to          19· ·does it I think is not detailed adequately in this
    20· ·provide under the agreement between GEO and ICE?              20· ·document.· That's part of the original or the
    21· · · · · · ·MS. ARMSTRONG:· Objection, calls for                21· ·overarching agreement between ICE and GEO.
    22· · · · speculation.                                             22· · · · Q.· ·Sure, but if no one volunteered for any of
    23· · · · · · ·THE WITNESS:· So I'm sorry.· I need you to          23· ·these jobs they would still have to get done in some
    24· · · · repeat that.                                             24· ·form or fashion, right?
    25· ·BY MR. CHAREST:                                               25· · · · · · ·MS. ARMSTRONG:· Objection, calls for


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 34 of 90 Page ID
                                  #:2293
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             129–132
                                                           Page 129                                                                     Page 131
    ·1· · · · speculation.                                                ·1· ·of detainees?
    ·2· · · · · · ·THE WITNESS:· Jobs, no.· The function, yes.            ·2· · · · A.· ·I don't know.
    ·3· ·BY MR. CHAREST:                                                  ·3· · · · Q.· ·All right, do you know that pursuant to the
    ·4· · · · Q.· ·And the person responsible for achieving that          ·4· ·contract I think, in fact, the standards three years
    ·5· ·function is GEO, correct?                                        ·5· ·is - is required?
    ·6· · · · A.· ·Right.· The entity I would say right --                ·6· · · · A.· ·I'd have to find it in the standard.· If you
    ·7· · · · Q.· ·Yeah.                                                  ·7· ·tell me it's three years that certainly sounds
    ·8· · · · A.· ·-- but not the person.                                 ·8· ·reasonable.· I don't know.
    ·9· · · · Q.· ·Let me do that again because I appreciate              ·9· · · · Q.· ·Is that something that would be -- If it's
    10· ·that.                                                            10· ·standard driven it would be something that the auditors
    11· · · · · · ·The entity responsible for achieving that              11· ·would look at in theory, correct?
    12· ·function is GEO, correct?                                        12· · · · A.· ·It's not necessarily something that might -
    13· · · · A.· ·Yes.                                                   13· ·we have a separate privacy and records department, so
    14· · · · Q.· ·GEO provides uniforms for people that work             14· ·I'm not sure that it would necessarily be something that
    15· ·under the voluntary work program, correct?                       15· ·I audit or my team, I should say --
    16· · · · A.· ·Again I assume so.· We're responsible for              16· · · · Q.· ·Fair.
    17· ·providing detainee clothing, so I'm assuming they are if         17· · · · A.· ·-- my men and women.
    18· ·they are going to participate in the work program                18· · · · Q.· ·The -- I want to talk about the special
    19· ·they're given appropriate clothes to do whatever job             19· ·details which is E, the next - the next section down.
    20· ·they're doing.                                                   20· ·It says, "Detainees may volunteer for temporary work
    21· · · · Q.· ·Actually before I get too much more into the           21· ·details that occasionally arise.· The work, which
    22· ·detail here I'm going to come back to the standard, so           22· ·generally lasts for several - from several hours to
    23· ·we're - I want to go to the bottom of detainee selection         23· ·several days may involve labor-intensive work."
    24· ·which is D starting on 406 but flipping over to 407, the         24· · · · · · ·To - this is me glossing it, but this reads to
    25· ·last part of that standard.                                      25· ·me as like an exception to the rule that heavy labor is

                                                               Page 130                                                         Page 132
    ·1· · · · · · ·The standard requires that, "The detainee              ·1· ·not typically the type of work that's done under the
    ·2· ·shall be required to sign a voluntary work program               ·2· ·voluntary work program.· Is that - is that a fair
    ·3· ·agreement" which I think we're talking about here in             ·3· ·reading of what we're talking about here?
    ·4· ·Exhibit Three, "Before commencing each new assignment"           ·4· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·5· ·and then it goes on, "Completed agreements shall be              ·5· · · · speculation, calls for a legal conclusion.
    ·6· ·filed in the detainee's detention file."                         ·6· · · · · · ·THE WITNESS:· So I have no personal experience
    ·7· · · · · · ·Is the recordation of the voluntary work               ·7· · · · as to what the special detail is.· You know, I read
    ·8· ·program agreement whether it actually is Exhibit Three           ·8· · · · the words as well and it does say labor intensive,
    ·9· ·or whatever else it might be something that because it's         ·9· · · · but I don't - I don't know what that is.· It's a
    10· ·set out in one of the expected practices something that          10· · · · what I would say is probably in the eye of the
    11· ·GEO must do in order to meet its obligations to ICE              11· · · · beholder.
    12· ·under the contract?                                              12· ·BY MR. CHAREST:
    13· · · · A.· ·So to meet its obligation under this standard          13· · · · Q.· ·Sure.
    14· ·and presumably the larger contract folks that are                14· · · · · · ·I guess are you aware whether or not the
    15· ·participating in the voluntary work program ICE is               15· ·standards preclude regular labor intensive work like day
    16· ·telling us we want a record -- Excuse me -- A written            16· ·in, day out labor intensive work as part of the
    17· ·record of that agreement between the detainee who was in 17· ·voluntary work program?
    18· ·the program and then they want it in their detention             18· · · · A.· ·Well, I know that the type of work is agreed
    19· ·file.                                                            19· ·upon between the Agency - set by the Agency and the
    20· · · · Q.· ·And so I think you just repeated my questions,         20· ·service provider, so I believe that is something that
    21· ·but in order to comply with the standard GEO must do             21· ·there's a meeting of the minds about, and again as we
    22· ·those things, get the - get the detainee to sign and             22· ·talked about earlier, the standard requires it to
    23· ·record the signed agreement in their file, correct?              23· ·essential operations and services being enhanced to
    24· · · · A.· ·Yes.                                                   24· ·detainee productivity.· You know, again labor intensive
    25· · · · Q.· ·Okay, how long does GEO maintain the records           25· ·is a relative term, but there's not really what I would


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 35 of 90 Page ID
                                  #:2294
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             133–136
                                                         Page 133                                                           Page 135
    ·1· ·say labor intensive work being done at a facility.                ·1· ·going to various places pursuant to movements in the
    ·2· ·There's work certainly, but not labor intensive work as           ·2· ·facility to make sure people are safe.
    ·3· ·I would understand it.                                            ·3· · · · Q.· ·And the job gets done, right?
    ·4· · · · Q.· ·Right.· They're not out at Angola working on a          ·4· · · · A.· ·I imagine.· It depends.· Is it a solitary
    ·5· ·farm, for example?· That's not the type of work they're           ·5· ·activity?· Maybe the schedule is flexible.· If it's
    ·6· ·doing?                                                            ·6· ·something that requires, you know, multiple people to
    ·7· · · · A.· ·Yeah, I don't know where Angola is or who               ·7· ·work in concert then I imagine again a schedule just
    ·8· ·you're referring to, but --                                       ·8· ·sort of makes sense.
    ·9· · · · Q.· ·You don't know where Angola is?· Really?                ·9· · · · Q.· ·So the people that work in the kitchen
    10· · · · A.· ·The country?                                            10· ·probably need to be in the kitchen to do their work,
    11· · · · Q.· ·No.· The farm, the labor camp in Louisiana.             11· ·right?
    12· · · · A.· ·No.                                                     12· · · · A.· ·To be in the kitchen if they're going to be
    13· · · · Q.· ·No?· All right.                                         13· ·doing kitchen work, yes.
    14· · · · · · ·Okay, once the person volunteers and is clear           14· · · · Q.· ·I'm not trying to be glib.· I'm just trying to
    15· ·and signs the agreements, et cetera at that point the -           15· ·like - you know, they - I want to be clear that we're
    16· ·the detainee is required to work pursuant to whatever             16· ·not overlooking some obvious things here when you're -
    17· ·the schedule for the work is, correct?                            17· ·when I'm hearing your answer back.
    18· · · · · · ·MS. ARMSTRONG:· Objection, calls for                    18· · · · · · ·So it's GEO that says you need - you're on -
    19· · · · speculation, compound, vague.                                19· ·you're on breakfast duty, you need to be here at 4:30 in
    20· · · · · · ·THE WITNESS:· So I know there is a schedule             20· ·the morning and your shift is from 4:30 till say noon,
    21· · · · and participation in the - in the program would              21· ·okay, so --
    22· · · · subsume - in other words, you know, the hours of             22· · · · A.· ·So I don't know the -- Sorry.
    23· · · · work are detailed in the standard, you know, so it           23· · · · Q.· ·Go ahead.
    24· · · · says eight hours a day forty hours weekly.                   24· · · · A.· ·I don't know the precise nature, in other
    25· ·BY MR. CHAREST:                                                   25· ·words this, you know, food service and it does say

                                                                Page 134                                                              Page 136
    ·1· · · · Q.· ·Where are you reading that?                             ·1· ·kitchen, you know.· Precisely the what I'll say is, you
    ·2· · · · A.· ·Under Hours of Work, Section VIII on page 407.          ·2· ·know, other documents that relate to scheduling and so
    ·3· · · · Q.· ·Cool.                                                   ·3· ·it's not in front of us or what time they do those
    ·4· · · · · · ·Read the paragraph just before that, the                ·4· ·things.· I mean there must be a schedule because meals
    ·5· ·sentence.                                                         ·5· ·happen at regular intervals, so --
    ·6· · · · A.· ·It says, "Detainees who participate in the              ·6· · · · Q.· ·Right.
    ·7· ·voluntary work program are required to work according to          ·7· · · · · · ·The schedule and the movements that you've
    ·8· ·a schedule."                                                      ·8· ·just talked about two questions ago, two answers ago are
    ·9· · · · Q.· ·Right, so what I said is true under the                 ·9· ·prescribed by GEO, not the detainee?
    10· ·standard, right?                                                  10· · · · A.· ·That would be my understanding, yes.
    11· · · · A.· ·I -- It appears so, yes.                                11· · · · Q.· ·All right, and if the detainees don't show up
    12· · · · Q.· ·Yeah.                                                   12· ·for work without some sort of excuse they can be removed
    13· · · · · · ·Meaning specifically that the Facility                  13· ·from the voluntary work program, correct?
    14· ·Administrator, GEO determines what time the person has 14· · · · A.· ·There is a process for detainees whose
    15· ·to show up at work, how long they have to stay at work,           15· ·performance is not adequate to be removed, yes.
    16· ·whether they can come and go from that work location or           16· · · · Q.· ·That's the next question which is -- That's
    17· ·not, those are all things that are set by the - by GEO,           17· ·okay.
    18· ·correct?                                                          18· · · · · · ·Unexcused absences are an acceptable reason to
    19· · · · A.· ·Again, and I direct you back to sort of it              19· ·remove someone from the - the voluntary work program,
    20· ·says enhance, you know, the overall facility operation.           20· ·correct?· It's the last paragraph of H.
    21· ·There are some places where folks have freedom of                 21· · · · A.· ·Yes.
    22· ·movement, but obviously it's a secure environment in              22· · · · Q.· ·Okay, and unsatisfactory work - unsatisfactory
    23· ·other places, so in - as you can imagine folks can't              23· ·work performance is another reason for removal from the
    24· ·just come and go as they please to sort of show up for            24· ·voluntary work program, correct?
    25· ·work, there's a schedule and there's, you know, folks             25· · · · A.· ·It says unexcused or unsatisfactory work, yes.


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 36 of 90 Page ID
                                  #:2295
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             137–140
                                                                 Page 137                                                              Page 139
    ·1· · · · Q.· ·But we can both read this.· I want you to                ·1· ·detainees both volunteer and get paid, correct?
    ·2· ·agree that that's correct because you're the one that -            ·2· · · · A.· ·Yes.
    ·3· ·that's telling me how to understand these - these                  ·3· · · · Q.· ·Okay.
    ·4· ·standards, so I'm correct, right?                                  ·4· · · · · · ·MS. ARMSTRONG:· Can you let me know when you
    ·5· · · · A.· ·Right.                                                   ·5· · · · think we should stop for lunch?
    ·6· · · · · · ·I'm just trying to make sure I'm following               ·6· · · · · · ·MR. CHAREST:· Is it ready?
    ·7· ·since you put a document in front of me, so --                     ·7· · · · · · ·MS. ARMSTRONG:· I think it's out there, yeah.
    ·8· · · · Q.· ·Sure.                                                    ·8· · · · · · ·I thought you might want to get through that.
    ·9· · · · A.· ·-- if I'm repeating you I apologize --                   ·9· · · · I don't know.
    10· · · · Q.· ·That's okay.                                             10· · · · · · ·MR. CHAREST:· There's more.
    11· · · · A.· ·-- but I'm making sure that we're --                     11· · · · · · ·We can stop.· That's fine.· I'm good.
    12· · · · Q.· ·As long as you're repeating me and saying yes            12· · · · · · ·MS. ARMSTRONG:· Is that good --
    13· ·I'm good.                                                          13· · · · · · ·MR. CHAREST:· Yeah.
    14· · · · · · ·Are you saying yes?                                      14· · · · · · ·MS. ARMSTRONG:· -- with everybody?
    15· · · · A.· ·Yes.                                                     15· · · · · · ·MR. CHAREST:· It's cool.
    16· · · · Q.· ·Okay.                                                    16· · · · · · ·Lunch is always a good idea.
    17· · · · A.· ·You read it correctly, yes.                              17· · · · · · ·THE VIDEOGRAPHER:· We're off the video record
    18· · · · Q.· ·Okay, that's fine.                                       18· · · · 12:07 p.m.
    19· · · · · · ·This -- Under K we talked about compensation a           19· · · · · · ·(Whereupon, there was a lunch recess observed)
    20· ·little bit, but I want to focus on the first sentence              20· · · · · · ·THE VIDEOGRAPHER:· We are back on the video
    21· ·there under K where it says, "Detainee shall receive               21· · · · record 1:00 p.m.
    22· ·monetary compensation for work completed in accordance 22· ·BY MR. CHAREST:
    23· ·with the facility's standard policy," and we - we                  23· · · · Q.· ·All right, Mr. Ragsdale, we have had a little
    24· ·touched on this a little bit, but am I right to                    24· ·bit of a conversation off the record about a correction
    25· ·understand that all voluntary work and if there's any              25· ·that you want to make about your testimony with respect

                                                       Page 138                                                             Page 140
    ·1· ·question we're excluding the keeping your room tidy, all ·1· ·to the contract situation at Adelanto, so I guess I'll
    ·2· ·voluntary work must be compensated in order to comply ·2· ·just ask you what do you understand the situation at
    ·3· ·with the standard?                                                 ·3· ·Adelanto to be vis-a-vis contracts between GEO, the City
    ·4· · · · A.· ·That - that would be my understanding.                   ·4· ·of Adelanto and ICE to the best of your understanding?
    ·5· · · · · · ·Again if you participate in the voluntary work           ·5· · · · A.· ·So I now understand.· I was incorrect before.
    ·6· ·program and it's work that is, you know, under the                 ·6· ·There is no new agreement between GEO and ICE.· They -
    ·7· ·auspices of the voluntary work program, yes, they must             ·7· ·whatever agreement was in place I believe is still in
    ·8· ·be compensated.                                                    ·8· ·place, but as I told you before, the contracting area is
    ·9· · · · Q.· ·Okay, is it acceptable under the standards for           ·9· ·not my area of sort of jurisdiction, if you will.· Those
    10· ·GEO to allow people to - detainees to volunteer to work            10· ·things don't come across my desk, so I was incorrect. I
    11· ·outside of the voluntary work program?                             11· ·thought it had been done, but I think it is still in the
    12· · · · A.· ·Not to my knowledge.                                     12· ·proposed or aspirational stage, so I would like to
    13· · · · Q.· ·Okay, so that's -- I want to be real clear.              13· ·correct that, please.
    14· ·We're not talking about a separate set like of people              14· · · · Q.· ·Understood, and fine.
    15· ·that are out there working and not getting paid because            15· · · · · · ·So then the agreement that is Exhibit One I
    16· ·they're not "in the program"?· Do you see what I mean?             16· ·understand there may have been modifications to it over
    17· · · · A.· ·As far as I know there is no other category.             17· ·the course of time, this document that's dated 2011.· To
    18· · · · Q.· ·Okay.                                                    18· ·the best of your understanding this services contract
    19· · · · A.· ·It is - it is this and that's it.                        19· ·between GEO and Adelanto which adopts the
    20· · · · Q.· ·Okay, so to be compliant with this standard              20· ·intergovernmental servicing agreement between Adelanto
    21· ·the only work that GEO can either -- I'll say it this              21· ·and ICE is the operative agreement to your
    22· ·way:· In order to be compliant with the standard the               22· ·understanding, correct?
    23· ·only work that GEO condones is mandatory work to take 23· · · · A.· ·So I want to say yes, but not having reviewed
    24· ·care of your personal area that we talked about, those 24· ·all of the documents and not wanting to make the same
    25· ·four things, and a voluntary work program for which the            25· ·mistake twice there - there - this very well could be


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 37 of 90 Page ID
                                  #:2296
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             141–144
                                                      Page 141                                                       Page 143
    ·1· ·the framework with subsequent modifications or there  ·1· ·and I haven't reviewed the document that you've given me
    ·2· ·could be some other version of this, but I believe at             ·2· ·marked as Exhibit One page-by-page, so I've looked at it
    ·3· ·some point this was the operative contract and there may ·3· ·with you, but for all the reasons we just talked about I
    ·4· ·be again as you said modifications that govern the                ·4· ·want to be precise.· I don't have this memorized. I
    ·5· ·precise agreement today in 2019.                                  ·5· ·know it's addressed in the standard we've talked about,
    ·6· · · · Q.· ·Sure, and I appreciate that vis-a-vis the               ·6· ·I know it's addressed on the page that we've talked
    ·7· ·precise nature, but am I right to understand that your            ·7· ·about before, page 40 - 480?· Bates stamp 480?
    ·8· ·prior statement that you believe that the statement of            ·8· · · · Q.· ·580?
    ·9· ·work that's attached to this Exhibit One fundamentally            ·9· · · · A.· ·5 -- Well, 480 on the version I'm looking at.
    10· ·describes the - the work that GEO does at Adelanto                10· ·GOWER 480?· GOWER-GEO four zeros 480.
    11· ·whether for Adelanto, for ICE or directly for ICE still           11· · · · Q.· ·I'm with you.· Yes.· Okay.
    12· ·accurately describes this scope of work that GEO                  12· · · · A.· ·So what I'll say is, you know, I believe it is
    13· ·performs at Adelanto?                                             13· ·addressed elsewhere, but I cannot point you to those
    14· · · · A.· ·Yes.· That's my understanding with again with           14· ·precise locations.
    15· ·the same note that there may be other documents that              15· · · · Q.· ·Okay, back when we thought this was not the
    16· ·modify this, and I don't have those in front of me.               16· ·operative contract I did not bring you to a specific
    17· · · · Q.· ·Sure, but -- Okay, that's fine.· I think                17· ·section.· I'll bring you to it now, okay?· Number 33 in
    18· ·we're - we're clear - as clear as we can be on that               18· ·the standard - the performance standards which is at
    19· ·point.                                                            19· ·page GOWER-GEO 0000502 talks about the voluntary work
    20· · · · · · ·We talked a lot about the - the one dollar per          20· ·program.
    21· ·day.                                                              21· · · · · · ·Let me know when you get there.
    22· · · · · · ·Do you want to take that?                               22· · · · A.· ·Okay.· Yes.
    23· · · · A.· ·No.· I'm sorry.                                         23· · · · Q.· ·Are you with me now?
    24· · · · Q.· ·It's okay if you need to.                               24· · · · A.· ·Uh-huh.· (Affirmative response).
    25· · · · A.· ·I put it out of the way and yet they still              25· · · · Q.· ·All right, now in terms of structure, and I

                                                                Page 142                                                       Page 144
    ·1· ·vibrate.                                                          ·1· ·think this probably is something you would know based on
    ·2· · · · · · ·I'm sorry.                                              ·2· ·your work in auditing performance, this agreement sets
    ·3· · · · Q.· ·If you need to, you can.                                ·3· ·out a series of standards, right, that - that ICE is
    ·4· · · · A.· ·No.                                                     ·4· ·supposed to meet and the standards with respect to
    ·5· · · · Q.· ·All right.                                              ·5· ·voluntary work program are set up here at number 33 and
    ·6· · · · · · ·All right, do you mind if I start again?                ·6· ·there's seven standards.· Are you with me?
    ·7· · · · A.· ·Please.                                                 ·7· · · · A.· ·Yes.
    ·8· · · · Q.· ·All right, we talked earlier before lunch               ·8· · · · Q.· ·Do you agree with that characterization?
    ·9· ·about the - the source for one dollar a day and I think           ·9· · · · A.· ·This appears to be some summary version of the
    10· ·when you first answered the question you said something 10· ·PBNDS standard.· I haven't done a side-by-side
    11· ·to the effect that ICE asked us to set the price at a             11· ·comparison, but I mean it generally sort of subsumes
    12· ·dollar a day and then we looked at the PBNDS and saw              12· ·what appears to be elsewhere in the standard.
    13· ·that the compensation was at least a dollar a day and             13· · · · Q.· ·It very largely tracks the 2011 PBNDS. I
    14· ·then we looked at the pricing components of this service          14· ·agree with you.
    15· ·contract in the intergovernmental service agreement that          15· · · · · · ·MS. ARMSTRONG:· Objection.
    16· ·is Exhibit One and saw that there was a reimbursement             16· · · · · · ·I'm sorry.
    17· ·for a dollar a day.· Is there anything else whether it's          17· · · · · · ·MR. CHAREST:· It's all right.
    18· ·in Exhibit One, any other contractual right, remedy and           18· · · · · · ·MS. ARMSTRONG:· Go ahead.
    19· ·provision that you're aware of that - that speaks to the          19· · · · · · ·I thought you were going to ask a question.
    20· ·applicable rate that detainees should be paid at the              20· · · · · · ·MR. CHAREST:· Yeah, I'm going to.
    21· ·Adelanto facility for work under the voluntary work               21· ·BY MR. CHAREST:
    22· ·program?                                                          22· · · · Q.· ·That's what you're observing now is that the
    23· · · · A.· ·So I believe the voluntary work program is              23· ·language that's included in this - this agreement under
    24· ·mentioned elsewhere in the contract and potentially               24· ·33, numbers 1 through 7 largely track the PBNDS 2011
    25· ·modifications, but I don't have that whole record here            25· ·standards, correct?


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com         YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 38 of 90 Page ID
                                  #:2297
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             145–148
                                                      Page 145                                                                       Page 147
    ·1· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior  ·1· ·Compensation.
    ·2· · · · testimony.                                                 ·2· · · · · · ·Are you there?
    ·3· · · · · · ·THE WITNESS:· So I would say what's                   ·3· · · · A.· ·Uh-huh.· (Affirmative response).
    ·4· · · · interesting is in paragraph seven it says, "The            ·4· · · · Q.· ·All right, the standard that's in place in
    ·5· · · · applicable contents and procedures in this standard        ·5· ·2008 according to ICE is the first point, "Detainees
    ·6· · · · will be communicated to the detainee."· I'm not            ·6· ·shall receive monetary compensation for work completed
    ·7· · · · sure this purports to be a standard itself.· It's          ·7· ·in accordance with the facility's standard policy,"
    ·8· · · · referencing something else, so again I would - my          ·8· ·right?· That's what it says?
    ·9· · · · characterization of this this would be a summary of        ·9· · · · A.· ·Yes.
    10· · · · a standard that on its face is referenced somewhere        10· · · · Q.· ·Okay, and then it says, the next sentence is,
    11· · · · else.· I mean this is probably inartful -                  11· ·"In SPCs and CDFs, the compensation is one dollar per
    12· · · · unartfully drafted.                                        12· ·day."· Did I read that correctly?
    13· ·BY MR. CHAREST:                                                 13· · · · A.· ·Yes.
    14· · · · Q.· ·All right, we'll talk about that.· We're going        14· · · · Q.· ·What is an SPC?
    15· ·to get back to that in a moment.                                15· · · · A.· ·Service Processing Center.
    16· · · · · · ·What's next?                                          16· · · · Q.· ·Is that a facility in the same contractual
    17· · · · · · ·(Whereupon, Exhibits 5 and 6 consecutively were 17· ·standing as Adelanto?
    18· ·marked)                                                         18· · · · A.· ·No.
    19· ·BY MR. CHAREST:                                                 19· · · · Q.· ·Okay, what is a CDF?
    20· · · · Q.· ·All right, I'm handing you two documents, one         20· · · · A.· ·Contract detention facility.
    21· ·marked Exhibit Five and one marked Exhibit Six.                 21· · · · Q.· ·Is that a facility that is the same
    22· · · · · · ·Exhibit Five is the 2008 - it's an excerpt of         22· ·contracting status as Adelanto as we currently
    23· ·the 2008 PBNDS with respect to the voluntary work               23· ·understand it to be?
    24· ·program and Exhibit Six is the 2011 version of the same 24· · · · A.· ·No.
    25· ·standard.                                                       25· · · · Q.· ·Okay, so neither -- Adelanto doesn't qualify

                                                              Page 146                                                         Page 148
    ·1· · · · · · ·MS. ARMSTRONG:· I'm just going to object to           ·1· ·as an SPC or a CDF, right?· At least as of right now.
    ·2· · · · the extent that Exhibit Six does not appear to be          ·2· · · · A.· ·It's my understanding, no, they do not.
    ·3· · · · the entire document.· I understand it's voluminous         ·3· · · · Q.· ·Okay, and so this standard says as to those
    ·4· · · · and you were pulling it together over lunch.               ·4· ·types of facilities the compensation is one dollar per
    ·5· · · · · · ·Maybe we can be provided with the entire              ·5· ·day, right?
    ·6· · · · document to see the cover page at some point, just         ·6· · · · A.· ·Yes.
    ·7· · · · to put that on the record.                                 ·7· · · · Q.· ·It doesn't say anything about limiting
    ·8· · · · · · ·MR. CHAREST:· Yeah.· It's been identified as          ·8· ·compensation for IGSA facilities?
    ·9· · · · an excerpt and it's the standard that governs GEO          ·9· · · · A.· ·IGSAs don't appear to be mentioned in this.
    10· · · · in like a zillion different things.· I think they          10· · · · Q.· ·Right, so my question's to my question.· Does
    11· · · · know what it is but, okay.                                 11· ·this standard limit in any way the compensation
    12· ·BY MR. CHAREST:                                                 12· ·available to detainees for work programs at ISGAs (sic)?
    13· · · · Q.· ·Looking at Exhibit Five, sir, do you have any         13· · · · A.· ·The answer --
    14· ·doubt that it is the voluntary work program standard            14· · · · Q.· ·I'm sorry.· I said that wrong.· I said it
    15· ·from the 2008 Performance-Based National Detention              15· ·wrong, so let me do it again.
    16· ·Standards?                                                      16· · · · · · ·Does this document limit in any way the
    17· · · · A.· ·I have no reason to doubt that this is what it        17· ·compensation available to be paid to detainees that are
    18· ·is.· I mean it says ICE DRO Standard.· I know it's old          18· ·participants in the work program at IGSAs?
    19· ·because it's not DRO anymore.· It's ERO.· The                   19· · · · A.· ·So the answer's I don't know because this
    20· ·operation -- The name changed.                                  20· ·Section K doesn't address IGSAs on its face.
    21· · · · Q.· ·Right.· You can look in the lower right-hand          21· · · · Q.· ·So let's be real clear.· My question is does
    22· ·corner if you want for the date.                                22· ·this limit.· Is there anything in this standard that
    23· · · · A.· ·Yeah, it's says December 2nd, 2008.                   23· ·limits GEO's ability to pay detainees at an IGSA?
    24· · · · Q.· ·Right.                                                24· · · · A.· ·And I guess the answer is no because it
    25· · · · · · ·And flip, if you would, to Section K,                 25· ·doesn't on its face cover IGSAs.


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 39 of 90 Page ID
                                  #:2298
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             149–152
                                                               Page 149                                                Page 151
    ·1· · · · Q.· ·Okay.· Okay, good.                             ·1· ·other words, this says must conform which would be
    ·2· · · · · · ·And the only facilities as to which the        ·2· ·equal, right?
    ·3· ·compensation is set at a dollar a day are SPCs and CDFs ·3· · · · Q.· ·Right.
    ·4· ·neither of which would cover Adelanto at this time,      ·4· · · · A.· ·Or exceed.
    ·5· ·correct?                                                 ·5· · · · Q.· ·Right.
    ·6· · · · A.· ·I'm sorry.· One more time?                     ·6· · · · A.· ·Right?
    ·7· · · · Q.· ·The only type of facilities that are addressed ·7· · · · Q.· ·Which would mean exceed, right?
    ·8· ·for compensation of a dollar a day in this Section K are ·8· · · · A.· ·It could mean meet or exceed.
    ·9· ·SPCs and CDFs neither of which capture Adelanto?         ·9· · · · Q.· ·Correct.
    10· · · · A.· ·So the answer is Section K on its face does    10· · · · A.· ·Okay, yes.· That's what I'm saying.
    11· ·not apply to IGSAs and then I'm looking back to page one 11· · · · Q.· ·So at least a dollar?
    12· ·just to understand the - the four corners of this        12· · · · A.· ·It could be a dollar or more.
    13· ·document and it says, "Procedures" in italics "Are       13· · · · Q.· ·Okay, so there again in 2008 the standards
    14· ·specifically required for SPCs and CDFs" which as you    14· ·that would apply to a facility like Adelanto were a
    15· ·said do not - does not cover where the Adelanto facility 15· ·floor of a dollar but no cap, correct?
    16· ·is and then it says, "IGSAs must conform to these        16· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    17· ·procedures or adopt or adapt or establish alternatives   17· · · · conclusion.
    18· ·provided they meet or exceed the intent of the -         18· · · · · · ·THE WITNESS:· I don't see limiting language if
    19· ·represented by these procedures."                        19· · · · that's what you're asking me.
    20· · · · Q.· ·Right.· That's exactly where we're headed      20· ·BY MR. CHAREST:
    21· ·next.                                                    21· · · · Q.· ·I'm not asking you that.· I'm asking you
    22· · · · A.· ·Okay.                                          22· ·exactly what I asked you.
    23· · · · Q.· ·So --                                          23· · · · · · ·MR. CHAREST:· Can you read it back, please?
    24· · · · A.· ·So yes.                                        24· · · · · · ·(Whereupon, the requested portion of the
    25· · · · Q.· ·I don't know if you answered my question.      25· ·record was read back).

                                                               Page 150                                                          Page 152
    ·1· · · · A.· ·Section K I do not believe this limits                 ·1· · · · · · ·THE WITNESS:· And I just would like to clarify
    ·2· ·specifically IGSAs because it - it doesn't directly              ·2· · · · that it can equal or exceed.· I agree with that
    ·3· ·address them.                                                    ·3· · · · statement, whether the - whether it's a floor, a
    ·4· · · · Q.· ·Right, and the provision what the standard             ·4· · · · minimum it can - it can equal a dollar or more.
    ·5· ·does it says with respect to IGSAs you must either meet          ·5· ·BY MR. CHAREST:
    ·6· ·or exceed whatever the standards are for SPCs and CDFs, ·6· · · · Q.· ·Okay, focusing on Exhibit Six, please.
    ·7· ·correct?                                                         ·7· · · · · · ·MR. FREE:· What was Exhibit Four according to
    ·8· · · · A.· ·Correct.                                               ·8· · · · your -- We don't have an Exhibit Four.
    ·9· · · · Q.· ·And to meet or exceed the compensation of a            ·9· · · · · · ·We might need to backtrack.
    10· ·dollar a day would be a dollar or more, correct?                 10· · · · · · ·MR. CHAREST:· I did skip Four.
    11· · · · A.· ·I would say yes.· In regular language it would         11· · · · · · ·Sorry.· My bad.· I'll figure it out.· I'll
    12· ·be at least means the floor as you've said.                      12· · · · give you --
    13· · · · Q.· ·Correct.                                               13· · · · · · ·MS. ARMSTRONG:· We can just call the next one
    14· · · · · · ·So back in 2008 for a place like Adelanto the          14· · · · Four or something.
    15· ·standard was at least a dollar a day not capped,                 15· · · · · · ·MR. CHAREST:· Yeah.· We'll be fine.
    16· ·correct?                                                         16· ·BY MR. CHAREST:
    17· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal           17· · · · Q.· ·Look, if you would, on Six and do you
    18· · · · conclusion.                                                 18· ·recognize this as an excerpt of the PBNDS 2011
    19· · · · · · ·THE WITNESS:· I suppose you could interpret it         19· ·unmodified with respect to Section 5.8, the voluntary
    20· · · · that way.· It means a dollar.                               20· ·work program, sir?
    21· ·BY MR. CHAREST:                                                  21· · · · A.· ·Yes.
    22· · · · Q.· ·So we just got through -- You're the one that          22· · · · Q.· ·Okay, and back to my part.· Remember where we
    23· ·suggested to me.· I'm just trying -- Do you now not              23· ·had that talk about the standards affected?
    24· ·agree with yourself?                                             24· · · · A.· ·Uh-huh.· (Affirmative response).
    25· · · · A.· ·No.· I want to make sure I'm being clear.· In          25· · · · Q.· ·Yes?


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com         YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 40 of 90 Page ID
                                  #:2299
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             153–156
                                                                Page 153                                                               Page 155
    ·1· · · · · · ·You need to say yes or no.                              ·1· ·the loop and show - confirm for the record that we're -
    ·2· · · · A.· ·Yes.· Yes.                                              ·2· ·we've been talking about the same standard we can look
    ·3· · · · · · ·Sorry.                                                  ·3· ·at page 407 of Exhibit Two which is K, compensation.
    ·4· · · · Q.· ·And it says the Standards Affected, "This               ·4· · · · · · ·Are you with me?
    ·5· ·detention standard replaces voluntary work program dated ·5· · · · A.· ·Uh-huh.· (Affirmative response).
    ·6· ·December 2nd, 2008."· Do you see where it says that?              ·6· · · · Q.· ·Is that a yes?
    ·7· · · · A.· ·Sorry.· Hold on.                                        ·7· · · · A.· ·Yes.
    ·8· · · · Q.· ·It's on the first page, lower right.                    ·8· · · · · · ·Sorry.
    ·9· · · · A.· ·Okay.· Yes.                                             ·9· · · · Q.· ·It's okay.
    10· · · · Q.· ·Okay, so the detention standard that is                 10· · · · · · ·And you can either compare with me or agree
    11· ·replaced by this excerpt that is Exhibit Six is the               11· ·with me that word for word K, compensation is identical
    12· ·standard we were just talking about that is Exhibit               12· ·between Exhibit Two and Exhibit Six?· Do you agree with
    13· ·Five, the December 2nd, 2008 detention standard with              13· ·me, sir?
    14· ·respect to the voluntary work program, correct?                   14· · · · A.· ·Yes.· They appear to be the same.
    15· · · · A.· ·Yes.                                                    15· · · · Q.· ·Okay, so, in fact, word for word all of
    16· · · · Q.· ·Okay, now let's look at K and see what's new            16· ·Exhibit Six is the same as all of Section 5.8, voluntary
    17· ·on compensation.                                                  17· ·work program which is on pages 405 to 409 of Exhibit
    18· · · · · · ·It says, "Detainees shall receive monetary              18· ·Two, correct?
    19· ·compensation for work completed in accordance with the            19· · · · A.· ·So I haven't read side-by-side the entire
    20· ·facility's standard policy," right?                               20· ·documents but, in other words, if you're asking me is it
    21· · · · A.· ·Uh-huh.· (Affirmative response).                        21· ·just Section K that you're asking me to compare?
    22· · · · Q.· ·And then it goes on talking about the dollar a          22· · · · Q.· ·I'm not -- Well, my proposition is that all of
    23· ·day.· The standard that's in place as of 2011 is the              23· ·Section 5.8 is the same since 2011 through the December,
    24· ·compensation is at least one dollar per day.· Have I              24· ·2016 revision.
    25· ·accurately described the standard of compensation for             25· · · · A.· ·So as I said earlier, I worked at the Agency

                                                                Page 154                                                        Page 156
    ·1· ·the PBNDS 2011 unmodified?                                        ·1· ·until 2017.· I know that these standards were revised in
    ·2· · · · A.· ·So I agree with you, yes, that that's what              ·2· ·2016 as is evidenced by Exhibit Two, so I believe there
    ·3· ·this document says.                                               ·3· ·are changes.· I believe there are changes even in 5.8
    ·4· · · · · · ·I don't know when this document was published           ·4· ·that again because this is an undated version I don't
    ·5· ·by ICE.· In other words, this is undated.                         ·5· ·know when this version, the one you've handed me and
    ·6· · · · Q.· ·Okay, but whenever it was published is when it          ·6· ·marked as Exhibit Six was published, so what - if you're
    ·7· ·was published, right?                                             ·7· ·asking me to agree that from 2011 to 2016 this standard
    ·8· · · · A.· ·Exactly.                                                ·8· ·hasn't changed then my answer would be no.
    ·9· · · · Q.· ·And whatever was published is the date that             ·9· · · · Q.· ·Okay.· Well, can you identify a single word
    10· ·ICE then said this is the standard that applies for               10· ·that's different in Section 5.8 between Exhibit Two and
    11· ·facilities that are governed by PBNDS 2011, right?                11· ·Exhibit Six?
    12· · · · A.· ·I agree this was an ICE standard.· I agree it           12· · · · A.· ·So again I haven't compared them word for word
    13· ·was binding at some point.· I don't know when this                13· ·the whole pages, right, so --
    14· ·version was issued because I do know there were multiple 14· · · · · · ·MS. ARMSTRONG:· Would you like us to do that?
    15· ·versions.                                                         15· ·BY MR. CHAREST:
    16· · · · Q.· ·Sure, and we talked about the one that is               16· · · · Q.· ·We can do it off the record if you want and
    17· ·Exhibit Two, right?· That's the - the version you and I           17· ·have a look at it.· We'll do it on a break if you want
    18· ·have been talking about all morning before lunch was the          18· ·to take your time to do it.
    19· ·Section 5.8 from Exhibit Two which is the 2016 revision           19· · · · · · ·If you don't know --
    20· ·of the 2011 Performance-Based National Detention                  20· · · · · · ·MS. ARMSTRONG:· I'd do it on the break just to
    21· ·Standard, right?                                                  21· · · · make sure the record's clear.
    22· · · · A.· ·This version, the one you marked as Exhibit             22· · · · · · ·You can either have him do it now --
    23· ·Two, is the one that evidences the revision December,             23· · · · · · ·MR. CHAREST:· All right.
    24· ·2016, yes.                                                        24· · · · · · ·MS. ARMSTRONG:· -- or we won't do it at all.
    25· · · · Q.· ·Right, and now what we can do is just to close          25· ·BY MR. CHAREST:


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 41 of 90 Page ID
                                  #:2300
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             157–160
                                                         Page 157                                                       Page 159
    ·1· · · · Q.· ·Are you aware of any differences between the   ·1· · · · Q.· ·So you think the standards went from the 2008
    ·2· ·two documents?                                             ·2· ·version that we have in Exhibit Five to something that
    ·3· · · · A.· ·So the answer is I don't know because I          ·3· ·says a dollar a day no more in the 2011 standard to at
    ·4· ·haven't compared the two documents.                        ·4· ·least a dollar a day in at least the 2016 version of the
    ·5· · · · · · ·If there's something you'd like me to            ·5· ·2011 PBNDS?· Is that your statement?
    ·6· ·specifically address, which I think you've already asked   ·6· · · · A.· ·That is my recollection.
    ·7· ·me about Section K, Section K appears to be the same.      ·7· · · · · · ·I know it was changed.· I know there was
    ·8· · · · Q.· ·Okay, and when you put your hands over the       ·8· ·discussion about it when I was at ICE.· You know, again
    ·9· ·documents in front of you and said when I was at ICE I     ·9· ·it's been a couple of years and ICE would be the best
    10· ·knew that there were revisions to these standards, to be   10· ·person to ask for that chronology, but - but there were
    11· ·real clear you meant all of the standards under the        11· ·changes in 2016 including I believe in that standard in
    12· ·PBNDS 2011 version, not just Section 5.8, correct?         12· ·that Section.
    13· · · · · · ·MS. ARMSTRONG:· Objection, compound, vague. 13· · · · Q.· ·And that presumes that the Exhibit Six which
    14· · · · · · ·THE WITNESS:· So it's my understanding that at   14· ·doesn't reflect a revision date is actually a revision
    15· · · · the time I was at ICE there was a what I'll say is    15· ·to the 2011 standard?
    16· · · · a wholesale look at the standards for updating and    16· · · · · · ·MS. ARMSTRONG:· I'm just going to restate my
    17· · · · the decision was made not to - for lots of reasons    17· · · · objection that it's an excerpt of a document.
    18· · · · that I don't have any specificity on not to change    18· · · · · · ·If we have the full document we can actually
    19· · · · the PBNDS 2011 title, so this version was a PBNDS     19· · · · compare them.
    20· · · · 2011 revised December, 2016, so there - there are     20· · · · · · ·THE WITNESS:· Yeah, I mean again I have some
    21· · · · differences between the two.                          21· · · · recollection of a version of these that didn't note
    22· · · · · · ·In fact, I mean again the numbers and the        22· · · · the errata and the changes, right?· So, in other
    23· · · · pages are different, right?· This is assuming         23· · · · words, again I think for all the reasons we've -
    24· · · · everything was the same.· I mean this is page 407     24· · · · we're having difficulty here is there should be a
    25· · · · and the - and the document you've handed me is        25· · · · comparison between the two things.

                                                            Page 158                                                     Page 160
    ·1· · · · Exhibit Six, you know, it's in the 300s, so again I    ·1· · · · · · ·There were changes between the 2011 version of
    ·2· · · · don't know what the differences are, but I know        ·2· · · · the PBNDS and the 2011 PBNDS version from 2016.
    ·3· · · · there were differences.                               ·3· ·BY MR. CHAREST:
    ·4· ·BY MR. CHAREST:                                            ·4· · · · Q.· ·And you think there's changes in Section
    ·5· · · · Q.· ·Yeah, I don't think we're disagreeing, but       ·5· ·5.8 --
    ·6· ·it's really important you listen to my question, okay?     ·6· · · · A.· ·Yes.
    ·7· · · · · · ·When you're talking about these standards were ·7· · · · Q.· ·-- and specifically in K?
    ·8· ·revised, you're not talking about any knowledge that you ·8· · · · A.· ·Yes.
    ·9· ·have that Section 5.8 was revised, you're talking about  ·9· · · · Q.· ·Okay.
    10· ·instead that the standards that are within the 2011      10· · · · A.· ·But I would also say ICE would be the best
    11· ·PBNDS writ large were revised, correct?                    11· ·person or entity to ask that question to.
    12· · · · A.· ·No.                                              12· · · · Q.· ·And whatever you think may have been changed
    13· · · · · · ·So - so there was a key change it's my           13· ·from one version to another to another it's not
    14· ·understanding to the best of my recollection in 5.8,       14· ·reflected in any of the documents we're seeing here,
    15· ·specifically Section K that the language was changed to 15· ·right?
    16· ·the at least a dollar a day as a result of the 2016     16· · · · A.· ·So again in my mind that - that this version
    17· ·changes.                                                17· ·is a different version than Exhibit Two despite the fact
    18· · · · Q.· ·Well, but you know that's not true by looking    18· ·that they look the same.· They're obviously not the same
    19· ·at Exhibit Six, right?                                     19· ·even again because of the page numbering they're
    20· · · · A.· ·No, because what I - what I also know is that    20· ·different.· Just the page numbers.· This is Section.
    21· ·I believe, and again this is based on my recollection,     21· · · · Q.· ·Yes.
    22· ·there was a version of the revised 2016 standards that     22· · · · A.· ·-- K is in a different -- Putting aside the
    23· ·did not have this caveat or qualification on the bottom    23· ·Bates stamp, Section K is on the bottom of page 326 and
    24· ·and I believe that's what this is, but your best - your    24· ·it's on page 407 in the version that is Exhibit Two --
    25· ·best source of that information would be ICE.              25· · · · Q.· ·Yeah, I understand that, but again this is --


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com           YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 42 of 90 Page ID
                                  #:2301
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             161–164
                                                                Page 161                                                                   Page 163
    ·1· · · · A.· ·-- and I don't know why.                                ·1· · · · A.· ·Okay.
    ·2· · · · Q.· ·This is one of those situations where it's              ·2· · · · Q.· ·With me?
    ·3· ·just best to listen to my question because I'm not - I'm          ·3· · · · · · ·And there's seven expected outcomes under the
    ·4· ·just trying to tie it off.                                        ·4· ·voluntary work program description in the - in the
    ·5· · · · A.· ·Yes, sir.                                               ·5· ·contract between the parties, correct?
    ·6· · · · Q.· ·Your belief that there were the changes that            ·6· · · · A.· ·There are seven items, yes.
    ·7· ·you believe happened is not reflected in any of the               ·7· · · · Q.· ·Yes, and there are also seven expected
    ·8· ·documents that I put in front of you whether it be                ·8· ·outcomes in the 2011 PBNDS whether you're looking at
    ·9· ·Exhibit Two, Exhibit Five, Exhibit Six as pertains to             ·9· ·Exhibit Six or Exhibit Two, correct?
    10· ·the voluntary work program, correct?                              10· · · · A.· ·There are seven in both - in both Sections and
    11· · · · A.· ·I'm sorry, so Exhibit Two has language that is          11· ·there's a couple extra paragraphs in the actual standard
    12· ·different than both -- Or sorry.· Exhibit Five has                12· ·it appears.
    13· ·language that is different than both Exhibit Two and              13· · · · Q.· ·Right.
    14· ·Exhibit Six, yes.                                                 14· · · · · · ·And you can do it if you want, but are - do
    15· · · · Q.· ·Right, but Exhibit Two and Six do not have              15· ·you agree with me that the seven expected outcomes that
    16· ·different language even though you think they should.             16· ·are listed in the contract either exactly or in sum and
    17· · · · A.· ·So again I haven't compared the two word for            17· ·substance track the seven expected outcomes that are set
    18· ·word, but as it relates to Section K they are the same.           18· ·out in the 2011 PBD - PBNDS whether you're looking at
    19· · · · Q.· ·Even though you think they should be                    19· ·Exhibit Two or Six?
    20· ·different?                                                        20· · · · A.· ·So I haven't compared them.
    21· · · · A.· ·No.· No.· I don't think they should be                  21· · · · · · ·As I said earlier, I think that purports to be
    22· ·different.· All I'm saying is the - the release date or           22· ·a summary of the outcomes, but it's not --
    23· ·the - when this document was published by ICE is not on 23· · · · Q.· ·Let's do it --
    24· ·here, right?· In other words, this purports to be a     24· · · · A.· ·-- word for word.
    25· ·version of the PBNDS from 2011 and I'm - I'm going to             25· · · · Q.· ·-- if you want to.· That's fine.

                                                         Page 162                                                            Page 164
    ·1· ·suggest that again from my best recollection that this   ·1· · · · · · ·Look, detainees -- You - I'll read from the
    ·2· ·version, there were multiple versions of this document -          ·2· ·contract and you read from the standard.
    ·3· ·of the standards is what I'll say --                              ·3· · · · A.· ·Okay.
    ·4· · · · Q.· ·Okay.                                                   ·4· · · · Q.· ·"Detainees may have opportunities to work and
    ·5· · · · A.· ·-- probably not made clear by ICE as it should          ·5· ·earn money while confined subject to the number of work
    ·6· ·be hence the confusion.                                           ·6· ·opportunities available and within the constraints of
    ·7· · · · Q.· ·Well, we'll find out.· I mean the documents             ·7· ·safety, security and good order."· Is that either
    ·8· ·are what they are, your memory is what it is.                     ·8· ·exactly or in sum and substance the same as what's set
    ·9· · · · A.· ·Understood.                                             ·9· ·out in the standard?
    10· · · · Q.· ·You agree with me that if the documents don't           10· · · · A.· ·Okay, again just because we haven't done the
    11· ·reflect the change that you think happened you might be           11· ·original comparison, do you want me to look at Exhibit
    12· ·wrong?                                                            12· ·Two or Exhibit Six?
    13· · · · A.· ·It is entirely possible that I'm wrong.                 13· · · · Q.· ·You can look at them both because they're the
    14· · · · Q.· ·All right.                                              14· ·same.
    15· · · · · · ·MS. ARMSTRONG:· I'm glad we got that all                15· · · · A.· ·They are largely the same.
    16· · · · cleared up.                                                  16· · · · Q.· ·Yes.
    17· · · · · · ·MR. CHAREST:· We're almost there.                       17· · · · · · ·The next one, "Detainees will be able to
    18· ·BY MR. CHAREST:                                                   18· ·volunteer for work assignments but otherwise not be
    19· · · · Q.· ·All right, so turning back then to Exhibit One          19· ·able - not be required to work except to do personal
    20· ·which is the services contract, specifically the page we          20· ·housekeeping."
    21· ·were looking at talking about the voluntary work program 21· · · · A.· ·That appears also to be the same.
    22· ·where it lists the expected outcomes in the agreement.            22· · · · Q.· ·For both?
    23· · · · A.· ·Just point me to where you are, sir.                    23· · · · A.· ·Yes.
    24· · · · Q.· ·The - the top page - the top half of GOWER-GEO 24· · · · Q.· ·"Essential operations and services will be
    25· ·502.                                                              25· ·enhanced through productivity from detainees"?


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                    YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 43 of 90 Page ID
                                  #:2302
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             165–168
                                                                   Page 165                                                                  Page 167
    ·1· · · · A.· ·Phrased differently but, yes.                              ·1· · · · A.· ·Correct.
    ·2· · · · Q.· ·The sum and substance the same, right?                     ·2· · · · Q.· ·All right, now as far as I know there is no
    ·3· · · · A.· ·Yes.                                                       ·3· ·other description of the voluntary work program in this
    ·4· · · · Q.· ·And by the way, Exhibit Two and Six are                    ·4· ·agreement.· Are you aware of any, sir?
    ·5· ·identical, right?                                                    ·5· · · · A.· ·Again to be clear which agreement are you
    ·6· · · · A.· ·I'm looking at both Exhibit Two and Exhibit                ·6· ·talking about?
    ·7· ·Six, so when I'm answering I mean for both.                          ·7· · · · Q.· ·I'm sorry.· The - the -- Exhibit One.
    ·8· · · · Q.· ·And also that Two and Six are the same again,              ·8· · · · A.· ·So again I haven't flipped through every
    ·9· ·right?                                                               ·9· ·single page.· I'm happy to do that, so if - so I can't -
    10· · · · A.· ·I'm looking at expected outcomes paragraphs                10· ·I can't -- The answer is I don't know.
    11· ·one through seven on both Exhibit Two and Exhibit Six                11· · · · Q.· ·Okay, can you point to anything, sir, that
    12· ·and when I'm answering I'm looking at both and agreeing              12· ·limits GEO's ability to pay detainees more than a dollar
    13· ·with you when they are the same.                                     13· ·a day for work done under the voluntary work program?
    14· · · · Q.· ·Okay.· Thank you.                                          14· · · · A.· ·In general or is there some - something you're
    15· · · · · · ·"The negative impact of confinement will be                15· ·referring to specifically?
    16· ·reduced through less idleness, improved morale and fewer 16· · · · Q.· ·The whole wide everything.
    17· ·disciplinary incidents."· Same?                                      17· · · · A.· ·Well, the answer's I don't know because I
    18· · · · A.· ·Yes.                                                       18· ·have - unless I looked at every contract, right, that
    19· · · · Q.· ·"Detainee working conditions will comply with              19· ·related and was very precise about the terms of the
    20· ·all applicable Federal, State and local work safety law              20· ·contract I would say I couldn't answer that question.
    21· ·and regulations."· The same?                                         21· · · · Q.· ·Well, I'm not asking for you to tell me
    22· · · · A.· ·Yes.                                                       22· ·everything.· I'm talking - I'm asking you to tell me
    23· · · · Q.· ·"There will be no discrimination regarding                 23· ·anything, so if you know of one reason why GEO cannot
    24· ·voluntary work program access based on any detainee's                24· ·pay more than a dollar a day to detainees who work in
    25· ·race, religion, national origin, gender, sexual                      25· ·the voluntary work program, please tell me.

                                                                   Page 166                                                                  Page 168
    ·1· ·orientation or disability."· The same?                               ·1· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered.
    ·2· · · · A.· ·Yes.                                                       ·2· · · · · · ·THE WITNESS:· So I don't know, right, because
    ·3· · · · Q.· ·All right, and the last one is the one you                 ·3· · · · just for the same reason I couldn't tell you what
    ·4· ·said looked like a summary, and I agree with you, "The               ·4· · · · they're obligated to do I couldn't in the - in the
    ·5· ·applicable contents and procedures in this standard will             ·5· · · · absence of the information tell you what they can't
    ·6· ·be communicated to the designee" -- sorry -- "The                    ·6· · · · do, so all I - what I can say is the work that is
    ·7· ·detainee in a language or manner which the detainee can              ·7· · · · between the government and the service provider is
    ·8· ·understand."· Are the sum and substance the same of the              ·8· · · · governed by the contract.
    ·9· ·seven that's set out in both 5.8s?                                   ·9· ·BY MR. CHAREST:
    10· · · · A.· ·Yes, but there's a material difference in the              10· · · · Q.· ·Yeah, we all agree the work is governed by the
    11· ·way the 2016 version is at in terms of those with                    11· ·contract.· My question is not what is the work governed
    12· ·limited proficiency has a lot more detail on - on the                12· ·by.· My question is do you, sir, as the person who's
    13· ·type of communication devices, braille, you know, audio              13· ·responsible for overseeing the auditing and compliance
    14· ·recordings, TTY devices, et cetera, et cetera.                       14· ·with the contract know of anything that prohibits GEO
    15· · · · Q.· ·Right, so the seven - paragraph seven of VII               15· ·from paying more than a dollar a day to detainees at
    16· ·between Exhibits Two and Six are different; is that                  16· ·Adelanto who were working in the voluntary work program?
    17· ·right?                                                               17· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered.
    18· · · · A.· ·Yes.                                                       18· · · · · · ·THE WITNESS:· Okay, so again I don't know
    19· · · · Q.· ·Okay.· All right, so getting back to the                   19· · · · because I am not personally - have personal
    20· ·contract, the expected outcomes one through seven for                20· · · · knowledge about every contract term, so - so the
    21· ·the voluntary work program track in sum and substance -              21· · · · answer's I don't know.
    22· ·sum and substance the expected outcomes under the PBNDS 22· ·BY MR. CHAREST:
    23· ·2011 standard whether it's the one we're looking at in               23· · · · Q.· ·Yeah.· All right, that's fine.· That's fine.
    24· ·2006 or the -- Sorry -- Exhibit Six or Exhibit Two,                  24· · · · · · ·Is there anything that you're aware of in the
    25· ·correct?                                                             25· ·same vein to say that if GEO paid more than a dollar per



                                                                                                                  800.211.DEPO (3376)
                                                                                                                  EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 44 of 90 Page ID
                                  #:2303
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             169–172
                                                                 Page 169                                                           Page 171
    ·1· ·day to detainees who were involved in the voluntary work           ·1· · · · · · ·MS. ARMSTRONG:· I don't think that was an
    ·2· ·program at Adelanto that GEO would be out of compliance            ·2· · · · agreement.
    ·3· ·with its contract?                                                 ·3· · · · · · ·Are you going to let him answer the question
    ·4· · · · A.· ·I don't know.· Again without being versed in             ·4· · · · before you interrupt?
    ·5· ·every contract term for every facility I couldn't really           ·5· · · · · · ·MR. CHAREST:· I would love for him to answer
    ·6· ·ask - answer that question.                                        ·6· · · · the question.
    ·7· · · · Q.· ·I'm talking about Adelanto, not every                    ·7· · · · · · ·MS. ARMSTRONG:· Is that a question?
    ·8· ·facility.                                                          ·8· · · · · · ·MR. CHAREST:· We're not doing that.
    ·9· · · · A.· ·Oh, okay.                                                ·9· · · · · · ·MS. ARMSTRONG:· Okay.· Well, the record is
    10· · · · · · ·Again I don't - I'm not as we already know I'm           10· · · · what it is.
    11· ·not completely familiar with all the details of the                11· · · · · · ·MR. CHAREST:· It is.
    12· ·Adelanto contract or whatever agreement is in place now,           12· · · · · · ·MS. ARMSTRONG:· You could just agree, but you
    13· ·so I don't know if there's any limiting language.                  13· · · · won't.
    14· · · · Q.· ·And I don't want you to limit to your -- I               14· ·BY MR. CHAREST:
    15· ·don't want you to limit your internal inquiry to just              15· · · · Q.· ·Do you know of any reason why GEO's payment of
    16· ·what - just this contract or just that contract.· Again            16· ·more than a dollar a day to the detainees who work in
    17· ·my question is as open and broad as it can be:· Can you            17· ·the voluntary work program would inhibit its ability to
    18· ·think of anything in the whole world that would cause              18· ·comply with standards pertaining to staffing in
    19· ·GEO to think we can't pay more than a dollar a day to              19· ·administration?
    20· ·the detainees who were working under the voluntary work            20· · · · A.· ·So I don't know.
    21· ·program at Adelanto because we'll be in violation of               21· · · · Q.· ·Okay.
    22· ·some obligation to ICE?                                            22· · · · · · ·If someone threatened to put a detainee into
    23· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered. 23· ·solitary confinement for stopping work under the
    24· · · · · · ·THE WITNESS:· So I'm afraid I have to answer             24· ·voluntary work program, would that be a violation of one
    25· · · · the question the same way which is I don't know               25· ·of the PBNDS standards?

                                                                 Page 170                                                  Page 172
    ·1· · · · because I'm not personally familiar with every      ·1· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·2· · · · contract term, so - so for all the reasons that I   ·2· · · · speculation.
    ·3· · · · just said in terms of what the nature of the        ·3· · · · · · ·THE WITNESS:· So if I understand correctly,
    ·4· · · · agreement is between GEO and ICE and every term for ·4· · · · if - if you have somebody that is enrolled and as
    ·5· · · · every particular item because this is one of many I ·5· · · · an agreement is participating in the voluntary work
    ·6· · · · can't really answer that question.                  ·6· · · · program is a possible sanction placement in a
    ·7· ·BY MR. CHAREST:                                          ·7· · · · special management unit?
    ·8· · · · Q.· ·Okay, so you don't know of any reason why GEO  ·8· ·BY MR. CHAREST:
    ·9· ·is precluded from paying more than a dollar a day,       ·9· · · · Q.· ·I guess that's right, yeah.
    10· ·correct?                                                 10· · · · A.· ·Okay, it's my understanding that you cannot do
    11· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered. 11· ·that.
    12· · · · · · ·THE WITNESS:· I only know that --              12· · · · Q.· ·And if it's done that's a violation of the
    13· ·BY MR. CHAREST:                                          13· ·standard under the agreement between GEO and ICE,
    14· · · · Q.· ·Well, just answer my question.· Do you know or 14· ·correct?
    15· ·not is the question?                                     15· · · · A.· ·I don't think the performance-based standard
    16· · · · A.· ·I don't know.                                  16· ·permits that.
    17· · · · · · ·MS. ARMSTRONG:· Please let him -- Can you let  17· · · · Q.· ·Okay, so given that the performance-based
    18· · · · him finish his answers?                             18· ·standard does not permit that type of behavior, that
    19· · · · · · ·MR. CHAREST:· I did.                           19· ·type of behavior would violate the performance-based
    20· · · · · · ·MS. ARMSTRONG:· Can we do that going forward?  20· ·standards and therefore would violate the agreement
    21· · · · Can we agree that you're going to let him finish    21· ·between ICE and GEO, correct?
    22· · · · before you ask your next question?                  22· · · · · · ·MS. ARMSTRONG:· Objection, calls for a legal
    23· · · · · · ·I can't get that agreement from you?           23· · · · conclusion.
    24· · · · · · ·MR. CHAREST:· If he answers the question I     24· · · · · · ·THE WITNESS:· Right.· What I would say when
    25· · · · will let him answer the question.                   25· · · · you say violate the agreement, you know --


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 45 of 90 Page ID
                                  #:2304
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             173–176
                                                              Page 173                                                           Page 175
    ·1· ·BY MR. CHAREST:                                                 ·1· · · · Q.· ·At a cost to GEO, correct?
    ·2· · · · Q.· ·Fair.· Okay, I'm with you.                            ·2· · · · A.· ·At a cost to ICE.
    ·3· · · · A.· ·Right.                                                ·3· · · · Q.· ·Well, depending on the contract, I guess,
    ·4· · · · Q.· ·Okay, let me - let me - let me cut it down a          ·4· ·right?· We had that go round about what type of contract
    ·5· ·little bit.                                                     ·5· ·this is.· We don't need to do that again --
    ·6· · · · · · ·Given that type of performance is not                 ·6· · · · A.· ·Okay.
    ·7· ·permitted under the - under the standards that type of -        ·7· · · · Q.· ·-- but before ICE pays for it GEO pays for the
    ·8· ·that type of activity would violate at least the                ·8· ·cost, right?
    ·9· ·standard, correct?                                              ·9· · · · A.· ·Well, again as we - as we went back all of
    10· · · · A.· ·Agree, yes.                                           10· ·that is decided in the RFP in response to the RFP
    11· · · · Q.· ·Thank you.                                            11· ·process, so if the Agency says government, you know,
    12· · · · · · ·How about if the detainee was told that they          12· ·suppliers, provide us with a proposal that includes a
    13· ·would be put into solitary confinement if they                  13· ·barber then the responses would include a barber.· If
    14· ·encouraged other detainees to stop work?                        14· ·the proposal says, you know, assume, you know, the
    15· · · · · · ·MS. ARMSTRONG:· Objection, calls for                  15· ·barber will be part of the voluntary work program then
    16· · · · speculation.                                               16· ·that's the assumption that's built into the proposal,
    17· · · · · · ·THE WITNESS:· So I've not been confronted with 17· ·the pricing, the staffing, it's sort of this cascading
    18· · · · that situation, so I mean I don't know.             18· ·process, so it's not something that's decided once the
    19· ·BY MR. CHAREST:                                                 19· ·contract is signed.· It's part of the overall agreement
    20· · · · Q.· ·Do you agree that GEO in the performance of           20· ·that is part of the preliminary process, if you will.
    21· ·its obligations in trying to meet these standards               21· · · · Q.· ·I take your point, but I think we can both
    22· ·benefits from the labor provided by the detained migrant 22· ·agree that the services and operations that are
    23· ·under the voluntary work program?                               23· ·performed by GEO are "enhanced" through the voluntary
    24· · · · · · ·MS. ARMSTRONG:· Objection.                            24· ·work program, correct?
    25· · · · · · ·THE WITNESS:· No.                                     25· · · · A.· ·I think that enhancement is to the detainees'

                                                              Page 174                                                          Page 176
    ·1· · · · · · ·MS. ARMSTRONG:· Vague.                                ·1· ·benefit, not to GEO's benefit as I read that.
    ·2· ·BY MR. CHAREST:                                                 ·2· · · · Q.· ·Meaning ultimately the - the recipient of the
    ·3· · · · Q.· ·You don't think GEO benefits at all?                  ·3· ·service is the person getting their hair cut, right?
    ·4· · · · A.· ·I think we are only responding to what ICE            ·4· · · · A.· ·Or learning to give haircuts.· I mean --
    ·5· ·asks us to do, so if ICE asked us to have a voluntary           ·5· · · · Q.· ·Oh, the - the enhancement goes to the detainee
    ·6· ·work program, we have the voluntary work program.· If it        ·6· ·laborer?· That's your position?
    ·7· ·wasn't part of the ICE standards, and let's just say for        ·7· · · · A.· ·Well, as you said as we went through the seven
    ·8· ·like the Marshals Service where they don't have a               ·8· ·expected outcomes, reducing idleness and not having
    ·9· ·detainee work program we have very similar facilities           ·9· ·people, you know, idle that's the enhancement, so --
    10· ·that operate without a detainee work program, so we're a        10· · · · Q.· ·Careful.· Are you sure?
    11· ·service provider based on the government's requirements 11· · · · A.· ·It says, "The negative impact of confinement
    12· ·and we have no sort of stake in that - in that whether          12· ·shall be reduced through decreased idleness, improve
    13· ·they have it or not.                                            13· ·morale and fewer disciplinary incidents."
    14· · · · Q.· ·Well, let's tee that up and just use the              14· · · · Q.· ·Right.· That's --
    15· ·barber as an example, okay?                                     15· · · · A.· ·That's --
    16· · · · · · ·If the detainee work program did not supply a         16· · · · Q.· ·-- number four.
    17· ·barber, if that was excluded from the type of work that         17· · · · A.· ·Right.
    18· ·was permitted, GEO would have to pay someone to be a            18· · · · Q.· ·Number three is different though, right?
    19· ·barber, correct?                                                19· ·Number three says, "Essential operations and services
    20· · · · A.· ·It - again if you talked about hygiene as a           20· ·shall be enhanced through detainee productivity," right?
    21· ·requirement under the contract --                               21· · · · A.· ·Right.· As we talked about earlier that was we
    22· · · · Q.· ·Yes, sir.                                             22· ·don't want to waste people's time, right?· They wouldn't
    23· · · · A.· ·-- and obviously grooming is a part of the            23· ·be -- I'm not sure --
    24· ·standard so, yes, it would be a service that would -            24· · · · Q.· ·What's the thing that's being enhanced in
    25· ·that GEO would provide under the contract.                      25· ·number three, sir?


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 46 of 90 Page ID
                                  #:2305
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             177–180
                                                                Page 177                                                               Page 179
    ·1· · · · A.· ·I think the overall experience.· I mean                 ·1· ·productivity?
    ·2· ·confinement can be challenging for folks so, you know,            ·2· · · · A.· ·That's an expected outcome.
    ·3· ·the - the overall sort of atmosphere is enhanced.                 ·3· · · · Q.· ·And the services provided by GEO are enhanced
    ·4· · · · Q.· ·It doesn't say that though, does it?· It says           ·4· ·by - through detainee productivity, correct?
    ·5· ·literally operations and services are the thing that's            ·5· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior
    ·6· ·being enhanced, right?                                            ·6· · · · testimony.
    ·7· · · · A.· ·Again --                                                ·7· · · · · · ·THE WITNESS:· Again as I said it's not
    ·8· · · · Q.· ·The words are, right?                                   ·8· · · · supposed to waste people's time and sort of work in
    ·9· · · · · · ·MS. ARMSTRONG:· Please let Mr. Ragsdale finish ·9· · · · the opposite way.
    10· · · · his answers.· We've gone over this now three times  10· ·BY MR. CHAREST:
    11· · · · and you continue to interrupt the witness when you           11· · · · Q.· ·Yeah.
    12· · · · don't like the answers that he's given.· I'll                12· · · · A.· ·Right?
    13· · · · continue to bring it up everytime you do it until            13· · · · · · ·So in other words, we are - we are looking for
    14· · · · you stop.                                                    14· ·the totality of the environment.· In other words, we
    15· ·BY MR. CHAREST:                                                   15· ·don't want to be working on cross purposes.
    16· · · · Q.· ·Those are what the words say, right, sir?               16· · · · Q.· ·Sir, are the services that GEO provides
    17· · · · A.· ·So I interpret them differently than you do             17· ·enhanced through detainee productivity?
    18· ·I - it appears.                                                   18· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered.
    19· · · · Q.· ·Well, there is four words in a row before the           19· · · · · · ·THE WITNESS:· I don't know how to answer your
    20· ·word shall, right?· The first word is essential, the              20· · · · question.
    21· ·second word is operations, the third word is and and the          21· ·BY MR. CHAREST:
    22· ·fourth word is services, right?                                   22· · · · Q.· ·Yes or no would be nice.
    23· · · · A.· ·Uh-huh.· (Affirmative response).                        23· · · · A.· ·I don't really understand your question then.
    24· · · · Q.· ·Those are the things that shall be enhanced,            24· · · · Q.· ·Are the services that GEO provides enhanced
    25· ·correct?                                                          25· ·through detainee productivity?

                                                                Page 178                                                               Page 180
    ·1· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered.          ·1· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered.
    ·2· · · · · · ·THE WITNESS:· That's what I said before, not            ·2· · · · · · ·THE WITNESS:· That is an expected outcome,
    ·3· · · · wasting people's time.                                       ·3· · · · yes.
    ·4· ·BY MR. CHAREST:                                                   ·4· ·BY MR. CHAREST:
    ·5· · · · Q.· ·But the thing that's being enhanced is the              ·5· · · · Q.· ·Thank you.
    ·6· ·operation and services, not people's time or were                 ·6· · · · · · ·This is one of those questions that sounds
    ·7· ·detainee experience, right?                                       ·7· ·silly and if you don't understand why I'm asking it I
    ·8· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered.          ·8· ·mean we can clarify, but we'll just go for it here:· GEO
    ·9· · · · · · ·THE WITNESS:· But the detainees - the services          ·9· ·knows that the labor that's being done by the detainees
    10· · · · are for the detainees, the operations benefit the            10· ·in the voluntary work program is happening, correct?
    11· · · · detainees, so again the way I look at that is                11· ·GEO is aware of that activity, correct?
    12· · · · because again if you want to pull paragraph three            12· · · · A.· ·It's under - it's required under the standards
    13· · · · out of the seven I mean I think as we've - since             13· ·in the contract so, yes.
    14· · · · we've read them all to me I read that saying again           14· · · · Q.· ·And GEO is not preventing the work that's
    15· · · · we're not going to waste people's time and the next          15· ·being done pursuant to the voluntary work program by the
    16· · · · paragraph talks about what we expect an outcome to           16· ·detainees, correct?
    17· · · · be which is people should have a better experience           17· · · · A.· ·Preventing?· No.· It would be the opposite, I
    18· · · · by not being idle.                                           18· ·think.
    19· ·BY MR. CHAREST:                                                   19· · · · Q.· ·Are the detainees at Adelanto subject to
    20· · · · Q.· ·So you don't agree with me that the operations          20· ·physical restraint under any set of facts during their
    21· ·are enhanced through detainee productivity?                       21· ·time there?
    22· · · · · · ·MS. ARMSTRONG:· Objection, asked and answered. 22· · · · A.· ·There's a standard on security.· Obviously,
    23· · · · · · ·THE WITNESS:· I didn't say that, no.                    23· ·you know, you have a blended set of detainees, some
    24· ·BY MR. CHAREST:                                                   24· ·folks who present a security risk, some folks that
    25· · · · Q.· ·Are the operations enhanced through detainee            25· ·don't, but there's - there's a regime of security that -


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 47 of 90 Page ID
                                  #:2306
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             181–184
                                                                Page 181                                                                  Page 183
    ·1· ·that obviously potentially has people in restraints               ·1· ·have agendas that are, I think, inconsistent with
    ·2· ·whether being transported during intake, et cetera.               ·2· ·management functions that the Cabinet Secretary and some
    ·3· · · · Q.· ·Would it be appropriate or inappropriate under          ·3· ·of the component heads have to do.· Like every audit
    ·4· ·the standards as you understand them for someone to               ·4· ·they follow Generally Accepted Audit Principles that
    ·5· ·threaten a detainee's immigration proceeding in exchange          ·5· ·their GAO puts out or, you know, general, you know,
    ·6· ·for getting them to work in the voluntary work program?           ·6· ·auditing standards from other sources, but every audit
    ·7· · · · · · ·MS. ARMSTRONG:· Objection, vague, calls for             ·7· ·is a snapshot and I think they - they have an
    ·8· · · · speculation.                                                 ·8· ·interesting role in - in publishing their results
    ·9· · · · · · ·THE WITNESS:· So if I understand your                   ·9· ·sometimes in a way that is more sensational than - than
    10· · · · question -- I mean first of all a threat is never            10· ·helpful to the - the functions of the - of the Agency.
    11· · · · appropriate, so I mean the answer would be no.               11· · · · Q.· ·Do you think their current OIG has
    12· ·BY MR. CHAREST:                                                   12· ·that potential -- Do you think the current OIG manifests
    13· · · · Q.· ·Okay, it's inappropriate?                               13· ·that potential concern you raised?
    14· · · · A.· ·It's not appropriate in terms of the Code of            14· · · · A.· ·Well, the current IG, John Kelly just retired
    15· ·Conduct, it's not appropriate under the standards. I              15· ·because he was accused of manipulating reports on FEMA's
    16· ·mean it's - it's -- I mean it's fairly obvious, I                 16· ·activity and decided it was time for him to go so, you
    17· ·suppose.                                                          17· ·know, again I don't know John Kelly in particular. I
    18· · · · Q.· ·These are the I think things we both agree on.          18· ·knew the last IG, John Roth.
    19· ·I'm just making sure we - we read the standards the same 19· · · · · · ·You know, the Inspector General - you know,
    20· ·way.                                                              20· ·ICE has an internal Office of Professional
    21· · · · · · ·And the same thing, the threat of force would           21· ·Responsibility function where we have criminal
    22· ·be inappropriate, correct?                                        22· ·investigators that handle misconduct investigations.
    23· · · · A.· ·Correct.                                                23· ·I'm certainly familiar with their work.· The Inspector
    24· · · · Q.· ·The threat of physical restraints outside the           24· ·General does that, also.· It's generally a very small
    25· ·prescribed uses under the standards would also be                 25· ·organization, so if you can imagine ICE had twenty

                                                                Page 182                                                     Page 184
    ·1· ·inappropriate, correct?                                           ·1· ·thousand employees and I would say the Office of the
    ·2· · · · A.· ·The standard occupies the field so, yes.                ·2· ·Inspector General had a couple hundred, so - and is
    ·3· · · · Q.· ·I like the way you said that.· I'll try to              ·3· ·responsible for all seven operating components of the
    ·4· ·remember that, actually.                                          ·4· ·Department of Homeland Security and all audits, so I
    ·5· · · · · · ·I'm scrambling around for Exhibit Four.· Give           ·5· ·mean they're spread at sort of an inch deep and a mile
    ·6· ·me a second.                                                      ·6· ·wide and that same auditor that could be auditing an ICE
    ·7· · · · · · ·What do you know about the Office of Inspector          ·7· ·Detention Facility could be looking at a TSA screening
    ·8· ·General, sir?                                                     ·8· ·machine and then a Coast Guard cutter in the same year,
    ·9· · · · A.· ·I know that as a Cabinet level department the           ·9· ·so again I mean I think, you know, all criticism can be
    10· ·Department of Homeland Security has an Inspector                  10· ·helpful and certainly everybody has an obligation to do
    11· ·General.· It's a Senate confirmed politically appointed           11· ·their best.· Whether the Inspector General process is
    12· ·position.· That person is supposed to help the Secretary 12· ·always the best way to get to the best result, I would
    13· ·in whatever Cabinet department to, you know, run the     13· ·have mixed - mixed views.
    14· ·department in an - an efficient way.· It's a, you know,           14· · · · Q.· ·Aside from the Office of the Inspector General
    15· ·a credit to its mission and the taxpayer.                         15· ·there are other - there are other auditors even aside
    16· · · · Q.· ·Do you believe the OIG achieves its mission in          16· ·from your folks that oversee - well, I guess generally
    17· ·that regard vis-a-vis ICE?                                        17· ·ICE but also more specifically GEO's performance under
    18· · · · A.· ·I have an opinion about the -- I mean my                18· ·ICE contracts; is that right?
    19· ·personal opinion about the Inspector General?· I mean             19· · · · A.· ·So if you're referring to ICE, ICE Enforcement
    20· ·I - you have --                                                   20· ·Removal Operations performs audits.· ICE's Office of
    21· · · · Q.· ·Sure.                                                   21· ·Professional Responsibilities, Office of Detention
    22· · · · A.· ·-- to give me a little more detail.                     22· ·Oversight provide - you know, does auditing and then the
    23· · · · Q.· ·That's what I want.                                     23· ·Department's Office of Civil Rights and Civil Liberties
    24· · · · A.· ·So the Inspector General has obviously a vital          24· ·also does auditing.
    25· ·role to play, but as political appointees they sometimes          25· · · · Q.· ·That's within ICE?


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 48 of 90 Page ID
                                  #:2307
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             185–188
                                                             Page 185                                                                 Page 187
    ·1· · · · A.· ·No.· No.· That's within the Department.              ·1· ·spilled into 2018.
    ·2· · · · Q.· ·I'm sorry.· The DHS level?                           ·2· · · · Q.· ·What - when that happens, when there's that
    ·3· · · · A.· ·Correct.                                             ·3· ·type of inspection are they announced or unannounced, or
    ·4· · · · Q.· ·Thank you.                                           ·4· ·how does that play out?
    ·5· · · · · · ·Sorry.                                               ·5· · · · A.· ·Both the Office of Inspector General and the
    ·6· · · · A.· ·It's not Senate confirmed, but it's a                ·6· ·DHS's Office for Civil Rights and Civil Liberties have
    ·7· ·political appointment that works with the Secretary.           ·7· ·independent statutory authority to make unannounced
    ·8· · · · Q.· ·Okay.                                                ·8· ·audits, so it is entirely their prerogative to do - to
    ·9· · · · · · ·Who is the Nakamoto Group?                           ·9· ·do either.
    10· · · · A.· ·The Nakamoto Group is a subcontractor that           10· · · · · · ·I know from my experience at ICE that unlike
    11· ·works for ICE to do auditing.                                  11· ·the Office of Inspector General the Office of Civil
    12· · · · Q.· ·And what does the Nakamoto Group audit to your 12· ·Rights and Civil Liberties will generally coordinate
    13· ·understanding?                                                 13· ·with the Agency before they go.
    14· · · · A.· ·I'm not precisely familiar with the contract         14· · · · Q.· ·Meaning announce before they show up?
    15· ·that ICE has with the Nakamoto Group.· I know they             15· · · · A.· ·Correct.
    16· ·perform PBNDS audits, I know they also work for the            16· · · · Q.· ·When -- Do you know if the Adelanto facility
    17· ·Marshals Service.· I mean they are a business that does        17· ·aside from the Office of Inspector General has ever been
    18· ·auditing for various Federal agencies.                         18· ·inspected by anyone who did not tell either GEO or ICE
    19· · · · Q.· ·Do you know the last time that either ICE or         19· ·that they were coming to inspect?
    20· ·the Nakamoto Group inspected, performed that type of           20· · · · A.· ·One more time.
    21· ·inspection at Adelanto?                                        21· · · · Q.· ·Has anyone ever showed up at Adelanto other
    22· · · · A.· ·I don't know --                                      22· ·than OIG unannounced for an inspection?
    23· · · · · · ·MS. ARMSTRONG:· Objection vague.                     23· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    24· · · · · · ·THE WITNESS:· I don't know the date.                 24· · · · · · ·THE WITNESS:· I don't know.
    25· ·BY MR. CHAREST:                                                25· ·BY MR. CHAREST:

                                                             Page 186                                                                 Page 188
    ·1· · · · Q.· ·Do you know like within a year, two years kind       ·1· · · · Q.· ·Well, then let me flip it the other way.
    ·2· ·of range?                                                      ·2· · · · · · ·Are you aware of that ever happening?
    ·3· · · · A.· ·I don't know precisely when ICE or Nakamoto on       ·3· · · · · · ·MS. ARMSTRONG:· Same objection.
    ·4· ·their behalf audited Adelanto, no.                             ·4· · · · · · ·THE WITNESS:· I would be guessing, so I really
    ·5· · · · Q.· ·I'm not trying to be rude, but I didn't ask          ·5· · · · don't know because you've asked about unannounced
    ·6· ·precisely.· Do you know even generally, within a year,         ·6· · · · audits.
    ·7· ·within two years?                                              ·7· ·BY MR. CHAREST:
    ·8· · · · A.· ·I actually don't know whether it was in the          ·8· · · · Q.· ·Yes, sir.
    ·9· ·last year or two.                                              ·9· · · · A.· ·Yeah, I don't know.
    10· · · · Q.· ·Okay.                                                10· · · · Q.· ·Well, so you're not aware of a single
    11· · · · · · ·Are you aware whether or not the Nakamoto            11· ·unannounced audit, right?
    12· ·Group has audited even since you've been at GEO?               12· · · · A.· ·I believe the Inspector General audits were
    13· · · · A.· ·Yes.                                                 13· ·unannounced.
    14· · · · Q.· ·At the Adelanto facility.· I'm sorry.· The           14· · · · Q.· ·Okay, in fairness my original question
    15· ·Adelanto facility.                                             15· ·excluded them, so let me be more clear.
    16· · · · A.· ·Again I don't know the precise times ICE has         16· · · · · · ·You're not aware of a single unannounced audit
    17· ·been to the Adelanto facility.· I do know that the             17· ·other than the Office of Inspector General, correct?
    18· ·Inspector General has been at the facility and other           18· · · · A.· ·No, because actually let me be clear that ICE
    19· ·folks.                                                         19· ·is there and walks around the facility everyday, so in
    20· · · · Q.· ·Hold on a second.· I'm trying to get a               20· ·terms of, you know, no announcement, you know, our
    21· ·question.                                                      21· ·client is there all the time, so they - they are there
    22· · · · · · ·Okay, the Office -- Do you know when the last        22· ·to inspect in an unannounced way anytime they see fit.
    23· ·time the Office for Civil Rights and Civil Liberties           23· · · · Q.· ·So -- Okay, but that's someone that is at the
    24· ·visited the Adelanto facility?                                 24· ·location all the time, right?· I'm talking about as an
    25· · · · A.· ·I believe in 2017, but it could have actually        25· ·auditor, an inspector, someone not really necessarily a


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 49 of 90 Page ID
                                  #:2308
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                             189–192
                                                                  Page 189                                                 Page 191
    ·1· ·third-party but someone tasked with the job of coming in            ·1·   ·Reference No.: 4138233
    ·2· ·and inspecting, are you aware of any of that sort of                ·2
                                                                             ·3·   ·Case:· NOVOA vs THE GEO GROUP
    ·3· ·event ever happening aside from the Office of Inspector
                                                                             ·4
    ·4· ·General?                                                            · ·   · · ·DECLARATION UNDER PENALTY OF PERJURY
    ·5· · · · A.· ·So I should also add that ICE has something               ·5
    ·6· ·called a detention service monitor --                               · ·   · · · I declare under penalty of perjury that
                                                                             ·6·   ·I have read the entire transcript of my Depo-
    ·7· · · · Q.· ·Okay.
                                                                             · ·   ·sition taken in the captioned matter or the
    ·8· · · · A.· ·-- which is an on site ICE employee that is               ·7·   ·same has been read to me, and the same is
    ·9· ·responsible for essentially monitoring conditions, so               · ·   ·true and accurate, save and except for
    10· ·that's a job that happens forty hours a week, you know,             ·8·   ·changes and/or corrections, if any, as indi-
                                                                             · ·   ·cated by me on the DEPOSITION ERRATA SHEET
    11· ·for the entire year.· That person works for the - the
                                                                             ·9·   ·hereof, with the understanding that I offer
    12· ·larger field office, if you will so, in other words,                · ·   ·these changes as if still under oath.
    13· ·there's an Assistant Field Office Director who's                    10
    14· ·responsible for the ICE employees at that location and              11·   · · · · ·___________________________
                                                                             12·   · · · · ·Daniel Ragsdale
    15· ·then a detention service monitor is a person who I
                                                                             13
    16· ·believe works for ICE headquarters that is responsible              14·   · · · · · ·NOTARIZATION OF CHANGES
    17· ·for looking at conditions, and obviously that's also not            15·   · · · · · · · · (If Required)
    18· ·unannounced because they're there everyday.                         16
                                                                             17·   ·Subscribed and sworn to on the ______ day of
    19· · · · Q.· ·Right.
                                                                             18
    20· · · · A.· ·Or actually I should say they may have more               19·   ·__________________________, 20____ before me,
    21· ·than one facility, but they're there for some, you know,            20
    22· ·period of time.                                                     21·   ·(Notary Sign)________________________________
    23· · · · Q.· ·Okay, I think I still didn't get an answer                22
                                                                             23·   ·(Print Name)· · · · · · · · · · Notary Public,
    24· ·though to my question which is are you aware of any
                                                                             24
    25· ·unannounced inspections by anyone other than the Office             25·   ·in and for the State of _____________________

                                                                  Page 190                                                 Page 192
    ·1· ·of Inspector General?                                               ·1· ·Reference No.: 4138233
    ·2· · · · A.· ·Again, in other words, if you wanted to say               · · ·Case:· NOVOA vs THE GEO GROUP

    ·3· ·that - use the term like an official audit I'm not                  ·2
                                                                             ·3· ·Page No._____Line No._____Change to:______________
    ·4· ·aware.
                                                                             ·4· ·__________________________________________________
    ·5· · · · Q.· ·Okay.
                                                                             ·5· ·Reason for change:________________________________
    ·6· · · · · · ·You, I assume, have looked over the OIG
                                                                             ·6· ·Page No._____Line No._____Change to:______________
    ·7· ·reports that pertain to Adelanto before?
                                                                             ·7· ·__________________________________________________
    ·8· · · · A.· ·I have, yes.
                                                                             ·8· ·Reason for change:________________________________
    ·9· · · · Q.· ·All right, actually I need to organize.· I'm              ·9· ·Page No._____Line No._____Change to:______________
    10· ·sorry.· So can we take five?                                        10· ·__________________________________________________
    11· · · · A.· ·Sure.                                                     11· ·Reason for change:________________________________
    12· · · · · · ·MR. CHAREST:· All right, thanks.                          12· ·Page No._____Line No._____Change to:______________
    13· · · · · · ·THE VIDEOGRAPHER:· We are going off the video 13· ·__________________________________________________
    14· · · · record 2:01 p.m.                                               14· ·Reason for change:________________________________
    15                                                                       15· ·Page No._____Line No._____Change to:______________

    16· · · · · · ·(Whereupon, there was a brief recess observed)            16· ·__________________________________________________
                                                                             17· ·Reason for change:________________________________
    17
                                                                             18· ·Page No._____Line No._____Change to:______________
    18
                                                                             19· ·__________________________________________________
    19· · · · · · · · · ·(CONTINUED TO VOLUME II)
                                                                             20· ·Reason for change:________________________________
    20
                                                                             21· ·Page No._____Line No._____Change to:______________
    21                                                                       22· ·__________________________________________________
    22                                                                       23· ·Reason for change:________________________________
    23                                                                       24
    24                                                                       · · ·SIGNATURE:_______________________DATE:___________
    25                                                                       25· ·Daniel Ragsdale



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 50 of 90 Page ID
                                  #:2309
   DANIEL RAGSDALE                                               June 12, 2019
   NOVOA vs THE GEO GROUP                                                  193
                                                  Page 193
    ·1· ·Reference No.: 4138233
    · · ·Case:· NOVOA vs THE GEO GROUP
    ·2
    ·3· ·Page No._____Line No._____Change to:______________
    ·4· ·__________________________________________________
    ·5· ·Reason for change:________________________________
    ·6· ·Page No._____Line No._____Change to:______________
    ·7· ·__________________________________________________
    ·8· ·Reason for change:________________________________
    ·9· ·Page No._____Line No._____Change to:______________
    10· ·__________________________________________________
    11· ·Reason for change:________________________________
    12· ·Page No._____Line No._____Change to:______________
    13· ·__________________________________________________
    14· ·Reason for change:________________________________
    15· ·Page No._____Line No._____Change to:______________
    16· ·__________________________________________________
    17· ·Reason for change:________________________________
    18· ·Page No._____Line No._____Change to:______________
    19· ·__________________________________________________
    20· ·Reason for change:________________________________
    21· ·Page No._____Line No._____Change to:______________
    22· ·__________________________________________________
    23· ·Reason for change:________________________________
    24
    · · ·SIGNATURE:_______________________DATE:___________
    25· ·Daniel Ragsdale




                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 51 of 90 Page ID
                                  #:2310
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   191–194
                                                                  Page 191                                                              Page 193
    ·1·   · · · · · · · ·UNITED STATES DISTRICT COURT                        ·1·   · · · · · · · · · · · · · INDEX
    · ·   · · · · · · · CENTRAL DISTRICT OF CALIFORNIA                       ·2
    ·2·   · · · · · · · · · · ·EASTERN DIVISION                              ·3·   ·WITNESS· · · · · · · · · · · · · · · · · · · · · ·PAGE
    ·3·   · · · · · · CIVIL ACTION NO. 5:17-cv-02514-JGB
                                                                             ·4·   ·DANIEL RAGSDALE
    ·4·   ·RAUL NOVOA and JAIME CAMPOS FUENTES,
    · ·   ·individually and on behalf of all                                 ·5·   ·DIRECT EXAMINATION CONTINUED BY MR. CHAREST· · · ·194
    ·5·   ·others similarly situated,                                        ·6
    ·6·   · · · · · · · · · · ·Plaintiffs,                                   · ·   · · · · · · · · · · INDEX TO EXHIBITS
    · ·   ·vs.                                                               ·7
    ·7                                                                       · ·   ·EXHIBITS· · · · · · · · · · · · · · · · · · · · · PAGE
    · ·   ·THE GEO GROUP, INC.,
                                                                             ·8
    ·8
    · ·   · · · · · · · · · · ·Defendant,                                    ·9·   ·EXHIBIT 4·   ADELANTO DETENTION FACILITY· · · · · ·     194
    ·9·   ·_____________________________________/                            · ·   · · · · · ·   WELCOME BOOK
    10                                                                       10·   ·EXHIBIT 7·   MANAGEMENT ALERT-ISSUES REQUIRING· · ·     222
    11                                                                       · ·   · · · · · ·   ACTION AT THE ADELANTO ICE PROCESSING
    12                                                                       11·   · · · · · ·   CENTER
    13·   · · · · ·VIDEOTAPED DEPOSITION OF DANIEL RAGSDALE                  · ·   ·EXHIBIT 8·   CONCERNS ABOUT ICE DETAINEE TREATMENT·     308
    14
                                                                             12·   · · · · · ·   AND CARE AT FOUR DETENTION FACILITIES
    · ·   · · · · · · · · · VOLUME II, PAGES 191-348
    15                                                                       · ·   ·EXHIBIT 9·   DECLARATION OF GABRIEL VALDEZ· · · · ·     331
    · ·   ·   ·       ·   ·   · · · · WEDNESDAY, JUNE 12th, 2019             13
    16·   ·   ·       ·   ·   ·515 EAST LAS OLAS BOULEVARD, SUITE 1200       14
    · ·   ·   ·       ·   ·   · · · · ·FORT LAUDERDALE, FLORIDA              15·   · (ORIGINAL EXHIBITS INCLUDED WITH ORIGINAL TRANSCRIPT)
    17·   ·   ·       ·   ·   · · · · · 9:03 a.m. - 5:40 p.m.                16
    18
                                                                             17
    19
    20                                                                       18
    21                                                                       19
    22                                                                       20
    · ·   ·STENOGRAPHICALLY REPORTED BY:                                     21
    23·   ·VALERIE LEHTO, REGISTERED PROFESSIONAL REPORTER                   22
    · ·   ·NOTARY PUBLIC, STATE OF FLORIDA
                                                                             23
    24·   ·ESQUIRE DEPOSITION SERVICES
    · ·   ·FORT LAUDERDALE OFFICE                                            24
    25                                                                       25

                                                                  Page 192                                                              Page 194
    ·1·   ·APPEARANCES:                                                      ·1· · · · · · · · · (CONTINUED FROM VOLUME I)
    ·2
    · ·   ·APPEARING ON BEHALF OF THE PLAINTIFFS:                            ·2
    ·3                                                                       ·3· · · · · · ·THE VIDEOGRAPHER:· We are back on the video
    · ·   ·   ·   ·   ·   BURNS, CHAREST, LLP.
    ·4·   ·   ·   ·   ·   BY:· DANIEL H. CHAREST, ESQUIRE.                   ·4· · · · record 2:15 p.m.
    · ·   ·   ·   ·   ·   BY:· LYDIA A. WRIGHT, ESQUIRE.
    ·5·   ·   ·   ·   ·   365 CANAL STREET, SUITE 1170
                                                                             ·5· · · · · · ·(Whereupon, Exhibit 4 was marked)
    · ·   ·   ·   ·   ·   NEW ORLEANS, LOUISIANA· 70130                      ·6
    ·6·   ·   ·   ·   ·   (504) 799-2845
    · ·   ·   ·   ·   ·   dcharest@burnscharest.com                          ·7· · · · · · · · ·DIRECT EXAMINATION CONTINUED
    ·7·   ·   ·   ·   ·   lwright@burnscharest.com                           ·8· ·BY MR. CHAREST:
    ·8
    ·9·   ·   ·   ·   ·   LAW OFFICE OF R. ANDREW FREE.                      ·9· · · · Q.· ·I found Exhibit Four.
    · ·   ·   ·   ·   ·   BY:· R. ANDREW FREE, ESQUIRE.
                                                                             10· · · · A.· ·Thank you.
    10·   ·   ·   ·   ·   BY:· HENRIETTE VINET-MARTIN, ESQUIRE.
    · ·   ·   ·   ·   ·   2004 8th AVENUE SOUTH                              11· · · · Q.· ·I've just handed you a document that's been
    11·   ·   ·   ·   ·   NASHVILLE, TENNESSEE 37204
    · ·   ·   ·   ·   ·   (844) 321-3221                                     12· ·marked as Exhibit Four.· It is a document that is under
    12·   ·   ·   ·   ·   andrew@immigrantvivilrights.com                    13· ·the GEO Corrections, I guess I'd call it.· It's not
    13
    14                                                                       14· ·really a letterhead but under its emblem.· The title of
    · ·   ·APPEARING ON BEHALF OF THE DEFENDANT:                             15· ·the document reads Adelanto Detention Facility Welcome
    15
    · ·   ·   ·   ·   ·   HOLLAND & KNIGHT.                                  16· ·Book and the recipient is the American Correctional
    16·   ·   ·   ·   ·   BY:· SHANNON L. ARMSTRONG, ESQUIRE.
    · ·   ·   ·   ·   ·   BY:· J. MATTHEW DONOHUE, ESQUIRE.                  17· ·Association Audit.
    17·   ·   ·   ·   ·   111 SOUTHWEST FIFTH AVENUE                         18· · · · · · ·Tell us, sir, who is - how the American
    · ·   ·   ·   ·   ·   2300 U.S. BANCORP TOWER
    18·   ·   ·   ·   ·   PORTLAND, OREGON· 97204                            19· ·Correctional Association comes to audit the GEO
    · ·   ·   ·   ·   ·   (503) 517-2913                                     20· ·facilities generally and specifically at Adelanto?
    19·   ·   ·   ·   ·   shannon.armstrong@hklaw.com
    · ·   ·   ·   ·   ·   matt.donohue@hklaw.com                             21· · · · A.· ·So the American Corrections Association
    20
    21·   ·ALSO PRESENT:· FRANCES E. SIMKINS                                 22· ·performs accreditation audits.· They do that through
    · ·   · · · · · · · · U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT           23· ·what we call file reviews, so we build files for a
    22·   · · · · · · · · DON SAVOY/VIDEOGRAPHER
    23                                                                       24· ·particular facility based on the applicable version of
    24                                                                       25· ·the ACA standards.· I've never seen this document before
    25


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 52 of 90 Page ID
                                  #:2311
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   195–198
                                                              Page 195                                                         Page 197
    ·1· ·though.                                                         ·1· ·meant - what I meant to say, I guess, or I had in my
    ·2· · · · Q.· ·Okay, so you're not familiar with the document        ·2· ·mind was people that are involved in Corrections one way
    ·3· ·that's been marked as Exhibit Four?                             ·3· ·or the other, Corrections or Detention.
    ·4· · · · A.· ·No.                                                   ·4· · · · A.· ·Yes.· Again I couldn't speak to the, you know,
    ·5· · · · Q.· ·Okay, did you know that in connection with            ·5· ·all the commissioners, but from what I've seen, yes,
    ·6· ·audits performed by the ACA that the Adelanto - Adelanto        ·6· ·it's people that work in that field.
    ·7· ·Detention Facility actually created a welcome book for          ·7· · · · Q.· ·And in your capacity at GEO it's your job to
    ·8· ·the auditors?                                                   ·8· ·navigate any particular facility through that approval
    ·9· · · · A.· ·I did not know that.· This looks -- Again I've        ·9· ·process or accreditation process?
    10· ·never seen it before.                                           10· · · · A.· ·Yes.· In other words, we - we work to get them
    11· · · · Q.· ·Yeah.· Okay, surely if the facility management        11· ·sort of ready for the audit.
    12· ·or staff are creating a welcome book that suggests some         12· · · · Q.· ·The facility when you say they?
    13· ·sort of prior knowledge of the arrival of the ACA               13· · · · A.· ·Correct.· Yes.
    14· ·auditors?· Yeah?                                                14· · · · Q.· ·And you apply your understanding of applicable
    15· · · · A.· ·Yes.· An ACA audit is a scheduled event, yes.         15· ·standards and try and tune up their performance to make
    16· · · · Q.· ·Okay, is that always true the ACA audits are          16· ·sure when the auditors come everything is all good to
    17· ·always scheduled?                                               17· ·go; is that right?
    18· · · · A.· ·So an ACA accreditation audit is a multi part         18· · · · A.· ·Well, let's put it this way:· We do, you know,
    19· ·process.· They happen on an, you know, at an interval           19· ·what we call a mock audit, so it's pretty
    20· ·and then in addition - in addition after the audit the          20· ·self-explanatory and then we give those results to the
    21· ·facility goes to what's called a panel hearing and then         21· ·facility and the folks that are obviously in charge.
    22· ·at the hearing the - just the audit results are                 22· · · · · · ·Some of it may be just a question of getting
    23· ·discussed among ACA what they call commissioners with 23· ·appropriate documentation together which is really most
    24· ·the Facility Administrator, either me or someone from my        24· ·of the case because again I mean all of these things as
    25· ·staff is there with the Facility Administrator and they         25· ·with just auditing generally is they're samples, right?

                                                              Page 196                                                         Page 198
    ·1· ·go over the report.· There are mandatory and                    ·1· ·They don't - they don't look at every person that have
    ·2· ·non-mandatory standards.· There's a book of sort of             ·2· ·come and gone from a facility over a period of time.
    ·3· ·again a file that evidences compliance and then the             ·3· ·The volume would be too great.
    ·4· ·commissioners vote on whether or not to grant                   ·4· · · · Q.· ·Right.
    ·5· ·accreditation following the audit.                              ·5· · · · · · ·In addition to documentation problems like
    ·6· · · · Q.· ·Who is on the Board, the commissioners?· Like         ·6· ·recordation of this or that there are substantive
    ·7· ·what type of people are sitting on that?                        ·7· ·violations that could unearth whether through the mock
    ·8· · · · A.· ·So I've only been to I think two of the               ·8· ·audit or the audit process itself, right?
    ·9· ·conferences where they've done panel hearings, two or           ·9· · · · A.· ·There are certainly things where we identify
    10· ·three, and they were folks ranging from, you know,              10· ·problems and, yes, they can be fixed, yes.
    11· ·obviously other Correctional folks, there would have            11· · · · Q.· ·And is that part of your job too to fix those
    12· ·been medical doctors, there are people from various             12· ·or make sure the fixes get done or do you just identify
    13· ·State Department of Corrections.· I mean I believe              13· ·them and sort of pass them on to somebody else?
    14· ·there's fifteen hundred organizations that are part of          14· · · · A.· ·So the process that I'm responsible for is
    15· ·the ACA group, so I believe they sort of cross pollinate        15· ·when we find an area of noncompliance we work with the
    16· ·on various committees.                                          16· ·facility to create what's called a corrective action
    17· · · · Q.· ·Fundamentally they are industry appointees            17· ·plan, we capture that information so, in other words, if
    18· ·though, right?· I mean the people that are in the               18· ·we say, you know, somebody has keep on person
    19· ·industry that are on the panels.                                19· ·medication, let's just say it's Tylenol and there's not
    20· · · · A.· ·When you say industry in a general sense that         20· ·a record that shows a person was taking it three times a
    21· ·they are people that either work in the government. I           21· ·day, that could be because they didn't understand, it
    22· ·mean there - most of the people I've seen are all               22· ·could be because, you know, they - they -- For a variety
    23· ·government employees.· I've not seen anybody from a             23· ·of reasons, so we would look at sort of the root cause
    24· ·commissioner that's been from a private industry person. 24· ·of what that finding of noncompliance was, partner with
    25· · · · Q.· ·I was thinking of when I said industry I              25· ·them to create a corrective action plan and then capture


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 53 of 90 Page ID
                                  #:2312
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   199–202
                                                           Page 199                                                                Page 201
    ·1· ·that and then essentially audit that the next time we      ·1· ·nothing gets done; is that right?
    ·2· ·come to make sure it was successful.                        ·2· · · · A.· ·No.· So --
    ·3· · · · Q.· ·When is the next time we come?· What's the        ·3· · · · Q.· ·Or nothing gets fixed, I guess?· Things get
    ·4· ·frequency or the cycle behind that corrective action        ·4· ·done but there's no fix?
    ·5· ·plan in your experience?                                    ·5· · · · A.· ·No.· I'm sorry.· So let me - let me try this
    ·6· · · · A.· ·So we do an annual corporate audit, as I          ·6· ·again.
    ·7· ·mentioned earlier, and then we do a follow-up audit so,     ·7· · · · · · ·So after the finding of noncompliance a
    ·8· ·in other words, we at least from my Department it's a -     ·8· ·corrective action plan is created.· In less than say six
    ·9· ·it's essentially a two times a year visit.· However, the    ·9· ·months from that date we do our follow-up audit, but in
    10· ·facility has a person called a Compliance Administrator     10· ·the meantime the facility on a quarterly basis has to
    11· ·that works for the Facility Administrator that is - that    11· ·update us as to their process - as to their progress, if
    12· ·is on a quarterly basis or depending on what the actual     12· ·you will, so - so what I'll say is some things can be
    13· ·corrective action plan says will test for compliance to     13· ·immediately corrected, some things require a corrective
    14· ·make sure that corrective action plan is working.           14· ·action plan that would require some modification of some
    15· · · · Q.· ·And then that person, I forgot the title,         15· ·type or staffing change or something like that, so we
    16· ·reports back to your group and says, you know, thumb's      16· ·give them a little opportunity to fix it.
    17· ·up, we've got it done, we've got it taken care of?          17· · · · · · ·Obviously if it's a life safety issue then,
    18· · · · A.· ·They send electronic updates.                     18· ·you know, those - we move at alacrity when there are
    19· · · · Q.· ·I'm being colloquial but, yeah, okay, that        19· ·reasons to.
    20· ·person at the location reports back to the auditing         20· · · · Q.· ·What - what's the determining factor as to
    21· ·group saying we have achieved the corrective action that 21· ·whether alacrity is required or not?· Is there like a
    22· ·we both agreed we would need to do and then that gets       22· ·standard, or how does it play out?
    23· ·taken off the books as it were or said or checked off as    23· · · · A.· ·I would hopefully say common sense.
    24· ·being completed?                                            24· · · · · · ·If it's - if it's a recordkeeping issue that
    25· · · · A.· ·Yes.· Certain -- And again if you looked at       25· ·obviously has a certain response, right?· It could be a

                                                         Page 200                                                      Page 202
    ·1· ·the Inspector General report you'd see like open and     ·1· ·training issue, do people know what their - what their
    ·2· ·resolved or closed.· It's some version of that.             ·2· ·jobs are.· If it's a life safety issue that obviously
    ·3· · · · Q.· ·Okay.                                             ·3· ·requires immediate action.
    ·4· · · · A.· ·And it also has to be sustained compliance,       ·4· · · · Q.· ·Okay, and maybe somewhere along the spectrum
    ·5· ·right?· So other words it can't be compliance for a day     ·5· ·for the different types of issues you have different
    ·6· ·if it's something that requires, you know, obviously,       ·6· ·timing of response?· Is that fair?
    ·7· ·you know, just by the nature of the thing to be             ·7· · · · A.· ·Sure.· In other words, I mean I would say the
    ·8· ·permanently fixed.                                          ·8· ·general impulse is to get things done and corrected as
    ·9· · · · Q.· ·Right.                                            ·9· ·fast as possible for - for reasons because we're
    10· · · · · · ·The person that confirms compliance following     10· ·required by contract for all the outcomes we've talked
    11· ·a corrective action plan is the facility itself though,     11· ·about to meet the requirements.
    12· ·right?· I mean it's not like you send another - your -      12· · · · Q.· ·Is Adelanto currently subject to any of the -
    13· ·one of your auditor people out there to do some sort of     13· ·any open and corrective action plans to your
    14· ·checkup?· The facility reports to you, yeah, we've          14· ·understanding?
    15· ·done - we've care of the issue?                             15· · · · A.· ·I'm sure they are.· I couldn't tell you
    16· · · · A.· ·Well, not quite.                                  16· ·precisely what they are, but I mean generally speaking
    17· · · · Q.· ·Okay.                                             17· ·when we go to do an audit we may ask as many as a
    18· · · · A.· ·So again we would - we would -- We would if we    18· ·thousand questions, so it's -- I've never seen -- I
    19· ·found an area of noncompliance during an annual             19· ·shouldn't say never.· It's rare to see a place where
    20· ·corporate audit we would capture that, we would work the 20· ·there are no findings on anything, so it's fair to say
    21· ·facility to have a corrective action plan, we would see     21· ·that, you know, every facility will have something,
    22· ·it again at our follow-up audit, follow-up to the annual    22· ·sometimes they're relatively minor, sometimes they're
    23· ·audit and then if it wasn't resolved we would see them      23· ·more significant, that we would find.
    24· ·again the next year.                                        24· · · · Q.· ·How are those tracked?· Is it -- Like I'm
    25· · · · Q.· ·So it could be a year between audits and          25· ·thinking in my mind of a bug tracker for a programming


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 54 of 90 Page ID
                                  #:2313
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   203–206
                                                         Page 203                                                      Page 205
    ·1· ·kind of thing, but there must be audit issue numbers one ·1· · · · Q.· ·Is it burdensome -- Well, I mean obviously if
    ·2· ·through whatever and then they are just tracked over     ·2· ·your - if your staff are maintaining or observing and
    ·3· ·time.· Are they all assembled in some sort of table or   ·3· ·monitoring the timeliness of compliance they must be
    ·4· ·how are they - how are they recorded?· How are they      ·4· ·able to draw out reports that show outstanding
    ·5· ·recorded and how are they monitored?                     ·5· ·corrective actions that have not yet been achieved,
    ·6· · · · A.· ·We have a database that we monitor them in.    ·6· ·right, from the system?
    ·7· · · · Q.· ·What's the database called?                    ·7· · · · A.· ·I don't know precisely how they do it, but
    ·8· · · · A.· ·I think it's Contract Compliance database.     ·8· ·they - they are more fast on the database than I am, so
    ·9· ·It's not an inspired title.                              ·9· ·I mean there is a way for them to - to check and make
    10· · · · Q.· ·The original name.                             10· ·sure people are timely.
    11· · · · · · ·All right, Contract Compliance.                11· · · · Q.· ·Yeah, I'm not asking you to tell me how, what
    12· · · · · · ·What - what are the outputs of that?· Is it    12· ·keystrokes to hit.· My question is you have people that
    13· ·can you - can you go to a particular facility and check, 13· ·work for you that know how to get that information out
    14· ·you know, have the things download for all current open 14· ·of that database, correct?
    15· ·ICE items?                                               15· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    16· · · · A.· ·So I'm not super familiar with the type of     16· · · · · · ·THE WITNESS:· Presumably, yes.
    17· ·output from the - the system.· It's not - it's not like  17· ·BY MR. CHAREST:
    18· ·a name brand system of some kind.· It's - you know, I    18· · · · Q.· ·Okay, and so if one wanted to know all of the
    19· ·think it's something that's evolved over time.· It was   19· ·correction - corrective action plans that were ever
    20· ·constructed, et cetera before my time.                   20· ·issued for Adelanto, for example, would that be a hard
    21· · · · Q.· ·Have you ever seen a report that's generated   21· ·thing to know from your database?
    22· ·from it?· Do you get regular reports from it?            22· · · · A.· ·I don't know.· I've never asked that question.
    23· · · · A.· ·I get summaries from it, yes.· I don't know    23· ·I don't know the scale and scope of it, so again I
    24· ·that I - what version of it and what program is used to  24· ·couldn't really tell you.
    25· ·prepare it.· I don't precisely know.                     25· · · · Q.· ·Well, as you sit here today as the person in

                                                           Page 204                                                          Page 206
    ·1· · · · Q.· ·How often do you get the summaries?                ·1· ·charge of the auditing group if you just got sort of I
    ·2· · · · A.· ·Following an audit I would get the results of      ·2· ·wonder what's going on at that facility, I want to see a
    ·3· ·the audit in a - in a summary form.                          ·3· ·lifetime history of performance under this warden or
    ·4· · · · Q.· ·So annually for whatever the facility had          ·4· ·whatever, do you think - would you be surprised to hear
    ·5· ·been the - as the audits happen for that particular          ·5· ·that you couldn't get that information?
    ·6· ·facility?                                                    ·6· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·7· · · · A.· ·Correct.                                           ·7· · · · speculation.
    ·8· · · · Q.· ·And then I guess maybe semiannual if there's a     ·8· · · · · · ·THE WITNESS:· One would presume an electronic
    ·9· ·follow-up six months later, right?                           ·9· · · · database could produce reports.· I think that's
    10· · · · A.· ·Right, so there is a follow-up for every case      10· · · · reasonable so, yes.
    11· ·as part of the policy so, yes, I would get a summary         11· ·BY MR. CHAREST:
    12· ·following my folks' work.· I would get a summary, yes.       12· · · · Q.· ·Yes, you would think you can get it?
    13· · · · Q.· ·But there's no sort of monthly, hey, these are 13· · · · A.· ·Correct.· It would be unreasonable to think it
    14· ·more than six months outstanding, we need to like raise 14· ·could not be done.
    15· ·the awareness, some sort of naughty list of being too    15· · · · Q.· ·Thank you.
    16· ·long outstanding, anything like that?                    16· · · · · · ·Do you know the manufacturer of the database?
    17· · · · A.· ·So my staff folks are responsible for making       17· ·Is it like --
    18· ·sure that those updates are happening.· They monitor         18· · · · A.· ·I don't know.
    19· ·that updates are - are being inputted in the system.         19· · · · Q.· ·You don't know?
    20· · · · Q.· ·But you don't see those reports, do you?           20· · · · A.· ·I have no idea.
    21· · · · A.· ·On timeliness, no.· I don't know it to be a        21· · · · Q.· ·Does it look like a spreadsheet when it comes
    22· ·problem, so I - I mean it's not.                             22· ·to you or is it - do you get a PDF, a paper copy?
    23· · · · Q.· ·Well, hopefully they're all getting taken care     23· ·What's it look like?
    24· ·of in due course and there are no untimely ones, right?      24· · · · A.· ·I get a rolled up sort of memo format, so
    25· · · · A.· ·That's certainly the goal.                         25· ·someone - someone actually writes the summary.


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 55 of 90 Page ID
                                  #:2314
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   207–210
                                                            Page 207                                                          Page 209
    ·1· · · · Q.· ·Okay, so your summary's a narrative of some         ·1· · · · Q.· ·What - tell me is that something again that's
    ·2· ·other thing that the author is observing and generating       ·2· ·generated by ICE or of its authorized auditors?
    ·3· ·the summary of?                                               ·3· · · · A.· ·Yeah, it's generated by ICE.
    ·4· · · · A.· ·It's a summary document.· It's written sort of      ·4· · · · Q.· ·Okay, and how is that different than the CDR?
    ·5· ·in a memo format, it's - so it's sort of --                   ·5· · · · A.· ·So the UCAP process is sort of generated by
    ·6· · · · Q.· ·Okay.                                               ·6· ·the Office of Enforcement Removal Operations, so it
    ·7· · · · A.· ·-- easily digestible, if you will.                  ·7· ·comes from sort of the operational side of ICE where the
    ·8· · · · Q.· ·It's not a database output?· There's some sort      ·8· ·contractor discrepancy report would come from a
    ·9· ·of interpretation that's going on?                            ·9· ·contracting officer which is a particular type of
    10· · · · A.· ·Correct.                                            10· ·position exists throughout the Federal Government and
    11· · · · Q.· ·Okay.· All right, are there any - are there         11· ·that's a different office in ICE.
    12· ·any other audit based sort of monitoring programs that        12· · · · · · ·MR. CHAREST:· Did you get that office name?
    13· ·you're aware of at GEO that measure or observe the            13· · · · Because I didn't quite hear it.
    14· ·performance of GEO under the standards it agreed to           14· · · · · · ·(Whereupon, the requested portion of the
    15· ·perform for ICE other than what we just talked about?         15· ·record was read back).
    16· · · · A.· ·No.· I think that my field is, you know, to         16· · · · · · ·MR. CHAREST:· That's fine.· I just - I just
    17· ·use the term I said before, I think I occupy that field.      17· · · · didn't -- I didn't hear it.· I want to make sure
    18· · · · Q.· ·All right.· Excellent.                              18· · · · you caught it.· You caught it.· You caught it.
    19· · · · · · ·All right, now do you - are you made privy to       19· · · · You're better at that than I am.
    20· ·I guess I'd call it ICE sponsored, ICE originated audits      20· · · · · · ·Thank you.
    21· ·and the results of those?                                     21· ·BY MR. CHAREST:
    22· · · · A.· ·So I would say generally yes, but there are         22· · · · Q.· ·All right, so I appreciate the difference now.
    23· ·times that ICE will produce things and not - either --        23· ·The CDR comes from the - the contractor's side and the
    24· ·And I couldn't tell you for what reason.· Sometimes we        24· ·UCAP comes from the operations side.· Is that fair?
    25· ·get copies of things, sometimes we don't.· We try to be       25· · · · A.· ·No.· So it's the contracting officer like in

                                                        Page 208                                                      Page 210
    ·1· ·very meticulous in terms of when ICE gives us something, ·1· ·this case the service provider would be the contractor,
    ·2· ·but there's - there's a transactional process either          ·2· ·and I'm articulating just to make a point, but the
    ·3· ·through what's called the UCAP process, Uniform               ·3· ·contracting officer is a government employee that
    ·4· ·Corrective Action Plan or the CDR, the Contractor             ·4· ·generates that report.
    ·5· ·Discrepancy Report that ICE communicates through              ·5· · · · Q.· ·Understood, and thank you.· I appreciate that.
    ·6· ·something called the Quality Assurance Plan or QASP.          ·6· · · · · · ·Are you aware of any UCAPS that pertain to
    ·7· · · · Q.· ·I almost got all of this.                           ·7· ·Adelanto at all?
    ·8· · · · · · ·All right, CDR, the Contract?                       ·8· · · · A.· ·So I believe we have seen UCAPS from Adelanto
    ·9· · · · A.· ·Contractor Discrepancy Report.                      ·9· ·and, in fact, that may have been related to the either
    10· · · · Q.· ·Thank you.                                          10· ·Inspector General audit, but I believe we have seen
    11· · · · · · ·And who is the entity or person that generates      11· ·UCAPS.· It's been some period of time since I've seen
    12· ·a contractor discrepancy report?                              12· ·them but, yes, they - I believe we have seen UCAPS.
    13· · · · A.· ·ICE.                                                13· · · · Q.· ·How many?
    14· · · · Q.· ·And typically the contractor is the recipient       14· · · · A.· ·I think they all relate to the, you know,
    15· ·of that?                                                      15· ·2017, 2018 and now what I'll say is even spilling into
    16· · · · A.· ·Correct.                                            16· ·2019 Inspector General report.· It's sort of - there's
    17· · · · Q.· ·And in this case have you ever seen contractor      17· ·been different versions of that report as it was a draft
    18· ·discrepancy reports that have been issued to GEO with         18· ·report, it was the report, it was the report with the
    19· ·respect to Adelanto?                                          19· ·Agency's comments.
    20· · · · A.· ·I have not seen a CDR for Adelanto.· It does        20· · · · Q.· ·Okay, we're going to talk about those next as
    21· ·not mean it does not exist, but I don't have - I've not       21· ·you see, so we can - we can get to it when we get to it.
    22· ·seen one.                                                     22· · · · · · ·Are you aware of any UCAPS other than those
    23· · · · Q.· ·Okay, and then the I think it's the Uniform         23· ·that pertain to the OIG reports?
    24· ·Corrective Action Plan, UCAP?                                 24· · · · A.· ·I'm not personally aware, but I
    25· · · · A.· ·Yes.                                                25· ·also wouldn't -- It's entirely possible there are other


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 56 of 90 Page ID
                                  #:2315
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   211–214
                                                                   Page 211                                                               Page 213
    ·1· ·ones.                                                                ·1· · · · A.· ·Yes.· I've seen it, yes.
    ·2· · · · Q.· ·So that's a good point.                                    ·2· · · · Q.· ·In my mind I'm imagining a document that gets
    ·3· · · · · · ·Are you as the auditor within GEO the                      ·3· ·updated as different things happen and then there's
    ·4· ·recipient of CDRs or are you kind of a cc kind of person             ·4· ·columns that kind of tell you the status of the
    ·5· ·on those?                                                            ·5· ·different open issues.· Is that largely what - what
    ·6· · · · A.· ·So if a document requires a response that is               ·6· ·we're talking about?
    ·7· ·in the form of a corrective action plan it would be                  ·7· · · · A.· ·Yes.
    ·8· ·something that would come to me to at least partner on,              ·8· · · · Q.· ·Okay, so the point there being it's a document
    ·9· ·but as far as the contractor discrepancy report I'm not              ·9· ·that will change over time, right?
    10· ·the administrator -- What I will say is the                          10· · · · A.· ·Yes.
    11· ·transactional officer writing the contract so, no, it                11· · · · Q.· ·Is the - is the date of the document like
    12· ·would be something that - that we would have a piece of 12· ·recorded in the - in the file name, or how do you know
    13· ·but not responsibility for.                             13· ·which one's the most recent one?
    14· · · · Q.· ·It would come to GEO from the ICE contracting              14· · · · A.· ·So we have a clerk that is responsible for it.
    15· ·officer to that person's counter party within GEO and                15· ·She has a methodology that she's agreed upon with the -
    16· ·maybe get escalated to you for some sort of help with                16· ·the person responsible for - for auditing.· You know, I
    17· ·the corrective action; is that right?                                17· ·don't precisely know.
    18· · · · A.· ·So not quite.                                              18· · · · Q.· ·Who is the clerk?
    19· · · · · · ·I have a peer that essentially is over the                 19· · · · A.· ·Her name is Wendy Pearman.
    20· ·contracting transactional piece and it's her office and              20· · · · Q.· ·Wendy?
    21· ·team that are sort of responsible for that, the                      21· · · · A.· ·Wendy Pearman.
    22· ·transactional pieces of the contract, administering the              22· · · · Q.· ·Can you spell that for the court reporter,
    23· ·contracts, if you will.                                              23· ·please.
    24· · · · Q.· ·Okay.· All right, and how about for the UCAPS?             24· · · · A.· ·Sure.
    25· ·Are you the direct recipient, a cc or the same kind of               25· · · · · · ·It's W-e-n-d-y.· Pearman is P-e-a-r-m-a-n.

                                                                   Page 212                                                               Page 214
    ·1· ·dotted line kind of connection?                                      ·1· · · · Q.· ·Thank you.
    ·2· · · · A.· ·Often things come in at the facility level and             ·2· · · · · · ·All right, and then you mentioned -- Well,
    ·3· ·then they're sort of routed --                                       ·3· ·does the spreadsheet that Miss Pearman - Pearman updates
    ·4· · · · Q.· ·Okay.                                                      ·4· ·and circulates reflect the activities done to get up to
    ·5· · · · A.· ·-- up.                                                     ·5· ·the standards of the UCAP or whatever the - whatever
    ·6· · · · Q.· ·All right, so the fact that you don't know of              ·6· ·corrective action is being taken?
    ·7· ·any CDRs and only know of the UCAPS that are associated ·7· · · · A.· ·No.
    ·8· ·with the OIG reports doesn't mean that other ones don't              ·8· · · · · · ·So the tracking sheet is more sort of just
    ·9· ·exist?· It's just within your sphere of knowledge that's             ·9· ·dates and with inventory, if you will.
    10· ·all you have?· Yeah?                                                 10· · · · Q.· ·Okay.
    11· · · · A.· ·Just my personal knowledge.· I mean we have a              11· · · · A.· ·It's not a substantive report.
    12· ·tracking system for them that would be the official                  12· · · · Q.· ·Okay, if you wanted to know what any
    13· ·source of information.                                               13· ·particular UCAP was how would you find out what - let
    14· · · · Q.· ·Okay, what's the tracking system?                          14· ·me - tell your assistant whatever, I want to see all the
    15· · · · A.· ·It's probably an Excel -- It's probably a --               15· ·UCAPS that pertain to Adelanto?· Is that a hard thing
    16· ·You know, it's another database of some variety.                     16· ·for you to get or is it easy?
    17· · · · Q.· ·Well, is it an Excel spreadsheet or a                      17· · · · A.· ·That's a good question.· I don't know how hard
    18· ·database, sir?                                                       18· ·it would be.· There's no -- We don't have a database of
    19· · · · A.· ·I think it's an Excel spreadsheet.                         19· ·ICE's generated documents and ICE generated findings, so
    20· · · · Q.· ·Do you know the name of the - the document?                20· ·I think we would have - we would have again the ones
    21· · · · A.· ·I suspect it has an equally uninspired name                21· ·that we have we would - we would inventory in some way,
    22· ·like tracking sheet of some kind.· I honestly don't                  22· ·but I don't know.· I would be cautious to say it would
    23· ·know.                                                                23· ·be like a fulsome set.
    24· · · · Q.· ·Have you seen that Excel spreadsheet before                24· · · · Q.· ·But Miss Pearman's tracking sheet should keep
    25· ·that tracks the CDRs and UCAPS?                                      25· ·track of all of the ones that you all are - that you all



                                                                                                                   800.211.DEPO (3376)
                                                                                                                   EsquireSolutions.com              YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 57 of 90 Page ID
                                  #:2316
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   215–218
                                                                  Page 215                                                                  Page 217
    ·1· ·being GEO are aware of, correct?                                    ·1· · · · A.· ·Not - it's not by my office, so I don't know.
    ·2· · · · A.· ·If they're active.· In other words, yes.· In              ·2· · · · Q.· ·Okay, now the last acronym you shot at me was
    ·3· ·other words, in terms of a historical perspective                   ·3· ·QA --
    ·4· ·depending on sort of the scope of the question that's               ·4· · · · A.· ·QASP.
    ·5· ·where, you know, we get a little more shaky I would say.            ·5· · · · Q.· ·QASP.· Thank you.
    ·6· · · · Q.· ·And does the spreadsheet break out the                    ·6· · · · A.· ·Quality Assure - Quality Assurance
    ·7· ·tracking by facility?                                               ·7· ·Surveillance Plan.
    ·8· · · · A.· ·The facility's captured certainly.· I don't               ·8· · · · Q.· ·So Q-a-s-p, strictly speaking?
    ·9· ·know whether it's organized that way.                               ·9· · · · A.· ·Right.
    10· · · · Q.· ·Gotcha.                                                   10· · · · Q.· ·All right, how does that work, QASP?
    11· · · · · · ·One of the things that ICE can do if it finds             11· · · · A.· ·So the QASP is something that's written by the
    12· ·GEO to be noncompliant under any of its agreements but 12· ·Agency.· It's required under the Federal Acquisition
    13· ·specifically as to let's talk about Adelanto is                     13· ·Regulations that there's a regime in place, it's also, I
    14· ·effectively impose a financial sanction, correct?                   14· ·think, incorporated in the contracts that ICE and then
    15· · · · A.· ·Yes.· That's my understanding.                            15· ·its contractor in a subordinate way has to have a plan
    16· · · · Q.· ·All right, are you aware of any financial                 16· ·in place for monitoring that the government is getting
    17· ·sanctions that have ever been imposed on GEO for any                17· ·the services that it's asking and paying for.
    18· ·violation or any issue whatsoever leaving aside the                 18· · · · Q.· ·And does GEO have such a monitoring program in
    19· ·pejorative violation word at Adelanto?                              19· ·place?
    20· · · · A.· ·So I don't know of any CDRs for Adelanto                  20· · · · A.· ·We have a quality assurance plan, yes.
    21· ·personally, but I don't also know that there have never             21· · · · Q.· ·What does the S stand for for QASP?
    22· ·been any.· I don't know.                                            22· · · · A.· ·Surveillance.
    23· · · · Q.· ·Okay, so you've added an additional element               23· · · · Q.· ·Surveillance.· Thank you.
    24· ·which I think I suspect it's probably correct, but let              24· · · · A.· ·And if I have that wrong I'm - I'm close, I
    25· ·me make sure I understand what you've done there.                   25· ·think.

                                                              Page 216                                                                      Page 218
    ·1· · · · · · ·I asked you about any financial sanction and              ·1· · · · Q.· ·Oh.
    ·2· ·you said you're not aware of any CDRs.· Are CDRs the                ·2· · · · A.· ·I'm pretty sure it's surveillance.
    ·3· ·only way that GEO might face a financial sanction for               ·3· · · · Q.· ·Like I'll never know.
    ·4· ·non-performance?                                                    ·4· · · · · · ·Okay, so I asked you if - or I asked you
    ·5· · · · A.· ·So I hate to say any because again it's not my            ·5· ·basically how GEO complies with its obligations under
    ·6· ·complete area of expertise, but the contracting officer             ·6· ·QASP and you tell me that GEO has a quality assurance
    ·7· ·is the person who is responsible for binding the Agency,            ·7· ·plan.· Is that a manual that sets out the steps by which
    ·8· ·so - so it is - it is that process, not an operational              ·8· ·GEO monitors its own performance?
    ·9· ·person that can decide to impose a financial penalty.               ·9· · · · A.· ·So it's essentially the policy that describes
    10· · · · Q.· ·And as you sit here today you're not aware of             10· ·what I detailed to you before in terms of the annual
    11· ·any financial penalties that ICE has imposed as it                  11· ·corporate audit, the follow-up audit, the method in
    12· ·pertains to GEO's performance at Adelanto; is that                  12· ·which, you know, we do those audits.
    13· ·right?                                                              13· · · · Q.· ·So we've kind of come full circle on that
    14· · · · A.· ·Again I joined GEO in 2017, so to the best of             14· ·topic then.
    15· ·my knowledge, and again I'm not the primary office                  15· · · · · · ·The quality assurance plan that - that GEO has
    16· ·responsible for CDRs.· I don't know of any, but I                   16· ·pursuant to the QASP, Q-a-s-p, gets us back to the
    17· ·certainly as it - as it relates to of all time I don't              17· ·annual audits, following audits that we first started
    18· ·know.                                                               18· ·talking about with this discussion; is that right?
    19· · · · Q.· ·Right.                                                    19· · · · A.· ·Correct.
    20· · · · · · ·And that's fine.                                          20· · · · Q.· ·Okay, is there any oversight between ICE and
    21· · · · · · ·Is there a source or some sort of record of               21· ·GEO to say, look, your quality assurance plan is good
    22· ·CDRs that have been imposed historically or -- And                  22· ·enough or not good enough?
    23· ·really I'm talking about financial sanctions as a result            23· · · · A.· ·So as part of the request for proposal way
    24· ·of a CDR.· Is there - do you know of any source like                24· ·back in the beginning of the idea that QASP language and
    25· ·that?                                                               25· ·a quality assurance document from the government service



                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 58 of 90 Page ID
                                  #:2317
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   219–222
                                                       Page 219                                                         Page 221
    ·1· ·provider would be part of the RFP process, so all of   ·1· ·result of that review that's scored that's what goes to
    ·2· ·that would be proposed and agreed upon as part of the  ·2· ·the commissioners who are at the accreditation hearing
    ·3· ·request proposal, the response and then ultimately when ·3· ·and that's the - the substance of it.
    ·4· ·the contract is signed there would be some language     ·4· · · · · · ·Whether the - the narrative is informed by the
    ·5· ·about those things.                                         ·5· ·tour, I suspect it is, but I don't know precisely, you
    ·6· · · · Q.· ·Gotcha.                                           ·6· ·know, that they do independent for testing during that
    ·7· · · · · · ·When you're talking about the ACA review, the     ·7· ·tour.· I believe it is again based on the documents.
    ·8· ·welcome book that's Exhibit Four reflects you say a file    ·8· · · · Q.· ·The score that goes to the commission is not
    ·9· ·review.· Does that mean are no humans involved or is it     ·9· ·based on the tour, correct?
    10· ·just documents that are looked at?                          10· · · · A.· ·I don't know.
    11· · · · A.· ·So it is just really documents.· In other         11· · · · Q.· ·Okay.· Do you know whether or not GEO is a
    12· ·words, they are - they are assembled for that purpose.      12· ·sponsor for the ACA convention?
    13· ·In other words, it's - they are created for the             13· · · · A.· ·GEO is a member of the ACA.· I don't know that
    14· ·accreditation audit.                                        14· ·they're a sponsor or not.
    15· · · · Q.· ·Can you give me an example of what documents 15· · · · Q.· ·Do you know if any current or former official
    16· ·would be created for the accreditation audit?          16· ·at GEO is a governing member or Board Member for the
    17· · · · A.· ·So I have to tell you I've never seen one, so     17· ·ACA?
    18· ·I couldn't tell you precisely what's in them.               18· · · · A.· ·David Donahue is a - is a - I forget what his
    19· · · · Q.· ·Okay, do you know what things the ACA looks at 19· ·title is.· It may be -- I forget what his title is, but
    20· ·when it's trying to determine whether or not a facility  20· ·I know he's an active member of ACA and there are many,
    21· ·should be accredited under its standards?                   21· ·I think, folks that are either alumni of Correctional
    22· · · · · · ·MS. ARMSTRONG:· Objection, calls for              22· ·associations and still members of ACA even though they
    23· · · · speculation.                                           23· ·work at GEO.
    24· · · · · · ·THE WITNESS:· So again I would have to say I'm 24· · · · Q.· ·All right, I'm handing you a document that I'm
    25· · · · not steeped in either the ACA standards or the      25· ·marking as Exhibit Number Seven.

                                                              Page 220                                                   Page 222
    ·1· · · · standards for adult local detention facilities, but      ·1· · · · · · ·(Whereupon, Exhibit 7 was marked)
    ·2· · · · there are standards that govern - govern, you know,      ·2· · · · · · ·MR. CHAREST:· Whoops.· You've got all the
    ·3· · · · what you would expect to see in a detention         ·3· · · · copies.
    ·4· · · · facility or a Correctional facility around          ·4· ·BY MR. CHAREST:
    ·5· · · · security, around food service, around medical care  ·5· · · · Q.· ·Seven is a document issued by the Office of
    ·6· · · · similar to the format of these Performance-Based    ·6· ·Inspector General titled Management Alert Issues
    ·7· · · · Detention Standards, the Marshals Federal           ·7· ·Requiring Action at the Adelanto ICE Processing Center
    ·8· · · · Performance-Based Detention Standards, the Bureau ·8· ·in Adelanto, California dated in the lower right-hand
    ·9· · · · of Prison Standards, State Standards, et cetera.    ·9· ·corner September 27th, 2018 with an I guess they call it
    10· ·BY MR. CHAREST:                                          10· ·a file number OIG-18-86.· Have I accurately described
    11· · · · Q.· ·All right, and so are the documents sent to    11· ·the document, sir?
    12· ·ACA or does ACA show up and sit in a room and look       12· · · · A.· ·Yes.· I believe so.
    13· ·through the documents?                                   13· · · · Q.· ·Okay, have you seen this document before?
    14· · · · A.· ·ACA shows up and I believe sits in a room and  14· · · · A.· ·I have.
    15· ·looks at the documents.                                  15· · · · Q.· ·All right, this is one of the reports issued
    16· · · · Q.· ·Do they also go out into the facility itself   16· ·by OIG that pertained to not only detention facilities
    17· ·and look around?                                         17· ·generally but specifically Adelanto, correct?
    18· · · · A.· ·I believe they do a tour too, yes.             18· · · · A.· ·Yes.
    19· · · · Q.· ·So a tour versus inspection, is it -- Is the   19· · · · Q.· ·All right, now I think when you were telling
    20· ·tour additive to its - what it's learning about the      20· ·me the dates of the reports I thought you said 2017
    21· ·facility or is it just sort of getting to know the area? 21· ·going on to '18.· Are you aware of a - a report that
    22· · · · · · ·Do you understand my distinction?              22· ·predates this one that pertains to Adelanto
    23· · · · A.· ·I've never been in an ACA audit.· I know that  23· ·specifically?
    24· ·they, you know, do a review and they make a qualitative 24· · · · A.· ·No.· What I meant to say is this - the
    25· ·determination of compliance with the standard and as a 25· ·unannounced audits that - that are subsumed in this


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com           YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 59 of 90 Page ID
                                  #:2318
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   223–226
                                                        Page 223                                                          Page 225
    ·1· ·report could have happened as early as into '17.· In    ·1· · · · Q.· ·All right, so your response to my question is
    ·2· ·other words, folks showing up at the door happened over ·2· ·you don't agree or you heard maybe that - that things
    ·3· ·a series of time and this is a culmination of those -             ·3· ·that the OIG found might not have been nooses as a
    ·4· ·those visits.                                                     ·4· ·general first proposition; is that right?
    ·5· · · · · · ·Again I wasn't there.· I understand                     ·5· · · · A.· ·Yes.
    ·6· ·anecdotically that this - this didn't - this does not             ·6· · · · Q.· ·All right, now in fairness back to me though
    ·7· ·represent one single visit by the Inspector General's             ·7· ·my question is have you ever heard of there being nooses
    ·8· ·Office.· There may have been multiple visits.                     ·8· ·in any detainee cells outside of this OIG report?
    ·9· · · · Q.· ·Okay, that's what you heard?                            ·9· ·That's my question.· So take this OIG report and set it
    10· · · · A.· ·Yes.                                                    10· ·aside.· Have you ever heard of nooses being found in
    11· · · · Q.· ·Okay, but don't know one way or the other?              11· ·detainee cells anywhere in your experience at GEO?
    12· · · · A.· ·No.· And -- No.                                         12· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    13· · · · Q.· ·All right, so I guess what I'll do is my plan           13· · · · · · ·THE WITNESS:· As it relates to Adelanto?
    14· ·is to walk through it and I want to get your                      14· ·BY MR. CHAREST:
    15· ·understanding of sort of what's going on that's as                15· · · · Q.· ·No.· I said for this one as anywhere, and I'm
    16· ·reflected in the report here, so the first thing I'd ask          16· ·going to go down to the next one.
    17· ·you to do is turn to the - the first - well, the second           17· · · · A.· ·So again as I said, in other words, I couldn't
    18· ·page, I guess, of the document which is, you know, the            18· ·speak with great confidence or authority that I've never
    19· ·DHS, OIG highlights, what we found, why we did this               19· ·heard of a noose or a ligature being in someone's cell
    20· ·alert.                                                            20· ·because again I know there have been self harm incidents
    21· · · · · · ·The - what we found has four -- Sorry, three            21· ·without any specificity, so the answer is yes, I have
    22· ·headers, nooses in detainee cells, improperly and                 22· ·some latent awareness of it somewhere at some time but I
    23· ·overly - overly restricted segregation and then the               23· ·couldn't give you more details, but as it relates to
    24· ·third one is untimely and inadequate detainee medical             24· ·Adelanto I'm only aware of this OIG report.
    25· ·care.                                                             25· · · · Q.· ·Okay, and then the same question.· Leaving

                                                                Page 224                                                          Page 226
    ·1· · · · · · ·Aside from this OIG report have you ever heard          ·1· ·aside what's in this OIG report have you ever heard of
    ·2· ·of anyone, auditor, detainee, anyone raising concerns             ·2· ·complaints about improperly or overly restricted
    ·3· ·about nooses in detainee cells?                                   ·3· ·segregation at any facility within the GEO structure?
    ·4· · · · A.· ·So I - I'll just tell you that I think there            ·4· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·5· ·was a disagreement as to what those items were or                 ·5· · · · · · ·THE WITNESS:· Yes.· In other words, there are
    ·6· ·whether they were nooses, so I - you know, I mean if              ·6· · · · obviously, you know, concerns about the use of
    ·7· ·you've asked me again for - at all locations for all              ·7· · · · segregated housing.
    ·8· ·times there are self harm incidents that are unfortunate          ·8· · · · · · ·In 2017 the Department of Justice issued a
    ·9· ·that involve ligatures that happen sometimes in                   ·9· · · · report on segregated housing generally.· What's
    10· ·facilities throughout, you know, the Correctional                 10· · · · interesting is between the Department of Justice
    11· ·environment, so I guess I need you to qualify that a              11· · · · entities, the Bureau of Prisons and the U.S.
    12· ·little bit more.                                                  12· · · · Marshals Service the policies that ICE had put in
    13· · · · Q.· ·Sure.                                                   13· · · · place were generally regarded as model policies, so
    14· · · · · · ·When you say self harm incidents that involve           14· · · · what's interesting is, you know, there are - there
    15· ·ligatures, what are - can you dumb that down for me,              15· · · · are policies by ICE that are generally considered
    16· ·please.                                                           16· · · · forward leaning and inappropriate, so this is
    17· · · · A.· ·In other words, someone who is suicidal,                17· · · · obviously, you know, disappointing.
    18· ·right, who attempts to hurt themselves.                           18· ·BY MR. CHAREST:
    19· · · · Q.· ·Self harm.· I understand ligatures that were            19· · · · Q.· ·Well, again I'm kind of relating back to my
    20· ·used.                                                             20· ·experience in industry, but you can have all the
    21· · · · A.· ·But using some sort of device to tie around             21· ·policies in the world.· If you don't have conformance to
    22· ·your neck.                                                        22· ·those policies they don't really help you very much,
    23· · · · Q.· ·Okay, sorry.· Thank you.· Not to be graphic.            23· ·right?
    24· ·I just literally didn't know what the word meant.                 24· · · · A.· ·Employees are a key part, so you want people
    25· · · · A.· ·Right.· Sorry.                                          25· ·who are trained and obviously compliant in following


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 60 of 90 Page ID
                                  #:2319
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   227–230
                                                                 Page 227                                                        Page 229
    ·1· ·policies, yes.                                                     ·1· ·population, they don't have the same what I'll say is
    ·2· · · · Q.· ·And so the complaint, and we'll talk about it            ·2· ·amenities, if you will, so what we try to do is work to
    ·3· ·in some detail, the complaint that's in OIG's highlights           ·3· ·get people to the least restrictive environment that's
    ·4· ·here about improperly and overly restricted segregation            ·4· ·possible, and that's what the DOJ report identifies, so
    ·5· ·isn't that the policies were bad, it's that the - the              ·5· ·as you can imagine, you know, the people that - that,
    ·6· ·practices were bad, correct?                                       ·6· ·you know, the DHS law enforcement entities apprehend
    ·7· · · · A.· ·I think that's a reasonable conclusion, yes.             ·7· ·come in various conditions, you know, some again are
    ·8· · · · Q.· ·All right, and like I said we'll talk about              ·8· ·asylum seekers, have post traumatic stress disorder, it
    ·9· ·it, so we'll get to it, but aside then from the OIG                ·9· ·would be a range of things, right?· So, you know, you
    10· ·complaints that are in this, the subject of this report            10· ·want people who are housed in a way that, you know,
    11· ·what awareness do you have as the auditor for GEO of               11· ·makes them feel as comfortable as they can but you
    12· ·improper or overly restricted segregation at the                   12· ·wouldn't want someone to opt themselves into protective
    13· ·Adelanto facility?                                                 13· ·custody until their immigration case was resolved, let's
    14· · · · A.· ·So again we've had conversations with ICE                14· ·just say, which GEO has absolutely no control over, but
    15· ·about the use of restrictive housing to make sure that             15· ·it could - it could end up with an extended stay which
    16· ·everybody's facts and understanding are the same and,              16· ·may not, you know, help their sort of mental state.
    17· ·you know, it's - it's a process that is ongoing for                17· · · · · · ·Does that make sense?
    18· ·refinement.                                                        18· · · · Q.· ·I understand you're identifying a potential
    19· · · · Q.· ·Conversations with ICE, what do you mean by              19· ·issue with people that act - ask to go into protective
    20· ·that?                                                              20· ·custody.· I'm not sure how that pertains to your
    21· · · · A.· ·So again you have a field office and an                  21· ·awareness of ICE reports or concerns about improper or
    22· ·Assistant Field Office Director that are there at                  22· ·overly restrictive segregation necessarily.· I mean
    23· ·Adelanto.· They are intimately aware of who is in                  23· ·you're observing - you're identifying this is a thing
    24· ·segregated housing and why and it's important to know              24· ·that sometimes happens, but my question is more about
    25· ·that, you know, segregated housing encompasses at least 25· ·what did ICE say about improper and/or overly

                                                         Page 228                                                      Page 230
    ·1· ·three different types of reasons why they're there.· You ·1· ·restrictive segregation?· Like were they complaints that
    ·2· ·have protective custody, you have what I would say is              ·2· ·ICE had and said, hey, you're not performing per the
    ·3· ·administrative detention which could be while there's an           ·3· ·standard, you need to do better?· Were they saying
    ·4· ·investigation of us as to what happened, if there was              ·4· ·you're doing great?· Were they saying, oh, you need to
    ·5· ·say a detainee fight and then you have disciplinary                ·5· ·put people into more restrictive segregation?· I mean
    ·6· ·segregation.· You know, we have if you look at the                 ·6· ·what's - what's -- What's happening there?
    ·7· ·number of people that are in any facility the percentage           ·7· · · · A.· ·The conversation with ICE was more about folks
    ·8· ·of folks in the special management unit is a tiny tiny             ·8· ·that are - have some degree of sort of a mental health
    ·9· ·fraction, but it can be for all those three reasons.               ·9· ·issue, right, and what - what I guess options there
    10· · · · Q.· ·Right, but I'm still trying to understand when           10· ·would be for those sorts of people that don't
    11· ·you say in conversations with ICE these are situations             11· ·essentially do well in general population, but the
    12· ·where ICE has observed people being in either improper 12· ·option shouldn't be for an extended period being in a
    13· ·or maybe and/or overly restrictive segregation                     13· ·special management unit.
    14· ·situations, correct?                                               14· · · · Q.· ·And what was the resolution for those folks?
    15· · · · A.· ·So again, in other words, if you -- And again            15· · · · A.· ·There's not a great resolution.· You know,
    16· ·I don't know whether you're familiar with the DOJ's                16· ·we've worked to increase programming for folks in that
    17· ·restrictive housing report, but let's just say you have            17· ·situation, but just like every other law enforcement
    18· ·someone that has a vulnerability of some type or feels             18· ·entity, you know, in this day and age in 2019, you know,
    19· ·unsafe for some reason and they have sort of opted                 19· ·the people who have evidenced mental health challenges
    20· ·themselves in --                                                   20· ·often find themselves in the criminal justice
    21· · · · Q.· ·They request --                                          21· ·environment and sometimes that spills over into the
    22· · · · A.· ·-- to protective custody.· Sure.· Right.                 22· ·immigration enforcement environment, so - so the
    23· · · · Q.· ·Sure.                                                    23· ·challenges exist everywhere and what to do with those
    24· · · · A.· ·So that is not an optimal living arrangement             24· ·folks is again an ongoing conversation.· I think that's
    25· ·for a long period of time.· It's not the same as general           25· ·probably, you know, part of the reason why DOJ did the


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 61 of 90 Page ID
                                  #:2320
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   231–234
                                                            Page 231                                                           Page 233
    ·1· ·report.                                                          ·1· ·period of detention and then you can have folks that
    ·2· · · · · · ·What I will tell you is that ICE has                   ·2· ·let's just say, you know, spent many years in the
    ·3· ·particularly good policies in place, visibility into the         ·3· ·California Department of Corrections for a crime, so it
    ·4· ·why which is what's depicted in that DOJ report.                 ·4· ·would be their expectations and obviously the
    ·5· · · · Q.· ·Okay, actually you said something that                 ·5· ·appropriate conditions of confinement would vary.
    ·6· ·reminded me of a thing I meant to ask a long time ago,           ·6· · · · Q.· ·Yeah, so you were right to point out.· My
    ·7· ·so let's take a - a pause in this topic just to ask you          ·7· ·question about their expectations is - doesn't really
    ·8· ·a shorter round - a range of questions that I think we           ·8· ·call it the right question, but I think you've answered
    ·9· ·should be easily agreeable to.                                   ·9· ·it correctly and I just want to capture it.
    10· · · · · · ·Detention at the facility at Adelanto is not           10· · · · · · ·The - the people that are detained at the
    11· ·the result of some sort of criminal activity, correct?           11· ·Adelanto facility, they could be the nicest people in
    12· · · · A.· ·No.· The detention at Adelanto is only under           12· ·the world to a hardened criminal, you just don't know,
    13· ·the authority under the Immigration Nationality Act.             13· ·right?
    14· · · · Q.· ·And so therefore it's not criminal, the people         14· · · · A.· ·GEO would only know what ICE would tell us
    15· ·that are there that are not - are not deemed as                  15· ·about the individual, you know, person.
    16· ·criminals as far as you know, right?                             16· · · · · · ·Sometimes, you know, ICE will tell us a lot
    17· · · · A.· ·They are not --                                        17· ·because they know more, other times the people could
    18· · · · · · ·MS. ARMSTRONG:· Objection, vague.                      18· ·have been apprehended at the border the day before and
    19· · · · · · ·THE WITNESS:· -- being prosecuted.                     19· ·you have no idea who they are.
    20· ·BY MR. CHAREST:                                                  20· · · · Q.· ·Or they could have been wrongfully apprehended
    21· · · · Q.· ·I'm sorry?                                             21· ·and, in fact, not subject to deportation even.· That's a
    22· · · · A.· ·They are not being prosecuted, no.                     22· ·possibility, right?
    23· · · · Q.· ·Okay, and the - the detention is civil, not --         23· · · · A.· ·GEO would have no way of knowing that but,
    24· ·In terms of are you in a prison?· No, you're not in a            24· ·I -- You know.
    25· ·prison, right, because a prison is where people that             25· · · · Q.· ·It's a possibility is my point, right?

                                                               Page 232                                                             Page 234
    ·1· ·have been convicted of something go, right?                      ·1· · · · A.· ·Yes.· To the extent anything's possible, yes.
    ·2· · · · A.· ·It's not under any Federal Code.· It's under           ·2· · · · Q.· ·Right, and I just want to make sure that
    ·3· ·the Immigration Nationality Act.                                 ·3· ·there's no sort of stigma for anyone that's hearing
    ·4· · · · Q.· ·Right.                                                 ·4· ·about the fact that people are detainees at the facility
    ·5· · · · A.· ·It's a different Section of the U.S. Code.             ·5· ·that they're somehow criminals.· Their presence at this
    ·6· · · · Q.· ·And so the - the detention is civil in nature,         ·6· ·facility doesn't mean they are criminal or even being
    ·7· ·not punitive, not punishment, not part of a criminal             ·7· ·accused of anything criminal, correct?
    ·8· ·act, correct?                                                    ·8· · · · A.· ·It certainly has no applicability to what GEO
    ·9· · · · A.· ·Correct.                                               ·9· ·does.· GEO has no role in - in who comes into the
    10· · · · Q.· ·All right, and as a result is it fair to say           10· ·facility, how long their stay - how long they stay or
    11· ·that the - the detainees probably either deserve or do           11· ·when they go.· It's entirely driven by the Department of
    12· ·expect to maintain a higher level of standard or the             12· ·Homeland Security or the Department of Justice.
    13· ·higher standard of living at the - the facility than you         13· · · · Q.· ·And that's - and that's a civil question, not
    14· ·might find at a - at a criminal detention facility?              14· ·a criminal question fundamentally, right?
    15· · · · · · ·MS. ARMSTRONG:· Objection, vague.                      15· · · · A.· ·It's - again it's a question of the status
    16· · · · · · ·THE WITNESS:· So I can't speak to their                16· ·under the Immigration Nationality Act which is - which
    17· · · · expectations.                                               17· ·is not a criminal violation.
    18· ·BY MR. CHAREST:                                                  18· · · · Q.· ·Okay.· All right, thank you.· We're done with
    19· · · · Q.· ·Sure.                                                  19· ·the detour.· Back to the segregation questions.
    20· · · · A.· ·What I can say is, you know, the standards             20· · · · A.· ·Okay.
    21· ·that ICE promulgates in my view are - provide the best           21· · · · Q.· ·So the - when you were talking about the
    22· ·conditions out of anywhere in that sort of detainee              22· ·conversation with ICE you had that one conversation in
    23· ·system regardless of who the custodian is, but it would          23· ·mind, that one issue; is that right?
    24· ·also be fair to say that you have a blended set of ICE           24· · · · A.· ·Uh-huh.· (Affirmative response).
    25· ·detainees.· You have folks that this is their first              25· · · · Q.· ·Have you ever seen aside from that one


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 62 of 90 Page ID
                                  #:2321
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   235–238
                                                      Page 235                                                        Page 237
    ·1· ·conversation and the report here by OIG any complaints ·1· ·know, with some - in the recent past that - that could
    ·2· ·whether by detainees or auditors or even civil right -       ·2· ·be in - somewhere in somebody's file drawer that relates
    ·3· ·civil rights activists about improper and/or overly          ·3· ·to this.· I am not aware of it.
    ·4· ·restrictive segregation --                                   ·4· · · · Q.· ·And that's a perfect answer.· Thank you.
    ·5· · · · · · ·MS. ARMSTRONG:· Objection, vague.                  ·5· · · · · · ·When you're saying restrictive housing and/or
    ·6· ·BY MR. CHAREST:                                              ·6· ·segregated housing that's what you're describing in
    ·7· · · · Q.· ·-- at the Adelanto facility?                       ·7· ·point of fact is being in a cell by yourself for between
    ·8· · · · · · ·MS. ARMSTRONG:· Objection, vague, compound. ·8· ·twenty-two and twenty-three hours a day, correct?
    ·9· · · · · · ·THE WITNESS:· So again I know there's been         ·9· · · · A.· ·It would depend.
    10· · · · litigation in the Ninth Circuit as it relates to        10· · · · · · ·So again as I talked about the celled
    11· · · · folks with mental health concerns.· I'm not a           11· ·environment if we're talking about Adelanto is what they
    12· · · · hundred percent sure the precise nature of those        12· ·use for restrictive housing and there's two sides of
    13· · · · complaints.· I don't know for a -- I can't recall       13· ·that - of that particular housing area, so there are
    14· · · · immediately whether they involved segregated            14· ·places where depending on the reason why folks are in
    15· · · · housing, but it was, you know, again the treatment      15· ·there that they spend only sleeping time in their cell
    16· · · · of folks with mental health conditions was a            16· ·and then there are other folks potentially in the
    17· · · · concern.                                                17· ·disciplinary, you know, sanction side that would again
    18· · · · · · ·You know, again during my time at ICE, you         18· ·be subject to a sanction, right, for, you know, after a
    19· · · · know, the number of facilities that would be            19· ·grievance process, or excuse me, a disciplinary hearing
    20· · · · responsible or that ICE was responsible for was a       20· ·and a process.· If that's the sanctions it imposed then,
    21· · · · lot, so I wouldn't - I wouldn't know in great           21· ·yes, it's supposed to disincentive certain behavior.
    22· · · · detail, no.· I can't think of anything else.            22· · · · Q.· ·Okay, let's first talk about the burden of my
    23· ·BY MR. CHAREST:                                              23· ·question that I need to - a background of what you just
    24· · · · Q.· ·And I'm not trying to limit just your time at      24· ·said.
    25· ·ICE.· I don't think I did that.· I'm talking ever even       25· · · · · · ·Is it your testimony that when someone's in

                                                           Page 236                                                          Page 238
    ·1· ·at GEO are you aware of anything like that?                  ·1· ·protective custody they're not in a cell by themselves
    ·2· · · · A.· ·No.                                                ·2· ·for twenty-two or twenty-three hours a day?
    ·3· · · · · · ·MS. ARMSTRONG:· Objection, vague.                  ·3· · · · A.· ·So are we talking about Adelanto?
    ·4· ·BY MR. CHAREST:                                              ·4· · · · Q.· ·Yes, sir.
    ·5· · · · Q.· ·And are you aware of any corrective action         ·5· · · · A.· ·Okay, so again, in other words, in Adelanto
    ·6· ·that has ever been taken for any improper or overly          ·6· ·there's - there's the two different sides like an A and
    ·7· ·restrictive segregation outside of the reports and           ·7· ·B side, if you will, of that particular housing wing.
    ·8· ·events surrounding the reports here in this OIG report?      ·8· ·There is a - you know, folks that can recreate together
    ·9· · · · A.· ·So the ones that I am aware of are in response     ·9· ·and be out of their cell if they're in protective
    10· ·to, you know, the Inspector General's reports.· You          10· ·custody they've done wrong, right, there - there is an
    11· ·know, we obviously went through the allegations and          11· ·opportunity to be out of their cell for much more time,
    12· ·looked at, you know, each thing, so the four corners of      12· ·yes.
    13· ·that was done, but that's the extent of the - you know,      13· · · · Q.· ·Okay, and how about for the administrative
    14· ·what I'm aware of.                                           14· ·detention?· What's the - what's the situation with
    15· · · · Q.· ·Okay, so aside from corrective action              15· ·ability to come and go out of your cell?
    16· ·associated with the improper and overly restrictive          16· · · · A.· ·So I would say it would depend.· In other
    17· ·segregation set out in this report which is Exhibit          17· ·words, there's - there's generally some pretty short
    18· ·Seven, you're not aware of any other corrective action       18· ·time limits for administrative segregation.· In other
    19· ·taken at the Adelanto facility associated with improper      19· ·words, let's just say, you know, again, folks who are
    20· ·and/or overly restrictive segregation?                       20· ·playing soccer, there's some pushing and shoving, you
    21· · · · A.· ·So I just want to be clear.· Corrective action     21· ·know, you sort of have to let - put - let the dust
    22· ·plan is a term of art.                                       22· ·settle, if you will, figure out what, is this something
    23· · · · Q.· ·Okay.                                              23· ·that somebody did to somebody else, you know, that
    24· · · · A.· ·Right?· So, in other words, you know, there -      24· ·purpose that's, you know, set to the facility specific
    25· ·theoretically over the course of time or even in, you        25· ·timeframes, so those people will probably be sort of in


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 63 of 90 Page ID
                                  #:2322
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   239–242
                                                           Page 239                                                          Page 241
    ·1· ·the more restrictive version of restrictive housing or     ·1· · · · A.· ·So pushing and shoving, some amount of
    ·2· ·special management until it's clear, somebody can          ·2· ·investigation or dust settling and then they're in for
    ·3· ·investigate as to what happened, so I believe those -       ·3· ·how long?
    ·4· ·those people would probably be in the more, you know,       ·4· · · · Q.· ·Well, we're subject to being in the cell for
    ·5· ·rigid environment or being in their cell.                   ·5· ·twenty-two out of twenty-four hours of that upcoming
    ·6· · · · Q.· ·And the more rigid environment in terms of        ·6· ·day.
    ·7· ·being in their cell that you're talking about is being      ·7· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·8· ·in a cell for twenty-two hours out of the twenty-four       ·8· · · · speculation.
    ·9· ·days - hours in the day?                                    ·9· · · · · · ·THE WITNESS:· So I don't have the standard
    10· · · · A.· ·Again whatever the rule is if it's twenty-two     10· · · · memorized.· If you want me to look at something and
    11· ·I don't precisely know off the top of my head, but - but    11· · · · we can go through the - the timeframes.
    12· ·if the investigation is done in two hours they wouldn't     12· · · · · · ·What I can relate to you in my personal
    13· ·spend twenty-three hours in their cell, if that makes       13· · · · understanding is if someone is in restrictive
    14· ·sense, so that again that happens with some speed, but 14· · · · housing or a special management unit for
    15· ·if it's something that went over the course of the day 15· · · · administrative segregation there is various
    16· ·or something then, yes, they would be in for that longer    16· · · · timetables that are applicable to make a decision
    17· ·period.· It would not be the same as the people in          17· · · · as to what - whether that person should be in there
    18· ·protective custody.                                         18· · · · or should not.
    19· · · · Q.· ·You can be in administrative segregation for      19· ·BY MR. CHAREST:
    20· ·up to seventy-two hours, right, before any policies are     20· · · · Q.· ·Right.· That's the second part of my hypo
    21· ·violated, right?                                            21· ·which is while the person is in administrative
    22· · · · · · ·MS. ARMSTRONG:· Objection, vague.                 22· ·segregation and subject to being in confinement for
    23· · · · · · ·THE WITNESS:· You have to ask me that again.      23· ·whatever number of hours out of the twenty-four during
    24· ·BY MR. CHAREST:                                             24· ·that time the facility has up to seventy-two hours to
    25· · · · Q.· ·Isn't it true to say that a detainee can be in    25· ·determine whether or not the person should continue with

                                                         Page 240                                                               Page 242
    ·1· ·administrative segregation for up to seventy-two hours   ·1· ·administrative segregation or not, correct?
    ·2· ·before any policy's violated?                               ·2· · · · · · ·MS. ARMSTRONG:· Objection, speculation.
    ·3· · · · · · ·MS. ARMSTRONG:· Same objection.                   ·3· · · · · · ·THE WITNESS:· I'd have to look at the
    ·4· · · · · · ·THE WITNESS:· I'm not precisely sure what you     ·4· · · · standard.· I believe it's seventy-two hours, but I
    ·5· · · · mean.· In other words --                               ·5· · · · hate to guess --
    ·6· ·BY MR. CHAREST:                                             ·6· ·BY MR. CHAREST:
    ·7· · · · Q.· ·Are you talking about a soccer match?             ·7· · · · Q.· ·Right.
    ·8· · · · A.· ·-- for what purpose?                              ·8· · · · A.· ·-- so if we want to look at it I'm happy to do
    ·9· · · · · · ·MS. ARMSTRONG:· Please let him finish his         ·9· ·that.
    10· · · · answer.                                                10· · · · Q.· ·So then your - when you gave your example
    11· · · · · · ·MR. CHAREST:· He actually says he doesn't know 11· ·about the soccer match you said, oh, a lot of times it
    12· · · · anything.                                              12· ·gets resolved in a couple hours, but in point of fact
    13· ·BY MR. CHAREST:                                             13· ·the facility has three days to figure out whether or not
    14· · · · Q.· ·I'm going to try to help you.                     14· ·the person should be in continued confinement beyond the
    15· · · · · · ·All right, are you ready?                         15· ·first seventy-two hours, right?
    16· · · · · · ·Imagine your soccer match example, right?· You    16· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    17· ·and I, you know, I think it's a goal, you think it's        17· · · · · · ·THE WITNESS:· The facility has what the
    18· ·not, okay, and we push and shove, okay, we get put into     18· · · · standard permits.
    19· ·administrative segregation.· At that moment we're           19· · · · · · ·I will tell you that these are generally
    20· ·subject to being in our cell for twenty-two hours out of    20· · · · pretty simple factual scenarios but, of course,
    21· ·twenty-four, right?                                         21· · · · that varies.· Is it something that was involved,
    22· · · · · · ·I'm not done with it.· That's point one in the    22· · · · two people or ten people or is it something that
    23· ·hypo.                                                       23· · · · the cameras caught?· Is it something that someone
    24· · · · A.· ·Okay.                                             24· · · · overheard?· So I think there's a variety of
    25· · · · Q.· ·All right?· Are you with me so far?               25· · · · factors.· I think what you have is a - a limit that


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 64 of 90 Page ID
                                  #:2323
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   243–246
                                                             Page 243                                                                   Page 245
    ·1· · · · imposes some maximum cutoff, but what I'm telling            ·1· ·OIG identified untimely and inadequate detainee medical
    ·2· · · · you is at least from a - from a, you know, policy            ·2· ·care.
    ·3· · · · perspective it should be done with speed.                    ·3· · · · · · ·Now the same form of question as I said
    ·4· ·BY MR. CHAREST:                                                   ·4· ·before.· Aside from this report are you aware of any,
    ·5· · · · Q.· ·And the person who is being investigated and            ·5· ·whether they be complaints by detainees or audit reports
    ·6· ·is subject to a disciplinary panel hearing, they're not           ·6· ·or ICE reports identifying untimely and/or inadequate
    ·7· ·supposed to be in disciplinary segregation, right?                ·7· ·detainee medical care at Adelanto?
    ·8· ·They're supposed to be in the administrative level that           ·8· · · · A.· ·So during my time at ICE, you know, there were
    ·9· ·you talked about, right?                                          ·9· ·concerns about medical care at Adelanto, so I mean I
    10· · · · A.· ·The administrative segregation would be while           10· ·know there have been staffing increases as a result of
    11· ·essentially the process unfolds and the discipline is             11· ·sort of the population who was going to Adelanto so, you
    12· ·once a decision is made, in other words, a finding, if            12· ·know, do I know of other concerns?· I mean ICE has
    13· ·you will, and then a sanction is imposed.                         13· ·raised concerns.
    14· · · · Q.· ·I think that's exactly what I said, isn't it?           14· · · · Q.· ·So it wasn't just OIG on this third one, it
    15· · · · A.· ·I don't know.· I'm just saying, in other                15· ·was ICE has also raised a concern about this issue?
    16· ·words, they're in administrative segregation while the            16· · · · A.· ·Over a different --
    17· ·process happens --                                                17· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    18· · · · Q.· ·Right.                                                  18· · · · · · ·THE WITNESS:· Over a different period of time.
    19· · · · A.· ·-- and then once there's the result and - and           19· ·BY MR. CHAREST:
    20· ·if a decision is made to impose a sanction and that               20· · · · Q.· ·A prior time then, a time prior to the --
    21· ·sanction is continued placement in restrictive housing            21· · · · A.· ·Yes.
    22· ·then - then, yes, they would be in restrictive housing.           22· · · · Q.· ·And have you ever heard aside from that prior
    23· · · · Q.· ·And so if someone has not yet had a decision            23· ·concern raised by ICE and the concern raised by OIG in
    24· ·from the panel about the disciplinary - from the                  24· ·this report, are you aware of any other concerns being
    25· ·disciplinary hearing that person should not be in                 25· ·raised about untimely and/or inadequate detainee medical

                                                                Page 244                                                                Page 246
    ·1· ·disciplinary segregation, correct?                                ·1· ·care at Adelanto?
    ·2· · · · · · ·MS. ARMSTRONG:· Objection, calls for                    ·2· · · · A.· ·I believe also the DHS, Office of Civil Rights
    ·3· · · · speculation.                                                 ·3· ·and Civil Liberties raised a concern as well.
    ·4· · · · · · ·THE WITNESS:· It would be my understanding              ·4· · · · Q.· ·When was that, sir?
    ·5· · · · that would be administrative segregation because             ·5· · · · A.· ·I couldn't give you the -- Again recent past,
    ·6· · · · there is no finding.                                         ·6· ·but in the last two or three years I would say.
    ·7· ·BY MR. CHAREST:                                                   ·7· · · · Q.· ·Was that roughly the same time as the ICE
    ·8· · · · Q.· ·All right, should be administrative and                 ·8· ·concerns or was it a separate event?· I'm trying to see
    ·9· ·therefore should not be disciplinary, right?                      ·9· ·are they both looking at the same set of facts or is it
    10· · · · · · ·MS. ARMSTRONG:· The same objection.                     10· ·another vignette along the timeline?
    11· · · · · · ·THE WITNESS:· I think that's the same answer,           11· · · · A.· ·I couldn't say for absolutely sure, but it was
    12· · · · but --                                                       12· ·while I was at ICE, so it would be somewhere around that
    13· ·BY MR. CHAREST:                                                   13· ·same timeframe.
    14· · · · Q.· ·But this is one of those ones where I need you          14· · · · Q.· ·Okay, and since you've been at GEO -- Well,
    15· ·to say yes and you can say whatever you want but you're           15· ·are there any other ones before you came over, I guess
    16· ·not actually answering my question.                               16· ·I'm trying to do the timeline here, that you're aware of
    17· · · · · · ·MS. ARMSTRONG:· The same objection.                     17· ·other than the ICE identifying concerns and the DHS
    18· · · · · · ·THE WITNESS:· If - if you're - if you are               18· ·Office of Civil Rights and Civil Liberties are
    19· · · · asking me to agree that someone who's case is not            19· ·concerned?
    20· · · · resolved one way or the other should not be in               20· · · · A.· ·Since I've come to GEO?
    21· · · · disciplinary segregation then the answer is yes.             21· · · · Q.· ·Well, that's not my question.· That's the next
    22· ·BY MR. CHAREST:                                                   22· ·one.
    23· · · · Q.· ·Thank you.· Perfect.                                    23· · · · · · ·The current question is anything in and around
    24· · · · · · ·All right, going to the third bullet point              24· ·the times other than the ICE and DHS concerns, anyone
    25· ·here of under what we found header in the OIG report the 25· ·else pre your arrival at GEO?


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 65 of 90 Page ID
                                  #:2324
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   247–250
                                                          Page 247                                                             Page 249
    ·1· · · · A.· ·Again as I said there - there may have been     ·1· ·are while you were still working at ICE?
    ·2· ·claims in litigation.· Without having read obviously      ·2· · · · A.· ·Correct.
    ·3· ·those complaints or have them in front of me I              ·3· · · · Q.· ·I see.· All right.· Very good.
    ·4· ·couldn't - I couldn't tell you.· I also don't know, you     ·4· · · · · · ·In your understanding did the staffing
    ·5· ·know, with great detail if the California system has        ·5· ·adjustments that were made in and around that time
    ·6· ·produced any concerns, but I don't know, so --              ·6· ·whether it's 2015 or '16 or whatever it was, do they
    ·7· · · · Q.· ·The California system.· You mean the              ·7· ·adequately address the concerns that you were aware of
    ·8· ·California - the State of California?                       ·8· ·regarding medical care at Adelanto?
    ·9· · · · A.· ·Correct.· The State of California.                ·9· · · · A.· ·Yes.· My concerns at the time when I was still
    10· · · · Q.· ·Thank you.                                        10· ·at ICE, yes.
    11· · · · · · ·Sorry for the stumbling there.                    11· · · · Q.· ·Okay, again applying the math there it looks
    12· · · · · · ·And how about since you've been at GEO, are       12· ·to me like the DHS Civil Rights and Civil Liberties
    13· ·you aware of any concerns raised about the untimely         13· ·concerns that you mentioned were raised roughly around
    14· ·and/or inadequate detainee medical care at Adelanto         14· ·the same time.· Did - did the staffing adjustments that
    15· ·other than the OIG report?                                  15· ·were made at Adelanto address those concerns as well or
    16· · · · A.· ·No.· Just - just this one.                        16· ·were they of a different nature?
    17· · · · Q.· ·Are you aware of what corrective actions were     17· · · · A.· ·So I can't speak to whether CR, CL was
    18· ·taken in response to the ICE concerns that you've           18· ·satisfied.· What I can tell you is in my role I would
    19· ·mentioned at Adelanto?                                      19· ·have been responsible, you know, to bring, you know, the
    20· · · · · · ·MS. ARMSTRONG:· Objection, vague.             20· ·Agency along to solve the problems.· I believe that was
    21· · · · · · ·THE WITNESS:· For what period of time?· Which 21· ·roughly the same timeframe.· I don't have an independent
    22· · · · ICE concerns are we talking about?                     22· ·memory of specific, you know, DHS, CR - CR, CL concerns
    23· ·BY MR. CHAREST:                                             23· ·at Adelanto, but the staffing adjustment was made in
    24· · · · Q.· ·Well, you -- I mean if there's more than one      24· ·service of those concerns.
    25· ·then I need to know that.· I thought you identified ICE     25· · · · Q.· ·The general concerns I guess --

                                                        Page 248                                                               Page 250
    ·1· ·having expressed a concern.· If it's some concerns let's ·1· · · · A.· ·Correct.
    ·2· ·try to figure out when about the untimely and inadequate    ·2· · · · Q.· ·-- that were growing at the time, huh?
    ·3· ·medical care for detainees.· Is it more than one set of     ·3· · · · · · ·You suggested also that the possibility that
    ·4· ·concerns?                                                   ·4· ·litigation may have raised the issue of medical
    ·5· · · · A.· ·So again the language on - on untimely or         ·5· ·concerns.· Are you, leaving aside sort of the sort of
    ·6· ·inadequate you're taking obviously from the - the DOJ       ·6· ·specter of it may have happened, are you aware of any
    ·7· ·report.· I'm interpreting that without using that           ·7· ·claims that related to medical concerns at Adelanto that
    ·8· ·precise language to use the word concern as I would         ·8· ·resulted in corrective action to your knowledge?
    ·9· ·normally understand what you mean, so I know in 2016        ·9· · · · A.· ·No, so I'm not - I'm not thinking of any
    10· ·there were, you know, sort of some ICE concerns and I       10· ·individual lawsuits.· I'm thinking about litigation that
    11· ·know there was a staffing adjustment and we increased       11· ·went to the Ninth Circuit relating to competency, and I
    12· ·medical staff at Adelanto.· Again as I think I said         12· ·can't think of the name of the case unfortunately, but
    13· ·earlier, you know, the number of folks that have been       13· ·there was a regime in place, an immigration judge who
    14· ·apprehended by either Border Patrol or some entity in       14· ·thought a person could not sort of materially help
    15· ·CVP and ICE have sort of grown sicker over time it          15· ·themselves in a - in a proper due process sort of way
    16· ·appears and the consumption of medical services has         16· ·could appoint someone and I believe there was either a
    17· ·increased over time, so I know at least in Adelanto         17· ·regulation or some structure put in place for
    18· ·that - that there was an increase in medical staffing       18· ·immigration judges to make that - you know, to have that
    19· ·sometime in '16 into '17.                                   19· ·concern and it's really nothing to do with segregation
    20· · · · Q.· ·So that was -- I'm trying to do my math           20· ·or particularly sort of treatment.· It was more sort of
    21· ·here -- around the time you left ICE and came to GEO; is 21· ·the quality of the - of the person's comprehension.
    22· ·that right?                                                 22· · · · Q.· ·The detainee's comprehension?
    23· · · · A.· ·No.· So that would have been the year before,     23· · · · A.· ·Correct.
    24· ·so it would have maybe been 2015 and 2016.                  24· · · · Q.· ·All right.· All right.· So, okay, and the same
    25· · · · Q.· ·Okay, so these events that you're remembering     25· ·thing with the State of California.· You suggested maybe


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com             YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 66 of 90 Page ID
                                  #:2325
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   251–254
                                                                    Page 251                                                           Page 253
    ·1· ·there was some sort of issue, maybe not.· Are you aware               ·1· ·pull it across, go to the bathroom, fold it back up?
    ·2· ·of any specific issues that the State of California                   ·2· · · · A.· ·Correct.
    ·3· ·raised as pertains to untimely and/or inadequate medical              ·3· · · · Q.· ·And that was an accepted practice at the
    ·4· ·care?                                                                 ·4· ·Adelanto facility or insofar as the employees didn't
    ·5· · · · A.· ·No, but I think it's a -- I know that there                 ·5· ·stop it in the regular course, correct?
    ·6· ·was a law passed in California that gave them, the                    ·6· · · · A.· ·That is my understanding.
    ·7· ·Attorney General's Office authority to inspect                        ·7· · · · Q.· ·Okay, now whether as ticky-tack as it is or
    ·8· ·facilities, so again without having great detail I just               ·8· ·may seem, hanging cloth from the ceiling is a violation
    ·9· ·don't want to be blanket and say I don't know.· I mean I              ·9· ·of the standard, correct?
    10· ·don't know any specifics.                                             10· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    11· · · · Q.· ·Yeah, that's fine, and certainly I suspect                  11· · · · · · ·THE WITNESS:· So I know we discussed before in
    12· ·you're not aware of any corrective action taken pursuant              12· · · · the voluntary work standard what, you know,
    13· ·to those, any issues identified since you don't know the              13· · · · detainee housekeeping would be in hanging things
    14· ·issues that may or may not have been identified?                      14· · · · specifically mentioned so, yes, that is - that is
    15· · · · A.· ·Correct.                                                    15· · · · not a practice that is, you know, endorsed and
    16· · · · Q.· ·All right.· All right, so putting a big circle              16· · · · appropriate under the standard.
    17· ·around all that, and we're not yet to the OIG, basically              17· ·BY MR. CHAREST:
    18· ·as I understand it you're aware of some ICE concerns and 18· · · · Q.· ·All right, so while - what I'm hearing today
    19· ·similarly some DHS concerns pertaining to really it                   19· ·is I, Mr. Ragsdale, don't believe those are nooses, they
    20· ·sounds like staffing levels and in - and in your                      20· ·had some function but they were violative of the PBNDS
    21· ·understanding the staffing levels were adjusted in                    21· ·standard, whether the - the concern raised by OIG was
    22· ·around 2015, '16 and you believe that took care of the                22· ·accurate or not is another question?· Is that fair?
    23· ·problem at Adelanto with respect to untimely and/or                   23· · · · · · ·MS. ARMSTRONG:· Objection, misstates prior
    24· ·inadequate medical care for the detainees; is that                    24· · · · testimony.
    25· ·right?                                                                25· · · · · · ·THE WITNESS:· They regardless of what you call

                                                                    Page 252                                           Page 254
    ·1· · · · A.· ·So as broad as that category could be the      ·1· · · · them it appears to be hanging items that in my view
    ·2· ·problems that were identified were addressed.· It was    ·2· · · · would be violative of the standard, yes.
    ·3· ·again I would say largely a capacity issue in terms of   ·3· ·BY MR. CHAREST:
    ·4· ·wellness screenings happening in twelve hours, you know, ·4· · · · Q.· ·Okay, and so the fact that the guards at
    ·5· ·dental appointments happening at a certain interval,     ·5· ·Adelanto were allowing that practice to consider - to
    ·6· ·those sorts of things.· That was, you know, again the    ·6· ·continue was in violation of the applicable PBNDS
    ·7· ·increased capacity of the medical or Health Services     ·7· ·standard, correct?
    ·8· ·Department was meant to address those issues.            ·8· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·9· · · · Q.· ·All right, and do you think that today the     ·9· · · · speculation.
    10· ·medical care is sufficiently timely at Adelanto to be    10· · · · · · ·THE WITNESS:· All I can say is the outcome
    11· ·compliant with applicable PBNDS standards?               11· · · · whether - I'm not sure who let it happen, but the
    12· · · · A.· ·So, yes.· I believe the systems are adequate   12· · · · outcome certainly did not meet the standard.
    13· ·to do that.· You know, is it in every single case?       13· ·BY MR. CHAREST:
    14· ·Perhaps not but, yes, I think fundamentally, yes.        14· · · · Q.· ·Well, you've read the report, right?
    15· · · · Q.· ·Okay, so let's talk -- Now we're going to go   15· · · · A.· ·Yes.
    16· ·into the OIG report.                                     16· · · · Q.· ·And the report says that the, what, there were
    17· · · · · · ·Your - the first answer you gave me was, hey,  17· ·fifteen out of twenty cells had this or some sort of
    18· ·look, those aren't nooses.· Explain to me what you mean  18· ·similar apparatus hanging from it, right?
    19· ·by that.                                                 19· · · · A.· ·Yes.
    20· · · · A.· ·So as you can imagine in certain, you know,    20· · · · Q.· ·And it's not like it's hidden, right?
    21· ·detention environments there's not a great deal of       21· · · · A.· ·Were the items hidden you mean?
    22· ·privacy, so those devices which in my opinion shouldn't  22· · · · Q.· ·No.· I mean you can see it when you walk by
    23· ·have been used were used for people to have some amount 23· ·the cell it was going on, right?
    24· ·of privacy while they used the toilet.                   24· · · · A.· ·Correct.
    25· · · · Q.· ·Okay, so they would kind of unfold the sheet,  25· · · · Q.· ·And so either fifteen out of twenty people put


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com              YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 67 of 90 Page ID
                                  #:2326
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   255–258
                                                                Page 255                                                              Page 257
    ·1· ·this up randomly on the day that OIG showed up or                 ·1· ·hanging cloths?
    ·2· ·they've always been up and OIG showed up and observed ·2· · · · A.· ·It does literally say that, yes.
    ·3· ·them, right?                                                      ·3· · · · Q.· ·And whether it's black letter or not, the
    ·4· · · · · · ·MS. ARMSTRONG:· Objection, assumes facts not            ·4· ·point of having standards and of having policies as
    ·5· · · · in evidence.                                                 ·5· ·you've said earlier is to give guidance to guards who
    ·6· · · · · · ·THE WITNESS:· I couldn't tell that probably             ·6· ·left to their own devices make take any number of action
    ·7· · · · any better than anybody else, but I will say that            ·7· ·if they're not properly trained, correct?
    ·8· · · · they shouldn't be up at all.                                 ·8· · · · A.· ·It is supposed to eliminate individual
    ·9· ·BY MR. CHAREST:                                                   ·9· ·interpretation, yes.
    10· · · · Q.· ·And, well, right.· I'm just trying to                   10· · · · Q.· ·All right, and that's the very point of having
    11· ·understand you resisted the notion of the suggestion              11· ·standards and policies and training on those standards
    12· ·that the guards allowed it to happen.· Do you think that          12· ·and policies, right?
    13· ·the guards were taking serious the - the violation of             13· · · · A.· ·Yes.
    14· ·the standard by letting these hanging sheets be in the -          14· · · · Q.· ·All right, and so whatever happened whether
    15· ·in the rooms?                                                     15· ·it's someone thinking that the standard wasn't important
    16· · · · · · ·MS. ARMSTRONG:· Objection, calls for                    16· ·enough, someone failing to train the guards, the guards
    17· · · · speculation.                                                 17· ·failing to adhere to their training or whatever on the
    18· · · · · · ·THE WITNESS:· Well, I've read the report.· You          18· ·spectrum of possibilities in terms of that root cause
    19· · · · know, if you look at the bottom of page three it's           19· ·analysis you talked about before, something broke down
    20· · · · not clear, you know, who - whether it was a GEO              20· ·in the process where GEO's performance here fell short
    21· · · · objection that sort of fell on deaf ears, whether            21· ·of the standards, correct?
    22· · · · the ICE local officials didn't consider it a                 22· · · · A.· ·Yes.
    23· · · · priority.· All I -- If you ask me do I think it was          23· · · · Q.· ·All right, let's go to the - the segregation
    24· · · · a good practice as I understand the standards the            24· ·talk.
    25· · · · answer's no.                                                 25· · · · · · ·I feel like I'm going too slow through this.

                                                             Page 256                                                                 Page 258
    ·1· ·BY MR. CHAREST:                                                   ·1· ·I'm sorry.
    ·2· · · · Q.· ·Right, but let's be real clear because this is          ·2· · · · · · ·According to OIG on the day the inspectors
    ·3· ·exactly -- You're doing a good job of guessing my - my            ·3· ·arrived there were fourteen detainees in disciplinary
    ·4· ·question, but it's not ICE's job to ensure detainee               ·4· ·segregation, right?
    ·5· ·compliance with that standard, it's GEO's job, right?             ·5· · · · · · ·I'm on page five, the second -- Sorry.· The
    ·6· · · · A.· ·So it's GEO's job to meet the contract                  ·6· ·first paragraph under detainees are placed.
    ·7· ·requirements and the standards and the day-to-day sort            ·7· · · · A.· ·Okay, yes.· I'm there.
    ·8· ·of interactions and service of that as the service                ·8· · · · Q.· ·Okay, and according to OIG again through our -
    ·9· ·provider.· Yes, it's the - it's Geo's responsibility.             ·9· ·its review of the file OIG found that fourteen out of
    10· · · · Q.· ·Right.                                                  10· ·fourteen people had been placed in disciplinary
    11· · · · · · ·So whether ICE did or did not raise an issue            11· ·segregation before they were - had been found guilty of
    12· ·with it to the GEO guards it was the GEO guards' job to           12· ·whatever prohibited - prohibited act or rule violation.
    13· ·observe that condition and stop it and bring the                  13· ·Do you see that in the - in the report?
    14· ·detainees back into compliance with those standards,              14· · · · A.· ·Yes.
    15· ·correct?                                                          15· · · · Q.· ·All right, is that a true statement, that
    16· · · · · · ·MS. ARMSTRONG:· Objection, calls for                    16· ·fourteen out of fourteen people that were - happened to
    17· · · · speculation.                                                 17· ·be in disciplinary segregation on that day were all
    18· · · · · · ·THE WITNESS:· The black letter of the - of              18· ·wrongfully in the disciplinary segregation area?
    19· · · · the - of the standards require them to take action           19· · · · A.· ·So I don't know the specifics of those
    20· · · · and not to just let it be so, yes, I agree that the          20· ·fourteen cases.· You know, ultimately ICE is the one who
    21· · · · GEO folks should have taken action.                          21· ·responds to the Attorney General.· Not Attorney General.
    22· ·BY MR. CHAREST:                                                   22· ·Excuse me.· Inspector General, so --
    23· · · · Q.· ·Well, you say the black letter as if like it's          23· · · · Q.· ·You and me both.
    24· ·a real strict interpretation.· That's literally what the          24· · · · A.· ·-- so if ICE, you know, concurred with that
    25· ·standard says, right, that you're not supposed to be              25· ·finding then that's the final word.· I'm not personally


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 68 of 90 Page ID
                                  #:2327
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   259–262
                                                            Page 259                                                                     Page 261
    ·1· ·familiar with those fourteen cases, but I agree that's            ·1· · · · the one report recommendation."
    ·2· ·what the finding says.                                            ·2· ·BY MR. CHAREST:
    ·3· · · · Q.· ·Okay, do you think that that just happened to           ·3· · · · Q.· ·Okay, so there's nowhere in that letter in
    ·4· ·be a bad day at the Adelanto facility and every other             ·4· ·ICE's review of the OIG draft report that said no, no,
    ·5· ·day everybody that's in - in segregation is properly              ·5· ·you all got it wrong, they were properly detained,
    ·6· ·assigned --                                                       ·6· ·there's nothing - there's no factual contest offered by
    ·7· · · · · · ·MS. ARMSTRONG:· Objection.                              ·7· ·ICE, right?
    ·8· ·BY MR. CHAREST:                                                   ·8· · · · A.· ·I have -- Again there's generally a process
    ·9· · · · Q.· ·-- and fourteen out of fourteen were wrong on           ·9· ·with dealing with the Inspector General.· I agree with
    10· ·that one particular day?                                          10· ·you that the September 17th response from Nathalie Asher
    11· · · · · · ·MS. ARMSTRONG:· Calls for speculation.                  11· ·to John Kelly -- Let's see.· I would say it doesn't
    12· · · · · · ·THE WITNESS:· So I don't know.                          12· ·dispute or admit the facts of - contained by the IG.· It
    13· · · · · · ·However, what this suggests to me is from the           13· ·just accepts the recommendation.
    14· · · · position that I would sit now either there's an              14· · · · Q.· ·Okay.· Surely -- Well, I mean I don't know.
    15· · · · interpretation problem, right, there's a process             15· ·We can, I guess, dispute whether -- Certainly the - ICE
    16· · · · problem or there's some sort of gap or                       16· ·had the opportunity to dispute the facts if it wanted to
    17· · · · interpretation in what the Inspector General saw in          17· ·through that letter process, right?
    18· · · · the process, potentially what IE saw in the process          18· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    19· · · · and potentially what GEO saw in the process, so in           19· · · · speculation.
    20· · · · this case, you know, this - to solve this sort of            20· ·BY MR. CHAREST:
    21· · · · problem it is, you know, a top to bottom review of           21· · · · Q.· ·Well, I'll take that objection.· I'm
    22· · · · that process making sure that there's a common               22· ·sustained.
    23· · · · understanding at least between GEO and ICE and               23· · · · · · ·The - the purpose of showing the draft report
    24· · · · then, you know, making sure that we've trained to            24· ·body of OIG to ICE is to get ICE's comments on the draft
    25· · · · that, the local policy is clarified, so that would           25· ·report, right?

                                                                Page 260                                                                 Page 262
    ·1· · · · be the sort of the part of the process that I -              ·1· · · · A.· ·Correct.
    ·2· · · · that I would be part of.                                     ·2· · · · Q.· ·All right, and the comments that ICE had on
    ·3· ·BY MR. CHAREST:                                                   ·3· ·the report are reflected in that letter that is made
    ·4· · · · Q.· ·Okay.· Well, ICE concurred with OIG's                   ·4· ·Appendix A to the OIG report, correct?
    ·5· ·recommendation from this report, correct?                         ·5· · · · A.· ·Yes.
    ·6· · · · · · ·I think there's a letter.                               ·6· · · · · · ·However, I'll note that if you - if you look
    ·7· · · · · · ·Yeah, it's on page twelve and thirteen,                 ·7· ·at what is the Inspector General's sort of types of
    ·8· ·Appendix A.                                                       ·8· ·reports, so this is a management alert which is a
    ·9· · · · A.· ·So ICE concurs with a single recommendation             ·9· ·particular type of report.· It's something they do with
    10· ·and the single recommendation was that we conduct a full          10· ·a little - I guess a little less formality and a little
    11· ·review, so they concurred in - in conducting a full               11· ·more speed because I think they think it's important and
    12· ·review of the three issues that are here, so I don't              12· ·potentially quite rightly, so the type of
    13· ·know that they concurred with the conclusions, but they           13· ·recommendations and the type of response would be
    14· ·concurred with the recommendation that, "We recommend             14· ·different than it would be in a particular - in an
    15· ·that ICE conduct a full review of the ICE - Adelanto ICE          15· ·inspection or an audit that, you know, encompassed
    16· ·Processing Center and The GEO Group's management of the 16· ·potentially more than one site visit or -- The process
    17· ·center immediately to ensure compliance with the 2011             17· ·is a little bit different.
    18· ·Performance-Based National Detention Standards.· As part          18· · · · Q.· ·Okay, but you're not sitting here saying that
    19· ·of the assessment, ICE must review and ensure compliance          19· ·ICE didn't have access to the records that OIG had
    20· ·with the three items:· Personal housekeeping                      20· ·access to, are you?
    21· ·requirements associated with hanging bedsheets --                 21· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    22· · · · · · ·THE COURT REPORTER:· You have to slow down.             22· · · · speculation.
    23· · · · · · ·THE WITNESS:· Oh, excuse me.                            23· · · · · · ·THE WITNESS:· So what I can say is, in other
    24· · · · · · ·"Segregation and medical care," and then                24· · · · words, unlike, you know, what I'll say is more
    25· · · · obviously it goes on and says, "ICE concurred with           25· · · · routine audits where if you pulled a sample and


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 69 of 90 Page ID
                                  #:2328
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   263–266
                                                           Page 263                                                      Page 265
    ·1· · · · said we spoke to John and Joe and Sally and Billy     ·1· ·detainees' records and find out what they were accused
    ·2· · · · and we said we identified their information.· We,     ·2· ·of, when they were accused of it and whether or not
    ·3· · · · you know, showed the detainee files.· It's a report   ·3· ·there had been a disciplinary hearing before they had
    ·4· · · · orderly process.· The Inspector General has their     ·4· ·been put into disciplinary segregation, correct?
    ·5· · · · own authority to investigate.· They may or may not  ·5· · · · · · ·MS. ARMSTRONG:· Objection, calls for
    ·6· · · · identify who they talked to.                        ·6· · · · speculation.
    ·7· · · · · · ·Now I agree with you that if they - if they    ·7· · · · · · ·THE WITNESS:· They can review the process for
    ·8· · · · came on January 1st and there were fourteen people ·8· · · · each one of those fourteen detainees, yes.
    ·9· · · · could ICE figure out who it would be?· Potentially, ·9· ·BY MR. CHAREST:
    10· · · · yes, but I'll just tell you the process with the    10· · · · Q.· ·Right, so the information is fully available
    11· · · · Inspector General is a little different.            11· ·to both GEO and ICE to dispute any factual assertions
    12· · · · · · ·And then the last thing I would add is         12· ·that are set out here in the OIG's report?· It's
    13· · · · generally speaking given the special, what shall I  13· ·available, right?
    14· · · · say, is authority and role that an IG plays, unless 14· · · · A.· ·I again, I would have to speculate, but I
    15· · · · they're sort of clearly wrong about something       15· ·believe that is a reasonable conclusion.
    16· · · · agencies generally accept the recommendations       16· · · · Q.· ·Okay, OIG goes on - goes on to say that based
    17· · · · because the recommendations don't necessarily       17· ·on the final reviews and interview with GEO Group staff
    18· · · · involve specific facts, they involve sort of more   18· ·the Adelanto Center "Places detainees in disciplinary
    19· · · · generalized concerns about doing something          19· ·segregation prior to a guilty finding and a written
    20· · · · different.                                          20· ·order of segregation."· Now this is not just the
    21· ·BY MR. CHAREST:                                          21· ·fourteen people.· This is apparently GEO staff saying
    22· · · · Q.· ·I appreciate all those observations, but my    22· ·this is true.· Do you understand something differently?
    23· ·question was literally ICE has the ability to find out   23· · · · A.· ·I'm reading what this says here and, yes, I
    24· ·which fourteen detainees were in custody that day and 24· ·believe that's what it's saying.
    25· ·has the ability to find out whether it - factually it    25· · · · Q.· ·Yeah, but do you understand -- Is it your

                                                           Page 264                                                     Page 266
    ·1· ·disagrees with what OIG said, it has that ability,         ·1· ·belief, understanding that, in fact, the GEO staff at
    ·2· ·right?                                                     ·2· ·Adelanto does not place detainees in disciplinary
    ·3· · · · · · ·MS. ARMSTRONG:· Objection, calls for           ·3· ·segregation prior to a guilty finding and a written
    ·4· · · · speculation.                                        ·4· ·order of segregation?
    ·5· · · · · · ·THE WITNESS:· I don't know about those         ·5· · · · A.· ·So --
    ·6· · · · particular folks.· I would say it's possible, but I ·6· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·7· · · · don't know.· I wasn't there for that.               ·7· · · · · · ·THE WITNESS:· So I can't speak to these
    ·8· ·BY MR. CHAREST:                                          ·8· · · · individual cases, so - but I'm reading what's here.
    ·9· · · · Q.· ·Well, hold on.· I mean let's -- I'm not trying ·9· · · · · · ·If there was a process problem, right, we
    10· ·to be obtuse here, but GEO and ICE can both find out     10· · · · would have looked at the process, made sure that
    11· ·what day OIG inspected, right, through whatever records 11· · · · the process met the standards under detainee
    12· ·are at Adelanto, right?                                  12· · · · discipline or security and then trained to that
    13· · · · A.· ·Sure.· Yes.                                    13· · · · standard, so again I don't know what was going on
    14· · · · Q.· ·GEO and ICE can find out what fourteen         14· · · · in this precise instance, but the IG has obviously
    15· ·detainees were in disciplinary segregation on that       15· · · · identified an infirmity in the process and it would
    16· ·particular day, right?                                   16· · · · be my job to work with the facility to put a
    17· · · · A.· ·I suspect so, yes.                             17· · · · corrective action plan in place to make sure this
    18· · · · Q.· ·Yeah.· I mean can you imagine a world where    18· · · · does not continue.
    19· ·that's not true?                                         19· ·BY MR. CHAREST:
    20· · · · · · ·MS. ARMSTRONG:· Objection, vague.              20· · · · Q.· ·Okay, so this observation as I read it and
    21· · · · · · ·THE WITNESS:· Whether I could imagine it or    21· ·then the following sentence is not limited to the
    22· · · · not, I suspect - I agree with you that they could   22· ·fourteen detainees on that particular day but rather
    23· · · · find out who those fourteen people were, yes.       23· ·statements by staff saying that there was a practice in
    24· ·BY MR. CHAREST:                                          24· ·place for all detainees to go directly to disciplinary
    25· · · · Q.· ·And GEO and ICE can pull those fourteen        25· ·segregation after an alleged incident to prevent


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 70 of 90 Page ID
                                  #:2329
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   267–270
                                                               Page 267                                                       Page 269
    ·1· ·"further issues" with the detainee?                              ·1· ·been placed -- The -- Sorry.· The segregation placement
    ·2· · · · A.· ·Again as I read that that doesn't make sense           ·2· ·had happened before the appeal process had run its
    ·3· ·on its face because disciplinary segregation requires a          ·3· ·course.· If that's true, if that's accurate that would
    ·4· ·finding.· There's no mention of administrative                   ·4· ·be a violation of the standards that are set out in
    ·5· ·segregation, so again I don't know whether it was what I         ·5· ·PBNDS as well, correct?
    ·6· ·will say is a - a jargon problem or a labeling problem           ·6· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    ·7· ·with the Inspector General --                                    ·7· · · · · · ·THE WITNESS:· Right.· So as I said before,
    ·8· · · · Q.· ·I see.                                                 ·8· · · · people do not go to disciplinary segregation until
    ·9· · · · A.· ·-- because again the Inspector General as I            ·9· · · · they have a decision from the panel, but they would
    10· ·said they're generalists, so maybe they were thinking            10· · · · be in administrative segregation, so again I don't
    11· ·it's either protective custody and everything else is            11· · · · know whether someone conflated those two things or
    12· ·disciplinary segregation, I don't know, but this                 12· · · · didn't understand that nuance and that's why this
    13· ·paragraph doesn't adequately clarify.                            13· · · · reads this way, but - but the standard requires
    14· · · · · · ·What I will say to you is there's a process            14· · · · prior to being placed in disciplinary segregation
    15· ·that is required by the standards that GEO was required          15· · · · that there is a finding that the person, in fact,
    16· ·to meet.                                                         16· · · · deserves to be disciplined.
    17· · · · Q.· ·Sure.· Well, we both agree on that.· We both           17· ·BY MR. CHAREST:
    18· ·agree that the process and the standards exist.· The             18· · · · Q.· ·Right, so you say people do not go unless, and
    19· ·question is are the process and standards met, right? I          19· ·I think we can both agree people should not go unless,
    20· ·mean I don't think anyone's sitting here saying the              20· ·correct?· Like the standard says they should not go,
    21· ·process doesn't exist, it's right there in that inch             21· ·correct?
    22· ·thick document next to you, you know, but the question           22· · · · A.· ·Yes.· I should say should.· They are
    23· ·is are the GEO staff living up to it or not, I think,            23· ·physically - you know, they're not somehow physically
    24· ·and if you read the words on the paper on the OIG report 24· ·barred, so it should not could, yes.
    25· ·the conclusion has to be no, right?                              25· · · · Q.· ·And the fact is if the guards are not

                                                               Page 268                                                              Page 270
    ·1· · · · · · ·MS. ARMSTRONG:· Objection, vague.                      ·1· ·conforming to the standards and putting people in
    ·2· · · · · · ·THE WITNESS:· So when I read this I - it               ·2· ·disciplinary segregation before the steps that are
    ·3· · · · certainly describes a process that needed a review,         ·3· ·required, that's a violation of the standards that we
    ·4· · · · but again as I said to you that it doesn't make             ·4· ·were just talking about, right?
    ·5· · · · sense as I understand the general range of                  ·5· · · · A.· ·Yes.
    ·6· · · · restricting housing options as there's no mention           ·6· · · · Q.· ·That's what -- Okay.
    ·7· · · · of administrative segregation, that this seems              ·7· · · · · · ·The next observation was as to the seven
    ·8· · · · incomplete to me, but again, you know, I'm reading          ·8· ·people that had penalties set out in - as a result of
    ·9· · · · this and certainly it's not optimal performance.            ·9· ·disciplinary panel decisions it says that the sanction
    10· ·BY MR. CHAREST:                                                  10· ·imposed - "Sanctions imposed went beyond the penalties
    11· · · · Q.· ·Well, let's - let's - let's see if we agree on         11· ·listed in the disciplinary panel decision."
    12· ·this much:· If the OIG is accurate in describing                 12· · · · · · ·Now there's not any detail about what the
    13· ·detention or disciplinary segregation and not what you           13· ·sanctions - what sanctions were imposed and what weren't
    14· ·think is a mistaking administrative segregation                  14· ·imposed, but if that's a true statement that's a
    15· ·misidentification it would be a violation of the                 15· ·violation by the GEO guards of the standards that are
    16· ·standards under the - the PBNDS for GEO Group staff to 16· ·set out in PBNDS, correct?
    17· ·immediately place a detainee into disciplinary                   17· · · · A.· ·Yes.· The document should be self-explanatory
    18· ·standard - disciplinary segregation immediately                  18· ·and be complete.
    19· ·following an incident before there was a finding of              19· · · · Q.· ·And, for example, the OIG uses two examples,
    20· ·guilt and a written order of segregation, correct?               20· ·one about the ability to purchase and keep commissary
    21· · · · A.· ·Yes.                                                   21· ·items and the other one about losing contact with
    22· · · · Q.· ·Okay.· The next observation the OIG makes              22· ·family.· If those sanctions are imposed on detainees --
    23· ·pertains to it says only seven out of the fourteen               23· ·Well, the first one -- I guess, we'll do the commissary
    24· ·people that were in segregation that day had                     24· ·items.· If that's imposed on the detainee even though
    25· ·disciplinary decisions at all and the - the folks had            25· ·the disciplinary panel did not authorize that as a


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 71 of 90 Page ID
                                  #:2330
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   271–274
                                                          Page 271                                                      Page 273
    ·1· ·sanction that would be a violation of the standard,       ·1· ·wheelchair and get into bed and if the person refused
    ·2· ·correct?                                                   ·2· ·this was the result, so it's sort of good intentions but
    ·3· · · · A.· ·Yes.· Those -- Because loss of commissary        ·3· ·not depicted well in an Inspector General report.
    ·4· ·privileges it can be a sanction in and of itself, so it    ·4· ·That's my understanding of what happened here, so --
    ·5· ·doesn't surprise me that someone who was in disciplinary   ·5· · · · Q.· ·I'm just - your understanding is that the
    ·6· ·segregation doesn't have access to commissary, but the     ·6· ·detainee refused to get out of the chair?
    ·7· ·document should say that, yes.                             ·7· · · · A.· ·Correct.
    ·8· · · · Q.· ·Okay, and similarly the loss of contact for      ·8· · · · Q.· ·So if people would just refuse to do what
    ·9· ·family visits, apparently according to the OIG, you may    ·9· ·they're told they're just left to their own devices or
    10· ·tell me they're full of it, but OIG says that's not even   10· ·are they -- I mean what if I just refused to go to bed?
    11· ·a legit sanction under any circumstance.                   11· · · · A.· ·So I think that's there is the problem.
    12· · · · A.· ·So there's an important -- I think you're just   12· · · · · · ·This - this does not reflect what folks are
    13· ·misreading that slightly.                                  13· ·supposed to do, but we're talking about human beings on
    14· · · · Q.· ·Okay.                                            14· ·both sides --
    15· · · · A.· ·What it says is disciplinary segregation lose    15· · · · Q.· ·Right.
    16· ·contact visits.                                            16· · · · A.· ·-- and this is a situation as I understand it
    17· · · · · · ·A contact visit is a visit where you have a      17· ·that in an effort to be sort of kinder, if you will,
    18· ·physical interaction with a person that's visiting you.    18· ·this was the result.
    19· · · · Q.· ·Gotcha.                                          19· · · · Q.· ·The kinder result was to leave the person in
    20· · · · A.· ·It does not mean they lost contact.              20· ·the wheelchair for nine days straight?
    21· · · · Q.· ·Okay.· Well, thank you for the clarification.    21· · · · A.· ·To not forcibly take the person out of the
    22· · · · · · ·Still in all the loss of contact visits is not   22· ·wheelchair.
    23· ·an appropriate sanction under any circumstance, correct? 23· · · · Q.· ·Okay.
    24· · · · A.· ·No.· That I'm not sure of.                       24· · · · A.· ·But again this is my understanding, but
    25· · · · · · ·A contact visit again depending on why the       25· ·that's - you know, this one I know a little more about.

                                                        Page 272                                                      Page 274
    ·1· ·person was in disciplinary segregation for contraband is ·1· · · · Q.· ·Okay, what prompted the specific investigation
    ·2· ·hard to say.                                             ·2· ·into the nine days in the wheelchair as opposed to the
    ·3· · · · Q.· ·Okay.· Well, OIG says it's not available as a  ·3· ·fourteen detainees in disciplinary segregation?
    ·4· ·sanction, but who knows.· I don't know.· That's fine.    ·4· · · · A.· ·Well, this to me is a life safety issue just
    ·5· · · · · · ·The other issue that the OIG raises was with   ·5· ·by reading it, right?· This could have been a vulnerable
    ·6· ·respect - was with respect to a detain - disabled        ·6· ·person --
    ·7· ·detainee who apparently was stuck in his wheelchair for ·7· · · · Q.· ·Sure.
    ·8· ·nine days straight and not either assisted or helped or  ·8· · · · A.· ·-- so I think the facts just require that and
    ·9· ·whatever to get into his bed and/or to brush his teeth.  ·9· ·also it has - you know, it's called out in very plain
    10· ·That's not an - that's a violation of at least one, if   10· ·terms in this report.
    11· ·not several standards, correct, if that's true?          11· · · · Q.· ·Who's the one?· Who's the person that
    12· · · · A.· ·So this case I do have some, you know, what    12· ·decides -- This is an event worthy of further
    13· ·I'll say is we looked into this specifically.            13· ·investigation but this prior one is not.· Who determines
    14· · · · Q.· ·Okay.                                          14· ·that?
    15· · · · A.· ·As I understand it, I didn't meet this         15· · · · A.· ·I don't know the name that determines it, but
    16· ·particular detainee, but as I understand it this person  16· ·I'm just telling you what I did.
    17· ·was given a wheelchair as a - as a - as an aid, they     17· · · · Q.· ·So you determined it then?· You're the one
    18· ·were able, they were ambulatory, they could walk with a 18· ·that went and looked into this nine days in the
    19· ·cane or a walker.· This is what I would say is a         19· ·wheelchair situation?
    20· ·circumstance that trying to what I'll say is be -- Let   20· · · · A.· ·I was more particularly interested in this
    21· ·me back up.                                              21· ·case, yes.
    22· · · · · · ·Generally speaking for an orderly running of   22· · · · Q.· ·Okay, and not the fourteen days or the
    23· ·facilities people need to follow instructions.· However, 23· ·fourteen people detained?
    24· ·not every order that's given, and potentially this was   24· · · · A.· ·Well, for all the reasons we just talked about
    25· ·an example, that if someone said please get out of your 25· ·I think that was an interpretation question as opposed


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com           YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 72 of 90 Page ID
                                  #:2331
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   275–278
                                                         Page 275                                                      Page 277
    ·1· ·to a - a health issue.                                   ·1· ·way, so what I know about this is it required folks to
    ·2· · · · Q.· ·You think the sanctions being imposed in       ·2· ·make sure they're using a case-by-case analysis as
    ·3· ·excess of what was set out in the written order of       ·3· ·opposed to sort of a generalized label of simply being
    ·4· ·segregation or whatever the written order was was an     ·4· ·in disciplinary segregation.
    ·5· ·interpretation issue?                                    ·5· · · · Q.· ·I think you ended up where we agree with each
    ·6· · · · A.· ·No.· The issue between administrative and      ·6· ·other, so let me see if I'm right.
    ·7· ·disciplinary segregation that the IG doesn't             ·7· · · · · · ·Placing all detainees that are in disciplinary
    ·8· ·distinguish, I think that's an interpretation issue.     ·8· ·segregation and restraints when outside of their cells
    ·9· · · · · · ·The - the four corners of the paperwork from   ·9· ·is a violation of the standard?
    10· ·the disciplinary process that did not detail every       10· · · · A.· ·Again depending on if they were there that
    11· ·sanction that they imposed is a recordkeeping issue, an 11· ·day.
    12· ·important one, but - but it's not of the same importance 12· · · · Q.· ·No.· I mean all as a policy.
    13· ·to me as this one.                                       13· · · · A.· ·Yes.· Yes, as a blanket matter, no, you cannot
    14· · · · Q.· ·Well, what if the panel actually didn't mean   14· ·do that.· It's a case-by-case basis.
    15· ·to take away the things that the guards took away and    15· · · · Q.· ·Okay, and so if the five folks that were in
    16· ·actually meant to be more circumscribed in its - in its  16· ·the - in the detention or the disciplinary segregation
    17· ·punishment and the guards on their own volition added 17· ·area at the time all individually deserved it, as it
    18· ·more punishment, it's just not recordkeeping, is it?     18· ·were, within whoever determines that then that's - your
    19· · · · · · ·MS. ARMSTRONG:· Objection, calls for           19· ·point is you just have to do it case-by-case?
    20· · · · speculation.                                        20· · · · A.· ·Correct.
    21· · · · · · ·THE WITNESS:· Yeah, again I don't know         21· · · · Q.· ·So if there was blanket policy of placing all
    22· · · · anything about that.                                22· ·detainees held in disciplinary segregation and
    23· · · · · · ·All I will say is, and maybe this is           23· ·restraints when outside their cells that would violate
    24· · · · important, every instance of noncompliance requires 24· ·the PBNDS, correct?
    25· · · · action.· All I'm just telling you is just as a      25· · · · A.· ·Correct.

                                                           Page 276                                                             Page 278
    ·1· · · · question of facts I wanted to find out what             ·1· · · · Q.· ·All right, and what is the current policy now?
    ·2· · · · happened in this particular case.                       ·2· · · · A.· ·It's to perform a case-by-case analysis.
    ·3· ·BY MR. CHAREST:                                              ·3· · · · Q.· ·And nothing changed as a result of this OIG
    ·4· · · · Q.· ·The next item that the OIG points out is this      ·4· ·inspection?
    ·5· ·notion of handcuffing and shackling folks that are in        ·5· · · · A.· ·It's not a change.· It maybe have been a
    ·6· ·disciplinary segregation.· If what the OIG says              ·6· ·training issue, it may have been an interpretation
    ·7· ·happened, that all detainees held in disciplinary            ·7· ·issue, I don't know precisely, but - but the folks are
    ·8· ·segregation are placed in restraints when outside their      ·8· ·required to meet the standard and the standards requires
    ·9· ·cells, that's a violation of the PBNDS standard, right?      ·9· ·case-by-case.
    10· · · · A.· ·Not necessarily.                                   10· · · · Q.· ·And before this event was identified in the
    11· · · · Q.· ·Okay.· Why not?                                    11· ·OIG report do you know what, in fact, was going on?
    12· · · · A.· ·The standard requires a case-by-case               12· · · · A.· ·I don't.
    13· ·evaluation so, in other words, if for reasons or facts       13· · · · Q.· ·Okay, so you can't dispute the OIG's statement
    14· ·that could be articulated by the folks that are there,       14· ·that GEO Group segregation supervisor and guards
    15· ·let's again without knowing the specifics of this            15· ·admitted that they place all detainees held in
    16· ·particular group, but let's just say it was five people      16· ·disciplinary segregation into restraints when outside
    17· ·who were in for fighting, right?                             17· ·their cells, can you?
    18· · · · Q.· ·Okay.                                              18· · · · A.· ·I don't have any personal knowledge to dispute
    19· · · · A.· ·That and you could articulate that, yes,           19· ·what's written here.
    20· ·people had, you know, evidenced some amount of, you          20· · · · Q.· ·Did you conduct a factual investigation in and
    21· ·know, dangerousness, if you will, then that would be an      21· ·around this or did you just make sure training got
    22· ·appropriate reason to use restraints, but if folks were      22· ·better?
    23· ·in disciplinary segregation for some other reason and it     23· · · · A.· ·For - again for everything we, you know,
    24· ·didn't involve articulable facts or physical violence        24· ·developed a corrective action plan.· I don't know the
    25· ·then the case-by-case basis would sort of tip the other      25· ·precise terms of it off the top of my head, but if it


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 73 of 90 Page ID
                                  #:2332
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   279–282
                                                           Page 279                                                                        Page 281
    ·1· ·was a training issue or an interpretation issue that was   ·1· ·meaningful and that's what this is - is saying.
    ·2· ·addressed.                                                          ·2· · · · Q.· ·Well, it says that next, but the first thing
    ·3· · · · Q.· ·Is it right to say that the PBNDS requires                ·3· ·it says is that out of the fourteen people in
    ·4· ·face-to-face medical assessments of all detainees in                ·4· ·segregation the - the folks walked through without even
    ·5· ·segregation at least once daily?                                    ·5· ·talking to ten of them, right?
    ·6· · · · A.· ·I believe that's right.· I mean I'd have to               ·6· · · · A.· ·It says, "Observed them doing so without
    ·7· ·look at the standards for the specifics, but - but folks            ·7· ·having any contact with ten of the fourteen in
    ·8· ·in special management units are entitled to appropriate             ·8· ·disciplinary segregation."
    ·9· ·health care and that requires a knowing and, you know,              ·9· · · · Q.· ·Right, and that would be a violation of the
    10· ·appropriate level of communication to make sure if they             10· ·face-to-face medical assessment standard we just talked
    11· ·have a medical issue it's addressed.                                11· ·about, right?
    12· · · · Q.· ·Yes.· I mean the - the face-to-face assessment            12· · · · A.· ·Yes.
    13· ·is not something people that are in the general areas               13· · · · Q.· ·Okay, and as to the four the doctor apparently
    14· ·get on a daily basis, is it?                                        14· ·asked in English whether the detainee was okay and then
    15· · · · A.· ·There's a different process for - for it if               15· ·moved on without any acknowledgment or response from the
    16· ·someone is sick and needs to see a medical professional 16· ·detainee and the - what the OIG points out is, hey, look
    17· ·there's a different process for them to do that.· They              17· ·that's a violation.· Even though you sort of tried to
    18· ·have different - obviously freedom of movement during               18· ·find out their medical condition, you don't know if they
    19· ·recreation during, you know, in a dormitory style                   19· ·spoke English and you didn't wait for acknowledgment,
    20· ·environment.· Obviously if somebody's in restrictive                20· ·right?
    21· ·housing the medical professional has to go to them.                 21· · · · A.· ·Yes.· As I said it has to be a meaningful
    22· · · · Q.· ·Right.· Well, that's -- I mean four people --             22· ·exchange.
    23· ·Maybe I'm wrong.· I assumed that the face-to-face                   23· · · · Q.· ·Right, and so if the facts that happened as
    24· ·medical assessment was sort of a heightened standard                24· ·described here by OIG are accurate, those are both
    25· ·because the person's in solitary confinement rather than            25· ·violations of the performance standards, correct?

                                                                  Page 280                                                          Page 282
    ·1· ·being in a more healthy environment.· Am I wrong with               ·1· · · · A.· ·Yes, if there was either not a comprehension
    ·2· ·that?                                                               ·2· ·because of a language issue and then there was a lack of
    ·3· · · · A.· ·Folks in the special management units there's             ·3· ·a mean - an opportunity for a meaningful exchange
    ·4· ·a - there's a process in place to sort of check on them             ·4· ·because it was just somebody who was walking by neither
    ·5· ·on a regular basis so, you know, the guards are trained             ·5· ·one of those two things would meet the standard.
    ·6· ·to not just walk by and look to make sure the person                ·6· · · · Q.· ·Right.
    ·7· ·is - is physically there.· They're supposed to have a               ·7· · · · · · ·Now what, if anything, was done to address
    ·8· ·communication, sort of a meeting of some amount of                  ·8· ·that type of shortcoming?
    ·9· ·comprehension and obviously that spills over into the               ·9· · · · A.· ·So there is a language line service that is
    10· ·medical environment and potentially even more so because 10· ·used at Adelanto and it's used in - in tens of thousands
    11· ·you couldn't assess someone's, you know, current state              11· ·of times over the course of a month.· I mean it is - it
    12· ·unless there was some communication.                                12· ·is -- Because there are many folks there that don't
    13· · · · Q.· ·So the medical assessment that we're talking              13· ·speak English, there are some folks that speak Spanish,
    14· ·about here in the middle part of page seven is not a                14· ·there is many staff that speaks Spanish, so - so that's
    15· ·doctor going on site but rather a guard making some sort            15· ·a possibility, but there is a clear and available remedy
    16· ·of assessment of the detainee's condition; is that                  16· ·for language comprehension and there are telephones
    17· ·right?                                                              17· ·around to - to get that technology and then again as I
    18· · · · A.· ·So I'm not sure.· I don't know that it's the              18· ·talked about in terms of staffing there have been some
    19· ·guard because this says we saw nurses, physicians,                  19· ·provider changes since this - this issue, so there are,
    20· ·mental health providers conducting cursory walk-throughs            20· ·you know, different medical providers, different medical
    21· ·throughout disciplinary segregation, so this is we saw              21· ·staff.
    22· ·two doctors, and I mean you're obviously reading this,              22· · · · Q.· ·I thought you said that the provider changes
    23· ·so I think what - what again this is saying, you know,              23· ·happened in the 2015, '16 timeframe, didn't you?
    24· ·if folks are not English speakers I mean there has to be            24· · · · A.· ·I meant staffing changes.· So, in other words,
    25· ·a level of comprehension that is - that is knowing and              25· ·there have been increases.· There was a different


                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 74 of 90 Page ID
                                  #:2333
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   283–286
                                                                Page 283                                                               Page 285
    ·1· ·company, there's - there's been a range of changes.               ·1· ·asking you --
    ·2· · · · Q.· ·Okay, but adding -- So the first thing you              ·2· · · · A.· ·I was not there that day.
    ·3· ·said was, look, we have translation services now.                 ·3· · · · Q.· ·Right, and the fact that the Office of
    ·4· ·Great.· That doesn't do anything with the ten - ten out           ·4· ·Inspector General identifies a problem on any particular
    ·5· ·of fourteen people that had no contact at all, right?             ·5· ·day doesn't mean that the system is changed in order to
    ·6· · · · A.· ·All I would say is, in other words, I'm                 ·6· ·respond to that, does it?
    ·7· ·hopeful, and this is generally the practice of the                ·7· · · · A.· ·Immediately no, but in other words, that's the
    ·8· ·Inspector General, but I obviously wasn't there that              ·8· ·point of a corrective action plan.· Either --
    ·9· ·day, they will do - you know, once they arrive they will          ·9· · · · Q.· ·Are there -- I'm sorry.· Go ahead.
    10· ·obviously identify themselves, they will walk around the          10· · · · A.· ·Well, that's -- I mean you identify a root
    11· ·facility and if they see an issue they will immediately           11· ·cause, if it's an interpretation problem, if it's a
    12· ·communicate something that they -- They don't go back to 12· ·misapprehension, if it's a training problem, if it's a
    13· ·Washington and write this report and say, you know, you           13· ·staffing problem, so that may take some time, but - but
    14· ·did this wrong.· They may very much memorialize the               14· ·again that's the process.
    15· ·finding, but if it's - they would articulate at the end           15· · · · Q.· ·And did - is it -- What was the corrective
    16· ·of that walk around at the end of that day a potential            16· ·action that dealt with ignoring ten out of the fourteen
    17· ·finding, so I would not assume that any of these folks            17· ·people that were in solitary that day?
    18· ·after, you know, this interaction somehow, you know,              18· · · · A.· ·I know again without having paperwork in front
    19· ·weren't addressed immediately.                                    19· ·of me I know there were changes in medical staffing
    20· · · · Q.· ·Well, what about the next day when OIG wasn't           20· ·meaning I know there was a new doctor.· In other words,
    21· ·there?· I mean either Adelanto was having a bad day or            21· ·if a doctor was not living up to their performance that
    22· ·OIG saw on a day that it wasn't prepared for an                   22· ·doctor didn't remain in the employ, so things like that.
    23· ·inspection a whole bunch of things or maybe it was an             23· · · · Q.· ·Okay.
    24· ·interpretation, kind of a mix of both?                            24· · · · A.· ·Right?
    25· · · · · · ·MS. ARMSTRONG:· Objection.                              25· · · · Q.· ·And those are, I assume, not done in a vacuum,

                                                                Page 284                                                         Page 286
    ·1· ·BY MR. CHAREST:                                                   ·1· ·they're done pursuant to either a corrective action plan
    ·2· · · · Q.· ·Right?                                                  ·2· ·or some sort of disciplinary action was taken with a
    ·3· · · · · · ·MS. ARMSTRONG:· Assumes facts not in evidence ·3· ·doctor or something, there's some sort of record of
    ·4· · · · and calls for speculation and vague.                         ·4· ·corrective action in response to this specific event
    ·5· · · · · · ·THE WITNESS:· So there's - I mean again                 ·5· ·that we're talking about?
    ·6· · · · there's at least - there's a couple of findings in           ·6· · · · A.· ·Yes.· I mean there should be.· I mean there's
    ·7· · · · here, right?· I think we could agree there were              ·7· ·a process again for just as you articulated if it was a
    ·8· · · · some process issues, there was some individual               ·8· ·performance problem from a medical profession there's a
    ·9· · · · issues that related to specific detainees, but -             ·9· ·process of determining performance and what is an
    10· · · · but my only point is I guess what I was trying to            10· ·appropriate, you know, remedy, is it training, is it
    11· · · · say is that from the time the - the inspectors were          11· ·something that someone simply can't do the job.
    12· · · · there to the time this report was written while the          12· ·That's - it's a process.
    13· · · · paperwork process of, you know, drafting corrective          13· · · · Q.· ·So if something -- And I'm not trying to doubt
    14· · · · actions, training, increasing staffing, whatever             14· ·you.· I just want to be sure that we can get to the end
    15· · · · that remedy would be the conversations happened at           15· ·of the rainbow here.
    16· · · · that time on the ground.· The - it's not a secret,           16· · · · · · ·If someone wanted to prove that some sort of
    17· · · · is all I'm saying, that the Inspector General                17· ·correction action had actually taken - corrective action
    18· · · · wouldn't have communicated at least their view that          18· ·had actually taken place vis-a-vis the change in
    19· · · · something was a problem or noncompliant.                     19· ·personnel or better training or whatever there should be
    20· ·BY MR. CHAREST:                                                   20· ·some sort of documentation that reflects that change
    21· · · · Q.· ·You don't know that it happened or not, do              21· ·that resulted from these observations on the bottom half
    22· ·you?                                                              22· ·of page seven of Exhibit Seven, right?
    23· · · · A.· ·I'm very familiar with the Inspector General's          23· · · · A.· ·Yes.· The corrective action plan would be
    24· ·general process of how they do inspections.                       24· ·captured, yes.
    25· · · · Q.· ·But you just said you didn't know and I'm               25· · · · Q.· ·Okay.· All right.· All right, so you


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 75 of 90 Page ID
                                  #:2334
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   287–290
                                                          Page 287                                                         Page 289
    ·1· ·understand that there is a corrective action plan that    ·1· ·tracking issue.
    ·2· ·pertains to that very issue about ten out of fourteen     ·2· · · · Q.· ·Cool.· Well, we'll just look at the database
    ·3· ·people being ignored by the doctors in - in solitary?    ·3· ·eventually, I guess.
    ·4· · · · A.· ·I don't know precisely as to those ten or      ·4· · · · · · ·All right.· Cool.
    ·5· ·fourteen, but if there was a problem with having         ·5· · · · · · ·The next topic, the OIG report goes on, is the
    ·6· ·meaningful - meaningful communications for folks in a    ·6· ·delay and inadequacy of medical care and the report
    ·7· ·special management unit by the medical staff that would ·7· ·identifies that four of the thirteen detainees that OIG
    ·8· ·have been addressed.· I don't know precisely how it was ·8· ·interviewed reported waiting weeks or months to see a
    ·9· ·addressed in this situation.· I'm talking just           ·9· ·doctor and that the GEO guards said that it was their
    10· ·generally.                                               10· ·policy and the GEO guards' policy to start the
    11· · · · Q.· ·Okay.· Well, I'm confused now because you said 11· ·countdown, I think it was, and maybe I'm looking at the
    12· ·if there was a problem.· Let me -- Ten out of fourteen   12· ·wrong one.
    13· ·people being ignored is a problem if it - if it          13· · · · · · ·Let's talk about the first one first and I'll
    14· ·happened?                                                14· ·clarify.
    15· · · · A.· ·If it happened, yes, and again I don't - I     15· · · · · · ·If thirteen - four of the thirteen people that
    16· ·cannot dispute what this reads, but again I wasn't on    16· ·were interviewed had to wait weeks or months to see a
    17· ·the ground there to - to, you know, be familiar with the 17· ·doctor, is that a violation of the PBNDS?
    18· ·facts personally.                                        18· · · · A.· ·So again I don't know precisely what - what
    19· · · · Q.· ·Right, but we're not hoping that -- I mean     19· ·they're talking about, in other words, because it could
    20· ·we're not relying on whether or not OIG stopped off and 20· ·be many things there.· In other words, within the first
    21· ·said, hey, warden, or whatever floor boss or whatever    21· ·twelve hours they already get a medical screening,
    22· ·you call the people that are out there?                  22· ·right, and then I think it's seven days they are to see
    23· · · · A.· ·Right.· Neither of those two things.           23· ·a medical provider and again if it's not seven days, ten
    24· · · · Q.· ·Right.· Pit boss, I don't know.· Whatever.     24· ·days.· There's a number in here.
    25· · · · · · ·We're not relying on - on the notion that OIG  25· · · · Q.· ·Or a magnitude if I get you.· Yeah.

                                                               Page 288                                                              Page 290
    ·1· ·went and reported this ten out of fourteen people being          ·1· · · · A.· ·So there are certain what I'll say is trigger
    ·2· ·ignored on that day?· The generation of this report will         ·2· ·points, if you will, so I don't know whether these are
    ·3· ·have spawned some sort of a correction action -                  ·3· ·initial health screening visits, I don't know whether
    ·4· ·corrective action, correct?                                      ·4· ·these are specialty visits.
    ·5· · · · A.· ·Yes, and we would obviously take this very             ·5· · · · · · ·You know, I will tell you that there's a
    ·6· ·seriously.· I mean --                                            ·6· ·demand for specialty just like every place in the United
    ·7· · · · Q.· ·Well, you say would have.· I mean did you?             ·7· ·States that is probably inadequate.· For time wise
    ·8· ·Not abstract --                                                  ·8· ·everybody would like to see their specialty doctor
    ·9· · · · A.· ·Yes.                                                   ·9· ·sooner and then imagine sort of since again GEO has no
    10· · · · Q.· ·-- you would have.                                     10· ·control over how long someone stays or, you know,
    11· · · · A.· ·Yes.· In other words, every single one of              11· ·whether or not they're granted a change of venue or how
    12· ·these allegations and concerns would - would have been           12· ·their legal process goes on it's a lot to reconcile,
    13· ·run down, right?· In other words, not necessarily by me          13· ·so - which is not saying it's mandatory and we have to
    14· ·personally, so I can't - I can't tell you the physical           14· ·do our absolute level best to do it, but I don't know
    15· ·steps and, you know, things that were done at Adelanto           15· ·that four of the thirteen relating weeks or months to
    16· ·for these folks, but in response to findings by a client         16· ·see a doctor I would say for what.
    17· ·and in this case in a broad sense the Department of              17· · · · Q.· ·You don't know the circumstances enough to
    18· ·Homeland Security, we would look at what happened, look 18· ·know whether or not you would do that as a violation of
    19· ·at the instances of non-conformity and put steps in              19· ·the standard I guess is what you're saying?
    20· ·place to make sure that we meet the standards.                   20· · · · A.· ·I would say it's not optimal to have someone
    21· · · · Q.· ·And those steps will be reflected in that              21· ·waiting weeks and months to see a doctor, particularly
    22· ·contract compliance database or Miss Pearman's - Ms.             22· ·months, but I don't know in this case what precisely
    23· ·Pearman's tracking Excel spreadsheet?· Yeah?                     23· ·this finding issued to know whether or not it was
    24· · · · A.· ·It would be in the database, not in the                24· ·noncompliant.
    25· ·tracking sheet.· It's not - it wasn't going to be a              25· · · · Q.· ·And did you do any - did you personally take


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 76 of 90 Page ID
                                  #:2335
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   291–294
                                                          Page 291                                                       Page 293
    ·1· ·any steps to kind of track down the facts behind that     ·1· ·detainee death notification that requires - there's a
    ·2· ·set of interviews or those detainees' histories to - to          ·2· ·whole process in terms for adequate transparency, so
    ·3· ·learn more about whether or not GEO had been compliant ·3· ·it's something ICE puts on its website, so I - but I
    ·4· ·with the obligation to provide medical care for the              ·4· ·don't know off the top of my head.
    ·5· ·folks at Adelanto?                                               ·5· · · · Q.· ·So GEO doesn't track that information?
    ·6· · · · A.· ·I personally did not, but I know that our              ·6· · · · A.· ·GEO certainly tracks mortality events in our
    ·7· ·health care folks who are in the Provision Department,           ·7· ·facilities, yes, but I - I don't have a tally of them
    ·8· ·they don't - they supervise the health care, the                 ·8· ·off the top of my head.
    ·9· ·facilities, but I know that they are responsible for             ·9· · · · Q.· ·Does GEO create some sort of detainee death
    10· ·doing that and they did that.                                    10· ·report, like it doesn't have to be the same one as ICE
    11· · · · Q.· ·All right, the report references a 2017                11· ·does but some sort of systematic review of the
    12· ·outside medical review addressing excessively long as it         12· ·circumstances around the detainee's death?
    13· ·described here waits to see health care providers.· Do           13· · · · A.· ·I know the medical professionals at GEO review
    14· ·you know what report the OIG is referring to here, the           14· ·them.· The precise documents they create I don't know.
    15· ·2017 outside medical review?                                     15· · · · Q.· ·Review them.· What's the them?
    16· · · · A.· ·I don't.                                               16· · · · A.· ·I'm sorry.· A - a mortality event, untimely
    17· · · · Q.· ·Are you aware of whether or not detainee               17· ·death.
    18· ·deaths, the death reviews since the fiscal year 2015             18· · · · Q.· ·So the doctors at the facility will look into
    19· ·identified medical care as related to the - the death of         19· ·the circumstances of the detainee's death?
    20· ·the detainees?                                                   20· · · · A.· ·I don't think that the -- No.· Not the
    21· · · · A.· ·I have no personal knowledge about the reports         21· ·provider at the facility level.· In other words, there
    22· ·and I know they happened and I know that is a process            22· ·are medical professionals at the corporate office that
    23· ·that happens at ICE, but I - but I don't know the                23· ·oversee the health care provision.· It is that group of
    24· ·specifics.                                                       24· ·folks that would review detainee deaths.
    25· · · · Q.· ·You're not someone that reviews the - the              25· · · · Q.· ·Okay, so the people responsible for the people

                                                               Page 292                                                           Page 294
    ·1· ·detainee death reports?                                          ·1· ·that are the doctors at the facilities are the ones that
    ·2· · · · A.· ·No.                                                    ·2· ·look into the detainee deaths within GEO; is that right?
    ·3· · · · Q.· ·Who does that?                                         ·3· · · · A.· ·Right, just to clarify what you would be
    ·4· · · · A.· ·Those are documents generated by ICE.                  ·4· ·responsible.· In other words, they're not responsible
    ·5· · · · Q.· ·No one in GEO reviewed them?                           ·5· ·for actually providing the medical service.· They're
    ·6· · · · A.· ·ICE's reports?· Not that I'm aware of.                 ·6· ·supervisors of those folks.
    ·7· · · · Q.· ·So ICE creates like a twenty something page            ·7· · · · Q.· ·Yeah.· I think we're probably saying the same
    ·8· ·report about a detainee that dies in a GEO facility and          ·8· ·thing, but let me try and do it more cleanly.
    ·9· ·GEO doesn't review the report?                                   ·9· · · · · · ·The supervisors of the people responsible for
    10· · · · A.· ·I have never in my time at GEO seen ICE send a         10· ·providing medical care at the GEO facilities are the
    11· ·detainee death review report to GEO.· Maybe somebody 11· ·same people who review the events and mortality of
    12· ·else gets them, but I do not.                                    12· ·detainees at GEO facilities, correct?
    13· · · · Q.· ·Do you know how many - how many people have 13· · · · A.· ·Yes, and then as I - as I put the word
    14· ·died at Adelanto since your time at GEO?                         14· ·supervise it may not be actually also accurate because
    15· · · · A.· ·No.· Not off the top of my head.                       15· ·there are corporate medical practice states, there are
    16· · · · Q.· ·Even an order of magnitude?· Five, ten,                16· ·places where - that ICE provides medical health care
    17· ·fifteen?                                                         17· ·services.· Immigration Health Services Corps is the ones
    18· · · · A.· ·I - I would be guessing.· I think this fiscal          18· ·who do it, so it's a range of folks but, in other words,
    19· ·year I want to say there's been seven detainee deaths            19· ·if there's a, you know, a detainee that dies at a GEO
    20· ·system wide, but I could be wrong.                               20· ·facility there is a process that the medical
    21· · · · Q.· ·You know, and so that's system wide.· That's           21· ·professionals at GEO responsible for detainee health
    22· ·all of GEO's properties?                                         22· ·care undertake.· I don't know precisely what documents
    23· · · · A.· ·I mean all for ICE.                                    23· ·they create, but I know they are obviously involved.
    24· · · · Q.· ·Oh, all ICE properties?                                24· · · · Q.· ·Yeah, I'm curious about the chain of command
    25· · · · A.· ·So ICE has a policy, you know, regarding a             25· ·there and what I'm - I think you expressed it to me, I


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com              YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 77 of 90 Page ID
                                  #:2336
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   295–298
                                                         Page 295                                                     Page 297
    ·1· ·want to be real clear, you have people at a facility     ·1· ·OIG's observation that the PBNDS requires the provision
    ·2· ·like Adelanto who provide medical care to the detainees, ·2· ·of checkups and cleanings for dental care every six
    ·3· ·right?                                                     ·3· ·months?
    ·4· · · · A.· ·Correct.                                         ·4· · · · A.· ·I'd have to actually look precisely at the
    ·5· · · · Q.· ·A detainee passes away at Adelanto.· The         ·5· ·standard, but I mean provision of basic dental care
    ·6· ·people that review the circumstances of that detainee's    ·6· ·services is certainly required by PBNDS.
    ·7· ·death are the same people that oversee the people that     ·7· · · · Q.· ·So the period is kind of an issue as well? I
    ·8· ·provide medical care at that location?                     ·8· ·mean do you have any question that six months is
    ·9· · · · A.· ·It may not be quite that simple depending on     ·9· ·accurate?
    10· ·what type of practice state we're talking about, and I'm   10· · · · A.· ·I would have to look at the standard to make
    11· ·not sure whether California is a corporate medical         11· ·sure.· I know it's different from the Marshals Service
    12· ·practice state or not.· In other words, there are places   12· ·and I know it's different for BOP, so I'd have to - you
    13· ·where the doctor is sort of an independent contractor      13· ·know, again I don't -- I try not to memorize these
    14· ·and - and then there are peer reviews and there's a        14· ·things because you can often be wrong.
    15· ·process unique to medical providers that how that is       15· · · · Q.· ·Right.
    16· ·evaluated.                                                 16· · · · · · ·Is it -- Do you understand whether -- So the
    17· · · · Q.· ·But that's external to GEO.· Still within GEO    17· ·next observation by OIG is that, "The Adelanto Center"
    18· ·there will be I would assume some sort of review           18· ·which is run by GEO, of course, "Does not include time
    19· ·internally about the mortality event, right?               19· ·spent at other ICE facilities when calculating the six
    20· · · · A.· ·Yes.· I believe that's right.                    20· ·month" period between checkups and cleanings and dental
    21· · · · Q.· ·And the people that do that are the same         21· ·procedures.· Do you know if that's an accurate
    22· ·people that oversee the provision of medical care at the   22· ·description of the policy at Adelanto or not?
    23· ·local facilities?                                          23· · · · A.· ·So I don't believe that is a policy.· What I
    24· · · · A.· ·In some cases, yes.· In some cases, no.          24· ·would say is that as far as I understand I don't know
    25· · · · Q.· ·In some cases the no being it's the same group   25· ·that the Adelanto facility knows where a detainee came

                                                         Page 296                                                    Page 298
    ·1· ·of people but that group of people doesn't necessarily   ·1· ·from and how long they've been in ICE detention
    ·2· ·oversee the medical care at every location?                ·2· ·elsewhere.· In other words, if ICE informs us of that,
    ·3· · · · A.· ·No.· It could be a place that ICE provides       ·3· ·but there's no way - we don't have a system to check
    ·4· ·medical care itself and GEO doesn't provide medical        ·4· ·someone's immigration detention status over a period of
    ·5· ·services.                                                  ·5· ·time.· We know when they come into Adelanto, we would
    ·6· · · · Q.· ·Yeah, but the person that does the review of     ·6· ·know when they would leave Adelanto and I think it's
    ·7· ·the mortality is the same person that in otherwise -       ·7· ·possible, but I don't know that if they went to another
    ·8· ·other circumstances would have oversight over the          ·8· ·GEO facility at someplace we'd obviously have an
    ·9· ·medical care at the different facilities, right?           ·9· ·encounter with them from the other location, but I don't
    10· · · · A.· ·Unless it's provided by ICE is what I'm saying   10· ·know that there is a system to calculate overall
    11· ·or if we use a sub -- I mean again it's a little bit       11· ·detention time before someone got to Adelanto.
    12· ·more complicated --                                        12· · · · Q.· ·Okay, that surprises me.· I can't prove it
    13· · · · Q.· ·Yeah.                                            13· ·otherwise, but I mean I'll tell you the honest truth. I
    14· · · · A.· ·-- in the sense that if we have a                14· ·just can't believe that is it right to say that someone
    15· ·subcontractor that is responsible for medical we're        15· ·can be in ICE custody for years and you would not -
    16· ·responsible for the standard, but the relationship among   16· ·there's no way for the - for the vendor to know that
    17· ·the doctors is different, so it's a nuance, but --         17· ·person's prior history at other locations?· Is that -- I
    18· · · · Q.· ·Sure.                                            18· ·mean there's no way to know that?
    19· · · · · · ·And you're not on the cc list, as it were, for   19· · · · A.· ·I didn't say there's no way to know it.· What
    20· ·the reviews of the mortality events that are done within   20· ·I'm saying is I - I don't know, and again this is - this
    21· ·ICE?· I'm sorry.· Within GEO.                              21· ·is my understanding --
    22· · · · A.· ·No.                                              22· · · · Q.· ·Sure.
    23· · · · Q.· ·All right, the next topic on the OIG report is   23· · · · A.· ·-- that there's not an automated way that
    24· ·dental care and the header says Dental Providers Do Not 24· ·there's this what I'll say is dossier or summary, if you
    25· ·Provide Basic Dental Care.· Do you agree, sir, with the    25· ·will, that sort of, you know, has that information teed


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com          YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 78 of 90 Page ID
                                  #:2337
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   299–302
                                                                  Page 299                                                         Page 301
    ·1· ·up.· Now one could read this and be surprised, but I                ·1· ·getting done.· I don't know whether this is true or not
    ·2· ·believe that's the case.                                            ·2· ·true.· I absolutely concede though that is what is
    ·3· · · · Q.· ·All right, so your understanding of the                   ·3· ·written on the page here in the Inspector General
    ·4· ·situation on the ground is that the guards were trying              ·4· ·report.
    ·5· ·to keep track of every six month kind of issue, if that             ·5· · · · Q.· ·Okay, when you're talking about triage in
    ·6· ·is the correct period to say, don't have sufficient                 ·6· ·particular, you're talking about the dentist saying he
    ·7· ·information to reach back before the detainee's arrival             ·7· ·doesn't have time to do cleanings or screening, doesn't
    ·8· ·at Adelanto - Adelanto, correct?                                    ·8· ·do fillings as a result and basically offers to pull
    ·9· · · · A.· ·I believe that's right.· I mean again that's              ·9· ·teeth out if you have a problem with your teeth; is that
    10· ·my understanding.· There may be people that are closer              10· ·right?
    11· ·at the provision of these services that would know more,            11· · · · A.· ·That's what it says, yes.
    12· ·but that's my understanding.                                        12· · · · Q.· ·Whose job within GEO is it to know the factual
    13· · · · Q.· ·Is that your understanding based on -- Is that            13· ·information that underlies this OIG report?
    14· ·when you asked a question about what's going on here and 14· · · · A.· ·It would be many people, right?· I mean this
    15· ·someone told you, yeah, we can't do any better because              15· ·has crossed many different - different topics, so we
    16· ·we don't have that information?· Was that like kind of              16· ·have a chief medical officer that obviously is
    17· ·the result of your analysis here or is that just your               17· ·responsible for medical care sort of generally, there
    18· ·understanding of the world writ large and you're                    18· ·are folks in the operational side in GEO Correction and
    19· ·applying that to this set of facts?                                 19· ·Detention that we were responsible through the facility
    20· · · · A.· ·So that - it doesn't reflect my personal                  20· ·chain of command and, you know, they would obviously
    21· ·understanding of what went on here.                                 21· ·also have, you know, the physical plant and security
    22· · · · · · ·I believe we did increase dental staffing at              22· ·issues that would be the same with the operational
    23· ·Adelanto, but I'd have to check to, you know, make sure             23· ·folks.
    24· ·my recollection is correct, but so - but, you know,                 24· · · · Q.· ·And were those people the ones that were
    25· ·again other people who are closer to this than me would             25· ·tasked with addressing the corrective actions that spun

                                                             Page 300                                                                       Page 302
    ·1· ·know more, but it's my understanding that - that this is            ·1· ·off as a result of this report, this OIG report?
    ·2· ·generally what happens.                                             ·2· · · · A.· ·When you say tasked, in other words, not
    ·3· · · · Q.· ·Do you dispute the OIG's summary of the dental            ·3· ·tasked by me.· You know, they have obviously again their
    ·4· ·care logs when OIG says that no detainees received                  ·4· ·own chain of command which is not in my chain of command
    ·5· ·cleanings for almost four years straight?                           ·5· ·so, you know, again I partner with them to make sure
    ·6· · · · A.· ·Again I don't - I don't know - I don't know               ·6· ·that we have identified the root cause and if there are,
    ·7· ·precisely what happened here.· I know that if true this             ·7· ·you know - you know, pushes and pulls that are required
    ·8· ·does not meet the standards.                                        ·8· ·to be adjusted that we've sort of taken a look at it
    ·9· · · · · · ·I believe we are now in a place where we are              ·9· ·comprehensively understanding what the standards require
    10· ·meeting the standards through staffing changes and                  10· ·and put, you know, something in place that will lead to
    11· ·whatever other, you know, corrective action plans were              11· ·lasting compliance.
    12· ·put in place, so - but I have no factual basis to                   12· · · · Q.· ·What was the root cause for this dental
    13· ·dispute what's written here.                                        13· ·situation in the final analysis to your understanding?
    14· · · · Q.· ·Okay, and you say what's written here.· You've            14· · · · A.· ·I believe it was a staffing issue.
    15· ·been kind of gesturing to the bottom page of - bottom               15· · · · Q.· ·Meaning there wasn't enough - there were not
    16· ·part of page eight, and just to be - so the record                  16· ·enough dentists to handle all the people that were
    17· ·doesn't have a blank there about what is here, things               17· ·there?
    18· ·that are listed are no detainees having received                    18· · · · A.· ·I believe that is correct, and that is - that
    19· ·fillings in four years, interviewee is reporting                    19· ·is something that, you know, happens from time to time
    20· ·multiple teeth falling out and have been waiting more               20· ·whether there was a vacancy that wasn't filled.· I don't
    21· ·than two years - having waited more than two years to               21· ·have, you know, it literally on the tip of my tongue,
    22· ·have cavities filled, right?· Those are the things that             22· ·but - but I believe it was a volume question in terms of
    23· ·you're talking about?                                               23· ·capability.
    24· · · · A.· ·Yes.· In other words, I do - you know, as I               24· · · · Q.· ·All right, the - having another dentist isn't
    25· ·read on here there was a certain amount of triage                   25· ·going to make floss available and change the



                                                                                                                 800.211.DEPO (3376)
                                                                                                                 EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 79 of 90 Page ID
                                  #:2338
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   303–306
                                                                 Page 303                                                                 Page 305
    ·1· ·recommendation that people use string from their socks             ·1· · · · · · ·What did GEO do -- I assume ICE said, hey, we
    ·2· ·as floss, is it?                                                   ·2· ·have this report, fix it, right, but I mean maybe it was
    ·3· · · · A.· ·I'm sorry.· So we provide dental floss as part           ·3· ·more, but what did GEO do to address its sub-performance
    ·4· ·of the standard hygiene kit.· I don't know where that              ·4· ·at the Adelanto facility that's reflected here in this
    ·5· ·came from, and obviously if someone offered that sort of           ·5· ·OIG report?
    ·6· ·answer then shame on them.                                         ·6· · · · A.· ·So as I said before I can't - I don't have the
    ·7· · · · Q.· ·So the recommendation to which ICE concurred             ·7· ·corrective action plans in front of me, so I couldn't
    ·8· ·was a full review of the Adelanto Processing Center and            ·8· ·tell you precisely the steps, but I will tell you that
    ·9· ·The GEO Group's management of the center immediately to ·9· ·in - when an area of nonconformance or noncompliance is
    10· ·ensure compliance with the entirety of the 2011 PBNDS?             10· ·identified it's - a corrective action plan is drafted,
    11· ·Specifically as part of the assessment OIG said ICE must           11· ·it is tracked in the process that I described before as
    12· ·review, ensure compliance with the standards addressing            12· ·part of our quality assurance plan.
    13· ·personal housekeeping requirements associated with the             13· · · · Q.· ·Did GEO suffer any financial penalty as a
    14· ·bedsheets, segregation and medical care and that's a               14· ·result of the events set out in the OIG report that is
    15· ·recommendation that ICE agreed with, correct?                      15· ·Exhibit Seven?
    16· · · · A.· ·Yes.· As I read this report, yes.                        16· · · · A.· ·I don't again as we talked about before the
    17· · · · Q.· ·All right, and when that happens, when ICE               17· ·contractor discrepancy report is not something that
    18· ·agrees - agreed with this recommendation how - what's              18· ·comes directly to me.· I don't have personal knowledge
    19· ·the next step in terms of what GEO actually does to                19· ·of one, so I don't know, but - but I wouldn't say one it
    20· ·address all of the things that are identified in this              20· ·didn't happen.· I don't know whether it did happen or
    21· ·report that is Exhibit Seven?                                      21· ·didn't happen.
    22· · · · A.· ·So it would depend.                                      22· · · · Q.· ·Okay.· Sorry.· Thank you.
    23· · · · · · ·I think as we talked about before there's -              23· · · · · · ·Are there any corrective action plans that
    24· ·there's the quality assurance surveillance plan.· You              24· ·remain open, unaddressed or whatever the term is --
    25· ·know, ICE could - could work in anyway it sees fit.                25· ·Before I ask that question what is the term for

                                                        Page 304                                                    Page 306
    ·1· ·This report obviously, you know, in response was after I ·1· ·something, you know, when you start a corrective action
    ·2· ·left ICE, so I don't know precisely what - what ICE, you           ·2· ·plan and it's not yet completed to your satisfaction?
    ·3· ·know, directed the contractor to do.                               ·3· ·What's the term?
    ·4· · · · Q.· ·But you were the contractor, right?· I mean              ·4· · · · A.· ·We call them open.· It could be pending,
    ·5· ·you worked with the contractor.· You're -- Not GEO                 ·5· ·unresolved, something --
    ·6· ·necessarily, but you worked there.· Are you aware of               ·6· · · · Q.· ·Okay, there's no magic word then?
    ·7· ·whatever steps were required by ICE in response to this            ·7· · · · A.· ·Hu-huh.· (Negative response).
    ·8· ·OIG report?                                                        ·8· · · · Q.· ·Okay, are there any corrective action plans
    ·9· · · · A.· ·I don't know precisely what steps that I could           ·9· ·that remain open, pending or unresolved that were
    10· ·list out, you know, to you, but as again as I said, you            10· ·generated as a result of this OIG report that is Exhibit
    11· ·know, remember, there's in addition to the Facility                11· ·Seven?
    12· ·Administrator there's an Assistant Field Office Director           12· · · · A.· ·It's my understanding the - the issues in this
    13· ·whose sole job it is to work side-by-side at Adelanto              13· ·report have been resolved, meaning they are - they - a
    14· ·and is ultimately responsible for the care and treatment           14· ·corrective action plan was in place and we should be
    15· ·of ICE detainees so, you know, that would be what -- You 15· ·compliant now.
    16· ·know, whether there was a communication at the field               16· · · · Q.· ·So does the -- You're not sitting here saying
    17· ·office level, whether there was a communication at                 17· ·everything was fine when OIG showed up and it's just a
    18· ·headquarters I don't know precisely how they - how ICE             18· ·bunch of nothing?· They - OIG identified some real
    19· ·implemented this recommendation.                                   19· ·issues, right?
    20· · · · Q.· ·I thought you mentioned corrective action                20· · · · A.· ·I'm certainly not saying that the OIG showed
    21· ·plans that resulted from this.· Was it more than the               21· ·up and there's no merit to their report.· I'm not saying
    22· ·corrective action plans?                                           22· ·that, no.
    23· · · · A.· ·So I thought you asked me what ICE did.                  23· · · · Q.· ·OIG identified some actual real important
    24· · · · Q.· ·I'm sorry.· I guess that's a poor question               24· ·issues, correct?
    25· ·then.                                                              25· · · · A.· ·I would say every issue identified by the


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 80 of 90 Page ID
                                  #:2339
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   307–310
                                                           Page 307                                                                       Page 309
    ·1· ·client is important.                                              ·1· · · · A.· ·Yes.
    ·2· · · · Q.· ·Leave aside the customer service aspect of it.          ·2· · · · Q.· ·All right, you're familiar with this report
    ·3· ·OIG identified issues that had real material effects on           ·3· ·from OIG?
    ·4· ·the detainees and their - and their quality of life,              ·4· · · · A.· ·Yes.
    ·5· ·correct?                                                          ·5· · · · Q.· ·And it is as its title suggests a - I'll call
    ·6· · · · A.· ·Assuming everything in here is true which               ·6· ·it a focus on four different detention facilities, one
    ·7· ·again I don't - I can't know one way or the other, but            ·7· ·of which is Adelanto, correct?
    ·8· ·there are some significant issues in here that, yes,              ·8· · · · A.· ·Correct.
    ·9· ·required immediate action and are significant, yes.               ·9· · · · Q.· ·All right, and basically it says - it
    10· · · · Q.· ·All right, would the immediate action steps             10· ·identifies certain performance shortcomings at these
    11· ·also be reflected in a corrective action plan or are              11· ·four different detention facilities and it's in view of
    12· ·they too fast for the corrective action plan process?             12· ·OIG at least, right?
    13· · · · A.· ·Yeah, no, it wouldn't - it would not be part            13· · · · A.· ·I'm sorry.· One more time?
    14· ·of the corrective action process.                                 14· · · · Q.· ·Yeah.
    15· · · · Q.· ·How would we know what the immediate steps              15· · · · · · ·Basically the report identifies performance
    16· ·that were taken -- What immediate steps were taken, if            16· ·shortcomings by the operator of four different detention
    17· ·anything?                                                         17· ·facilities at least in the view of OIG, correct?
    18· · · · A.· ·There would be somebody at the local level              18· · · · A.· ·Yes.· As I understand it this is a follow on
    19· ·that I would probably know, you know, that act, you               19· ·to at least a portion of the report that we were just
    20· ·know, that work.                                                  20· ·talking about, but it's the same type of report even
    21· · · · Q.· ·Who is the person most likely to know what              21· ·though the title is a little different.
    22· ·immediate steps were taken in your own experience?                22· · · · Q.· ·Yeah, so it talks about that.· It says in the
    23· · · · A.· ·The Facility Administrator is the one who is            23· ·middle paragraph under what we found and I'll read it to
    24· ·the leader of that organization, I mean, so James                 24· ·you and see if you have the same understanding, "Because
    25· ·Janecka is the Facility Administrator.                            25· ·we," OIG, "Observed immediate risks or egregious

                                                                Page 308                                                                  Page 310
    ·1· · · · · · ·MR. CHAREST:· Okay.                                     ·1· ·violation - violations of detention standards at
    ·2· · · · · · ·Let's if you don't mind take five and I've got          ·2· ·facilities in Adelanto" and one at Essex County,
    ·3· · · · one more to go through and we'll go faster than              ·3· ·"Including nooses in detainee cells, overly restrictive
    ·4· · · · this.                                                        ·4· ·segregation, inadequate medical care, underreported
    ·5· · · · · · ·THE VIDEOGRAPHER:· We are going off the video           ·5· ·security incidents and significant food safety issues,
    ·6· · · · record 4:40 p.m.                                             ·6· ·we issued individual reports to ICE after our visits to
    ·7· · · · · · ·(Whereupon, there was a brief recess observed)          ·7· ·those two facilities."· First off, did I read that
    ·8· · · · · · ·THE VIDEOGRAPHER:· We are back on the video             ·8· ·correctly?
    ·9· · · · record 4:54 p.m.                                             ·9· · · · A.· ·Yes.
    10· ·BY MR. CHAREST:                                                   10· · · · Q.· ·All right.· Great.
    11· · · · Q.· ·How are you doing, Mr. Ragsdale?                        11· · · · · · ·And so what I took that to mean was in
    12· · · · · · ·Have you been deposed before?                           12· ·connection with OIG's visits to four facilities before
    13· · · · A.· ·I have.                                                 13· ·they were addressed in this report that is Exhibit Eight
    14· · · · Q.· ·You seem like it which is not a bad thing.              14· ·it found two facilities, one of which was Adelanto with
    15· ·You're just like you get the game.· It's cool.                    15· ·such violations that in OIG's view were "egregious" and
    16· · · · · · ·How many times?                                         16· ·required immediate action.· Is that a fair assessment of
    17· · · · A.· ·Probably under ten.                                     17· ·the OIG report on the interaction between the report we
    18· · · · · · ·(Whereupon, Exhibit 8 was marked)                       18· ·just talked about which is Exhibit Seven and the report
    19· ·BY MR. CHAREST:                                                   19· ·we're about to talk about which is Exhibit Eight?
    20· · · · Q.· ·I'm handing you a document that's been marked           20· · · · A.· ·Yes.· I - I believe that's what it says. I
    21· ·as Exhibit Eight.· Eight is an OIG report titled                  21· ·also know that Exhibit Seven is a report about Adelanto.
    22· ·Concerns About ICE Detainee Treatment and Care at Four 22· ·What I wouldn't say with a hundred percent certainty
    23· ·Detention Facilities dated June 3rd, 2019 and I'm                 23· ·without looking at the OIG website is to know that if it
    24· ·calling it case number OIG-19-47.· Have I accurately              24· ·was any other OIG report that they issued on Adelanto
    25· ·described the document, sir?                                      25· ·and that's what they're referring to here.


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 81 of 90 Page ID
                                  #:2340
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   311–314
                                                                Page 311                                                        Page 313
    ·1· · · · Q.· ·Right.· Well, the list of egregious violations        ·1· ·that is appropriate to use.· I don't know personally
    ·2· ·that the OIG lists here include nooses, overly                     ·2· ·about it, but that is my understanding.
    ·3· ·restricted segregation and inadequate medical care all             ·3· · · · Q.· ·I went to a cooking class and they didn't say
    ·4· ·of which are addressed in the report that is Exhibit               ·4· ·anything about flash cooling.
    ·5· ·Seven, right?                                                      ·5· · · · A.· ·It was - it was new to me the first time I
    ·6· · · · A.· ·Correct.                                                 ·6· ·heard it too, but that's my understanding.
    ·7· · · · Q.· ·All right, so either there's another report              ·7· · · · Q.· ·I'm not trying to be glib, but okay.
    ·8· ·out there with those topics or that's the report we're             ·8· · · · · · ·How about the food in the freezer?· What's
    ·9· ·talking about, Number Seven.                                       ·9· ·your answer there?
    10· · · · A.· ·I want to make sure.· I can't say that there's           10· · · · A.· ·So I do believe there may have been food that
    11· ·nothing else out there.· I'm just being precise.                   11· ·was beyond its expiration date and I believe there's a
    12· · · · Q.· ·Excellent.                                               12· ·system in place to make sure that is regularly checked
    13· · · · · · ·All right, let's turn to the performance                 13· ·and anything that's expired is discarded.
    14· ·standards that OIG identified as having been not met.              14· · · · Q.· ·When you answered about lunch meat was your
    15· ·The first one that pertains to Adelanto that I noted was           15· ·answer for lunch meat addressing both the first and the
    16· ·on page four.· The second bullet point down says at                16· ·second points that pertain to Adelanto both of which
    17· ·Adelanto where generally it's talking about food service           17· ·start with lunch meat?
    18· ·issues at these facilities, so at the second bullet                18· · · · A.· ·I believe they were - I'm not sure if they
    19· ·point the OIG talks about, "At Adelanto, lunch meat and            19· ·were sandwiches or in what arrangement they were, but I
    20· ·cheese were mixed and stored uncovered in large walk-in 20· ·know they were wrapped in some sort of individual
    21· ·refrigerators.· Lunch meat was also unwrapped and                  21· ·container, but there was no metal container on top of
    22· ·unlabeled.· Chicken smelled foul and appeared to be                22· ·the larger container that, you know, held those two
    23· ·spoiled and food in the freezer was expired."· Did I               23· ·items which is noncompliant.· It has to have a metal
    24· ·read that correctly?                                               24· ·container on top of it.
    25· · · · A.· ·Yes.                                                     25· · · · Q.· ·All right.

                                                                 Page 312                                                                Page 314
    ·1· · · · Q.· ·All right, does GEO dispute that those                   ·1· · · · A.· ·A metal lid.· Excuse me.
    ·2· ·conditions existed when OIG visited the Adelanto                   ·2· · · · Q.· ·So aside from the flash cooling chicken these
    ·3· ·facility?                                                          ·3· ·are legit violations or shortcomings of the standard
    ·4· · · · A.· ·So I have some understanding of this                     ·4· ·that happened at Adelanto - Adelanto under GEO's watch,
    ·5· ·allegation, again not from personal knowledge, but the             ·5· ·correct?
    ·6· ·lunch meat and cheese were stored in an uncovered sort ·6· · · · A.· ·Correct.
    ·7· ·of larger sort of stainless steel container that did not           ·7· · · · Q.· ·The next topic that the OIG inspector report,
    ·8· ·have a lid on it but they were individually wrapped.               ·8· ·OIG-19-47 addresses is inappropriate segregation
    ·9· ·The requirement, however, is for the items even though             ·9· ·practices at three facilities, one including Adelanto,
    10· ·they are individually wrapped to have a cover on them in 10· ·infringe on detainees' rights.· The report identifies
    11· ·the freezer, so that was true and that's been corrected.           11· ·Adelanto, Essex and Aurora facilities, correct, for that
    12· · · · · · ·As it relates to the chicken, the chicken as I           12· ·section?
    13· ·understand it was cooked by the detainees that were                13· · · · A.· ·Yes.
    14· ·working in the kitchen and it was warm and there's a               14· · · · Q.· ·All right, the - the report says, "Two
    15· ·process for "flash cooling" where you put food in ice              15· ·facilities," one of which is Adelanto, "Prematurely
    16· ·water and cool it to, you know, the appropriate                    16· ·placed detainees in disciplinary segregation and all
    17· ·temperature for storage.· That is what happened here. I            17· ·three facilities," one of which is Adelanto, "Placed
    18· ·imagine it created an unpalatable looking container of             18· ·detainees in disciplinary segregation and restraints
    19· ·chicken, but that is what I understand had happened                19· ·when outside of their cells."
    20· ·there.                                                             20· · · · · · ·Do you understand -- Well, first off, did I
    21· · · · Q.· ·Is flash cooling one of the standard cooking             21· ·accurately describe what the report's findings are?
    22· ·practices at Adelanto?                                             22· · · · A.· ·Yes.· I believe you read that right.
    23· · · · A.· ·So there's a food safe regime of handling food           23· · · · Q.· ·All right, did you understand that the issues
    24· ·in a place that serves, you know, meals at an                      24· ·that are being addressed here on page five of Exhibit
    25· ·institution and flash cooling is apparently a technique            25· ·Eight are a repeat of the solitary confinement


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 82 of 90 Page ID
                                  #:2341
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   315–318
                                                        Page 315                                                        Page 317
    ·1· ·discussion we had pertaining to the Exhibit Seven report ·1· ·require that a detainee shall be placed in disciplinary
    ·2· ·or are these a different set of infractions that the OIG         ·2· ·segregation only after a finding by a disciplinary
    ·3· ·identified?                                                      ·3· ·hearing panel that the detainee is guilty of a
    ·4· · · · A.· ·So this - this report was issued on June 3rd,          ·4· ·prohibited act or rule violation, correct?
    ·5· ·so I'm familiar with it, I've had a chance to look at            ·5· · · · A.· ·Yes.· That's my understanding of the standard,
    ·6· ·it.· I - it's still on my desk, you know, for, you know,         ·6· ·yes.
    ·7· ·sort of a more careful review.· However, my                      ·7· · · · Q.· ·Okay, what's your plan on how to deal with
    ·8· ·understanding, and also sort of reading the two                  ·8· ·this report as it pertains to the administrative and
    ·9· ·documents together, that the - what is depicted here on          ·9· ·disciplinary segregation enforcement and use at
    10· ·page five is a summary and rollup of the OIG 18-18 --            10· ·Adelanto?
    11· ·Excuse me -- 18-86 September 27th, 2018 report. I                11· · · · A.· ·So the normal process would be to - to, you
    12· ·believe this is a summary of the more detail we've               12· ·know, again this is the larger team, not necessarily me
    13· ·already talked about in Exhibit Seven.                           13· ·personally, but we would go through the report and
    14· · · · Q.· ·So the part that's additive or I guess new to          14· ·identify the findings, if you will, and then, you know,
    15· ·what we talked about with Exhibit Seven is the bottom of 15· ·add those to what, you know, we - our client findings
    16· ·the second full paragraph.                                       16· ·and then track - you know, obviously find out what
    17· · · · · · ·The last sentence says, "In addition, facility         17· ·happened or what is happening, see if we can get to the
    18· ·forms incorrectly state that these detainees are in              18· ·root cause and then again if this is -- You know, figure
    19· ·administrative segregation when they are actually in             19· ·out what the facts are.· I'm speculating now.· In other
    20· ·disciplinary segregation."· Did I read that correctly?           20· ·words, in one sense it's encouraging to see that --
    21· · · · A.· ·It says, "In addition, facility forms                  21· ·Well, at least we have a form that has administrative
    22· ·incorrectly state the detainees are in administrative            22· ·segregation on it, so I don't know that that's a
    23· ·segregation when they were actually in disciplinary              23· ·problem, but if the form didn't have that on there
    24· ·segregation," yes.                                               24· ·before that would be a problem and maybe led to the
    25· · · · Q.· ·All right, so when we talked about the                 25· ·erroneous conclusion by the Inspector General, I don't

                                                               Page 316                                                        Page 318
    ·1· ·segregation issues in - as set out in Exhibit Seven you          ·1· ·know but, you know, we will - we will parse through this
    ·2· ·suggested, well, maybe there's some confusion about what ·2· ·and obviously again get to the root cause to the extent
    ·3· ·administrative segregation is and what disciplinary              ·3· ·we can.
    ·4· ·segregation is because they don't use the term                   ·4· · · · Q.· ·But so far GEO hasn't taken any corrective
    ·5· ·administrative segregation, but here they say it and             ·5· ·action in response to this June 3rd OIG report; is that
    ·6· ·they say no, no, no, still there's a violation going on          ·6· ·right?
    ·7· ·with respect to disciplinary segregation being imposed           ·7· · · · · · ·MS. ARMSTRONG:· Objection.
    ·8· ·before the disciplinary panel hears and finds the                ·8· · · · · · ·THE WITNESS:· No.
    ·9· ·detainee guilty of the charged offense, correct?                 ·9· · · · · · ·MS. ARMSTRONG:· Misstates prior testimony.
    10· · · · A.· ·That's what it - how it reads, yes.                    10· · · · · · ·THE WITNESS:· I don't know, so this - this
    11· · · · Q.· ·All right, so given the recency of this                11· · · · report requires potentially immediate action on the
    12· ·report, I mean we are today on June 12th, this was               12· · · · ground at Adelanto by someone in - responsible for
    13· ·issued June 3rd, have you had the chance to drill down           13· · · · the operations of that facility.· That person is
    14· ·and find out what's going on here with respect to the -          14· · · · not me.
    15· ·the disciplinary segregation at Adelanto?                        15· ·BY MR. CHAREST:
    16· · · · A.· ·No, I have not.                                        16· · · · Q.· ·Okay, you're not aware of any corrective
    17· · · · Q.· ·Okay, the use of the phrase administrative             17· ·action having been taken so far in response to this
    18· ·segregation in contrast to the phrase disciplinary               18· ·June 3rd OIG report, correct?
    19· ·segregation kind of - I'm not sure it nullifies, but it          19· · · · A.· ·I don't know if they have or if they have not.
    20· ·certainly contradicts the concept that there's a                 20· · · · Q.· ·Fair.· You just don't know?
    21· ·confusion of terminology, correct?                               21· · · · A.· ·Yes.
    22· · · · A.· ·It's hard for me to say.· I don't know.· This          22· · · · Q.· ·The person that would have been responsible
    23· ·language is different than it is in the - in the 2018            23· ·for that and would know whether or not corrective action
    24· ·report which is Exhibit Seven, but I don't know yet.             24· ·was taken in response to the June 3rd, 2019 report is
    25· · · · Q.· ·But you agree that the standards in place              25· ·Mr. Janecka; is that right?


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com            YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 83 of 90 Page ID
                                  #:2342
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   319–322
                                                          Page 319                                                           Page 321
    ·1· · · · A.· ·He - he would be the leader on the ground so,   ·1· · · · A.· ·From quickly reading this this looks to be the
    ·2· ·yes, he would probably be the best person.                ·2· ·same concern that was raised in the - what's Exhibit
    ·3· · · · Q.· ·Okay, is your office also going to undertake              ·3· ·Seven about sort of a, you know, a regular policy
    ·4· ·the generation of a corrective action plan and                      ·4· ·without a case-by-case analysis to use restraints for
    ·5· ·initiation of that quality assurance process in response            ·5· ·folks in disciplinary segregation, yes.
    ·6· ·to this report that's set out in Exhibit Eight?                     ·6· · · · Q.· ·And were steps already taken with regard to
    ·7· · · · A.· ·Yes.· As I said to the extent this raises new             ·7· ·that issue pursuant to the 2018 report?
    ·8· ·things, and I think you obviously have noted one that is            ·8· · · · A.· ·They should have been, yes.
    ·9· ·different than the September 27th, 2018 report that's               ·9· · · · Q.· ·Should have been or were?· Do you know?
    10· ·Exhibit Seven.· We would look at anything that was new 10· · · · A.· ·I don't -- Again without having them in front
    11· ·in this report and then obviously work through that    11· ·of me or, you know, a report in front of me I couldn't
    12· ·quality assurance process, yes.                                     12· ·tell you off the top of my head, but under the normal
    13· · · · Q.· ·So - but one of the questions is, hey, OIG, do            13· ·process the answer is yes, if that - that was months
    14· ·you really know the difference between administrative               14· ·old, yes.
    15· ·segregation, disciplinary segregation, right?· That's a             15· · · · Q.· ·So this raises a question that I want to make
    16· ·question that would have been answered or could have                16· ·sure I'm clear on.· Either no action is taken or
    17· ·been answered even in the prior report, right?                      17· ·immediate action is taken at the facility and
    18· · · · A.· ·So again I don't know.· This is new, right?               18· ·Mr. Janecka would know about whatever immediate action
    19· ·It's not something that I've had a chance yet to fully,             19· ·was taken or a corrective action report is begun and
    20· ·you know, digest.· Again the language is different than             20· ·actions are taken pursuant to the quality assurance plan
    21· ·it is in the 2000 - the 2018 report.· The IG wrote this             21· ·through the corrective action plan and that runs its
    22· ·report and then they wrote this report.· I don't know if            22· ·course through that process.· Is that the full universe
    23· ·they've looked at additional documents, if they've had              23· ·of potential reactions to a report like this?
    24· ·different conversations with ICE, so the answer is I                24· · · · A.· ·So I'd be speculating as to the full universe.
    25· ·don't know.                                                         25· · · · · · ·What I can tell you is if, and I'm just going

                                                                  Page 320                                                         Page 322
    ·1· · · · Q.· ·We both think -- You think, it doesn't matter             ·1· ·to use this as an example.· If there was expired food
    ·2· ·what I think, you think that the - the issues that are              ·2· ·that clearly should have been thrown out, right, whether
    ·3· ·being identified in this June 3rd report are the same as            ·3· ·it's canned goods it's some, you know, period its gone
    ·4· ·pertains to segregation practices at Adelanto as were               ·4· ·beyond its expiration date my assumption would that that
    ·5· ·set out in the 2018 report, right?                                  ·5· ·would have been immediately discarded, right?· And then
    ·6· · · · A.· ·As I read this now, right, this - at least                ·6· ·the process that would take some time thereafter is what
    ·7· ·whether or not they called out something different, but             ·7· ·is your process for identifying expired food and how do
    ·8· ·when the term in addition suggests something more I                 ·8· ·you check to make sure that you don't have any, so if
    ·9· ·don't know whether the Inspector General went back, I               ·9· ·there's a process, a check sheet, a form, an inventory,
    10· ·don't know whether they looked at additional documents.             10· ·some process that is then put in place, identify who's
    11· ·It - that seems to be something new to me when I say in             11· ·responsible, when it's updated, you know, that type of
    12· ·addition.                                                           12· ·thing that's the process that would be sort of the
    13· · · · Q.· ·Okay.                                                     13· ·follow on process from an audit and would then be
    14· · · · · · ·So - all right, and the plan is to sit down               14· ·documented, but whether there's some other reaction
    15· ·and try and get to the bottom of whatever's going on and            15· ·between those two things not to my knowledge, but I also
    16· ·if that requires corrective action to initiate a                    16· ·couldn't assume that there wouldn't be.
    17· ·corrective action plan under the quality assurance plan             17· · · · Q.· ·All right, as long as you don't know of
    18· ·that GEO maintains pursuant to the QUSAP (sic), correct? 18· ·anything else, that's all I can get from you, that's
    19· · · · A.· ·The QASP, yes.                                            19· ·fine.
    20· · · · Q.· ·QASP.· Thank you.                                         20· · · · · · ·Would the exercise of immediate corrective
    21· · · · A.· ·Sure.                                                     21· ·action forestall or forego or prevent later quality
    22· · · · Q.· ·All right, the - the use of restraints looks              22· ·assurance type review through corrective action planning
    23· ·like the same type of complaint that is the use of                  23· ·to identify like root cause in the more systemic, or
    24· ·restraints as a practice outside of detainees' cells                24· ·systematic is the right word, approach to dealing with
    25· ·while they're in segregation, right?                                25· ·issues?


                                                                                                               800.211.DEPO (3376)
                                                                                                               EsquireSolutions.com           YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 84 of 90 Page ID
                                  #:2343
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   323–326
                                                           Page 323                                                                Page 325
    ·1· · · · A.· ·I would say it would depend.· I mean               ·1· ·days a week," so that would be in contrast to the three
    ·2· ·optimally, you know, you want the facts to be clear as       ·2· ·days a week that OIG's identified, right?
    ·3· ·to what the issue was so, you know, again we have a          ·3· · · · A.· ·Yes.· If that - and again there's no reason to
    ·4· ·slightly different circumstance with an Inspector            ·4· ·think that's not the accurate -- If it did not meet
    ·5· ·General who may or may not say what files they looked        ·5· ·what's quoted here then, yes, it would be noncompliant.
    ·6· ·at, who I talked to, where there are other entities that     ·6· · · · Q.· ·All right, and then it goes on, the rest of
    ·7· ·do audits that they preserve what they call audit            ·7· ·the standard goes on, "Detainees within the SMU for
    ·8· ·working papers so you know exactly what folks were           ·8· ·disciplinary reasons shall be offered at least one hour
    ·9· ·looking at, so it's very easy to say, okay, I looked at      ·9· ·of recreation per day outside their cells and scheduled
    10· ·this file, it was not compliant for these reasons and        10· ·at a reasonable time at least five days a week," and if
    11· ·there's no - there's no question of facts so, you know,      11· ·that's the standard, OIG's observation, that
    12· ·I don't generally think immediate action precludes that,     12· ·disciplinary segregation detainees were not offered any
    13· ·but I would also say it depends how complicated the          13· ·recreation or showers would be a violation of - would
    14· ·facts are.                                                   14· ·reflect a violation of the standard, correct?
    15· · · · Q.· ·Are - is either GEO or ICE unable to get the       15· · · · A.· ·Yes.
    16· ·audit report or the underlying data that OIG used or         16· · · · · · ·My only comment here is, and again this is
    17· ·collected or reviewed in connection with these reports?      17· ·still not optimal, is this is a review of segregation
    18· · · · A.· ·I can only speak from my own experience.           18· ·files, so I wonder whether this is a recordkeeping issue
    19· · · · · · ·In my experience the IG generally in this kind     19· ·that something was offered or something happened and was
    20· ·of context does not share that information.                  20· ·not captured on the form or whether or not it was, in
    21· · · · Q.· ·Has anyone at GEO asked for that information       21· ·fact, not offered and that's something that would again
    22· ·to your knowledge?                                           22· ·have to be addressed through the process I've - I have
    23· · · · A.· ·GEO -- Not to the best of my knowledge, and        23· ·described to you.
    24· ·again the - the entity that responds to the Inspector        24· · · · Q.· ·And both of those two options you identified
    25· ·General is the Agency, not the contractor.· This is          25· ·as possible are violations of the performance standards,

                                                      Page 324                                                                     Page 326
    ·1· ·addressed to the head of the Agency, not to GEO.· This ·1· ·right?
    ·2· ·is the service provider.                               ·2· · · · A.· ·The records have to be kept properly.
    ·3· · · · Q.· ·All right, the next, and this looks like a new     ·3· ·Absolutely.
    ·4· ·concern that OIG raises on page six is recreation time       ·4· · · · Q.· ·And - and recreation has to be offered as
    ·5· ·while in segregation, the second sentence down, the          ·5· ·provided by the standards, correct?
    ·6· ·first full paragraph, page six under the pictures it         ·6· · · · A.· ·Yes.· I mean but there's - as we've talked
    ·7· ·says, "At Adelanto our review of disciplinary                ·7· ·about before there's a substantive difference whether if
    ·8· ·segregation files identified that some detainees were        ·8· ·it's a recordkeeping issue or it's something that is
    ·9· ·not offered any recreation or showers while in               ·9· ·actually not being done.
    10· ·segregation.· Instead - or in addition," rather,             10· · · · Q.· ·Sure.
    11· ·"Detainees in administrative segregation were only           11· · · · · · ·Either someone's being locked in a room for
    12· ·offered recreation three days a week instead of each         12· ·days on end without seeing the sun or someone's not
    13· ·day."· If true are both of those events failures in          13· ·marking it down on a record, one or the other, but
    14· ·violations of the - the performance standards?               14· ·neither is acceptable, correct?
    15· · · · A.· ·So I would have to refresh my recollection as      15· · · · A.· ·Both would be noncompliant.
    16· ·to what the precise intervals are that are required in       16· · · · Q.· ·And then the OIG report expresses some sort of
    17· ·the standard, but if it's a deviation from what's            17· ·information from Adelanto management with respect to a
    18· ·required in the standard then, yes, it would be              18· ·lack of space and the need to keep detainees segregated
    19· ·noncompliant.                                                19· ·from the general populous as - as a reason for denying
    20· · · · Q.· ·So the standard I think -- Well, at least          20· ·the detainees this recreation time.· Are you aware of
    21· ·according to OIG is set out in - in footnote seven on        21· ·any lack of space that would result in the denial of
    22· ·the same page where it says, "Detainees in the SMU for 22· ·detainees' recreation time at Adelanto?
    23· ·administrative reasons shall be offered at least one   23· · · · A.· ·So I don't know the precise underlying facts
    24· ·hour of recreation per day - per day outside their cells     24· ·here.· I'll tell you that the outdoor recreation space
    25· ·and scheduled at a reasonable time and at least seven        25· ·in Adelanto is large, it's larger than many other


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 85 of 90 Page ID
                                  #:2344
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   327–330
                                                            Page 327                                                    Page 329
    ·1· ·places, it's in a rural area and there's - you know,        ·1· ·so, you know, there was a remedy in terms of what
    ·2· ·physically these are big spaces, so I don't know            ·2· ·chemical is being used to clean them.· I also know that
    ·3· ·precisely what this is involving.                        ·3· ·is depicted in figure four that toilet on the recreation
    ·4· · · · Q.· ·So it could be that, in fact, Adelanto is      ·4· ·yard was clogged on that day.· That was immediately
    ·5· ·designed in a way that does not allow for people who are ·5· ·rectified and that is not a habitual problem, it is now
    ·6· ·in segregation to be given recreation time because of    ·6· ·regularly checked, so that's what I know about that.
    ·7· ·concerns about separation from the general population?   ·7· · · · Q.· ·And again we have a situation where ICE
    ·8· ·That's one possibility?· The other possibility is that   ·8· ·concurs with the recommendations by OIG, correct?
    ·9· ·the - Adelanto management, whoever that is, used that as ·9· · · · A.· ·In this case --
    10· ·an excuse and is not a real valid excuse; is that right? 10· · · · Q.· ·Page Twelve.
    11· · · · A.· ·Well, I -- No.· I couldn't agree that it's not 11· · · · A.· ·-- there were -- Right.· There were multiple
    12· ·a valid excuse.· I don't know what is going on here.     12· ·recommendations, and let's see.
    13· ·There - I know that there are - there's outdoor          13· · · · · · ·So there's an April 29th ICE comments in the
    14· ·recreation, you know, specifically attached to the       14· ·draft report on page sixteen that - that ICE -- Again
    15· ·special management unit but again, in other words, I do  15· ·this if I'm reading this correctly this says, "The draft
    16· ·know that there are for a variety of reasons some        16· ·report contained one recommendation with which ICE
    17· ·detainees can while for whatever reason they're in       17· ·concurs."
    18· ·that - that area can have recreation with other          18· · · · Q.· ·Well, that's not what it says, right?· The -
    19· ·detainees and other detainees, you know, it creates a    19· ·on page twelve the recommendation is --
    20· ·behavioral problem or security problem, so I don't know  20· · · · A.· ·There's a single recommendation.
    21· ·precisely what is being - what, you know, Adelanto       21· · · · Q.· ·Yes, but the response is literally just
    22· ·management admitted here, but - but maybe eventually     22· ·concur, but it's okay.
    23· ·I'll find out.                                           23· · · · · · ·There's the letter I think you might be
    24· · · · Q.· ·The next topic that pertains to Adelanto as I  24· ·talking about is Appendix B and on page twenty is the
    25· ·see it is on page eight and the OIG report says in the   25· ·letter from ICE back to OIG as pertains to Adelanto

                                                               Page 328                                                            Page 330
    ·1· ·second sentence, "At the Adelanto facility we observed           ·1· ·specifically.· Is that what you're looking for, sir?
    ·2· ·detainees' bathrooms that were in poor condition,                ·2· · · · A.· ·So as I understand it there's a memo from -
    ·3· ·including mold and peeling paint on walls, floors and            ·3· ·for John V. Kelly dated April 29th from Stephen Ronconi,
    ·4· ·showers and unusual - unusable toilets as shown in               ·4· ·the ICE Chief Financial Officer and Senior Component
    ·5· ·figure four" which is a picture of a toilet on the next          ·5· ·Accounting - Accountable Official that - that concurs
    ·6· ·page at the top of page nine.· Did I read that                   ·6· ·with the one recommendation and then there's an
    ·7· ·correctly, sir?                                                  ·7· ·attachment to Appendix B that goes through I guess with
    ·8· · · · A.· ·Yes.                                                   ·8· ·more specificity what ICE is doing in response to the
    ·9· · · · Q.· ·All right, and if, in fact, the bathrooms were         ·9· ·report.
    10· ·in poor condition with mold and peeling paint on the             10· · · · Q.· ·Yeah, and that's where I'm trying to point you
    11· ·walls, floors and showers and had unusable toilets, that         11· ·in that direction, page twenty of --
    12· ·would be in violation of the performance standards at            12· · · · A.· ·Yes, sir.
    13· ·Adelanto, correct?                                               13· · · · Q.· ·-- the overall report just in fairness.
    14· · · · A.· ·Yes.· It means that obviously the place has to         14· · · · · · ·Okay, so ICE apparently has taken some steps
    15· ·be habitable and the fixtures need to function.                  15· ·already however that works.· I presume it's ICE telling
    16· · · · Q.· ·When you went to Adelanto and looked around            16· ·the local facility manager do this, that or the other to
    17· ·for your site visit did you observe peeling paint and            17· ·get these issues taken care of.· Do you know anything
    18· ·mold on the walls, floors and showers?                           18· ·about that communication?
    19· · · · A.· ·So I know in response to this finding that             19· · · · A.· ·No.· So what I would say is generally speaking
    20· ·again I think it's part of - of, you know, an earlier            20· ·as I said, in other words, the Inspector General does a
    21· ·OIG visit there was some question of, you know,                  21· ·close-out at the site at the day of the visit and then
    22· ·precisely what was wrong with the showers, but I do know 22· ·this process of drafting the report is something that
    23· ·that the showers were all painted.· I do know they use a         23· ·happens later on, so like I said, I mean, not to be -
    24· ·different chemical for cleaning them.· There's hard              24· ·back to the clogged toilet but, in other words, that
    25· ·water in that area of California, so it pits concrete            25· ·didn't wait for the report to be written to be acted


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 86 of 90 Page ID
                                  #:2345
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   331–334
                                                          Page 331                                                             Page 333
    ·1· ·upon.                                                       ·1· · · · A.· ·The times that I've - the last two times that
    ·2· · · · Q.· ·Right.                                            ·2· ·I've been there, yes, he's been the Assistant Field
    ·3· · · · A.· ·The same thing with the food things we talked     ·3· ·Office Director.· He could be gone today, but I wouldn't
    ·4· ·about.· I know that the facility schedule in terms of       ·4· ·know that for sure.
    ·5· ·painting happened over a period of time and the             ·5· · · · Q.· ·Me neither.
    ·6· ·different chemical and so forth and so on that obviously    ·6· · · · · · ·Paragraph three Mr. Valdez says, "ICE/ERO is
    ·7· ·took time.                                                  ·7· ·responsible for managing the immigration cases of
    ·8· · · · Q.· ·You mentioned a few times in response -- I'm      ·8· ·detained individuals" and then he goes on, "In addition,
    ·9· ·sorry.· We're going to go past 5:30 but not very far.       ·9· ·ICE/ER0 has a secondary responsibility to observe,
    10· ·You mentioned a few times the existence of Field            10· ·identify and notify the various contractors or
    11· ·Directors on behalf of ICE being at the location having     11· ·subcontractors of any perceived deficiencies in
    12· ·kind of oversight of operations.· Do you know that          12· ·adherence to their responsibilities under the
    13· ·topic?                                                      13· ·Performance-Based National Detention Standards 2011."
    14· · · · A.· ·Yes.· In other words, if I understand             14· ·Did I read that correctly?
    15· ·correctly there's an Assistant Field Office Director        15· · · · A.· ·Yes.
    16· ·that is a position within ICE that reports to the Deputy    16· · · · Q.· ·Do you understand that role on behalf of ICE
    17· ·Field Office Director and then the Field Office Director    17· ·to be accurate?
    18· ·in this case as it relates to Adelanto is in - who's in     18· · · · A.· ·I think that is a - a summary version of
    19· ·Los Angeles.                                                19· ·saying there's a quality assurance program that - that
    20· · · · Q.· ·And the deputy -- I'm sorry.· The Assistant       20· ·ICE has to make sure that the standards are being met.
    21· ·Field Office Director that's assigned to Adelanto is        21· · · · Q.· ·So the standards though as set out by
    22· ·named Gabriel Valdez, correct?                              22· ·Mr. Valdez here in paragraph three are the
    23· · · · A.· ·Correct.                                          23· ·subcontractor's responsibility, right, in adherence to
    24· · · · Q.· ·All right.                                        24· ·their responsibility, the subcontractor's
    25· · · · · · ·(Whereupon, Exhibit 9 was marked)                 25· ·responsibility, correct?

                                                        Page 332                                                         Page 334
    ·1· ·BY MR. CHAREST:                                         ·1· · · · A.· ·Yes.· In other words, if the contractor has
    ·2· · · · Q.· ·I'm handing you a document that's marked as   ·2· ·responsibilities under the standards, yes.
    ·3· ·Exhibit Nine.· Have you seen the - what I've given you  ·3· · · · Q.· ·And GEO is the subcontractor at Adelanto that
    ·4· ·as Exhibit Nine before?                                 ·4· ·is responsible for the performance of the standards at
    ·5· · · · A.· ·No.                                            ·5· ·that facility, correct?
    ·6· · · · · · ·MS. ARMSTRONG:· You handed me two copies.      ·6· · · · A.· ·Yes.
    ·7· · · · · · ·MR. CHAREST:· I gave her two copies as is my   ·7· · · · Q.· ·All right, we can try and cut to the chase.
    ·8· · · · practice.                                           ·8· · · · · · ·Flip, if you would, to paragraph eight.
    ·9· ·BY MR. CHAREST:                                          ·9· ·Mr. Valdez says, "The IGSA between the City" which is
    10· · · · Q.· ·All right, so as I understand it this is a     10· ·the City of Adelanto "And ICE does not reserve to ICE
    11· ·declaration provided by Gabriel Valdez in a different    11· ·any direct control of any part of the contracted work
    12· ·piece of litigation in which -- Is Gabriel a man or a    12· ·and only provides that ICE 'will conduct periodic
    13· ·woman?                                                   13· ·inspections of the facility to assure compliance with'
    14· · · · A.· ·It's a man.                                    14· ·ICE standards," and it cites a provision in the
    15· · · · Q.· ·All right.· Thank you.                         15· ·contract.· Did I read that correctly?
    16· · · · A.· ·Or he's a man I should say.                    16· · · · A.· ·Yes.
    17· · · · Q.· ·Fair enough.                                   17· · · · Q.· ·Does that conform with your understanding
    18· · · · · · ·In which Mr. Valdez describes his work on      18· ·about the level of control that ICE exercises over the
    19· ·behalf of ICE at Adelanto, so you agree with me -- Well, 19· ·contracted work at the Adelanto facility?
    20· ·you can read paragraph two, the second sentence, "I'm 20· · · · A.· ·So it says direct control --
    21· ·currently - I currently am assigned to the Adelanto ICE 21· · · · Q.· ·Yes.
    22· ·Processing Center, APC in Adelanto, California."· You'll 22· · · · A.· ·-- of any contracted work, so it doesn't say
    23· ·agree with that as a true statement, right?              23· ·no control, it says direct control, and I'm not
    24· · · · A.· ·That he's assigned to Adelanto?                24· ·precisely sure what they mean by direct control, but
    25· · · · Q.· ·Yes, sir.                                      25· ·that's what it says, and then it says it will conduct


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com               YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 87 of 90 Page ID
                                  #:2346
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   335–338
                                                                 Page 335                                                                 Page 337
    ·1· ·periodic inspections of the facility to ensure                     ·1· ·though.· Now I'm on - I'm on page five of five.
    ·2· ·compliance with ICE standards.                                     ·2· · · · Q.· ·Right.
    ·3· · · · · · ·Again inspection is a term of art and that               ·3· · · · A.· ·And the sentence reads, "ICE/ERO does not
    ·4· ·could mean something that is a formal, you know, audit             ·4· ·control GEO's work and does not direct their staff on
    ·5· ·type inspection that, you know, other folks can do, but            ·5· ·how to interact detainees on a hunger strike."
    ·6· ·again Mr. Valdez is assigned full-time to Adelanto and             ·6· · · · Q.· ·That's right.· Those are two different things,
    ·7· ·is there everyday along with the rest of his staff and             ·7· ·so ICE does not control GEO's work, A.· B, ICE does not
    ·8· ·is aware of what is going on at Adelanto.                          ·8· ·direct their staff on how to interact with detainees on
    ·9· · · · Q.· ·You don't know what Mr. Gabriel - Mr. Valdez             ·9· ·a hunger strike, correct?
    10· ·is actually aware of or not, right?· That's your                   10· · · · A.· ·I mean you're reading that sentence, you know,
    11· ·presumption what you just said?                                    11· ·one sentence out of a - paragraph seventeen.· I - you
    12· · · · A.· ·I have no idea what's in his mind if that's              12· ·are correctly stating what is on the page and that is
    13· ·what you're asking me.                                             13· ·written in the conjunctive.
    14· · · · Q.· ·Right, and the primary responsibility                    14· · · · Q.· ·Right, meaning both are true according to
    15· ·according to Mr. Gabe -- Mr. Valdez is the managing of             15· ·Mr. Valdez, right?
    16· ·immigration cases of detained individuals according to             16· · · · A.· ·Yeah.
    17· ·paragraph three of this sworn declaration, correct?                17· · · · Q.· ·All right, and my question to you, sir, is I
    18· · · · A.· ·That's what it reads, yes.                               18· ·know what he says.· I can read it.· Is that different or
    19· · · · Q.· ·Right.                                                   19· ·the same as your understanding of whether or not ICE has
    20· · · · · · ·And he says the - the contract does not                  20· ·control over GEO's work at the Adelanto facility?
    21· ·reserve to ICE any direct control, so there is no direct           21· · · · A.· ·Again hard to say.
    22· ·control according to Mr. Valdez under the IGSA, the IGSA 22· · · · · · ·It's interesting because here it says does not
    23· ·for Adelanto, correct?                                             23· ·control.· On the paragraph we read before it says direct
    24· · · · A.· ·Yeah, again I don't know precisely what's                24· ·control, so again this is Mr. Valdez's affidavit. I
    25· ·meant by direct control.· I mean it's a qualifier so,              25· ·obviously - this is the first time I'm seeing this,

                                                        Page 336                                                      Page 338
    ·1· ·you know, again the ICE folks don't supervise the - the ·1· ·but - and this paragraph is talking about hunger
    ·2· ·GEO staff.· GEO folks supervise the GEO staff, so again            ·2· ·strikes, so what I would say is it's a blended range
    ·3· ·I don't know precisely what that means.                            ·3· ·of - of the agreement, right?· There are certain things
    ·4· · · · Q.· ·Okay, flip if you would to the last page, the            ·4· ·that GEO does on its own and there's certain things
    ·5· ·last sentence of paragraph seventeen.                              ·5· ·that, you know, are done at ICE's direction pursuant to
    ·6· · · · · · ·Are you with me?                                         ·6· ·the contract.
    ·7· · · · A.· ·Uh-huh.· (Affirmative response).                         ·7· · · · Q.· ·All right, let's look at the next paragraph,
    ·8· · · · Q.· ·Mr. Valdez says here under oath, "ICE/ERO does           ·8· ·sir, the last line.· Mr. Valdez says again under oath,
    ·9· ·not control GEO's work."                                           ·9· ·"ICE/ERO's role is generally to advocate on behalf of
    10· · · · A.· ·I'm sorry.· I'm on paragraph seventeen?                  10· ·the detainees to ensure they are receiving proper care
    11· · · · Q.· ·Yes, sir.· It - it splits between page four              11· ·and not to supervise the care provided by GEO."· First
    12· ·and page five.                                                     12· ·did I read that correctly?
    13· · · · A.· ·It's the paragraph that says, "In general                13· · · · A.· ·Yes.
    14· ·detainee --                                                        14· · · · · · ·Again the sentence before that talks about in
    15· · · · Q.· ·Yeah, I'm on --                                          15· ·the context of a hunger strike but it says, however,
    16· · · · A.· ·-- enters a hunger strike."                              16· ·"ICE/ERO's role is to generally advocate on behalf of
    17· · · · Q.· ·I'm on the last - the last --                            17· ·the detainee," I'm not sure to whom, "To ensure they are
    18· · · · A.· ·Okay.                                                    18· ·receiving proper care and not to supervise the care
    19· · · · Q.· ·-- the last sentence of that paragraph.                  19· ·provided by GEO."
    20· · · · A.· ·Okay.                                                    20· · · · Q.· ·So the first one let's break it down, so
    21· · · · Q.· ·And I'm reading -- I'll read it again for the            21· ·just --
    22· ·record.· "ICE/ERO does not control GEO's work."· Is that 22· · · · A.· ·Sorry.
    23· ·an accurate statement of the level of control that ICE             23· · · · Q.· ·-- answer my question.
    24· ·exhibits over GEO's work at Adelanto?                              24· · · · · · ·Did I read that correctly?· The answer is yes,
    25· · · · A.· ·I don't think you've read the whole sentence             25· ·right?


                                                                                                                800.211.DEPO (3376)
                                                                                                                EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 88 of 90 Page ID
                                  #:2347
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   339–342
                                                                 Page 339                                                               Page 341
    ·1· · · · A.· ·Yes, I believe you --                                    ·1· · · · Q.· ·Well, that's your view, but --
    ·2· · · · Q.· ·Okay.                                                    ·2· · · · A.· ·You're asking me my view.
    ·3· · · · A.· ·-- read it correctly.                                    ·3· · · · Q.· ·I am, but your - my question was does GEO
    ·4· · · · Q.· ·Now is that different than what your                     ·4· ·supervise the detainees that are doing the work program
    ·5· ·understanding is about whether or not ICE is on site to            ·5· ·and you don't want to say supervise because of the - the
    ·6· ·supervise the care provided by GEO of the detainees?               ·6· ·legal context of that question.· I get it.· I understand
    ·7· · · · A.· ·In the context of a hunger strike --                     ·7· ·you're coaching, I get it, but the fact is, and I don't
    ·8· · · · Q.· ·I didn't ask that, sir.                                  ·8· ·know if you took Latin, the - GEO from a position above
    ·9· · · · A.· ·But I'm reading what I'll say is the plain               ·9· ·looks at the people who are doing the work in the
    10· ·meaning of paragraph eighteen as I understand it.                  10· ·voluntary work program and observes them in order to
    11· · · · · · ·So in the context of a hunger strike which is            11· ·make sure they're doing what they're supposed to be
    12· ·what I believe is being discussed here in Mr. Valdez's             12· ·doing, right?
    13· ·affidavit, generally the medical provider is the one               13· · · · A.· ·Yes.· I agree.
    14· ·who's going to make decisions about the well - the                 14· · · · · · ·MS. ARMSTRONG:· Objection, vague.
    15· ·welfare of the detainee and that is not something that             15· ·BY MR. CHAREST:
    16· ·ICE would direct to its subcontractor in terms of what             16· · · · Q.· ·Thank you.
    17· ·intervention or what would be done by the medical                  17· · · · · · ·Have you had any - have you ever had any
    18· ·provider.                                                          18· ·conversations with Tracey Valerio or John Sag - Sandweg
    19· · · · Q.· ·Okay, without regard and without limitation to           19· ·about this case, sir?
    20· ·the context of a hunger strike, do you disagree with               20· · · · A.· ·No, I have not.
    21· ·what Mr. Valdez says here about ICE's role vis-a-vis GEO 21· · · · Q.· ·How about any of these cases that pertain to
    22· ·and the provision of care at Adelanto - Adelanto?                  22· ·detention conditions of confinement?
    23· · · · · · ·MS. ARMSTRONG:· Objection, vague.                        23· · · · A.· ·I haven't spoken to John Sandweg since the day
    24· · · · · · ·THE WITNESS:· So again I can't - I haven't had           24· ·he left ICE, whenever that was, and I know Tracy
    25· · · · a conversation with Mr. Valdez about this. I                  25· ·Valerio, I've known her since the U.S. Attorney's Office

                                                                 Page 340                                                               Page 342
    ·1· · · · don't -- You know, he may have an opinion.                    ·1· ·in Phoenix, but I have not had any conversation with her
    ·2· ·BY MR. CHAREST:                                                    ·2· ·about this case.
    ·3· · · · Q.· ·I'm asking your view.                                    ·3· · · · Q.· ·Is the U.S. Attorney's Office in Phoenix in
    ·4· · · · A.· ·As I said before, ICE does not supervise GEO             ·4· ·the courthouse that is like a greenhouse?
    ·5· ·employees.                                                         ·5· · · · A.· ·It is - it is several blocks away in the white
    ·6· · · · · · ·Now supervise is a term of art, but it's an              ·6· ·courthouse that does not have air-conditioning if that's
    ·7· ·employer, employee relationship.                                   ·7· ·what you're referring to.
    ·8· · · · · · ·The contract is the agreement that ICE - you             ·8· · · · · · ·MR. CHAREST:· I have no more questions.
    ·9· ·know, and the quality - the Quality Assurance                      ·9· · · · · · ·THE WITNESS:· Thank you.
    10· ·Surveillance Plan is the way they control what GEO does, 10· · · · · · ·MR. CHAREST:· Do you all have any?
    11· ·and again supervise is the wrong word.                             11· · · · · · ·Are you going to reserve, I assume?
    12· · · · Q.· ·GEO supervises its employees at Adelanto,                12· · · · · · ·MS. ARMSTRONG:· No.
    13· ·correct?                                                           13· · · · · · ·MR. CHAREST:· Are you going to ask questions?
    14· · · · A.· ·Correct.                                                 14· · · · · · ·MS. ARMSTRONG:· No, I'm not asking questions.
    15· · · · Q.· ·GEO also supervises the detainees that are               15· · · · · · ·MR. CHAREST:· All right, we're done.
    16· ·providing labor through the voluntary work program,                16· · · · · · ·Thank you.
    17· ·correct?                                                           17· · · · · · ·THE VIDEOGRAPHER:· We are going off the video
    18· · · · · · ·MS. ARMSTRONG:· Objection, lacks foundation.             18· · · · record 5:40 p.m.
    19· · · · · · ·THE WITNESS:· So supervise in a different                19· · · · · · ·THE COURT REPORTER:· Read or waive?
    20· · · · context but, you know, is aware of, yes, and                  20· · · · · · ·MS. ARMSTRONG:· Yes, we want to read.
    21· · · · it's -- I mean there's not an employee, employer              21· · · · · · ·THE COURT REPORTER:· Is the transcript
    22· · · · relationship between detainees who are in the                 22· · · · ordered?
    23· · · · voluntary work program.· It's not supervised in the           23· · · · · · ·MR. CHAREST:· I'll sign anything you give me,
    24· · · · same sense.                                                   24· · · · but I never make the decisions, so I'll give you
    25· ·BY MR. CHAREST:                                                    25· · · · the e-mail address of the paralegal that will know


                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 89 of 90 Page ID
                                  #:2348
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   343–346
                                                        Page 343                                                       Page 345
                                                                   ·1· · · · · · · · · · · · ·CERTIFICATE
    ·1· ·what you need to know.
                                                                   ·2
    ·2
                                                                   ·3· ·STATE OF FLORIDA
    ·3· · · · ·(The deposition concluded at 5:40 p.m.)
                                                                   ·4· ·COUNTY OF BROWARD
    ·4                                                             ·5· · · · · · ·I, VALERIE LEHTO, Registered Professional
    ·5                                                             ·6· ·Reporter, do hereby certify that I was authorized
    ·6                                                             ·7· ·to and did stenographically report the foregoing
    ·7                                                             ·8· ·deposition as hereinabove shown, and the testimony
    ·8                                                             ·9· ·of said witness was reduced to computer transcription
    ·9                                                             10· ·under my personal supervision and direction and that
    10                                                             11· ·the record is a true record of the testimony given
    11                                                             12· ·by the witness and that the witness has requested
    12                                                             13· ·a review of said transcript pursuant to Rule 30(e)

    13                                                             14· ·(2).
                                                                   15· · · · · · ·I further certify that I am not a relative,
    14
                                                                   16· ·employee, attorney or counsel of any of the parties,
    15
                                                                   17· ·nor am I a relative or employee of any of the parties'
    16
                                                                   18· ·attorney or counsel connected with the action, nor
    17                                                             19· ·am I financially interested in the action.
    18                                                             20· · · · · · ·Dated this 22nd day of June, 2019.
    19                                                             21
    20                                                             22
    21                                                             23· · · · · · · · · · · · _______________________________
    22                                                             · · · · · · · · · · · · · VALERIE LEHTO
    23                                                             24· · · · · · · · · · · · Registered Professional Reporter
    24                                                             · · · · · · · · · · · · · COMMISSION NO. GG 242398
    25                                                             25· · · · · · · · · · · · MY COMMISSION EXPIRES 8/22/2022

                                                        Page 344                                                       Page 346
    ·1· · · · · · · · · · ·CERTIFICATE OF OATH                     ·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
    ·2                                                             ·2
    ·3· ·STATE OF FLORIDA                                          ·3· ·ASSIGNMENT NO.
    ·4· ·COUNTY OF BROWARD                                         ·4
    ·5
                                                                   ·5
    ·6· · · · · · ·I, VALERIE LEHTO, the undersigned authority,
                                                                   ·6· · · · DECLARATION UNDER PENALTY OF PERJURY
    ·7· ·certify that DANIEL RAGSDALE personally appeared
                                                                   ·7· · · · I declare under penalty of perjury
    ·8· ·before me and was duly sworn.
                                                                   ·8· ·that I have read the entire transcript of
    ·9
                                                                   ·9· ·my Deposition taken in the captioned matter
    10· · · · · · ·Dated this 22nd day of June, 2019.
    11                                                             10· ·or the same is true and accurate, save and

    12· · · · · · ·________________________________________        11· ·except for changes and/or corrections, if

    · · · · · · · ·VALERIE LEHTO, RPR                              12· ·any, as indicated by me on the DEPOSITION
    13· · · · · · ·NOTARY PUBLIC - STATE OF FLORIDA                13· ·ERRATA SHEET hereof, with the understanding
    · · · · · · · ·My Commission Expires:· 8/22/2022               14· ·that I offer these changes as if still under
    14· · · · · · ·My Commission No.:· GG 242398                   15· ·oath.
    15                                                             16· · · · · · ·Signed on the ________ day of _______________,
    16                                                             17· ·2019.
    17
                                                                   18
    18
                                                                   19
    19
                                                                   20· ·___________________________________
    20
                                                                   21· · · · · · · WITNESS NAME
    21
                                                                   22
    22
    23                                                             23

    24                                                             24
    25                                                             25



                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com
Case 5:17-cv-02514-JGB-SHK Document 193-5 Filed 09/27/19 Page 90 of 90 Page ID
                                  #:2349
   DANIEL RAGSDALE Vol. 2                                        June 12, 2019
   Novoa vs The Geo                                                   347–348
                                                       Page 347
    ·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
    ·2· ·Page No. _____ Line No. _____ Change to: _______________
    ·3· ·________________________________________________________
    ·4· ·Reason for change:______________________________________
    ·5· ·Page No. _____ Line No. _____ Change to: _______________
    ·6· ·Reason for change:______________________________________
    ·7· ·Page No. _____ Line No. _____ Change to: _______________
    ·8· ·Reason for change:______________________________________
    ·9· ·Page No. _____ Line No. _____ Change to: _______________
    10· ·Reason for change:______________________________________
    11· ·Page No. _____ Line No. _____ Change to: _______________
    12· ·Reason for change:______________________________________
    13· ·Page No. _____ Line No. _____ Change to: _______________
    14· ·Reason for change:______________________________________
    15· ·Page No. _____ Line No. _____ Change to: _______________
    16· ·Reason for change:______________________________________
    17· ·Page No. _____ Line No. _____ Change to: _______________
    18· ·Reason for change:______________________________________
    19· ·Page No. _____ Line No. _____ Change to: _______________
    20· ·Reason for change:______________________________________
    21· ·Page No. _____ Line No. _____ Change to: _______________
    22· ·Reason for change:______________________________________
    23
    24· ·SIGNATURE:________________________________DATE:_________
    25· · · · · · ·DANIEL RAGSDALE

                                                       Page 348
    ·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
    ·2· ·Page No. _____ Line No. _____ Change to: _______________
    ·3· ·________________________________________________________
    ·4· ·Reason for change:______________________________________
    ·5· ·Page No. _____ Line No. _____ Change to: _______________
    ·6· ·Reason for change:______________________________________
    ·7· ·Page No. _____ Line No. _____ Change to: _______________
    ·8· ·Reason for change:______________________________________
    ·9· ·Page No. _____ Line No. _____ Change to: _______________
    10· ·Reason for change:______________________________________
    11· ·Page No. _____ Line No. _____ Change to: _______________
    12· ·Reason for change:______________________________________
    13· ·Page No. _____ Line No. _____ Change to: _______________
    14· ·Reason for change:______________________________________
    15· ·Page No. _____ Line No. _____ Change to: _______________
    16· ·Reason for change:______________________________________
    17· ·Page No. _____ Line No. _____ Change to: _______________
    18· ·Reason for change:______________________________________
    19· ·Page No. _____ Line No. _____ Change to: _______________
    20· ·Reason for change:______________________________________
    21· ·Page No. _____ Line No. _____ Change to: _______________
    22· ·Reason for change:______________________________________
    23
    24· ·SIGNATURE:________________________________DATE:_________
    25· · · · · · ·DANIEL RAGSDALE



                                                                    800.211.DEPO (3376)
                                                                    EsquireSolutions.com
